





STATE LEASE NO. DOT-A-16-0010








STATE OF HAWAII
DEPARTMENT OF TRANSPORTATION
AIRPORTS DIVISION
















HAWAIIAN AIRLINES, INC.








CARGO AND MAINTENANCE HANGAR FACILITIES LEASE


HONOLULU INTERNATIONAL AIRPORT


ISLAND OF OAHU


STATE OF HAWAII





INDEX
TO
CARGO AND MAINTENANCE HANGAR FACILITIES LEASE
HAWAIIAN AIRLINES, INC.


Page


Article I. DEFINITIONS    2
Article II. PREMISES    5
Article III. USE OF PREMISES    6
Article IV. TERM    7
Article V. RENTAL    8
Article VI. REOPENING OF RENT    12
Article VII. LESSEE’S IMPROVEMENTS    13
Article VIII. GENERAL RIGHTS AND RESPONSIBILITIES OF LESSEE    26
Article IX. TAXES    28
Article X. PROHIBITED ACTS    28
Article XI. SIGNS    30
Article XII. INGRESS AND EGRESS    31
Article XIII. LIABILITY AND INDEMNITY    32
Article XIV. SURRENDER OF PREMISES    32
Article XV. COMPLIANCE WITH LAWS    33
Article XVI. RULES AND REGULATIONS    41
Article XVII. RIGHTS-OF-ENTRY RESERVED    41
Article XVIII. UTILITY SERVICES    42
Article XIX. INSURANCE    43
Article XX. TERMINATION BY STATE    50
Article XXI. WAIVER    54
Article XXII. [INTENTIONALLY OMITTED]    54
Article XXIII. TERMINATION BY LESSEE    54
Article XXIV. SUSPENSION OR ABATEMENT    55
Article XXV. SUBORDINATION OF LEASE    55
Article XXVI. CONDEMNATION    56
Article XXVII. PERFORMANCE BOND    59
Article XXVIII. LITIGATION    60
Article XXIX. LIENS    61
Article XXX. ASSIGNMENT AND SUBLETTING    62
Article XXXI. SUCCESSORS AND ASSIGNS    68
Article XXXII. NOTICES    68
Article XXXIII. INTERPRETATION OF LEASE    68
Article XXXIV. NO PARTNERSHIP    69
Article XXXV. FORCE MAJEURE    69
Article XXXVI. ENTIRE AGREEMENT    70
Article XXXVII. AMENDMENTS    70
Article XXXVIII. APPROACH PROTECTION    70
Article XXXIX. INVALID PROVISION-SEVERABILITY    70
Article XL. NON-LIABILITY OF INDIVIDUALS    71
Article XLI. RESERVATION OF MINERAL AND METALLIC RIGHTS    71
Article XLII. PREHISTORIC AND HISTORIC REMAINS    71
Article XLIII. NONDISCRIMINATION    71
Article XLIV. CIVIL RIGHTS PROVISION    72
Article XLV. [INTENTIONALLY OMITTED]    73
Article XLVI. BROKERS    73
Article XLVII. SURVIVAL OF OBLIGATIONS    73
Article XLVIII. QUIET ENJOYMENT    74
Article XLIX. NO ACCORD AND SATISFACTION    74
Article L. JOINT AND SEVERAL LIABILITY    74
Article LI. ESTOPPEL STATEMENTS    74
Article LII. AUTHORITY    75
Article LIII. CONSENTS    75
Article LIV. COUNTERPARTS    75
Article LV. GOVERNING LAW    75




LIST OF APPENDIXES / EXHIBITS
Appendix A    -    Development Standards for Leased Airport Property
Appendix B    -    Tenant Improvement Guidelines
Appendix C    -    Design and Construction Requirements
Appendix D    -    State’s Minimum Standards for Commercial Aeronautical
Activities at                 Public     Airports
Appendix E    -    State’s Department of Transportation Assignment of Lease
Evaluation                 Policy
Appendix F    -    State’s Department of Transportation Sublease Evaluation
Policy


Exhibit A     -    Map of Honolulu International Airport
Exhibit B    -    Premises
Exhibit C-1    -    Ground Rent
Exhibit C-2    -    Building Rent – RIK and NEW
Exhibit C-3    -    Apron Rent
Exhibit D-1
-    State of Hawaii Airports System Hawaiian Airlines Replacement Facilities
Rental Rate Methodology

Exhibit D-2
-    Elliot Street Cost Analysis

Exhibit E
-    Pre-Existing Leasehold Improvements – List of Incomplete and/or Deficient
Work






CARGO AND MAINTENANCE HANGAR FACILITIES LEASE
THIS INDENTURE OF LEASE (this "Lease"), made and entered into this 1st day of
November, 2016 (the "Commencement Date"), by and between the STATE OF HAWAII,
DEPARTMENT OF TRANSPORTATION, by its Director of Transportation, hereinafter
referred to as "STATE", and HAWAIIAN AIRLINES, INC., a Hawaii corporation, whose
business address is 3375 Koapaka Street, Suite G350, Honolulu, Hawaii 96819,
hereinafter referred to as "LESSEE";
RECITALS:
WHEREAS, the Department of Transportation, pursuant to Chapters 171, 261, 262,
and 263 of the Hawaii Revised Statutes, is vested with certain control and
jurisdiction over the operation of airports within the State of Hawaii, and more
particularly that airport located in the City and County of Honolulu, Island of
Oahu, State of Hawaii, known as Honolulu International Airport, shown and
delineated on the map labeled Exhibit A, attached hereto and made a part hereof,
and hereinafter referred to as the "Airport"; and
WHEREAS, STATE, pursuant to Section 261-7 and 171-59, Hawaii Revised Statutes,
may lease airport property to LESSEE; and
WHEREAS, LESSEE is engaged in the transportation of persons, property, cargo,
freight, and/or mail by air (hereinafter collectively referred to as "Air
Transportation") and related activities permitted hereunder, at, to, and/or from
the Airport; and
WHEREAS, LESSEE did enter into an Airport-Airline Lease No. DOT-A-62-0032 dated
May 28, 1962 (the "Airport-Airline Lease"), with STATE at the Airport; and
WHEREAS, the Airport-Airline Lease conveys signatory status to LESSEE and
LESSEE’s operations contribute to the statewide airport system; and
WHEREAS, LESSEE has committed, as a signatory carrier, to the $2.3 billion
statewide Airport Modernization Program (the "Airport Modernization Program");
and
WHEREAS, due to ongoing Airport Modernization Program projects impacting
aeronautical operational activities at the Airport, both the Airports Division
and LESSEE have committed to relocate their operations from their respective
existing maintenance and cargo building to a new location at the Airport; and
WHEREAS, in furtherance of the commitment of Airports Division and LESSEE to
relocate their operations, the Airports Division proceeded to design and build a
new integrated facility housing aircraft maintenance and repair facilities,
cargo operations, loading docks, support office and customer service operations
to serve as the new Hawaiian Airlines maintenance and cargo building; and
WHEREAS, to date STATE has completed approximately 85% of the new Hawaiian
Airlines maintenance and cargo building which comprises the Pre-Existing
Leasehold Improvements, but due to unanticipated and unique circumstances and in
furtherance of the best interest of STATE, LESSEE is prepared, at LESSEE’s sole
cost and expense, to assume and perform any and all remaining construction work
to complete such new Hawaiian Airlines maintenance and cargo building (such new
facility, as so completed by LESSEE, being the “New Facility”), and STATE has
agreed, taking into account such unanticipated and unique circumstances, to have
LESSEE perform all such remaining work necessary to complete the New Facility;
and
WHEREAS, STATE AND LESSEE acknowledge and agree that it is an express condition
of this Lease that LESSEE shall, with due diligence and at LESSEE’s sole cost
and expense (except as expressly provided to the contrary herein), commence, and
thereafter continue to prosecute, any and all remaining construction work within
the Premises necessary to complete the New Facility Completion Improvements, in
accordance with the approved PLANS (New Facility Completion), by no later than
the Outside Date for Substantial Completion, all in accordance with the terms
and provisions of this Lease, including Article VII. (LESSEE’S IMPROVEMENTS)
hereof; and
WHEREAS, LESSEE desires to lease at or on the Airport, buildings, improvements,
and land to operate and maintain its Air Transportation operation in such new
Hawaiian Airlines maintenance and cargo building, and STATE is willing to lease
the same to LESSEE upon the covenants, agreements, terms, and conditions
hereinafter set forth; and
NOW, THEREFORE, for and in consideration of the promises, and of the mutual
agreements, covenants, provisions, requirements, restrictions, terms, and
conditions hereinafter contained to be kept and performed by STATE and LESSEE,
respectively, and other valuable consideration, STATE and LESSEE DO HEREBY AGREE
AS FOLLOWS:

Article I. DEFINITIONS
Unless the context indicates otherwise, as used herein, the term:
A.    "ADA" means the Americans with Disabilities Act, 42 U.S.C. Section 12101
et seq.
B.    "ADAAG" means United States Access Board’s ADA Accessibility Guidelines
for Buildings and Facilities, Transportation Facilities, and Transportation
Vehicles.
C.    "Administrator" means the Airports Administrator of the Airports Division,
Department of Transportation, State of Hawaii or the Administrator’s designated
representative.
D.    "AOA" means the Airport Operations Area.
E.    "CFR" means the Code of Federal Regulations.
F.    "County" means the City and County of Honolulu, State of Hawaii.
G.    "DCAB" means the Disability and Communication Access Board.
H.    "Department" means the State of Hawaii, Department of Transportation.
I.    "Director" means the Director of Transportation, State of Hawaii.
J.    "Environmental Laws" means all federal, state, and local laws of every
nature including statutes, ordinances, rules, regulations, codes, notices,
standards, directives of every kind, guidelines, permits, licenses,
authorizations, approvals, interpretations of the foregoing by any court,
legislative body, agency or official, judicial decisions, judicial and
administrative orders, rulings or judgments, or rules of common law which
currently are in effect or which may come into effect through enactment,
issuance, promulgation, adoption or otherwise, which in any way pertain to,
relate to, or have any relevance to the environment, health or safety. These
environmental laws include, but are not limited to, regulations and orders of
the federal Environmental Protection Agency, and of the State of Hawaii,
Department of Health.
K.    "FAA" means the U. S. Federal Aviation Administration.
L.    "Fair Market Rental" means the value that a property would most probably
command in the open market indicated by the current rents asked and paid for
comparable space for uses similar to the current use of the Premises as of a
given appraisal date. The appraisal shall consider all legal uses or activities
permitted on the subject property within the context of relevant County zoning
restrictions, the operation of the airport system as it applies to the allowable
uses on the property and how such factors influence the value of the property
when compared with similar spaces on and off the Airport.
M.    "Guests" means and includes licensees, permittees, contractors,
subcontractors, sub-subcontractors, vendors, visitors, providers of utility
services and other services servicing the Premises, customers, passengers,
patrons, and invitees.
N.    "Hazardous Substance" means and shall include any chemical substance,
radioactive materials, organic or inorganic material, controlled substance,
object, condition, waste, living organism, or combination thereof which is, may
be, or has been determined by state or federal authority under any environmental
law to be hazardous to human health or safety or detrimental to the environment.
This term shall include, but not be limited to, petroleum hydrocarbons,
asbestos, radon, polychlorinated biphenyls (PCBs), methane, fuels of any kind,
and other materials, or materials or substances that are, or may in the future
be, regulated by State of Hawaii or federal authorities.
O.    "HRS" means Hawaii Revised Statutes, as amended.
P.    "Land Board" means the Board of Land and Natural Resources of the State of
Hawaii.
Q.    "Leasehold Improvements" means and includes all improvements (including
the New Facility Completion Improvements), buildings, building improvements, and
other structures and fixed improvements affixed, attached, constructed, erected,
installed, or placed in a permanent fashion to, at, in, on, over, or under the
Premises by LESSEE during the period commencing from the Commencement Date
through and until the expiration of the Term of this Lease, and includes walls,
floors, roofing, interior finishing, doors, windows, ceilings, built‑in cabinets
and shelving, counters, flooring material and carpeting glued, nailed or tacked
down, all utility lines, conduits, piping, service panels, connections and
receptacles, all lighting fixtures (bulbs included) attached to walls and
ceilings, all sprinkler systems, landscaping, paved areas and curbing, concrete
or rock walls and boxes, sewer and drain piping and culverts, central, split or
package heating, ventilation and air conditioning systems, compressed air
systems (except for the air compressor pump and air tank), fences and gates, and
all other similar attachments, fixtures, and articles permanently affixed, or
firmly embedded, or fastened to the Premises.
R.    "LESSEE" means the legal entity named in the first paragraph of this
Lease.
S.    "New Facility" has the meaning set forth in the Recitals.
T.    "New Facility Completion Improvements" means and includes the remaining
construction and installation of those improvements, buildings, building
improvements, and other structures and fixed improvements necessary to be made
by LESSEE to the Pre-Existing Leasehold Improvements at the Premises (including,
without limitation, any and all corrective work necessary to address all
Incomplete and/or Deficient Work, including the defective workmanship items
specifically enumerated at Exhibit E attached hereto and made a part hereof), in
each case, in accordance with the PLANS (New Facility Completion) and to the
extent required to complete the New Facility in a manner suitable for the
conduct of Lessee’s Permitted Uses at the Premises.
U.    "Outside Date for Substantial Completion" means October 31, 2017, which is
the day immediately preceding the first anniversary of the Commencement Date.
V.    "Personal Property" means and consists of any kind of property that is
temporary or movable property and not real property, and shall include but not
be limited to any all trade fixtures, office and business furnishings,
decorations, equipment and furniture, draperies, grease racks, piping, movable
display cases and shelving, movable appliances and drinking fountains,
communication instruments (including, without limitation, all telephone, radio,
telegraph, computer, wireless, cellular, and television) and antenna, window air
conditioning units, portable heaters, and other temporary or movable goods or
chattels owned, purchased, or installed by LESSEE, and other similar articles or
chattels not permanently affixed, or firmly embedded or attached, to the
Premises and/or Leasehold Improvements situated thereon.
W.    "PLANS (New Facility Completion)" means the plans and specifications
relating to LESSEE’s construction of the New Facility Completion Improvements,
which plans and specifications are subject to the written approval of STATE
prior to LESSEE’s commencement of construction of the New Facility Completion
Improvements in the Premises.
X.    "Pre-Existing Leasehold Improvements" means and includes any and all
buildings and other structures and fixed improvements, including all such
facility-related improvements (including such improvements, in their “as-is”
condition, constructed by DCK under the STATE/DCK GC Contract) and any and all:
(1) exterior and interior walls; (2) floors; (3) roofing; (4) interior
finishing; (5) doors; (6) windows; (7) ceilings; (8) built-in cabinets and
shelves; (9) flooring material and carpeting glued, nailed or tacked down; (10)
utility lines, conduits and piping; (11) electrical service panels, connections
and receptacles; (12) lighting fixtures (including all light bulbs) attached to
walls and ceilings; (13) sprinkler systems; (14) landscaping; (15) asphalt-paved
and/or concrete-paved areas and curbing; (16) concrete or rock walls and boxes;
(17) sewer and drain piping and culverts; (18) central, split or packaged
heating, ventilation, and air condition systems; (19) compressed air systems
(excluding all air compressor pumps and air tanks); (20) fences and gates; and
(21) other similar attachments, fixtures, and articles permanently affixed or
firmly embedded or fastened to the land and/or the buildings and other
structures and improvements thereon, in all cases, in their "as-is" condition as
existing as of the Commencement Date.
Y.    "STATE" means the State of Hawaii, acting by and through its Department of
Transportation, any governmental department, agency, commission, or other
subdivision thereof, as may succeed to the rights, duties, and powers of said
Department.
Z.    "STATE/DCK GC CONTRACT" means that certain construction contract in
respect of the project entitled "HNL TMP Relocate IIT Maintenance Facility, HNL
TMP Support Facilities Site Prep – Elliott Street, and HNL TMP Relocate IIT
Cargo Facilities", State Project Nos. AO1125-14, AO1125-15 and AO1127-17.
AA.    "STATE PLANS AND DRAWINGS" means those certain plans submitted and
approved pursuant to the STATE/DCK GC CONTRACT and identified as “For
Construction Submittal Drawings” dated March 29, 2013, including revised
drawings list annexed thereto.
BB.    "TSA" means the U. S. Department of Homeland Security, Transportation
Security Administration, or its successor agency.

ARTICLE II.     PREMISES
STATE, for the Term of this Lease, and for and in consideration of the rentals,
fees, and other charges to be paid by LESSEE, as prescribed and set forth in
Article V. (RENTAL) hereof, and upon the agreements, covenants, promises,
provisions, requirements, restrictions, terms, and conditions as are hereinafter
more particularly set forth, all on the part of LESSEE to be kept, observed, and
performed, does hereby grant, demise and let unto LESSEE, and LESSEE does hereby
lease and hire from STATE, the exclusive right to occupy and use that certain
building, improvements and land areas situated at the Elliott Street Cargo and
Maintenance area located on the West Side of the Airport, in its "as-is"
condition as existing as of the Commencement Date hereof and as described
hereinafter and shown on Exhibit B attached hereto and made a part hereof, said
building, improvements and land areas hereinafter referred to as the "Premises".
As of the date hereof, the Premises, as shown and delineated on Exhibit B,
consist of the following:


Building/Room No. 157-100 consisting of approximately 264,052 square feet;
Area/Space No. 004 107 consisting of approximately 466,717 square feet; and
Area/Space No. 538-120A consisting of approximately 189,285 square feet.



ARTICLE III.     USE OF PREMISES
LESSEE shall have the exclusive right to use the Premises for any purposes
related to LESSEE’s Air Transportation operations and business (collectively,
the “LESSEE’s Permitted Uses”), subject to the terms and conditions more
particularly set forth herein, as follows:
A.    Airline Operations. The right to engage in activities relating to the
ticketing, billing, manifesting, handling, loading and unloading items of Air
Transportation; provided, however, that such activities shall not be conducted
so as to constitute the use of the Premises as a substitute for normal passenger
terminal building operations;
B.    Air Cargo. The right to load, unload, receive, and deliver items of Air
Transportation, hereinafter referred to collectively as "Air Cargo", transported
or to be transported on aircraft owned and/or operated by LESSEE, including the
right to use the Premises for handling Air Cargo transported or to be
transported on aircraft of operators other than LESSEE; provided, however, that
LESSEE will not conduct a separate or related freight forwarding, express
delivery, or courier business that occupies any area in the Premises or that
operates only automotive vehicles or trucks in said freight business without the
prior written approval of STATE;
C.    Aircraft Equipment. The right of LESSEE and maintenance personnel employed
by LESSEE to repair, replace, maintain, condition, service, modify, manufacture
and assemble aircraft equipment, accessories and component parts, and mobile
aviation service equipment, which shall include, but not be limited to,
electrical, hydraulic, pneumatic, structural, mechanical, and safety systems
used in the field of aviation;
D.    Aircraft Repair and Maintenance. The right of LESSEE and maintenance
personnel employed by LESSEE to maintain, repair, replace, service, modify,
manufacture, assemble, and store property related to aviation (including, but
not limited to, repair and replacement parts, supplies, and the like) owned
and/or operated by LESSEE or any third-party carriers; provided, however, that
such right shall not be construed as authorizing the conduct of any separate
business by LESSEE, but shall permit LESSEE to perform such functions, if such
functions are in support of or in supplement to LESSEE’s Air Transportation
operations and business;
E.    Aviation Fuel. The right to service and store aviation lubricants and
other aviation petroleum products with the strict exception of aviation fuel
propellants, as is approved by STATE; provided, however, that LESSEE’s storage
and handling of lubricants, new and used petroleum products (with the strict
exception of aviation fuel propellants), and LESSEE’s operation and storage of
any and all such items shall at all times be in conformity with applicable
industrial and fire code standards and all applicable county, state, federal
governmental rules, laws, and regulations relating to such storage, handling,
and operation.
F.    Ground Service Equipment ("GSE"). The right to replace, repair, maintain,
condition, service, modify, manufacture, and assemble GSE equipment, accessories
and component parts, including:
4.    GSE Repair. The right to maintain, repair, replace, service, modify,
manufacture, assemble, and store property related to GSE (including, but not
limited to repair, and replacement parts, supplies, and the like) owned and/or
operated by LESSEE or others; and
5.    GSE Fuel. The right to service and store GSE lubricants and other
petroleum products, as is approved by STATE; provided, however, that LESSEE’s
storage and handling of lubricants, new and used petroleum products, and
LESSEE’s operation and storage of any and all such items shall at all times be
in conformity with applicable industrial and fire code standards and all
applicable county, state, federal governmental rules, laws, and regulations
relating to such storage, handling, and operation.
G.    Parking. The right to park, or permit the parking of automobiles operated
by LESSEE, its sublessees, tenants, officers, employees, agents and Guests. The
parking located on the Premises shall be for the exclusive use of LESSEE, its
sublessees, tenants, officers, employees, agents and Guests;
H.    Aircraft. The right to sell, lease, rent, park, store, and exchange (or
otherwise dispose of or deal in) aircraft, aircraft components, aircraft parts,
and aviation equipment;
I.    Testing. The right to test certain aircraft component parts and other
equipment owned, serviced by, contracted through and/or operated by LESSEE.
STATE however may prohibit LESSEE from testing certain equipment if testing of
such equipment is detrimental to the operations of occupants of the Airport or
properties adjacent or near to the Airport; provided, however, that STATE shall
provide notice to LESSEE and a reasonable opportunity for LESSEE to cure any
detrimental effect. Detrimental effects shall be deemed to include, but not be
limited to, excessive jet or propeller wash, interference to electrical or
electronic equipment, fumes from gas and liquids, and noise levels in excess of
applicable governmental standards;
J.    Offices. The right to establish and maintain business and operations
offices in connection with LESSEE’s Permitted Uses of the Premises, and
administrative offices for LESSEE’s employees;
K.    Training. The right to train and educate persons in all phases of aviation
and aeronautics which are part of LESSEE’s Air Transportation operations and
business; provided, however, that the training and education of flight personnel
shall be subject to the rules and regulations of the appropriate governmental
agency having jurisdiction thereof; and
L.    Employee Services. The right to sell, dispense or otherwise provide goods
and services to LESSEE’s employees in support of their employment and services,
including, but not limited to an employees’ cafeteria-type installation, company
apparel and company logo items, and the provision of facilities and services to
LESSEE’s employees including, shower facilities, exercise equipment and credit
union services.

ARTICLE IV.     TERM
LESSEE shall have the right to occupy and use the Premises for the purposes
prescribed and set forth in Article III. (USE OF PREMISES) and Article VIII.
(GENERAL RIGHTS AND RESPONSIBILITIES OF LESSEE) of this Lease, for a period of
thirty-five (35) years, commencing on November 1, 2016 and ending on October 31,
2051, unless sooner terminated as provided herein (such period being, the "Term"
or "Term of this Lease").

ARTICLE V.     RENTAL
A.    Rental Payments. LESSEE shall pay or remit to STATE, unless this Lease is
sooner terminated as provided herein, without notice or demand, as and for
rental for the use of the Premises and for the right, privilege, and authority
of doing business at the Airport, for and during the Term of this Lease, free
from any and all claims, deductions, and set offs against STATE, unless
otherwise noted herein, and at such times and in such manner as hereinafter
provided, the Ground Rent, the Building Rent, the Apron Rent, and any and all
other fees, charges, and payments due under this Lease.
4.    Ground Rent. Ground Rent shall be payable commencing on the Commencement
Date and thereafter during the Term of this Lease in accordance with the terms
and provisions of Exhibit C-1 attached hereto and made a part hereof. Ground
Rent shall be payable in monthly installments in advance equal to one-twelfth
(1/12) of the applicable annual amount, commencing on the Commencement Date and
on the first day of each and every calendar month of the Term thereafter;
provided, however, if the Commencement Date is not the first day of any calendar
month or the expiration of the Term of this Lease is not the last day of any
calendar month, the monthly installment of Ground Rent for any such month shall
be adjusted ratably in the same proportion that the number of days this Lease is
in effect for such month bears to the total number of days in the such month.
5.    Building Rent; Building Rent Reduction Request for “Latent Defects” in
Workmanship.
a.    Building Rent shall be payable commencing on the Commencement Date and
thereafter during the Term of this Lease in accordance with the terms and
provisions of Exhibit C-2 attached hereto and made a part hereof, but subject to
Section V.A.2.b. Building Rent shall be payable in monthly installments in
advance equal to one-twelfth (1/12) of the applicable annual amount, commencing
on the Commencement Date and on the first day of each and every calendar month
of the Term thereafter; provided, however, if the Commencement Date is not the
first day of any calendar month or the expiration of the Term of this Lease is
not the last day of any calendar month, the monthly installment of Building Rent
for any such month shall be adjusted ratably in the same proportion that the
number of days this Lease is in effect for such month bears to the total number
of days in the such month.
a.    The parties acknowledge and agree that the mutually agreed rental amounts
in respect of Building Rent (as more fully set forth at Exhibit C-2) has been
calculated based in part upon the parties’ shared understanding as to a certain
fixed amount of hard construction costs (exclusive of site preparation costs,
soft costs and escalation and delay costs) incurred and paid for by STATE under
the STATE/DCK GC Contract and the remaining costs (including the “contractor
premium” costs being incurred by LESSEE in completing the New Facility
Completion Improvements by virtue of LESSEE’s engaging a new general contractor
to perform and complete the New Facility Completion Improvements) to be borne by
LESSEE (at LESSEE’s sole cost and expense) necessary for LESSEE to achieve final
completion (i.e., including any and all minor punch list items following New
Facility Substantial Completion) of the New Facility Completion Improvements.
Based on inspection(s) of the Premises conducted the satisfaction of each of
LESSEE and STATE prior to the Commencement Date, STATE and LESSEE hereby
acknowledge and agree that the cumulative list of Incomplete and/or Deficient
Work items arising out of DCK’s construction of the Pre-Existing Leasehold
Improvements, is more fully set forth at Exhibit E (and neither party is aware
of any other defective workmanship items arising out of DCK’s construction of
the Pre-Existing Leasehold Improvements as of the Commencement Date). Subsequent
to LESSEE’s final completion of the New Facility Completion Improvements
(including punch-list items), LESSEE shall have the one-time right to submit a
rent reduction request solely in respect of the Building Rent set forth at
Exhibit C-2 (the “Building Rent Reduction Request”) to STATE seeking a reduction
in the amount of Building Rent, due to (i) the discovery by LESSEE (including
its general contractor), subsequent to LESSEE’s commencement of construction in
respect of the New Facility Completion Improvements, of any “latent defects”
arising solely as a result of Incomplete and/or Deficient Work that neither
party was aware of as of the Commencement Date and the construction costs
actually incurred by LESSEE in causing the corrective work necessitated by such
newly discovered “latent defects” to be performed; provided that in no event
shall LESSEE be entitled to include, as part of its Building Rent Reduction
Request, any additional costs for workmanship items for which the corresponding
scope of corrective work is specifically enumerated at Exhibit E (excluding such
additional costs to the extent necessitated by force majeure and/or unavoidable
delays attributable solely to STATE) and (ii) any additional costs and expenses
actually incurred by LESSEE in connection with the performance of the corrective
work necessitated by such newly discovered “latent defects” and associated delay
costs (if any), in all instances excluding any such costs that have been already
accounted for by STATE and LESSEE in the mutually agreed rental amounts to be
paid by LESSEE as Building Rent in accordance with Exhibit C-2 of this Lease as
of the Commencement Date. As used herein, the term “Incomplete and/or Deficient
Work” shall mean all work (including design, materials and equipment) that needs
to be completed or corrected in order for the New Facility to be completed in a
manner suitable for the conduct of Lessee’s Permitted Uses at the Premises and
as may be otherwise required to conform to the requirements of the STATE PLANS
AND DRAWINGS, all of which such work shall be reflected in the PLANS (New
Facility Completion). The term “latent defects” shall mean Incomplete and/or
Deficient Work that is subsurface, otherwise concealed, or are unknown physical
conditions at the time of the inspection(s) of the Premises conducted by LESSEE
and STATE prior to the Commencement Date.
b.    LESSEE acknowledges and agrees that the Building Rent Reduction Request
shall be made in writing and delivered by LESSEE to STATE not later than sixty
(60) days following New Facility Substantial Completion (the “Rent Reduction
Deadline”) and shall contain any and all supporting documentation reasonably
required by STATE; provided that LESSEE’s failure to submit its Building Rent
Reduction Request prior to the Rent Reduction Deadline shall be deemed to
constitute an irrevocable waiver of LESSEE’s right to seek a reduction in
Building Rent hereunder.
c.    STATE and LESSEE hereby acknowledge and agree that with respect to the
Building Rent Reduction Request submitted by LESSEE in accordance with the terms
hereof, STATE shall be required to consult with LESSEE and the Airlines
Committee of Hawaii (ACH), prior to STATE’S determination, which determination
shall be made by STATE in STATE’S sole discretion, as to (i) the extent to which
LESSEE shall be entitled to be granted any reduction in Building Rent under this
Lease and (ii) the corresponding dollar amount (if any) that LESSEE shall be
entitled to receive as a reduction in Building Rent. Subsequent to such
consultation with LESSEE and ACH (and within sixty (60) days of STATE’s receipt
of the Building Rent Reduction Request), STATE shall notify LESSEE in writing of
STATE’s determination (in STATE’s sole discretion) of the dollar amount (if any)
to be granted in favor of LESSEE as a reduction in Building Rent, and as
applicable, the effective date of such STATE-determined reduction in Building
Rent, in response to such Building Rent Reduction Request (such written notice,
being “STATE’s Building Rent Reduction Determination”); provided that LESSEE
hereby acknowledges and agrees that STATE, in STATE’s sole discretion, is the
sole party entitled to grant any reduction in the amounts of any Building Rent
under this Lease, and to the extent STATE has granted any such reduction in
Building Rent amounts, the parties hereto shall execute and deliver a written
amendment to this Lease which contains an updated Exhibit C-2 that gives effect
to STATE’s Building Rent Reduction Determination. For the avoidance of doubt,
STATE’s Building Rent Reduction Determination (irrespective of the outcome) in
response to the Building Rent Reduction Request shall be final, conclusive and
binding upon LESSEE in all respects.
d.    Building Rent hereunder has been calculated on a cost recovery basis, in
the manner more fully described in (i) State of Hawaii Airports System Hawaiian
Airlines Replacement Facilities Rental Rate Methodology annexed hereto at
Exhibit D-1 and (ii) the Elliot Street Cost Analysis annexed hereto at
Exhibit D-2.
6.    Apron Rent. Apron Rent shall be payable commencing on the Commencement
Date and thereafter during the Term of this Lease in accordance with the terms
and provisions of Exhibit C-3 attached hereto and made a part hereof. Apron Rent
shall be payable in monthly installments in advance equal to one-twelfth (1/12)
of the applicable annual amount, commencing on the Commencement Date and on the
first day of each and every calendar month of the Term thereafter; provided,
however, if the Commencement Date is not the first day of any calendar month or
the expiration of the Term of this Lease is not the last day of any calendar
month, the monthly installment of Apron Rent for any such month shall be
adjusted ratably in the same proportion that the number of days of this Lease is
in effect for such month bears to the total number of days in such month.
B.    [Intentionally omitted.]
C.    General Payment Provisions.
4.    Time of Payment. The rental, fees, and other charges required herein shall
be paid monthly, in advance, but not more than one year in advance, on the first
day of each and every month of each and every year of the Term of this Lease.
5.    Place of Payment. All payments of money, including rental payments,
required to be made by LESSEE to STATE hereunder, shall be made when due in
legal tender of the United States of America, at STATE’s office at the Airport,
or at such other place as STATE may designate in writing.
6.    Late Payment; Delinquent Accounts. Without prejudice to any other remedy
available to STATE, LESSEE agrees, without further notice or demand, as follows:
a.    Interest Charges. In addition to any late or delinquent payment, LESSEE
agrees to pay interest to STATE at the rate of twelve percent (12%) per annum,
on the outstanding delinquent balance of each of LESSEE’s delinquent accounts;
and
b.    Service Charge. To pay such other charge in respect of any late payments
or delinquent accounts as may be prescribed by Hawaii Administrative Rules
adopted by STATE.
7.    Delinquent Payment Defined. The term "delinquent payment", as used herein,
means any payment of rental, fees, interest or service charges, and other
charges or amounts payable by LESSEE to STATE, which are not paid when due, as
prescribed in this Article V. (RENTAL).
8.    Accrued Rental, Fees, and Other Charges. The expiration or sooner
termination of this Lease by the lapse of time, or otherwise, shall not relieve
LESSEE of its obligation to pay any and all rental, fees, interest or service
charges, and other charges or amounts accrued during a period in which this
Lease is or was in effect, and which are unpaid at the time of any such
expiration or termination.
9.    Pro Rata Payment. If this Lease terminates without fault of LESSEE on any
day other than the last day of any calendar month, the applicable rents and
other charges for said month shall be paid pro rata in the same proportion that
the number of days this Lease is in effect for that month bears to the total
number of days in that month.
D.    Additional Charges. In addition to the right of STATE to charge and
collect upon demand interest and service charge fees as provided in
Section V.C.3.a. (Interest Charges) and Section V.C.3.b. (Service Charge) or to
terminate this Lease pursuant to Article XX. (TERMINATION BY STATE) hereof,
STATE may levy on and collect from LESSEE a charge of TWO HUNDRED FIFTY AND
NO/100 DOLLARS ($250.00) per day, paid in legal tender of the United States of
America, for each and every day LESSEE is in violation of any of the agreements,
covenants, promises, provisions, requirements, reservations, restrictions,
stipulations, terms, or conditions of this Lease; provided, however, that there
shall be no levy unless the violation(s) continues beyond the period specified
in Article XX. (TERMINATION BY STATE) hereof, for remedial action(s); and
provided further, that separate charges may be levied by STATE for violations of
separate provisions by LESSEE even though the violation(s) may be concurrent.
Payment of the additional charges by LESSEE shall be due and paid to STATE on
demand and shall bear interest when not paid at the same rate and in the same
manner as for unpaid rentals as prescribed and set forth in Section V.C.3.a.
(Interest Charges).
E.    Return of Prepaid Rental. In the event this Lease is terminated prior to
its expiration for any cause except LESSEE’s default, all unearned, prepaid
rentals received by STATE from or on behalf of LESSEE hereunder shall be
returned or refunded to LESSEE.
F.    Waiver of Rent. STATE agrees that the lease rents payable to STATE by
LESSEE as set forth and prescribed by Section V.A.1. (including Exhibit C-1),
Section V.A.2.a. (including Exhibit C-2) and Section V.A.3. (including Exhibit
C-3) shall be waived from the Commencement Date of this Lease until October 31,
2017, which is the day immediately preceding the first anniversary of the
Commencement Date, subject to Section VII.H. STATE hereby agrees that invoices
in respect of Ground Rent, Building Rent and Apron Rent shall not be submitted
by STATE to LESSEE, and LESSEE shall not be expected to pay such lease rents at
any time during the one-year waiver of rent period hereunder, unless otherwise
required pursuant to Section VII.H. This waiver of rent is in consideration of
LESSEE making the required minimum investment amounts (in accordance with
Section VII.H. (Minimum Investment in New Facility Completion Improvements) and
achieving final completion of the New Facility Completion Improvements and for
the additional amounts invested by LESSEE in other Leasehold Improvements.

ARTICLE VI.     REOPENING OF RENT
A.    Remaining Four (4) Five (5)-Year Periods. The Ground Rent for the five
(5)-year periods beginning with the sixteenth (16th) year, the twenty-first
(21st) year, the twenty-sixth (26th) year and the thirty-first (31st) year
following the Commencement Date, shall be one hundred percent (100%) of the Fair
Market Rental at the time of each reopening.
B.    Determination of Rent. Except as provided herein, the provisions in
Chapter 658A, HRS, shall be followed. Consistent with the manner contemplated
under Section 171-17(d), HRS, the parties hereby agree that the Fair Market
Rental value at the time of each reopening shall be determined in the manner
prescribed by this Section VI.B.
At least six (6) months prior to the time of reopening, the Fair Market Rental
value shall be determined, at STATE’s election, by either (i) an employee of
STATE who is qualified to appraise lands or (ii) an appraiser whose services
shall be contracted for and paid by STATE (such employee or appraiser of STATE,
being the “STATE’s Appraiser”), and LESSEE shall be promptly notified by
certified mail, return receipt requested, of the Fair Market Rental value as
determined by STATE’s Appraiser; provided, that should LESSEE fail to notify
STATE by certified mail, return receipt requested within thirty (30) days after
LESSEE’s receipt thereof that LESSEE disagrees with the Fair Market Rental value
as determined by STATE’s Appraiser and that LESSEE has appointed its own
appraiser to prepare an independent appraisal report, then the Fair Market
Rental value as determined by STATE’s appraiser shall be deemed to have been
accepted by LESSEE and shall be the Fair Market Rental value as of the date of
reopening.


If, however, LESSEE has timely notified STATE of its disagreement with the Fair
Market Rental value determined by STATE’s Appraiser and appointed LESSEE’s
appraiser as stated hereinabove, then STATE’S Appraiser and LESSEE’s appraiser
shall appoint an independent third appraiser and the Fair Market Rental value
shall be determined by arbitration in accordance with Chapter 658A, HRS.


Notwithstanding the foregoing, prior to initiating the arbitration involving
such independent third appraiser, each of STATE’s Appraiser and LESSEE’s
appraiser shall review each other’s reports and make every effort to resolve
whatever differences they may have. However, should differences still exist
thirty (30) days after the exchange, STATE’s Appraiser and LESSEE’s appraiser
shall within twenty (20) days thereafter appoint an independent third appraiser
who shall also prepare an independent appraisal report based on the review of
the two appraisal reports prepared and any other data said third appraiser deems
relevant and appropriate. The third appraiser shall be furnished with the
comparables used by STATE’s Appraiser and LESSEE’s appraiser without
identification as to which comparables were used by each such appraiser. Copies
of the third appraiser’s report shall be furnished to STATE’s Appraiser and
LESSEE’s appraiser within thirty (30) days after the third appraiser’s
appointment. Within seven (7) days after receiving the third appraisal report,
all three shall meet and determine the Fair Market Rental value of the Premises.
The Fair Market Rental value as determined by a majority of the appraisers shall
be final and binding upon STATE and LESSEE, subject to vacation, modification or
correction in accordance with the provisions of Sections 658A-19, 658A-20,
658A-22, 658A-23, and 658A-24, HRS.


LESSEE shall pay for its own appraiser, STATE shall pay for STATE’S Appraiser,
and the cost of the services of the third appraiser shall be borne equally by
STATE and LESSEE. Until the successful conclusion of the rental reopening and
re-determination process as described herein, all appraisal reports shall be
confidential and shall not become part of the public record of STATE; provided,
however, following the successful conclusion of the reopening and
re-determination process, the appraisal reports shall become part of the public
record of STATE.


In the event that the appraisers are unable to determine the Fair Market Rental
value before the reopening date, or by the foregoing prescribed time, whichever
is later, LESSEE shall pay the Fair Market Rental as determined by STATE’s
Appraiser for the reopening until the new rent is determined and thereafter the
rental paid by LESSEE shall be subject to retroactive adjustments appropriate to
reflect the Fair Market Rental determined as set forth hereinabove. The failure
of LESSEE or LESSEE’s appraisers to comply with the procedures set forth above
shall constitute a waiver of LESSEE’s right to contest the rent determined by
STATE’s Appraiser for the reopening, and LESSEE shall pay said rent as
determined by STATE’s Appraiser without any retroactive adjustments.
Alternatively, STATE may treat such failure to comply as a breach of this Lease
and may terminate this Lease pursuant to Article XX. (TERMINATION BY STATE)
hereof.

ARTICLE VII.     LESSEE’S IMPROVEMENTS
A.    LESSEE’s Unconditional Obligation to Complete the New Facility. LESSEE
covenants and agrees and it is an express condition of this Lease that LESSEE
shall, at LESSEE’s sole cost and expense (except as expressly provided to the
contrary herein), commence and thereafter continually prosecute, with due
diligence, the remaining construction at the Premises of the New Facility
Completion Improvements (including, without limitation, any and all corrective
work necessary to address each of the defective workmanship items specifically
enumerated at Exhibit E), in such manner as may be required to achieve New
Facility Substantial Completion (defined below) as promptly as practicable and
in no event later than the Outside Date for Substantial Completion (subject to
force majeure and unavoidable delays attributable solely to STATE). LESSEE
acknowledges and understands that LESSEE’s conduct of its business operations at
the Premises will not be further delayed in the event of a delay in achieving
New Facility Substantial Completion beyond the Outside Date for Substantial
Completion (unless due to force majeure or unavoidable delays attributable
solely to STATE); provided that irrespective of the date (whether before or
after the Outside Date for Substantial Completion) by which

LESSEE actually achieves New Facility Substantial Completion, LESSEE shall be
obligated to commence, and thereafter continue to timely, pay any and all rents
due and payable under this Lease in accordance with Article V. (RENTAL),
including Section V.F. (Waiver of Rent). For purposes of the New Facility
Completion Improvements, “New Facility Substantial Completion” shall be deemed
to have occurred at such time as the New Facility Completion Improvements have
been sufficiently completed, other than minor punch list items or items which
will not materially and adversely affect the use or occupancy of the Premises
for any of LESSEE’s Permitted Uses. Within ten (10) business days after LESSEE
notifies STATE in writing that New Facility Substantial Completion has occurred,
STATE and LESSEE shall conduct a joint inspection of the Premises and shall
agree upon a written list of the “punch list” items identifying touch‑up work,
minor repairs, and incomplete items necessary to complete the Premises in
accordance with the PLANS (New Facility Completion) and to the extent required
to complete the New Facility in a manner suitable for LESSEE’s conduct of its
business operations at the Premises. As soon thereafter as reasonably
practicable, LESSEE shall promptly commence work on the “punch list” items and
shall diligently pursue such work to completion, subject to force majeure delay
and unavoidable delays attributable solely to STATE. Promptly following the date
on which LESSEE notifies STATE in writing that New Facility Substantial
Completion has occurred, STATE and LESSEE shall execute a Confirmation of New
Facility Substantial Completion in form mutually agreed between STATE and
LESSEE.
B.    Acceptance of Premises. LESSEE has examined and knows of the condition of
the Premises, including the Pre-Existing Leasehold Improvements, and takes the
Premises, including the Pre-Existing Leasehold Improvements, "as is", in its
existing form, content and state of condition without any representation by or
on behalf of STATE, and LESSEE agrees that STATE shall not be liable for any
latent, patent or other defects in, on, over or under the Premises, including
the Pre-Existing Leasehold Improvements or easements and appurtenances thereto
except as otherwise expressly provided in Section V.A.2. By executing this
Lease, LESSEE is agreeing to release and discharge any claims, rights, and
actions LESSEE may have with respect to the condition of the Premises, including
the Pre-Existing Leasehold Improvements except as otherwise expressly provided
in Section V.A.2. STATE makes no warranty, either express or implied, as to the
condition of the Premises, including the Pre-Existing Leasehold Improvements, or
that the Premises, including the Pre-Existing Leasehold Improvements, shall be
suitable for LESSEE’s purposes or needs. From and after the Commencement Date
hereof through the expiration of the Term hereof, except as otherwise expressly
set forth herein, STATE shall not be required to perform any work or construct
any improvements, furnish any services or facilities, perform any maintenance,
or make any repairs or alterations or environmental remediation or clean-up in
or to the Premises.
C.    LESSEE’s Construction of New Facility Completion Improvements.
4.    LESSEE’s Completion of New Facility. From and after the Commencement Date,
STATE hereby authorizes LESSEE to access the Premises for the purpose of
commencing design and pre-construction site preparation work related to
construction of New Facility Completion Improvements therein; provided, however,
that LESSEE shall not commence construction of New Facility Completion
Improvements at the Premises except in accordance with the terms and conditions
of this Lease, including STATE’s prior written approval.
5.    Requisite Approvals Prior to LESSEE’s Commencement of Construction. Prior
to LESSEE’s commencement of construction of the New Facility Completion
Improvements at the Premises (to the extent required), the PLANS (New Facility
Completion) shall have been approved by any and all federal, state, municipal,
and other governmental authorities, offices and departments having jurisdiction
over the Premises, including, without limitation, the District Airport Engineer
of the FAA.
6.    No representation by STATE. Neither STATE’s approval of the PLANS (New
Facility Completion) nor any other action taken by STATE with respect thereto
under the provisions of this Lease, shall constitute an opinion or
representation by STATE as to the sufficiency of said PLANS (New Facility
Completion), or such design standards as STATE shall have in effect from time to
time, compliance with any laws, or ability of LESSEE to receive any permits from
any department or agency of the State of Hawaii or other jurisdictions, nor
impose any present or future liability or responsibility upon STATE. Approval
shall not constitute approval of the State of Hawaii or its departments or
agencies for any construction, extension, or renovation of any public utilities
or public ways which may be necessary to service the Premises. In any case where
more than one standard, code, regulation, or requirement applies to construction
or the PLANS (New Facility Completion), the strictest shall control.
7.    Notice to STATE prior to Commencement of New Facility Completion
Improvements. As promptly as practicable after the Commencement Date and subject
to compliance with the other terms and provisions hereof, LESSEE shall notify
STATE in advance of the date LESSEE will commence construction of New Facility
Completion Improvements at the Premises and LESSEE’s proposed construction
schedule with respect thereto.
Conditions applicable to Pending Contracts. Prior to the execution of any
contracts for construction, engineering, or architectural services in connection
with the New Facility Completion Improvements, LESSEE shall furnish to STATE the
names of the person or entity whom LESSEE desires to employ and the proposed
form of contract (including project schedule and detailed budget). STATE shall
have the right to approve the architect, engineer, and general contractor,
including any proposed contract for their services, which approval shall not be
unreasonably withheld or delayed. Upon LESSEE’s request, STATE shall confer with
LESSEE regarding any particular architect, engineer, or general contractor, or
any proposed contract for their services, for which STATE’s approval has not
been granted. LESSEE shall ensure that any of its proposed architect(s),
engineer(s), and contractor(s) shall be licensed in the discipline being
contracted for, experienced in design and construction of improvements
comparable to those for which its services are being required by LESSEE, and
airport‑related work, not be listed on any local, state, or federal
non‑responsible bidders’ list, and not be debarred under any state or federal
statute, regulation, or proceeding. Upon their execution, and prior to
commencement of construction, LESSEE shall deliver to STATE copies of its
contracts with the architect of record and engineer and the general contractor.
LESSEE shall simultaneously deliver to STATE, in form mutually agreed between
LESSEE and STATE, collateral assignments of said contracts, together with
instruments executed by the architect, engineer, and by the general contractor
under which each consents to the aforesaid assignment and agrees to continue to
supply the same services to STATE or STATE’s designee provided by their
respective contracts with LESSEE, in the event that (i) LESSEE fails to comply
with any such requirements, (ii) STATE gives the architect, engineer, or the
general contractor, or any of them, written notice within sixty (60) days after
the occurrence of such failure, and (iii) at the time of STATE’s notice of such
failure, STATE or STATE’s designee demands continuance of such services on the
same terms contained in the respective contracts and expressly agrees to assume
and be bound by such respective contracts; provided that STATE shall not be
liable for or obligated to cure prior defaults of LESSEE.
8.    LESSEE to Timely Pay All Costs; Partial and Final Lien Waivers. Throughout
LESSEE’s construction of the New Facility Completion Improvements, LESSEE shall
pay all costs of the construction incurred by LESSEE when due, and shall require
all contractors to deliver sworn statements of persons furnishing materials and
labor before any payment is made and partial and final waivers of lien for all
work for which payment is made, in order to prevent attachment of mechanic’s
liens or other liens by reason of work, labor, services, or materials furnished
with respect to the Premises.
9.    Insurance Coverage during Construction. During the course of construction
of the New Facility Completion Improvements, LESSEE, at its sole expense, will
carry or cause to be carried, the insurance required to be carried pursuant to
Article XIX. (INSURANCE) hereof.
10.    STATE Inspection during Construction. During the course of LESSEE’s
construction of the New Facility Completion Improvements, STATE, and its
architects, engineers, agents, and employees on behalf of STATE with
responsibilities relating to the Premises may enter upon and inspect the
Premises for the purpose of verifying that the New Facility Completion
Improvements are proceeding in accordance with the requirements of this Lease.
With respect to any such entry and inspection on behalf of STATE, persons
requiring entry shall present proper identification to LESSEE. No right of
review or inspection shall make STATE responsible for work not completed in
accordance with the PLANS (New Facility Completion) or applicable laws. LESSEE
shall keep at the Premises all of the PLANS (New Facility Completion), shop
drawings, and specifications relating to such construction, which STATE may
examine at all reasonable times and, if required by STATE, LESSEE shall also
furnish STATE with copies thereof.
11.    LESSEE Responsible for Work Performed. Any work performed at the
direction of LESSEE, even though performed by contractors, subcontractors or
sub-subcontractors, shall be the responsibility of LESSEE directing such work.
During any construction by LESSEE, LESSEE shall be solely responsible for the
support, maintenance, safety, and protection of the facilities of STATE
resulting from such construction activities, and for the safety and protection
of all persons or employees and of all property therein. All work shall be
performed in accordance with (and all of the New Facility Completion
Improvements, when completed, shall comply with) the PLANS (New Facility
Completion), with such design standards as STATE shall have in effect from time
to time, Airport and construction conditions in effect at the time of
construction, and any other applicable federal, state, or local laws, and with
the project requirements set forth herein.
D.    In General.
4.    As used in this Lease, the terms “LESSEE’s Plans” and “Leasehold
Improvements” shall be deemed to include the PLANS (New Facility Completion) and
New Facility Completion Improvements, respectively, and to the extent required
by STATE, LESSEE shall comply with the express terms and conditions set forth in
this Article VII. (LESSEE’S IMPROVEMENTS) in connection with LESSEE’s
construction of the New Facility Completion Improvements in accordance with the
PLANS (New Facility Completion).
5.    LESSEE shall, at LESSEE’s sole cost and expense, prepare the land surface,
to the extent applicable, of the Premises, construct, erect, and install
buildings, structures, utility lines, and other improvements on the Premises for
the purposes denoted in Article III. (USE OF PREMISES) herein, subject to all
applicable easements and restrictions, if any, as shown and delineated on
Exhibit B attached hereto and made a part hereof, and any and all other
covenants, terms, and conditions that may be required or imposed by STATE. The
construction, erection, and installation of (i) the New Facility Completion
Improvements and (ii) any other Leasehold Improvements, in all cases, must
receive STATE’s prior written approval and must meet or satisfy applicable
County building standards and specifications, State of Hawaii, Department of
Health and FAA rules and regulations.
E.    Environmental Report.
4.    The parties agree that with respect to the Pre-Existing Leasehold
Improvements and the New Facility Completion Improvements, that certain Finding
of No Significant Impact and Record of Decision, dated as of January 29, 2013,
for the Proposed Airport Modernization Program at Honolulu International Airport
located in Honolulu, Hawaii shall be deemed to satisfy the requirement that a
Final Environmental Assessment or Final Environmental Impact Statement or other
appropriate environmental report be otherwise provided by LESSEE to STATE. With
respect to any subsequent LESSEE’s Leasehold Improvements, the required
assessment, statement, or report shall be prepared by LESSEE or LESSEE’s agent
and processed through appropriate governmental agencies, including the State of
Hawaii, Department of Health, for STATE’s final written approval at LESSEE’s
sole cost and expense.


5.    The parties agree that (i) the Final Environmental Assessment, Proposed
Airport Modernization Program, Honolulu International Airport, City and County
of Honolulu, Oahu, Hawaii, dated January 2013 and approved by FAA on January 28,
2013, (ii) the Final Phase I Environmental Site Assessment, Washpad and Elliott
Street Hardstands, dated November 2009 covering the Land Areas (Area/Space No.
004-107) and (iii) the Final Phase I Environmental Site Assessment, Existing
Aloha and Hawaiian Maintenance and Cargo Facilities dated November 2009 covering
the Hardstands (538-120A and 538-120B) (collectively, the “Baseline
Environmental Site Assessment”) shall collectively constitute the “Hazardous
Substances Baseline” hereunder.
F.    Improvement Plans, Generally.
4.    LESSEE’s Plans. All designs, plans, drawings, specifications, cost
estimates, schedules, and timetables, together with a detailed plot plan and
layout, for and relating to the construction and installation of (a) New
Facility Completion Improvements and (b) any other LESSEE's Leasehold
Improvements at, in, on, over, or under the Premises, shall hereinafter be
referred to collectively as "LESSEE's Plans".


5.    Properly Licensed. A properly licensed architect or engineer must prepare
LESSEE’s Plans. Properly licensed contractors must construct, erect, and install
the New Facility Completion Improvements and any other LESSEE’s Leasehold
Improvements.
6.    Compliance with Development Standards. LESSEE shall obtain STATE’s prior
written approval for LESSEE’s Plans and LESSEE’s Leasehold Improvements, in all
cases, including all initial and subsequent construction, repair, refurbishment,
or installation of improvements at, in, on, over, or under the Premises and all
such improvements, except as otherwise stated herein or hereafter, must: (i) be
of high quality; (ii) incorporate quality materials; (iii) be completed with
first-class workmanship; (iv)  meet applicable County building codes, standards,
and specifications; and except as otherwise stated herein, (v) adhere to and
completely comply with and satisfy STATE’s (1) Development Standards for Leased
Airport Property (Appendix A); and (2) Tenant Improvement Guidelines (Appendix
B), hereinafter referred to collectively as the "Development Standards", all of
which are attached hereto and hereby made a part hereof, including any and all
subsequent amendments and other design development guidelines adopted by STATE.
7.    Plans Reviewed by DCAB. To ensure compliance with the requirements
outlined in "Design and Construction Requirements as required under Hawaii
Revised Statutes §103-50" (Appendix C), LESSEE shall obtain prior written
approval for LESSEE’s Plans and LESSEE’s Leasehold Improvements, including all
initial and subsequent construction, repair, refurbishment, or installment of
improvements at, in, on, over, or under the Premises from DCAB.
8.    STATE’s Approval. STATE shall not unreasonably withhold or delay approval
for LESSEE’s Plans. STATE may reasonably withhold such approval, including,
without limitation, if, in the sole discretion of STATE, such construction,
erection, or installation will be:
a.    Structurally Unsafe. Structurally unsound or unsafe or hazardous for human
use or occupancy;
b.    Violation of Lease. Not in compliance with any requirement of this Lease;
c.    Building, Electrical, Plumbing, Health, or Fire Code Violations. Not in
compliance with the building, electric, plumbing, health, and fire codes,
regulations, standards, or specifications of the County or the State of Hawaii;
d.    Development Standards Violation. Not in compliance with the Development
Standards, including STATE’s requirements relating to the development of
facilities, which effectively and harmoniously matches the external architecture
of other similar portions of the Airport at which the facilities will be
constructed, erected, or installed;
e.    Violation of FAA Requirements. Not in compliance with any rule,
regulation, or order of the FAA; or
f.    Violation of any other Federal Requirements. Not in compliance with any
federal law, code, statute, rule, regulation, or order.
9.    STATE’s Disapproval. If STATE disapproves of LESSEE’s Plans, STATE shall
give LESSEE written notice of STATE’s disapproval, which notice shall state the
reason or reasons for STATE’s disapproval of such LESSEE’s Plans. LESSEE shall
thereupon prepare and submit to STATE new or revised LESSEE Plans as shall
reasonably satisfy STATE’s prior disapproval.
10.    Compliance with STATE’s Design Standards. Prior to submitting LESSEE’s
Plans to STATE for the purpose of obtaining STATE’s written approval, such
plans, drawings, and specifications must comply with, meet, or completely
satisfy all of the following design standards:
a.    Structure. All construction, erection, and installation shall be
structurally safe, sound, and non‑hazardous.
b.    Workmanship. All construction, erection, and installation shall be of new
materials and first‑class workmanship.
c.    Material. LESSEE’s Leasehold Improvements and other improvements shall be
constructed of prefabricated metal or concrete block or any similar fireproof
material approved, in writing, by STATE, with concrete floors, for the storage
or handling of flammable fluids, chemicals, or lubricants and aircraft servicing
and maintenance.
d.    Setback. Building(s) shall be set back a minimum of ten (10) feet from
property lines, unless otherwise approved, in writing, by STATE.
e.    Utility Lines. Utility lines shall be located above or underground.
f.    Grease Traps. Grease traps shall be provided to collect all spills of
petroleum products.
g.    Drainage. Surface drainage from wash areas shall not be discharged outside
the Premises.
h.    Security Fencing. In the event LESSEE is required to install additional
security fencing mandated by federal or state laws, rules, or regulations,
LESSEE shall complete the installation of said fencing with the required
chain‑link fence, and where necessary for airport security purposes, with three
(3) strands of barbed wire or with other security walls, barricades, and fencing
that meet airport standards, all as approved, in writing, by STATE. Fences
between the Premises and adjacent property shall be constructed, erected, or
installed directly on the property lines, with all costs and expenses for such
construction, erection, or installation shared equally by LESSEE and lessee of
the adjacent property, if there is an adjoining lessee at the time LESSEE
constructs, erects, or installs the required fencing. If there is no adjoining
lessee, LESSEE shall be responsible for all costs and expenses for the
installation of the security fencing. LESSEE’s failure to conform to security
regulations may subject STATE to a monetary fine, as imposed or prescribed by a
government agency. LESSEE shall reimburse STATE for any fines so paid by STATE,
or at the sole discretion of STATE, STATE may assess LESSEE the fine and LESSEE
shall be liable and shall assume responsibility to pay such fine directly to the
citing government agency. Failure of LESSEE to reimburse STATE within thirty
(30) days after STATE’s demand for reimbursement is made to LESSEE shall be
cause for a charge by STATE and/or termination of this Lease as provided in
Section V.D. (Additional Charges) and Article XX. (TERMINATION BY STATE),
respectively, hereof.
i.    Height Limitations. All Leasehold Improvements, including all buildings
and other improvements on the Premises, shall not exceed the airport height
limitation prescribed by STATE or the FAA or cause a hazard to air safety, as
prescribed and set forth in Article XXXVIII. (APPROACH PROTECTION) hereof or
pursuant to any federal, state, or county law, statute, ordinance, rule, or
regulation.
j.    Signs. Signs bearing LESSEE’s name or business name shall not exceed the
allowable overall size set by County building codes and shall not be located
higher than the top of LESSEE’s Leasehold Improvements. Illuminated, neon, or
other similar signs are prohibited. Prior to the erection, installation, or
placement of any sign by LESSEE, LESSEE must first obtain STATE’s written
approval of each sign’s design, graphics, color, layout, and method of mounting.
k.    Easement. Structures or foundations comprising LESSEE’s Leasehold
Improvements, including all buildings and other improvements on the Premises,
shall not be built, constructed, erected, installed, or placed over any pipeline
or other utility conduit easement or within any aircraft approach/takeoff clear
zone or other setback area without LESSEE first obtaining STATE’s prior written
approval.
l.    Landscaping. For the enhancement and beautification of the Premises,
LESSEE shall landscape and maintain all open and unpaved areas of the Premises
in conformance with the STATE PLANS AND DRAWINGS.
G.    Other Applicable Construction Program Provisions.
4.    STATE Approval of Leasehold Improvements. Prior to the commencement of any
work, LESSEE shall obtain STATE’s written approval of LESSEE’s Plans covering
the portion of the Premises upon which such work is to be done, and shall obtain
all approvals, licenses and permits required by any governmental authority
(whether federal, state, municipal or county). Any and all such LESSEE’s Plans
shall employ optimum essentials of aesthetics, quality of materials and
equipment, convenience, function, and design, shall be compatible in such
respects with those of the Airport and the Development Standards.
Except as otherwise expressly permitted under Section VIII.B. hereof, LESSEE
shall not install any antenna or aerial wires, or radio or television equipment,
or any other type of telecommunication or other equipment, inside or outside of
the Premises without the prior written approval of STATE and upon such terms and
conditions that may be prescribed by STATE in each and every instance.
Neither the approval by STATE of LESSEE’s Plans, nor any other action taken by
STATE with respect thereto under the provisions of this Lease, shall constitute
an opinion or representation by STATE as to the sufficiency of LESSEE’s Plans,
or such design standards as STATE shall have in effect from time to time,
compliance with any laws, or ability of LESSEE to receive any approvals,
licenses or permits from any department or agency of the State of Hawaii or
other jurisdictions, nor impose any present or future liability or
responsibility upon STATE. In any case where more than one standard, code,
regulation, or requirement applies to construction of LESSEE’S Leasehold
Improvements in accordance with the approved LESSEE’s Plans, the strictest shall
control.
5.    Plans and Specifications. LESSEE shall, at its sole cost and expense,
employ competent and properly licensed architects, engineers, and interior
designers who will prepare any of LESSEE’s Plans, in all cases, including,
without limitation, architectural, interior, exterior and engineering designs,
detailed plans, specifications, and cost estimates of all Leasehold Improvements
and Personal Property to be installed at, in, on, over, or under the Premises.
LESSEE shall, at its sole cost and expense prior to the start of construction,
obtain all necessary approvals, licenses and permits required by any
governmental authority (whether federal, state, municipal, or county). LESSEE
shall submit five (5) sets of LESSEE’s Plans for review and approval by STATE in
accordance with a time schedule furnished by STATE.
All of LESSEE’s Plans shall be first submitted to STATE and DCAB for written
approval before LESSEE awards, issues, or lets any and all contracts for the
construction of the New Facility Completion Improvements or any other Leasehold
Improvements (as applicable), to be installed at, in, on, over, or under the
Premises. If STATE disapproves of LESSEE’s Plans, the provisions contained in
Article VII.F.6. shall apply.
6.    Adherence to LESSEE’s Plans. No substantial change, addition, or
alteration shall be made in the applicable LESSEE’s Plans so approved without
first obtaining STATE’s approval in writing. No Leasehold Improvements or other
improvements other than as contemplated herein shall be constructed, erected,
installed, or placed at, in, on, over, or under the Premises without the prior
written consent of STATE and any and all terms and conditions relating thereto
imposed by STATE shall become terms and conditions hereof, as if they had been
originally stated in this Lease.
7.    Future Work. After construction or installation and completion of the New
Facility Completion Improvements in accordance with the approved PLANS (New
Facility Completion), LESSEE shall not perform any construction work or
otherwise make any structural alterations (including, without limitation,
ceilings, walls, and floors) to any portion of the Premises without first
obtaining STATE’s written consent; provided, however, that LESSEE may make
nonstructural alterations which LESSEE deems necessary for the conduct of
LESSEE’S Permitted Uses in accordance with Section VII.J.6. (Damage Repair); and
provided, further that LESSEE reports to STATE such nonstructural alterations
and submits to STATE the costs thereof.
8.    Governmental Approvals. LESSEE, at its sole cost and expense, shall also
procure all governmental approvals, licenses and permits necessary for the
construction, erection, installation, or placement of the Leasehold Improvements
at, in, on, over, or under the Premises.
9.    Submittals Required Upon Completion. Upon completion of the construction,
erection, installation, or placement of (i) the New Facility Completion
Improvements and (ii) any other Leasehold Improvements, as the case may be,
LESSEE shall, within thirty (30) days thereafter, at no cost or expense to
STATE, furnish STATE:
a.    Certificate. A certificate certifying that the applicable Leasehold
Improvements have been constructed, erected, installed, or placed in accordance
with the approved LESSEE’s Plans and in strict compliance with all laws,
statutes, and ordinances, and governmental rules, regulations, codes, directives
and orders;
b.    As-Builts. Two complete sets of as‑built construction drawings,
specifications and plans of the Leasehold Improvements, including, but not
limited to, any architectural, mechanical, plumbing, and electrical drawings,
plans and specifications, containing a separate stamp from LESSEE’s licensed
architect or engineer after the date construction, including subsequent
additions or alterations thereto, has been completed or accompanied by an
attestation from both LESSEE and either LESSEE’s architect or engineer that such
submitted drawings constitute true and accurate representations of the as‑built
condition of the Leasehold Improvements, and one complete set in Computer Aided
Design (CAD) format which complies with STATE’s current CAD standards. The
construction as-built drawings must include any and all applicable governmental
approval or permit numbers, the Leasehold Improvements constructed, erected,
installed, or placed by LESSEE at, in, on, over, or under the Premises, and the
location and details of construction or installation of all equipment, utility
lines, and heating, ventilating, and air‑conditioning ducts and related
appliances, if any, installed as part of the Leasehold Improvements. LESSEE
shall keep said drawings current by updating the same in order to reflect
thereon any changes or modifications which may be made in or to the Premises.
Failure by LESSEE to submit LESSEE’s Plans and/or complete its Leasehold
Improvements, or tender such as‑built drawings, plans, and specifications and
improvement costs within the prescribed times shall constitute a violation of
this Lease and give STATE the right to assess a penalty and/or terminate this
Lease pursuant to Section V.D. (Additional Charges) and Article XX. (TERMINATION
BY STATE), respectively, hereof.
H.    Minimum Investment in New Facility Completion Improvements. LESSEE shall,
on or before the Outside Date for Substantial Completion, have invested the sum
of not less than TEN MILLION DOLLARS ($10,000,000)(such amount, the “Minimum
Investment in New Facility Completion Improvements”) for performing and
completing the New Facility Completion Improvements, and shall, no later than
sixty (60) days after the Outside Date for Substantial Completion, submit to
STATE an itemized statement of the “in-place” costs of the upgrades,
improvements, and construction so completed. This requirement to report
“in-place” costs of completed upgrades, improvements and construction shall also
apply to any and all subsequent renovations, additions, or alterations made by
LESSEE to the Premises, and LESSEE’s itemized cost statement shall be delivered
to STATE no later than sixty (60) days after completion of such subsequent
renovations, additions, or alterations.
The foregoing Minimum Investment in New Facility Completion Improvements is
required in order for LESSEE to receive the one-year statutory waiver of rent as
stated in Section V.F. (Waiver of Rent). Should LESSEE fail to have invested the
Minimum Investment in New Facility Completion Improvements on or before the
Outside Date for Substantial Completion, LESSEE acknowledges and agrees that
STATE (in STATE’s sole discretion) shall have the right to deny waiver of rent
and upon STATE’s notice of denial of the waiver of rent, LESSEE shall be
obligated to immediately pay to STATE the full amount of any rent amount that
might have otherwise been waived under Section V.F. (Waiver of Rent).
Failure by LESSEE to observe the deadlines for funding the Minimum Investment in
New Facility Completion Improvements, and for reporting the “in-place” costs of
the upgrades, improvements, and construction requirements of this Section VII.H.
(Minimum Investment in New Facility Completion Improvements) shall also
constitute a violation of this Lease and give STATE the right to assess a charge
pursuant to Section V.D. (Additional Charges) hereof, in addition to the right
to recover the full amount of any rent amount that might otherwise have been
waived under Section V.F. (Waiver of Rent).
I.    Title.
4.    Leasehold Improvements. Subject to the provisions of Article XIV.
(SURRENDER OF PREMISES) hereof, title to any and all of LESSEE’s Leasehold
Improvements (including the New Facility Completion Improvements but excluding
the Pre-Existing Leasehold Improvements), including fixed additions and trade
fixtures, constructed, erected, installed, or placed by LESSEE, at LESSEE’s sole
cost and expense, at, in, on, or over the Premises shall remain with LESSEE
during the term of this Lease. Title to any and all of the Leasehold
Improvements and the New Facility Completion Improvements at the expiration or
sooner termination of this Lease shall vest automatically and without the need
for any further documentation, and LESSEE shall cause such Leasehold
Improvements and the New Facility Completion Improvements to be free and clear
of any and all claims, liens, judgments, and encumbrances immediately prior to
the expiration or sooner termination of this Lease. However, at least six (6)
months prior to the expiration or earlier termination of this Lease, STATE shall
inform LESSEE of any Leasehold Improvements (excluding the Pre-Existing
Leasehold Improvements and the New Facility Completion Improvements) it will not
take title to when this Lease expires or terminates. LESSEE shall remove any
such Leasehold Improvements (excluding the Pre-Existing Leasehold Improvements
and the New Facility Completion Improvements) within ninety (90) days after the
expiration or sooner termination of this Lease. Should LESSEE fail to remove any
of the identified Leasehold Improvements (excluding the Pre-Existing Leasehold
Improvements and the New Facility Completion Improvements) that STATE will not
take title to within ninety (90) days after this Lease expires or terminates,
STATE may remove the same at the sole cost and expense of LESSEE. Title to any
of the Leasehold Improvements not identified by LESSEE in accordance with this
Section VII.J.1. (Leasehold Improvements) shall, at STATE’s sole option, vest in
STATE.
5.    Personal Property. Subject to the provisions of Article XIV. (SURRENDER OF
PREMISES) hereof, title to any and all Personal Property constructed, erected,
installed, or placed by LESSEE, at LESSEE’s sole cost and expense, at, in, on,
or over the Premises shall remain in LESSEE during the term of this Lease.
6.    [Intentionally omitted].
7.    Sale of Trade Fixture. If LESSEE expects to, contemplates, or could sell,
transfer, or convey title to and interest in any trade fixture purchased by,
used, and installed by LESSEE at LESSEE’s own expense upon the Premises, as part
of any assignment of this Lease, it shall be LESSEE’s sole responsibility to
submit to STATE evidence of the item and the purchase price paid by LESSEE for
such trade fixture within thirty (30) days from said purchase. LESSEE’s failure
to submit the necessary information and evidence to STATE within the prescribed
time limit will discharge STATE from any obligation or duty to consider the
adjusted depreciated cost of any said trade fixture, in a lease assignment or
transfer pursuant to Article XXX. (ASSIGNMENT AND SUBLETTING) hereof.
J.    Maintenance and Repair.
4.    LESSEE’s General Obligations. LESSEE shall, at all times and at its sole
cost and expense, properly upkeep and maintain in good repair and in a clean and
orderly condition and appearance all portions of the Premises, including,
without limitation: (a) all Pre-Existing Leasehold Improvements; (b) all
Leasehold Improvements (including New Facility Completion Improvements); (c) all
Personal Property; (d) all mechanical room equipment such as, but not limited
to, heat exchanges, fans, controls and electric panels; (e) obstruction lights
and similar devices, fire protection and safety equipment, and all other like
equipment required by any law, statute, rule, regulation, order, or ordinance;
(f) any of the following located in or on the Premises: fences, exterior and
interior walls, windows, operating mechanisms of and attachments to windows and
skylights, screens, roofs, foundations, steel work, columns, doors, partitions,
floors, ceilings, fixtures, inside and outside paved and unpaved areas,
landscaping, glass of every kind, and utility, mechanical, electrical and other
systems; and (g) all areas within the Premises, particularly those adjacent to
the entrances and exits, including keeping them free of obstructions. LESSEE
shall take the same good care of the Premises (including the Pre-Existing
Leasehold Improvements, the New Facility Completion Improvements and any other
Leasehold Improvements) that would be taken by a reasonably prudent owner who
desired to keep and maintain the same so that at the expiration or sooner
termination of this Lease, the Premises will be in a condition similar to that
which existed at the commencement of this Lease (or in the case of the New
Facility Completion Improvements and any other Leasehold Improvements made
during the Lease term, in as good condition as at the time of the construction
or installation thereof), ordinary wear and tear excepted, which does not
adversely affect the structural integrity of, or materially and adversely affect
the efficient or proper utilization of, any part or portion of the Premises.
5.    Preventative Maintenance. To accomplish this requirement, LESSEE shall
establish an adequate preventative maintenance program and the provisions of
LESSEE’s program shall be subject to periodic review and approval by STATE.
6.    Maintenance. LESSEE’s maintenance and repair obligation hereunder shall
include, without limitation, the interior and exterior cleaning of all windows,
entrances, and exits of the Premises, including the extended surface areas
adjacent and surrounding such entrances and exits, doors (exterior and
interior), and the cleaning and repair of all floors, walls (exterior and
interior), ceilings, roofs, lighting, decor, and Personal Property. Maintenance,
repairs, replacements, and restoration done or made by LESSEE shall be in a
quality and class not inferior to the original material and workmanship. LESSEE
shall pay promptly the cost and expense of such maintenance, repairs,
replacements, and restoration.
7.    Refurbishment. Refurbishing shall include, without limitation, all
refinishing, repairs, replacement, redecorating, and painting necessary to keep
and maintain the Premises in a first class condition.
8.    Failure to Comply. If LESSEE fails to properly perform and complete its
maintenance, repair, and refurbishment obligation hereunder, particularly with
respect to nonstructural repairs, replacement, redecorating, and painting,
within a period of ten (10) days after LESSEE receives written notice from STATE
of such failure by LESSEE (or such longer period as is reasonably necessary to
perform the obligation so long as LESSEE has commenced performance thereof
within said ten (10) day period and, thereafter, diligently and continually
pursues the same to completion), STATE may, at its option, and in addition to
all other remedies which may be available to STATE, repair, replace, rebuild,
redecorate, or paint any portion of the Premises included in said notice from
STATE to LESSEE, and the cost thereof, plus fifteen percent (15%) for
administrative overhead, shall be paid by LESSEE to STATE upon demand from
STATE.
9.    Damage Repair. LESSEE shall suffer no strip or waste of the Premises and
shall repair, replace, rebuild, restore, and paint all or any part or portion of
the Premises that may be damaged or destroyed by the acts or omissions of LESSEE
(including LESSEE’s officers, employees, agents, contractors, invitees and other
Guests). Any and all structural repairs, alterations, and additions to be made
by LESSEE to, at, in, or on the Premises, and any and all other such work which
is non‑structural and costs $1,000.00 or more, shall be subject to the
requirements of Article VII. (LESSEE’S IMPROVEMENTS) herein and all such work
must receive the prior written consent of STATE.
10.    Removal of Leasehold Improvements. LESSEE shall, upon notice from STATE
in accordance with Section VII.I.1. hereof, promptly remove any and all
Leasehold Improvements (excluding the Pre-Existing Leasehold Improvements and
the New Facility Completion Improvements), or repair, replace, or restore any
and all Pre-Existing Leasehold Improvements, New Facility Completion
Improvements or Leasehold Improvements which may, by reason of use or negligence
of LESSEE, become, in the opinion of STATE, unsound, unsafe, or hazardous, and
in case of LESSEE’s failure to remove or repair, replace, or restore the same,
STATE may remove or repair, replace, or restore such Pre-Existing Leasehold
Improvements, New Facility Completion Improvements or Leasehold Improvements and
other structures and facilities without liability to LESSEE or others for
damages, and LESSEE shall pay the cost of such removal or repair, replacement or
restoration as additional rent.
11.    Safety Equipment. LESSEE shall, at its sole cost and expense, provide and
maintain all obstruction lights and similar devices, all fire protection and
safety equipment, and all other equipment of every kind and nature required by
any law, rule, order, ordinance, resolution, or regulation.
12.    STATE’s Security Fence. If STATE erects any security fence that connects
to or runs along the Premises, LESSEE shall, at its sole cost and expense,
maintain all portions of said security fence designated by STATE. LESSEE shall
also maintain security in such a manner that unauthorized persons shall not have
access to any secured or restricted areas of the Airport, including all airport
operations areas through the Premises, and LESSEE’s officers, employees, agents,
contractors, invitees, and other Guests, and any other party acting on behalf of
or with the permission of LESSEE shall be under the control, supervision, or
guidance of LESSEE when entering any such secured or restricted areas of the
Airport, including all airport operations areas. LESSEE shall enter into any
separate supplemental agreement required by STATE or TSA covering Airport
security requirements. LESSEE’s failure to observe any Airport security
requirement shall constitute a violation of this Lease and give STATE the right
to assess a penalty and/or terminate this Lease pursuant to Section V.D.
(Additional Charges) and Article XX. (TERMINATION BY STATE), respectively,
hereof.
13.    Grease Traps. LESSEE shall keep clean at all times, and maintain, repair,
and/or replace any and all grease traps in all drainage and sewage pipes and
other utility lines at, in, on, over, or under the Premises.
14.    Sidewalks. LESSEE shall clean and maintain, and repair, if damaged by
LESSEE, and/or LESSEE’s officers, employees, agents, contractors, invitees
and/or other Guests, any and all sidewalks, or any part or portion thereof,
fronting the Premises.
15.    Landscaping. LESSEE shall maintain and properly care for any and all
landscaping at, in, on, or over the Premises and shall periodically (at least
monthly) remove weeds and other noxious vegetation that may appear on the
Premises and along the perimeter of the Premises. LESSEE shall also remove from
the Premises, at the same time, any junk, litter, abandoned or damaged motor
vehicles, trade fixtures, furnishings, furniture, equipment, and other Personal
Property, excess material, leaking containers or other similar items or
equipment, vehicle parts, and machinery that are unsightly, dangerous, in
disrepair, unclean, or inoperative.

ARTICLE VIII.     GENERAL RIGHTS AND RESPONSIBILITIES OF LESSEE
LESSEE shall have the right with respect to the Premises herein to do or perform
any of the following things upon the covenants, terms, and conditions set forth
below:
A.    Commercial Aeronautical Activities. Unless otherwise stated herein, LESSEE
shall have the right to perform commercial aeronautical activities; provided,
however, that LESSEE shall comply with and conducts such activities in
accordance with STATE’s Minimum Standards for Commercial Aeronautical Activities
at Public Airports, Airports Division Procedure No. 4.9, dated May 3, 1990,
attached hereto as Appendix D and hereby made a part hereof, including any and
all amendments, changes, revisions, updates, or supplements made thereto and
adopted by STATE after the Commencement Date.
B.    Communications, Equipment, and Rights-of-Way. LESSEE shall have the right
to install, maintain and operate such aviation radio, communications, and
meteorological and aerial navigation equipment and facilities, as LESSEE may
deem necessary or convenient for LESSEE’s operation, subject to the prior
written consent of STATE as to the location, manner of installation, and type
thereof, which consent shall not be unreasonably withheld or delayed.
Such equipment and facilities may be located without additional charge or fee in
or on any portion of the Premises, or, upon payment of the applicable rent for
such additional area(s) and at such other location(s) at, in, or on the Airport,
if any, as may be requested by LESSEE and consented to in writing by STATE.
In the event that STATE constructs or installs, or hereafter voluntarily and not
at the request of LESSEE constructs or installs upon the Premises or elsewhere
at the Airport, conduits, ducts, or other facilities and appurtenances and
equipment for use in common by aircraft operators (including LESSEE) for the
installation of wires, cables, pneumatic tubes, or similar communication
connections, LESSEE may use such conduits, ducts or other facilities,
appurtenances, and equipment for the purpose for which they are provided, if and
to the extent that space therein is available, and subject to rules promulgated
by STATE, upon payment of any rental, charge, or fee for the use of such
conduits, ducts, facilities, appurtenances, and equipment, as STATE may
prescribe; and provided that LESSEE shall pay the cost of pulling or installing
its wires, cables, pneumatic tubes, or similar communication connections through
such conduits, ducts, facilities, appurtenances, and equipment, and the cost of
installing brackets or any incidental equipment or facilities not provided by
STATE, and any other cost in connection with the aforesaid installations; and
provided, further, that LESSEE shall be solely responsible for any damage to the
ducts, conduits, facilities, appurtenances and equipment and to any other
facilities installed therein caused by LESSEE’s acts or omissions or those of
LESSEE’s officers, employees, agents, contractors, invitees, or other Guests.
LESSEE shall also have the right to use rights-of-way at locations hereafter
designated, in writing, by STATE and with the prior written consent of STATE
either for the exclusive use of LESSEE or for use in common with others. LESSEE,
with the prior written consent of STATE, shall have the right to use conduits,
ducts, pipes, wires, cables, or similar installations, and facilities
(including, but not limited to, equipment and facilities related to or
incidental to communications, controls, teletypes, telephones, interphone, and
pneumatic tubes) between the places where such equipment and facilities have
been installed in the Premises and the place where such equipment and facilities
have been installed in space leased to LESSEE for its exclusive use elsewhere at
the Airport.
LESSEE shall pay a reasonable rental for the use of such conduits, ducts, pipes,
wires, cables, installations and facilities, easements, and rights-of-way.
C.    Architects, Contractors, and Builders. LESSEE shall have the right to
employ such architects, contractors, or builders as LESSEE shall deem necessary
or desirable in connection with the authorized construction, installation,
alteration, modification, repair, or maintenance of any and all Pre-Existing
Leasehold Improvements, New Facility Completion Improvements or Leasehold
Improvements, at, in, on, over, or under the Premises; provided, however, that
any such architects, contractors, or builders shall be properly licensed in the
State of Hawaii and otherwise competent in their respective professions or
trades.
D.    Other Activities. LESSEE shall also have the right to do and perform any
of the things described in or authorized pursuant to Article III. (USE OF
PREMISES) and this Article VIII. (GENERAL RIGHTS AND RESPONSIBILITIES OF LESSEE)
hereof, utilizing any and all personnel, aircraft and aircraft parts, supplies,
and services of LESSEE, for or with respect to any other person or business at
the Airport, whether said person or business is engaged in Air Transportation or
not.

ARTICLE IX.     TAXES
A.    Taxes and Assessments. LESSEE shall pay in full any and all taxes and
assessments levied or assessed upon LESSEE or the Premises, including, but not
limited to, Federal income taxes, State of Hawaii income and general excise
taxes, and County real property taxes, in all cases, before the delinquent date
thereof, and subject to the provisions of Section XX.A.11. (Failure to Pay
Taxes) hereof, LESSEE shall indemnify, defend, keep, save, insure, and hold
STATE and the Premises harmless against any and all attachments, claims, or
liens related to or connected with such taxes, charges, or assessments and all
expenses resulting therefrom, including reasonable attorney’s fees. LESSEE shall
have the right to contest the amount or validity of any such tax, charge, and/or
assessment by appropriate legal proceedings in LESSEE’s own name.
B.    Tax Clearances. LESSEE shall, upon demand by STATE, present evidence, such
as tax clearances from the respective tax offices, to STATE, demonstrating
LESSEE’s payment of all Federal, State of Hawaii and County taxes prior to the
Commencement Date and for any other year or series of years during the term of
this Lease.

ARTICLE X.     PROHIBITED ACTS
LESSEE shall not perform any service nor use the Premises for any purpose not
enumerated in Article III. (USE OF PREMISES) or Article VIII. (GENERAL RIGHTS
AND RESPONSIBILTIES OF LESSEE) hereof, or not authorized pursuant thereto.
A.    Nuisance. LESSEE shall commit no actionable nuisance or do or permit any
act that results or may result in the creation or commission or maintenance of a
nuisance at, on, in, or over the Premises. Further, LESSEE shall also not cause,
produce, or permit to be caused or produced upon the Premises, or to emanate
therefrom, any offensive sounds, or any noxious or objectionable smoke, gases,
vapors, or odors.
B.    Illegal Acts. LESSEE shall not use the Premises, or any part or portion
thereof, or permit the same to be used by any of LESSEE’s sublessees, tenants,
officers, employees, agents, contractors, invitees, and/or other Guests for any
illegal act or purpose.
C.    Discrimination. LESSEE shall not use the Premises in support of any
policy, which discriminates against anyone based upon race, creed, color,
national origin, sex, age, or a physical disability.
D.    Equal Treatment. LESSEE shall furnish services on a fair, equal, and
nondiscriminatory basis to all parties and shall charge fair, reasonable, and
nondiscriminatory prices for each unit or service; provided, however, that
LESSEE may be allowed to make reasonable and nondiscriminatory discounts,
rebates, or other similar types of price reduction to volume purchasers.
E.    Security. LESSEE shall not allow entry to the AOA of the Airport or any
other secured or restricted areas of the Airport through the Premises by any
unauthorized persons and ground vehicles.
F.    Lodging. The Premises may not be used as a hotel, motel, inn, hostel, bed
and breakfast, temporary or legal residence or any similar boarding or lodging.
G.    Alcoholic Beverages. The consumption of alcoholic beverages by anyone at,
in, or on the Premises is prohibited at all times.
H.    Interference. LESSEE shall not interfere with the effectiveness of, or
access to utilities, air conditioning, elevators, or escalators (including
facilities, structures, lines, equipment, conduits, and appurtenances, connected
or appurtenant thereto) in or adjacent to the Premises, the free access and
passage in and to the Premises or public areas adjacent thereto, or in the
streets or sidewalks adjoining the Premises.
I.    Overload. LESSEE shall not overload any floor, or place loads upon any
floor, wall, or ceiling of any building or other structure situated at, upon, or
within the Premises that may endanger such building or other structure.
J.    Obstruction. LESSEE shall not obstruct any sidewalk, walkway, or
passageway in front of, within, or adjacent to the Premises.
K.    Effect on Insurance. LESSEE shall not act or permit the doing of any act
or thing upon the Premises that will either increase the premium rate of, be
contrary to, or invalidate any fire, casualty, or liability insurance policies
either required herein or carried by STATE, if any, covering the Premises,
together with any and all buildings and other structures and improvements
situated thereon. LESSEE shall, in connection herewith, obey, observe, and
adhere to: (1) any and all present and future laws, statutes, orders, decisions,
rules, and regulations of the State of Hawaii; (2) any and all present and
future rules and regulations of STATE and the Airport; (3) any other
governmental authority; and (4) any and all present and future requirements and
directions of fire and other underwriters on applicable insurance policies of
STATE and LESSEE, which may pertain or apply to the Premises and LESSEE’s use of
and operation upon the Premises and Airport.
L.    Vending Machines. LESSEE shall not install, maintain, operate, or permit
the installation, maintenance, or operation of any currency, coin, or token
operated vending machine or device, for the purpose of vending or providing any
product (including food and beverage items) or service (for the purposes hereof,
amusement or entertainment shall be deemed a service) upon any part or portion
of the Premises or the Airport without the prior written approval of STATE.
Vending machines include, but are not limited to, newspaper racks, and any
currency and coin-operated devices.
LESSEE shall further observe, comply with, and abide by that certain Settlement
Agreement, dated July 28, 1993 (as amended by Amendment 1 (5-31-1995) and
Amendment No. 2 (8-1-2012)), made by and between the Hawaii State Committee on
Blind Vendors, the Hawaii Blind Vendors Association, Walter Ishikawa, Charlotte
Kauhana, Esron Nihoa, Yoshiko Nishihara, Mirian Onomura, Clyde Ota, Alice
Scharr, Warren Toyama, Filo Tu, and Jeanette Tu, the Department of Human
Services, State of Hawaii, and the Department of Transportation, State of
Hawaii, together with the attached Schedules and Exhibits, hereinafter referred
to as the "Blind Vendors Agreement", which is hereby incorporated herein and
made part of this Lease by this reference, affecting the installation and
operation of other vending machines, which LESSEE may desire to have and use on
the Premises or at the Airport.
M.    Promotional Medium Restriction. LESSEE shall not use any advertising or
promotional medium that may be seen, heard, or otherwise experienced outside the
Premises, such as searchlights, barkers, or loudspeakers.
N.    Distribution of Handbills. LESSEE shall not distribute handbills or
promotional circulars to patrons of the Airport, or engage in any other
advertising at, upon, or within the Airport (except as may be specifically
permitted under this Lease).
O.    Recruitment. LESSEE shall not engage in any activity outside the Premises
for the recruitment or solicitation of business.
P.    Injury to Reputation. LESSEE shall not act or permit acts to be done that
will injure the reputation of STATE, the Airport, or the appearance of the
Airport. LESSEE shall not, without the prior written consent of STATE, reference
STATE or the Airport for any purpose other than the address of the business to
be conducted by LESSEE at, in, on, or over the Premises, nor shall LESSEE do or
permit anything in connection with LESSEE’s business operations or advertising
which in the judgment of STATE may reflect unfavorably on STATE or the Airport,
or confuse or mislead the public as to the relationship between STATE and
LESSEE.

ARTICLE XI.     SIGNS
A.    STATE’s Approval. LESSEE shall not erect, construct, install, or place any
signs or displays upon any part or portion of the Airport, except at, in, or
upon the Premises, unless otherwise first approved in writing by STATE.
4.    LESSEE’s Cost. LESSEE shall have the right to erect, construct, install,
place, maintain, and operate at, in, or upon the Premises, at LESSEE’s sole cost
and expense, signs containing LESSEE’s name and its business.
5.    Conformity. Signs shall be substantially uniform in size, type, and
location with those of other businesses and tenants at the Airport, and conform
to STATE’s Signage and Graphics Manual. The number, general type, size, design,
and location of such signs shall be subject to the prior written approval of
STATE. The location and placement of approved signs by LESSEE are subject to
change as deemed necessary by STATE. LESSEE shall, at its sole cost and expense,
promptly remove, move, or relocate a sign upon receipt of a notice to do so by
STATE.
6.    Submit Drawings. Prior to the erection, construction, or placing of any
such signs or displays, LESSEE shall submit to STATE, for STATE’s review and
approval in writing, drawings, sketches, design dimensions, type, and character
of the proposed sign(s) or display(s). Any conditions (including a requirement
that such sign(s) or display(s) be multilingual), restrictions, or limitations
imposed by STATE, as part of STATE’s written approval, shall become conditions
on the use of such sign(s) and display(s) as if specifically set forth at length
herein.
B.    Removal of Signs. Upon the expiration or the sooner termination of this
Lease, LESSEE, if requested by STATE, shall: (1) remove, obliterate, or paint
out any and all signs, posters, and similar devices, and any and all displays
installed, placed, or affixed by LESSEE at, in, or upon the Premises; and
(2) restore any and all wall or surface areas to which signs, posters, and
similar devices, and any and all displays which may have been attached or
affixed, all to the satisfaction of STATE. If LESSEE fails to so remove,
obliterate, or paint out each and every sign, poster, piece of advertising,
display, or similar device in a manner satisfactory to STATE after being so
requested by STATE, STATE may perform such removal work, and LESSEE shall
immediately pay to or reimburse STATE for any and all costs and expenses so
incurred by STATE, upon demand from STATE.
Nothing contained in this Article XI. (SIGNS) shall limit nor is construed to
limit, the effect of the covenants and provisions of Article XIV. (SURRENDER OF
PREMISES) hereof.

ARTICLE XII.     INGRESS AND EGRESS
A.    Reasonable Access. LESSEE and LESSEE’s officers, employees, agents,
contractors, invitees, and other Guests, in common with others, shall have the
nonexclusive right of ingress to and egress from the Premises and such other
parts or portions of the Airport area to or from which such persons shall
reasonably require ingress or egress, in such manner, upon such terms, and at
such locations as STATE may from time to time designate; provided, however, that
the aforementioned right of ingress and egress, as it applies to the suppliers
of any flammable fuel or other such products or materials, shall be subject to
the prior written permission of STATE.
B.    Subject to Rules. The privilege of ingress and egress at the Airport shall
be subject to the rules and regulations of STATE, now in effect or which may
hereafter be adopted or amended, for the safe and efficient operation of the
Airport.
C.    Right to Alter Access. STATE may, at any time, temporarily or permanently,
close, consent to close, or request the closing of any roadway and any other
area at the Airport, presently or hereafter used as such, so long as a
reasonable alternative means of ingress and egress remains available to LESSEE.
D.    LESSEE’s Release. LESSEE hereby releases and discharges STATE and STATE’s
successors and assigns, of and from any and all claims, demands, causes of
action, liabilities, losses, damages, costs, and expenses, including attorneys’
fees and other legal or court costs, and demands therefor, which LESSEE may now,
or at any time hereafter, have against STATE and STATE’s successors and assigns,
arising or alleged to have arisen out of the closing of any street, roadway,
sidewalk, walkway, or access area or other area, whether within or outside the
Airport. The foregoing shall not serve to release or discharge STATE from its
obligation to provide LESSEE with a reasonable means of ingress and egress to
the Premises in accordance with Section XII.A.
E.    No Rent Relief. LESSEE in entering into this Lease with STATE recognizes
STATE’s right and responsibility to provide convenient and efficient public
access and thoroughfare and, therefore, acknowledges STATE’s right to adjust,
amend, alter, or otherwise revise pedestrian and vehicular traffic patterns in
the best interest of the operation of the Airport as determined by STATE. LESSEE
shall have no claim for any rebate or adjustment of rents or fees owed to STATE
for any changes that may arise as a result of STATE’s adjustment or revision to
pedestrian and vehicular traffic routes on the Airport.

ARTICLE XIII.     LIABILITY AND INDEMNITY
A.    Assumption of Liability. The use of the Airport and the Premises by LESSEE
and LESSEE’s officers, employees, agents, contractors, invitees, and other
Guests, in common with others, shall be at their sole risk.
B.    Indemnity. STATE shall not be liable for and LESSEE shall protect, defend,
save, hold harmless and indemnify STATE, STATE’s officers, employees, agents,
other Guests and STATE’s successors and assigns, and State of Hawaii’s
directors, officers, agents, elected officials, boards (including the Land
Board), and employees, from and against any and all claims, demands, suits,
actions, causes of action, judgments, liabilities, losses, damages, costs and
expenses, including, without limitation, costs of suits and fees directly
related thereto and reasonable attorney’s fees, claimed by anyone by reason of
actual or alleged injury to or death of persons, including, but not limited to,
actual or alleged work-related injuries or death suffered by employees of
LESSEE, or actual or alleged damage to or destruction of property, including,
but not limited to, property of LESSEE, sustained in, on, over, under, or about
the Premises or the Airport, as a result of or related to LESSEE’s use and
occupancy of the Premises or use of any other portions of the Airport or any act
or omission of LESSEE or LESSEE’s agents, officers, employees, contractors,
invitees, and other Guests.
This provision shall not be construed to be a limitation of any other indemnity
by LESSEE as may be contained in Section XV.B.6. (LESSEE’s Indemnification), or
Section XV.C.13. (Release and Indemnity), or Article XXVIII. (LITIGATION), or
anywhere else within this Lease.
C.    LESSEE’s Release. LESSEE does hereby release, without limitation, STATE
and STATE’s officers, employees, agents, and other Guests and STATE’s successors
and assigns, and State of Hawaii’s directors, officers, elected officials,
boards (including the Land Board), employees, and agents from any and all
actions, causes of action, claims, damages, demands, judgments, liabilities,
losses, suits, costs, and expenses, including attorneys’ fees and other legal or
court costs, and demands therefor, that may arise during the term of this Lease
from damage to or destruction of LESSEE’s property that is not the result of, or
caused by the sole negligence of STATE or STATE’s officers, employees, agents,
contractors, invitees, and other Guests and STATE’s successors and assigns, and
State of Hawaii’s directors, officers, elected officials, boards (including the
Land Board), employees, and agents.

ARTICLE XIV.     SURRENDER OF PREMISES
A.    In General. LESSEE shall yield and deliver peaceably to STATE possession
of the Premises on the date of the expiration or sooner termination of this
Lease, promptly and in the same condition as of the Commencement Date, or in the
case of any Leasehold Improvements installed subsequent to the Commencement
Date, as at the time of the installation or construction of such Leasehold
Improvements, excepting reasonable wear arising from the use of the Premises to
the extent permitted elsewhere in this Lease and damage resulting from causes
over which LESSEE had no control. The Premises shall be clean and clear of any
and all trash, debris, abandoned items, trade fixtures, equipment, appliances,
furniture, junk and other similar and like items. All gates, doors and locks
shall be secured and the keys turned in to STATE.
LESSEE shall have the right at any time during this Lease to remove, and if so
directed by STATE shall remove from the Premises, on or before the expiration or
sooner termination of this Lease, all of LESSEE’s Personal Property, any
Leasehold Improvements (excluding the Pre-Existing Improvements and subsequent
to the New Facility Substantial Completion, the New Facility Completion
Improvements) deemed by STATE to be non-conforming or unauthorized, such removal
to be completed in such a manner as to cause no damage to the Premises or to the
Airport, and in the event of any such damage, LESSEE agrees, at its sole cost
and expense, to repair the same.
LESSEE shall remove all its Personal Property, including but not limited to
facilities for waste oil or other substances, and hazardous and toxic materials,
on and below ground, within thirty (30) days after the expiration or sooner
termination of this Lease and as further described in Section XV.C. (Compliance
with Environmental Matters) hereof. If LESSEE fails or neglects to so properly
remove, STATE, at its sole option in any combination or selection, may either:
(1) remove and dispose of the same and charge the cost of such removal and
disposal to LESSEE, which cost LESSEE hereby agrees to pay; (2) consider the
same to be abandoned and take title thereto; or (3) give LESSEE additional time
as may be needed under the circumstances, not to exceed thirty (30) days, and
charge LESSEE the proportionate rental fee, based upon the then current rental
values at the Airport for the thirty (30) day period, which rental fee LESSEE
hereby agrees to pay.
B.    Hold Over. In the event LESSEE shall, with the consent of STATE and Land
Board, if required, hold over and remain in possession of the Premises after the
expiration or sooner termination of this Lease, such hold over shall not be
deemed a renewal or extension of this Lease but shall create only a tenancy from
month-to-month on the same terms, conditions, and covenants in effect
immediately prior to the commencement of such holding over, including LESSEE’s
payment of the rentals and fees existing immediately prior to the holding over,
except that: (1) payment shall be due and payable in advance on the first day of
each month; and (2) STATE may, upon thirty (30) day’s advance written notice,
after the hold over commences, amend and increase the rentals and fees payable
by LESSEE to the comparable charges at, in, or on the Airport at that time for
comparable facilities.
C.    Environmental Compliance prior to LESSEE’s Surrender. LESSEE shall
observe, comply with, and completely satisfy all of the Environmental/Hazardous
Substances requirements prescribed and set forth in Section XV.C. (Compliance
with Environmental Matters) hereof, prior to returning the Premises to the
control and jurisdiction of STATE.

ARTICLE XV.     COMPLIANCE WITH LAWS
A.    In General. LESSEE and LESSEE’s officers, employees, agents, contractors,
invitees, and other Guests shall, at all times during and throughout the term of
this Lease and with respect to all phases of its performance under this Lease,
fully and completely observe, comply with, and satisfy all applicable laws,
statutes, codes, ordinances, orders, rules, and regulations of all governmental
authorities, including, without limitation, the United States of America, the
State of Hawaii, and the County, and any political subdivision, or agency,
authority, or commission thereof, which may have jurisdiction to pass laws,
statutes, codes, or ordinances, or make and enforce orders, rules, and
regulations with respect to: (1) the Premises and the Airport; (2) all phases of
LESSEE’s conduct of its business operations; (3) LESSEE’s maintenance and repair
of the Premises; and (4) LESSEE’s performance under this Lease.
LESSEE shall also: (1) obtain and keep current all licenses and permits required
by any governmental authority (whether federal, state, municipal, or county) for
the conduct of LESSEE’s business operations at, in, on, or over the Premises and
at the Airport; and (2) promptly pay when due, any and all required rentals and
other fees and charges.
Notwithstanding the foregoing covenants, provisions, and requirements, LESSEE
shall have the right, in its own name, to contest, in good faith, the validity
or applicability of any law, statute, code, ordinance, order, decree, rule, or
regulation of any governmental body or agency pertaining to the Premises and
LESSEE’s conduct of its business operations thereon. The fact that LESSEE may,
in connection with such contest, refrain from complying with such law, statute,
code, ordinance, order, decree, rule, or regulation, shall not affect in any way
LESSEE’s obligation to: (1) refrain from subjecting any part or portion of the
Premises to forfeiture or loss; and (2) pay the required rentals and other fees
and charges prescribed and set forth in Article V. (RENTAL) hereof.
B.    Compliance with Americans with Disabilities Act.
4.    LESSEE’s Warranty. LESSEE agrees that it shall conduct its business
operations, and occupy or use the Premises in accordance with: (a) ADA,
including, without limitation, modifying LESSEE’s policies, practices, and
procedures, and providing auxiliary aids and services to disabled persons; and
(b) the ADAAG.
5.    Accessible Services. LESSEE acknowledges that, pursuant to the ADA,
programs, services, and other activities provided by a public entity, whether
directly or through a contractor, must be accessible to the disabled public.
LESSEE shall provide the services or conduct its business operations as
specified in this Lease in a manner that complies with the ADA and any and all
other applicable Federal, State of Hawaii, and local disability rights
legislation. LESSEE agrees not to discriminate against disabled persons in the
provision of services, benefits, or activities provided under this Lease and
further agree that any violation of this prohibition on the part of LESSEE, and
LESSEE’s officers, employees, agents, contractors, invitees, other Guests, and
successors and assigns shall constitute a material breach of this Lease.
6.    LESSEE’s Alterations. With respect to all work required to be performed by
LESSEE in preparing the Premises for LESSEE’s occupancy and use, including,
without limitation, the construction, installation, renovation or refurbishment
of any and all Leasehold Improvements at, in, on, over, or under the Premises,
LESSEE agrees to complete such work in full compliance with the ADA and ADAAG.
Upon STATE’s request, LESSEE shall provide STATE with evidence reasonably
satisfactory to STATE that all such work by LESSEE was completed in compliance
with the ADA and ADAAG. LESSEE further agrees that any and all such future
alterations, renovations, and improvements made by LESSEE to the Premises shall
comply with the ADA and ADAAG.
7.    ADA Audit. LESSEE shall conduct and complete, at LESSEE’s sole cost and
expense, an audit as required under the ADA identifying and describing the
architectural barriers to disabled access which must or should be removed, which
audit shall be subject to STATE’s review and approval. LESSEE agrees to remove,
at LESSEE’s sole cost and expense, all such barriers identified and described in
the audit approved by STATE; provided that any architectural barriers to
disabled access that exist within the Pre-Existing Leasehold Improvements, as
may be identified in the ADA audit approved by State, shall be deemed to
constitute a “latent defect” for purposes of LESSEE’s Building Rent Reduction
Request.
8.    Notice. STATE and LESSEE agree to promptly give written notice to the
other within three (3) business days of receipt of any and all notices which
STATE or LESSEE receives alleging ADA violations.
9.    LESSEE’s Indemnification. LESSEE shall indemnify, defend, keep, save, and
hold STATE and STATE’s officers, employees, agents, and other Guests and STATE’s
successors and assigns, and State of Hawaii’s directors, officers, elected
officials, boards (including the Land Board), employees, and agents, harmless
from and against any and all actions, causes of action, claims, demands, suits,
judgments, liabilities, losses, damages, costs, and expenses, including any and
all attorneys’ fees and demands therefor, resulting or arising from LESSEE’s
failure to observe, comply with, and completely satisfy LESSEE’s obligations
hereunder with respect to the ADA and the ADAAG.
This provision shall not be construed to be a limitation of any other indemnity
by LESSEE as may be contained in Section XIII.B. (Indemnity), or
Section XV.C.13. (Release and Indemnity), or Article XXVIII. (LITIGATION), or
anywhere else within this Lease.
C.    Compliance with Environmental Matters.
4.    Compliance with Environmental Laws. LESSEE agrees, at its sole expense and
cost, to comply with all environmental laws applicable to its occupancy,
activities, operations, and use of the Premises. This duty shall survive the
expiration or termination of this Lease which means that LESSEE’s duty to comply
with environmental laws shall include complying with all environmental laws that
may apply, or be determined to apply, to the occupancy and activities of LESSEE
on the Premises after the expiration or termination of this Lease; provided
however, nothing in this Section XV.C.1. (Compliance with Environmental Matters)
shall cause LESSEE to be responsible for compliance connected actions or
inactions of other persons or entities or for facts or circumstances that arise
after expiration or termination of this Lease, or compliance in respect of
Hazardous Substances at or below the Hazardous Substances Baseline described
below. Failure of LESSEE to comply with any environmental laws shall constitute
a violation of this Lease and gives STATE the right to assess a penalty and/or
terminate this Lease, pursuant to Section V.D. (Additional Charges) and Article
XX. (TERMINATION BY STATE) and take any other action at law or in equity it
deems appropriate.
5.    Hazardous Substances. LESSEE shall not use treat, dispose, discharge,
release, generate, create, or otherwise handle any Hazardous Substance, or allow
the same by any of its officers, employees, agents, contractors, invitees, other
Guests, or successors and assigns, on, in, over, under, or about the Premises
without first obtaining the written consent of STATE, which consent may be
withheld by STATE at its sole discretion, and comply with all environmental
laws, including giving all required notices, reporting to, and obtaining
licenses and permits required by any government authority (whether federal,
state, municipal, or county), from all appropriate authorities, and complying
with all provisions of this Lease.
6.    Notice to STATE. LESSEE shall keep STATE fully informed at all times
regarding all matters related to any environmental laws affecting LESSEE or the
Premises. This duty shall include, but not be limited to, providing STATE with a
current and complete list and accounting of all Hazardous Substances of every
kind which are present on, in, over, under, or about the Premises, together with
evidence that LESSEE has in effect all required and appropriate permits,
licenses, registrations, approvals and other consents that may be required by
any federal, state or county authority under any authority or environmental
laws. LESSEE shall provide said list and accounting on or before the
Commencement Date and shall update said list and accounting whenever any
Hazardous Substance not accounted for by LESSEE is present on or about the
Premises by any means. LESSEE shall also provide immediate written notice of any
investigation, enforcement action, compliance order, or order of any type, or
any other legal action, initiated, issued, or any indication of an intent to do
so, communicated in any way to LESSEE by any federal, state or county authority
or individual that relates in any way to any environmental law or any Hazardous
Substance. This written notice to STATE shall include copies of all written
communications from any federal, state or county agency or authority, including
copies of all correspondence, claims, complaints, warnings, reports, technical
data and any other documents received or obtained by LESSEE. At least thirty
(30) days prior to termination of this Lease, or termination of the possession
of the Premises by LESSEE, whichever occurs first, LESSEE shall provide STATE
with written evidence satisfactory to STATE that LESSEE has fully complied with
all environmental laws, including any orders issued by any governmental
authority that relate to the Premises.
7.    Disposal/Removal. Except for the possession and handling of Hazardous
Substances for which LESSEE is exempt, and those Hazardous Substances for which
LESSEE has obtained all currently required permits to store or use certain
Hazardous Substances on the Premises, including written permission from STATE,
LESSEE shall cause any Hazardous Substances to be removed and transported from
the Premises for disposal solely by duly licensed Hazardous Substances
transporters to duly licensed facilities for final disposal, as required by all
applicable environmental laws. LESSEE shall provide STATE with copies of
documentary proof including manifests, receipts, or bills of lading, which
reflect that, said Hazardous Substances have been properly removed and disposed
of in accordance with all environmental laws.
8.    Environmental Investigations and Assessments. LESSEE, at its sole cost and
expense, shall cause to be conducted such investigations and assessments of the
Premises to determine the presence of any Hazardous Substance on, in, or under
the Premises as may be directed from time to time by STATE, in its sole
discretion, or by any federal, state or county agency or authority. The extent
and number of any environmental investigations and assessments, including all
testing and analyses incident thereto, shall be determined by STATE or the
federal, state or county agency or authority directing said investigations and
assessments to be conducted. LESSEE shall retain a competent, certified and
qualified person or entity that is satisfactory to STATE or governmental
authority, as the case may be, to conduct said investigations, assessments,
testing and analysis incident thereto. LESSEE shall direct said person or entity
conducting those assessments, investigations, tests and analyses to provide
STATE or governmental authority, if so requested, with testable portions of all
samples of any soils, water, ground water or other material that may be obtained
for testing and provide to STATE and governmental authority with the written
results of all assessments, investigations, tests and analyses on said samples
upon completion of said testing.
9.    Hazardous Substances Baseline for Premises. See Section VII.E. in respect
of the Baseline Environmental Site Assessment that the parties have agreed
establishes and constitutes the Hazardous Substances Baseline hereunder. At the
expiration or sooner termination of this Lease, STATE will hold LESSEE
responsible only for the clean-up, decontamination, remediation, or removal of
any and all Hazardous Substances at levels in excess of the Hazardous Substances
Baseline. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AT ALL TIMES DURING
THE LEASE TERM AND AT ALL TIMES AFTER EXPIRATION OR TERMINATION OF THE LEASE,
THE STATE AND NOT LESSEE SHALL BE RESPONSIBLE FOR THE CLEAN-UP, DECONTAMINATION,
REMEDIATION, OR REMOVAL OF ANY AND ALL HAZARDOUS SUBSTANCES AT LEVELS AT OR
BELOW THE HAZARDOUS SUBSTANCES BASELINE.
10.    Closure Report. Immediately prior to the expiration or sooner termination
of this Lease, LESSEE shall, at LESSEE’s sole cost and expense, conduct, and
prepare a thorough Environmental Site Assessment Closure Report that shall be
prepared, handled, and certified for LESSEE by a qualified, professional firm or
person(s) acceptable to STATE and experienced in environmental investigation,
clean-up and remediation matters relating to Hazardous Substances. LESSEE shall
submit the name, address, and qualifications of the qualified firm or person(s),
together with a scope of work, to STATE for STATE’s prior written approval,
which approval shall be at STATE’s sole discretion. The Environmental Site
Assessment Closure Report shall be subject to STATE’s prior written approval,
and shall contain a study and evaluation of, measurements taken at, and
assessment of the impact and presence of any and all Hazardous Substances, at,
in, on, over or under the Premises at the Airport, and the escape, disposal,
discharge, spillage, and release of Hazardous Substances therefrom, caused or
permitted by LESSEE. This report shall be delivered to STATE at least forty-five
(45) business days prior to the expiration or sooner termination of this Lease.
11.    No Waiver; LESSEE’s Liability and Obligation and Duty to Perform. The
conduct, preparation, and delivery of any environmental site assessment report
including any baseline report and Environmental Site Assessment Closure Report,
as required by the preceding Section XV.C.7. (Closure Report), shall not waive
or diminish LESSEE’s liability, obligation, and duty to perform, at LESSEE’s
sole cost and expense, any and all environmental clean-up, decontamination,
detoxification, remediation, or removal work due to the escape, disposal,
discharge, spillage, or release of Hazardous Substances caused or permitted by
LESSEE during the conduct or preparation of such reports or the conduct of
LESSEE’s business operations at, in, on, or over the Premises at the Airport up
to the day of expiration or sooner termination of this Lease.
12.    Remediation.    In the event that any Hazardous Substance is used,
stored, treated, disposed on the Premises, handled, discharged, released, or
determined to be present on the Premises, LESSEE shall, at its sole expense and
cost remediate the Premises of any Hazardous Substance, and dispose/remove said
Hazardous Substance, except for Hazardous Substances at or below the Hazardous
Substances Baseline in accordance with Section XV.C.4. (Disposal/Removal)
herein. This duty to remediate includes strict compliance with all environmental
laws, as well as any directives by STATE to LESSEE to remediate Hazardous
Substance. This duty to remediate shall include replacement of any materials,
such as soils, so removed with material that is satisfactory to STATE and all
other governmental authorities, as the case may be. LESSEE shall be responsible
for remediation and restoration of the Premises to the extent it is necessary to
remediate and restore the Premises to the condition of the Premises and levels
of any contamination or Hazardous Substances that existed on the Premises at the
Commencement Date of this Lease, as shown by the Hazardous Substances Baseline.
13.    Restoration and Surrender of Premises. LESSEE hereby agrees to timely
surrender the Premises upon termination of this Lease and, prior thereto, shall
restore the Premises, including the soil, water, ground water and structures on,
in, or under the Premises to the same condition as the Premises existed at the
Commencement Date, as determined by STATE, reasonable wear and tear excepted.
Said surrender and restoration shall be at the sole cost and expense of LESSEE.
This duty to restore the Premises includes remediation as described in Section
XV.C.9. (Remediation). This duty also includes, but is not limited to, the
removal of all pipes, pipelines, tanks, and containers of any kind that LESSEE
has installed or erected on the Premises. In the event LESSEE does not timely
restore the Premises to a satisfactory condition, as determined by STATE, LESSEE
understands and agrees that STATE may exercise its rights under Section XV.C.12.
(STATE’s Right to Act) and until such time as the restoration is complete to the
satisfaction of STATE, LESSEE shall be liable for lease rent in the same manner
and amount as if this Lease had continued in effect during the period of
restoration, as well as any other damages and costs that STATE may have
incurred, including penalties, fines and assessments related to the Premises
which may be imposed on STATE or LESSEE by any governmental authority.
14.    Tanks, Pipelines, Inspections and Repairs. Unless STATE agrees in writing
prior to their installation, all pipes, pipelines, tanks, containers or conduits
of any kind that may at any time have contained, or may have been intended to
contain, Hazardous Substances of any type (hereafter referred to as a
"Facility"), that LESSEE intends to install on the Premises must be installed
above ground level in such manner that allows for periodic inspection and
maintenance of the Facility for purposes of determining the existence of leaks
and discharges from, and deterioration of any kind to, and that allows repair
of, the Facility. LESSEE shall provide STATE with prior notice of LESSEE’s
intent to install a Facility to allow STATE ample time, as determined by STATE,
to inspect the plans for installation of such a Facility. Said Facility shall
not be installed unless and until the Facility, and its manner of installation,
is approved by STATE. Prior to the commencement of any work at the Premises,
LESSEE shall submit to STATE a contingency plan to control and remedy any spill,
discharge or leak from any Facility on the Premises during the term of this
Lease, which plan shall include the cleanup of all Hazardous Substances that may
be spilled, discharged or leaked, to the satisfaction of STATE. LESSEE shall
also submit to STATE a plan for LESSEE to conduct, or have conducted, regular
inspections of all Facilities on or about the Premises for the purpose of
prevention of any leak, discharge or spill from said Facilities. Said
contingency plan and inspection plan are subject to the approval of STATE.
LESSEE shall timely obtain and maintain in effect all required permits, licenses
and approvals for such Facilities from any governmental authority. Failure to
submit said plans, to comply with said plans, or obtain and maintain all
required permits, licenses or approvals shall constitute a violation of this
Lease, giving STATE the right to terminate this Lease pursuant to Article XX.
(TERMINATION BY STATE) hereof, take possession of the Premises, and pursue any
other remedy available to STATE.
15.    STATE’s Right to Act. In the event LESSEE fails for any reason to comply
with any of its duties under this Lease or under any environmental laws within
the time set for doing so, or within a reasonable time as determined by STATE,
STATE shall have the right, but not the obligation, in its sole discretion, to
perform those duties, or cause them to be performed. LESSEE hereby grants access
to the Premises at all reasonable hours to STATE, its agents and anyone
designated by STATE, in order to perform said acts and duties. Any cost, expense
or liability of any type that may be incurred by STATE in performing said acts
or duties shall be the sole responsibility of LESSEE and LESSEE hereby agrees to
pay for those costs and expenses and indemnify, defend and hold harmless STATE,
STATE’s officers, employees, agents and other Guests and STATE’s successors and
assigns, and State of Hawaii’s directors, officers, elected officials, boards
(including the Land Board), employees, and agents, for any liability incurred.
This obligation shall extend to any costs and expenses incident to enforcement
of STATE’s right to act, including litigation costs, attorneys’ fees and the
costs and fees for collection of said cost, expense or liability.
16.    Release and Indemnity. LESSEE hereby agrees to release STATE, STATE’s
officers, employees, agents, and other Guests and STATE’s successors and
assigns, and State of Hawaii’s directors, officers, employees, agents, elected
officials, and boards (including the Land Board), from liability of any kind,
including, but not limited to, any liability for alleged or actual damages,
penalties, fines, judgments or assessments that may be imposed or obtained by
any person, agency or governmental authority against LESSEE or STATE by reason
of any Hazardous Substance that may be present by whatever means on, in, over,
under, about, or emanating from the Premises. LESSEE hereby agrees to indemnify,
defend with counsel acceptable to STATE, insure and hold harmless STATE, STATE’s
officers, employees, agents, and other Guests and STATE’s successors and
assigns, and State of Hawaii’s directors, officers, employees, agents, elected
officials, and boards (including the Land Board), from any liability that may
arise in connection with, or by reason of, any alleged or actual occurrence
involving any Hazardous Substance that may be connected to, or related in any
way with, LESSEE’s operations, the Premises, STATE’s ownership of the Premises,
or this Lease, including the presence or alleged presence of any Hazardous
Substance in, on, over, under, about, or emanating from the Premises except for
Hazardous Substances at or below the Hazardous Substances Baseline. The parties
understand and agree that the intent of this indemnification agreement includes,
but is not limited by, those agreements authorized by 42 U.S.C. Section 9607(e)
(1), as amended, and any successor section thereof.
LESSEE agrees to indemnify, defend and hold harmless STATE from any fines or
penalties, assessed pursuant to any federal or state laws or regulations against
STATE as an owner or operator of a Facility or of the Premises, for LESSEE’s
failure to have, maintain, or comply with any permit or plans due to LESSEE’s
storage of oil or petroleum, including the Spill Prevention Control and
Countermeasure Plan or a Facility Response Plan, if required under 40 CFR Part
112, the Clean Water Act, or any other federal or state laws or regulations.
This indemnity provision shall not be construed to be a limitation of any other
indemnity by LESSEE as may be contained in Section XIII.B. (Indemnity), or
Section XV.B.6. (LESSEE’s Indemnification), or Article XXVIII. (LITIGATION), or
anywhere else within this Lease.
17.    Spill Prevention, Control and Countermeasure. In accordance with the
Federal Water Pollution Control Act, also known as the Clean Water Act, 33
U.S.C. Section 1251, et seq.; and Title 40, CFR, Part 112 often referred to as
the Spill Prevention, Control and Countermeasure (hereafter "SPCC") Plan
regulation, LESSEE agrees at its sole expense and cost to comply with and
completely satisfy SPCC rules now or hereafter adopted, amended, or published,
throughout the entire term of this Lease. If LESSEE stores oil, or petroleum
products or by-products in any quantity of less than 1,320 gallons, but has in
or on the Premises, at least one or more storage containers or tanks equal to or
larger than 55 gallons capacity, LESSEE is required to prepare and implement a
written plan which conforms to the SPCC Plan requirements under the portion of
the SPCC rules dealing with periodic testing of oil storage containers,
providing secondary containment, training of oil handling personnel to prevent
the discharge of oil, providing security around oil storage facilities, and
maintaining all records pertaining to such matters.
18.    National Pollutant Discharge Elimination System. In accordance with the
Federal Water Pollution Control Act, also known as the Clean Water Act,
33 U.S.C. Section 1251, et seq.; and the requirements contained in the National
Pollutant Discharge Elimination System (hereafter "NPDES") regulations found in
the Hawaii Administrative Rules 11-55 and the Appendices thereto, as amended,
LESSEE shall obtain a Notice of General Permit Coverage by applying for general
permit coverage and shall comply with and completely satisfy all of the NPDES
regulations governing general permits and consolidated permits, if applicable,
now or hereafter adopted, amended or published throughout the entire Term of
this Lease.
19.    Burden of Proof. In all instances covered in this Section XV.C.
(Compliance with Environmental Matters), LESSEE accepts the burden of
establishing that it is not responsible for the existence of Hazardous
Substances on the Premises. If LESSEE cannot establish that it is not
responsible for the existence of Hazardous Substances on the Premises, LESSEE
shall be deemed responsible for the existence of the Hazardous Substance;
provided however, that the Hazardous Substances Baseline shall constitute prima
facie evidence of STATE’s responsibility for Hazardous Substances at or below
the Hazardous Substances Baseline.
D.    Airport Security. In addition to the Airport security requirements
prescribed in Section VII.F.7.h. (Security Fencing), Section VII.J.9. (STATE’s
Security Fence), and Section X.E. (Security), LESSEE shall observe, comply with,
and completely satisfy all of the security requirements for the Airport, and any
and all applicable security access procedures, rules, and regulations prescribed
by STATE, TSA, or other Federal Agency. LESSEE accepts liability and
responsibility for failing to prohibit unauthorized persons and vehicles from
entering any restricted operations area of the Airport through the Premises.
4.    Security Agreements. LESSEE shall enter into security agreements with
STATE that may be required by the FAA for Airport security purposes, and said
agreements shall become part of this Lease, and the agreements, covenants,
promises, provisions, requirements, terms, and conditions contained herein,
although executed separately.
5.    LESSEE to Maintain Security. LESSEE shall also maintain security in such a
manner that unauthorized persons shall not have access to any secure or
restricted airport operations area through any part(s) or portion(s) of the
Premises. Agents, other Guests, or any other party acting with the permission or
consent of LESSEE, shall be under the control, supervision, or guidance of
LESSEE when entering any secure or restricted airport operations area. LESSEE
shall enter into any separate supplemental agreement required by STATE or TSA or
other Federal Agency that covers Airport security requirements to ensure the
protection of the Airport.
6.    Failure to Prevent Violations. LESSEE accepts liability and responsibility
for: (a) LESSEE’s failure to observe, comply with, and completely satisfy any
and all Airport security requirements and applicable security access procedures,
rules, or regulations prescribed by STATE or TSA or other Federal Agency;
(b) LESSEE’s failure to prohibit unauthorized persons and vehicles from entering
the Airport’s restricted airport operations area through any part(s) or
portion(s) of the Premises; and (c) any and all reimbursements to STATE wherein
STATE has made direct payments to any citing authority of any fines or penalties
for any and all Airport security violations by LESSEE and LESSEE’s officers,
employees, agents, contractor, invitees, or other Guests. Failure on the part of
LESSEE to observe, comply with, and completely satisfy this security requirement
shall give STATE cause to assess a charge and/or terminate this Lease pursuant
to Section V.D. (Additional Charges) and Article XX. (TERMINATION BY STATE),
respectively, hereof.
E.    Airport Fire. LESSEE shall observe, comply with, and completely satisfy
all County, State of Hawaii, and Federal fire codes, and shall be solely
responsible for and pay any fines or penalties levied for any and all fire code
violations. LESSEE shall also, at its sole cost and expense, provide and install
connections and hook-ups to the Airport alarm system, when STATE establishes
such a system. STATE’s alarm system shall serve as a secondary fire alarm
monitoring and indication system. LESSEE, and LESSEE’s officers, employees,
agents, representatives, and sublessees, are solely responsible for the primary
notification and alarm to the appropriate Fire Department Station in case of
fire on the Premises.

ARTICLE XVI.     RULES AND REGULATIONS
LESSEE shall observe, comply with, satisfy, and obey all rules and regulations
of STATE at the Airport, that are now in effect or which may from time to time
during the period commencing from the Commencement Date through and until the
expiration of the Term of this Lease be reasonably amended, prescribed, or
imposed by STATE for the conduct and operations of LESSEE at, in, or on the
Airport. LESSEE acknowledges that it is familiar with the rules and regulations
of STATE presently in effect at the Airport.

ARTICLE XVII.     RIGHTS-OF-ENTRY RESERVED
A.    Inspection. STATE, STATE’s officers, employees, agents, and other Guests
and STATE’s successors and assigns, and State of Hawaii’s directors, officers,
employees, agents, elected officials, and contractors, shall have the right at
all reasonable times to enter upon the Premises for the purpose of inspecting
the same, for observing the performance by LESSEE of its obligations under this
Lease and to serve or post or keep posted notices provided by any law, statute,
rule or regulations of the State of Hawaii which STATE deems to be for the
protection of STATE or the Premises, and for any act which STATE may be
obligated to have the right to do under this Lease or otherwise.
B.    Maintain Systems. STATE, and its officers, employees, agents,
representatives and contractors and furnishers of utilities and other services,
shall have the right on its own behalf, or for the benefit of LESSEE or others
at the Airport, to maintain existing and future utility, mechanical, electrical,
and other systems and to enter upon said Premises at all reasonable times to
make such repairs, replacements or alterations as may, in the opinion of STATE,
be necessary or desirable and, from time to time, to construct or install over,
in, on, about or under the Premises, new systems or parts thereof, and to use
the Premises for access to other parts of the airport not otherwise conveniently
accessible; provided, however, that such entry and said work shall in no event
unreasonably disrupt or interfere with the operations of LESSEE.
C.    No Obligation to Construct or Repair. Nothing in this Article XVII.
(RIGHTS-OF-ENTRY RESERVED) herein, shall impose or shall be construed to impose
upon STATE any obligation to construct or maintain, or to make repairs,
replacements, additions, or alterations to the Premises, nor shall STATE’s entry
upon the Premises, or any part(s) or portion(s) thereof, create any liability
for any failure to do so.
D.    Showing the Premises. At any time upon reasonable advance notice to
LESSEE, STATE, its officers, employees, agents, and invitees, or any person
acting for on behalf of STATE, whether or not accompanied by interested parties,
shall have the right to enter upon the Premises, or any portion thereof, during
ordinary business hours (except in the case of an emergency or risk of life
situation) for the purposes of exhibiting and viewing all parts of the same,
provided STATE does not unreasonably interfere with the operations of LESSEE.
E.    No Abatement. No abatement of the required rentals and other fees and
charges payable to STATE shall be claimed by or allowed to LESSEE by reason of
the exercise by STATE of any or all of the rights contained in this
Article XVII. (RIGHTS-OF-ENTRY RESERVED); provided, however, that other than for
emergency purposes, nothing contained in this Article XVII. (RIGHTS-OF-ENTRY
RESERVED) shall permit or be construed to permit STATE to exercise any right of
access or entry for any of the purposes denoted in this Article XVII.
(RIGHTS-OF-ENTRY RESERVED), except at reasonable times and in such a manner as
to not unreasonably interfere with, or hinder LESSEE’s occupancy, use, and/or
enjoyment of the Premises.

ARTICLE XVIII.     UTILITY SERVICES
A.    Utility Services to Premises. LESSEE shall be responsible for all
necessary excavation for, and the construction, installation, operation, and
maintenance of, all mains, pipes, conduits, cables, wiring, and other equipment
required to provide utility services in a manner adequate to supply LESSEE’s
needs therefor, and LESSEE shall have the right and duty to make connection for
such utility services from the sources provided or identified by STATE and
utility companies.
B.    Utility Costs. During and throughout the term of this Lease, LESSEE shall
be solely responsible for the payment of all costs related to providing
electricity, potable water, sanitary sewage disposal, telephone services, and
other public or nonpublic utility services to the Premises, which utility
service costs shall include, but not be limited to: meter and utility service
deposits, installation fees, and any and all utility service fees and charges,
regardless of whether or not such utility services are provided by STATE or by
utility service corporations. LESSEE, where applicable, shall pay directly to
the utility company or companies or other supplier(s), all charges for such
utility service or services.
C.    No Liability for Interruption of Utility Services.
4.    LESSEE not Relieved. No failure, delay, or interruption in any utility
service or services, whether or not such services are supplied by STATE or
others, shall relieve or be construed to relieve LESSEE of any of its
obligations hereunder, or shall be construed to be an eviction of LESSEE, or
shall constitute grounds for any diminution or abatement of the fees and charges
provided for herein, or grounds for any claim by LESSEE against STATE for
damages (consequential or otherwise), unless first approved, in writing, by
STATE.
5.    Waiver of Damages. LESSEE hereby expressly waives any and all claims
against STATE for damages arising or resulting from any failure, delay, or
interruption in any utility service or services (including, without limitation,
electric, gas, potable and non-potable water, plumbing, sanitary sewage
disposal, telephone, telecommunications, heat, ventilation, air conditioning,
etc.), or for the failure or interruption of any public or passenger
conveniences. LESSEE’s waiver of STATE’s liability for uninterrupted utility
services shall extend to any failure, delay, or interruption to electric service
caused by power spikes or surges, severe climatic, or weather conditions,
including, but not limited to, high winds, rainstorms, hurricanes, and other
climatic or weather phenomena, or other acts of nature, such as earthquakes and
seismic waves (tsunami) affecting the Premises and equipment operated and/or
maintained by LESSEE.
6.    Damage Repair. If any damage to any electricity, water, sewer, telephone,
or telecommunication service line or facility, or any other utility service line
or utility service connection is caused by LESSEE, and/or LESSEE’s officers,
employees, agents, contractors, invitees, or other Guests, LESSEE shall, at its
sole cost and expense, be responsible for the repair, restoration, or
replacement of such utility service line or utility service connection.

ARTICLE XIX.     INSURANCE
A.    In General.
4.    LESSEE’s Cost. LESSEE shall procure, at its sole cost and expense, and
keep in effect at all times during the term of this Lease, the types and minimum
amounts of insurance coverage specified herein.
5.    No Limitation. LESSEE’s procurement and maintenance of insurance, or the
delivery of certified copies of policies, or the delivery of Certificates of
Insurance or other written evidence of insurance in form and substance
acceptable to STATE shall not be construed as a limitation of any kind on
LESSEE’s obligations to indemnify, defend, insure, and hold harmless, as may be
found under Section XV.C.13. (Release and Indemnity), or Section XV.B.6.
(LESSEE’s Indemnification), or Article XXVIII. (LITIGATION), or anywhere else
within this Lease.
6.    Form of Policies.
a.    Form and Substance. All insurance required to be furnished by LESSEE
hereunder shall be pursuant to policies in form and substance satisfactory to
STATE and issued by companies in good standing with the Insurance Division of
the Department of Commerce and Consumer Affairs, of sound and adequate Financial
Strength Rating and Financial Size Category, licensed and authorized to transact
insurance business in the State of Hawaii on an admitted or non-admitted basis,
all to the satisfaction of STATE. STATE may, upon reasonable notice and
reasonable grounds, increase or change the insurance required hereunder, in
which event LESSEE shall comply with the increases or changes within thirty (30)
days of written notice of said increase or changes.
b.    Required Provision. All insurance, policies shall:
(1)    Additional Insured. Name STATE, STATE’s officers, employees, agents and
other Guests, and STATE’s successors and assigns, and State of Hawaii’s
directors, officers, agents, elected officials, and boards (including the Land
Board), and employees, Additional Insured, except with respect to Workers’
Compensation and Employers’ Liability.
(2)    Severability of Interest. Apply separately to each insured against whom
claim is made or suit is brought, except with respect to the Limits of
Insurance.
(3)    Waiver of Subrogation. Contain a waiver of subrogation in favor of STATE,
STATE’s officers, employees, agents, and other Guests, and STATE’s successors
and assigns, and State of Hawaii’s directors, officers, agents, elected
officials, and boards (including the Land Board), and employees.
c.    All Insurance. All insurance shall:
(1)    Primary. Be primary, not in excess of or pro rata and non-contributing as
to and with any other insurance held or maintained by STATE.
(2)    No Premiums. Not require STATE to pay any premiums.
(3)    No Partnership. The inclusion of STATE, STATE’s officers, employees,
agents, and other Guests, and STATE’s successors and assigns, and State of
Hawaii’s directors, officers, agents, elected officials and boards (including
the Land Board), as Additional Insured, is not intended to, and shall not, make
them or any of them, a partner or joint venture with LESSEE in the operation of
the cargo and maintenance hangar facilities in, on, over, under, or about the
Premises and LESSEE’s conduct of its business operations, including related
functions performed by or on behalf of LESSEE at the Airport.
(4)    Deductibles. Any insurance required hereunder may provide for deductibles
or self-insured retentions, which are reasonable and prudent in relation to the
soundness of LESSEE’s financial condition, at the sole discretion of STATE.
(5)    Failure to Obtain. Any lapse in, or failure by LESSEE to procure,
maintain, and keep in full force and effect such insurance, as is required under
this Lease, at any time during and throughout the term of this Lease, shall be a
material breach of this Lease and shall give STATE the right to assess
additional charges and/or terminate this Lease pursuant to Section V.D.
(Additional Charges) and Article XX. (TERMINATION BY STATE), respectively,
hereof. LESSEE shall notify STATE, in writing, at least thirty (30) days prior
to any cancellation, material change, or nonrenewal of any insurance policy
required under this Lease. Should STATE or any of its insurers expend any such
funds which would have been or should have been covered by insurance as is
required under this Lease, LESSEE agrees to reimburse for such funds and to
indemnify, defend and hold harmless STATE and its insurers.
d.    Subrogation. STATE agrees to release LESSEE from STATE’s claim for loss or
damage caused by fire or other casualty covered by property insurance policies,
to the extent of any payment received by STATE from the insurers. This release
includes also a waiver of subrogation by STATE’s insurer of any right of action
against LESSEE in the event of such loss or damage and payment therefor to
STATE. Said waiver of subrogation is conditional upon acceptance of such waiver
by STATE’s insurers affected thereby. Evidence of such waiver shall be in
writing.
e.    Proof of Insurance. LESSEE shall provide proof of all specified insurance
and related requirements to STATE by delivering certified copies of all the
policies or Certificates of Insurance in form and substance acceptable to STATE,
or by other written evidence of insurance acceptable to STATE. The documents
evidencing all specified types and minimum amounts of insurance coverage shall
be submitted to STATE, prior to LESSEE’s occupancy and use of the Premises. Each
policy, Certificate of Insurance, or other written evidence of insurance shall
contain the applicable policy number(s), the inclusive dates of policy coverage
and the insurance carrier’s name, an original signature of an authorized
representative of said carrier and shall provide that such insurance will not be
subject to cancellation, material change, or non-renewal, except after written
notice to STATE at least sixty (60) days prior to the effective date thereof.
STATE reserves the right to have submitted to it, upon request, all pertinent
information about the agent and carrier providing such insurance.
f.    Interim Review. LESSEE agrees that the types and minimum amounts of
insurance coverage specified by STATE herein may be reviewed for adequacy from
time to time, throughout the term of this Lease by STATE who may, thereafter,
upon thirty (30) days written notice, require LESSEE to modify the types and
minimum amounts of insurance coverage based upon the nature of LESSEE’s
operations and what a reasonable and prudent owner thereof would typically
procure and maintain.
B.    Construction. Before commencing construction of any initial or subsequent
work on LESSEE’s Leasehold Improvements (including the New Facility Completion
Improvements and any work on the Pre-Existing Leasehold Improvements) or the
construction or installation of other improvements at, in, on, over, or under
the Premises, or any part(s) or portion(s) thereof, LESSEE shall require all
contractors and subcontractors to procure, at no cost or expense to STATE, and
keep in effect at all times during the period of construction and installation,
the types and minimum amounts of insurance coverage specified, subject to the
same general provisions contained in Section XIX.A. (In General) above, to
protect both STATE and LESSEE. LESSEE’s contractors and subcontractors are
subject to the same insurance requirements of LESSEE, unless otherwise specified
herein. If LESSEE or LESSEE’s contractors or sub-contractors desire additional
coverage, LESSEE and LESSEE’s contractors and sub-contractors are responsible
for the procurement and cost of such additional coverage. STATE retains the
right to modify the types and minimum amounts of insurance required of LESSEE’s
contractors and subcontractors, upon thirty (30) days written notice to LESSEE,
based upon the nature of LESSEE’s operations and what a reasonable and prudent
owner thereof would typically procure and maintain.
The types and minimum amounts of insurance for LESSEE’s contractors and
sub-contractors are as follows:
4.    Commercial General Liability ("Occurrence Form"). Minimum limits of
$1,000,000.00 Each Occurrence (Bodily Injury and Property Damage Combined) and
$2,000,000.00 General Aggregate (if applicable), covering Bodily Injury,
Property Damage, and Personal/Advertising Injury (subject to a
Personal/Advertising Injury Aggregate of at least $1,000,000,00) arising out of
contractor’s or sub-contractor’s Premises, Operations, Products, and Completed
Operations. The policy shall include Contractual Liability for Bodily Injury and
Property Damage obligations assumed in the contract or agreement between LESSEE
and LESSEE’s contractor or sub-contractor, Broad Form Property Damage, coverage
for explosion, collapse, and underground hazards "XCU", and Fire Damage Legal
Liability (Damage to Rented Premises) of not less than $50,000.00 Each
Occurrence.
5.    Automobile Liability. Hawaii No-Fault Automobile Liability insurance,
covering any auto (all owned, hired, and non-owned autos), with minimum limits
as follows:
a.    If operating exclusively outside of the restricted AOA of the Airport,
then a Combined Single Limit not less than $1,000,000.00 Each Accident (Bodily
Injury and Property Damage Combined); or
b.    If entering and operating within the restricted AOA of the Airport at any
time, then a Combined Single Limit not less than $5,000,000.00 Each Accident
(Bodily Injury and Property Damage Combined).
6.    Workers’ Compensation and Employers’ Liability. Workers’ Compensation
coverage meeting the statutory requirements of the State of Hawaii and any other
state in which employees are hired or work is performed, and including
Employers’ Liability coverage with minimum limits of $1,000,000.00 for Each
Accident, Disease-Each Employee, and Disease Policy Limit, or as otherwise
required by applicable federal and State of Hawaii laws.
7.    Builder’s Risk. LESSEE or LESSEE’s contractors shall procure property
insurance written on a builder’s risk "all risk" or equivalent policy form,
including insurance against the perils of fire (with extended coverage) and
risks of physical loss or damage including but not limited to theft, vandalism,
malicious mischief, collapse, earthquake, flood, windstorm, testing and startup.
Coverage shall also apply to temporary buildings and debris removal, and
demolition occasioned by enforcement of any applicable building codes or similar
legal requirements. The amount of insurance shall be no less than the initial
contract sum, plus the value of subsequent contract modifications and the cost
of materials supplied or installed by others, comprising the total value for the
entire project at the site on a Replacement Cost basis, including reasonable
compensation for architect’s, engineer’s, and similar consultant’s services and
expenses. This property insurance shall include coverage for portions of the
project when stored off site or in transit. Such property insurance shall be
maintained until the project is completed or until no person or entity has an
insurable interest in the property other than LESSEE and STATE, whichever is
later. This insurance shall include the insurable interests of STATE, LESSEE,
and LESSEE’s Contractors, Sub-Contractors, and Sub-subcontractors in the
project, as their interest may appear. If this property insurance includes
deductible provisions, LESSEE shall pay all deductibles or costs not covered
because of such deductible provisions.
8.    Professional Liability. When any architects, engineers, construction
managers, or other professional consultants are hired by LESSEE or LESSEE’s
contractors or sub-contractors, Professional Liability Insurance covering their
errors and omissions shall be maintained with limits of at least $1,000,000.00
Each Occurrence, and including contractual liability. If or when such policies
are renewed or replaced, any policy retroactive date on the renewal or
replacement policy must coincide with, or precede the date work started under
the contract for professional services. Any claims-made policy which is not
renewed or replaced must have an extended reporting period of at least two (2)
years.
C.    Operation. LESSEE shall, at its sole cost and expense, procure, maintain,
and keep in full force and effect during and throughout the term of this Lease,
the types and minimum amounts of insurance coverage specified, to protect both
STATE and LESSEE, subject to the same general provisions contained in
Section XIX.A. (In General) above.
4.    Commercial General Liability ("Occurrence Form").
a.    Landside Operations. Minimum limits of $1,000,000.00 Each Occurrence
(Bodily Injury and Property Damage Combined) and $2,000,000.00 General Aggregate
(if applicable), covering Bodily Injury, Property Damage, and
Personal/Advertising Injury (subject to a Personal/Advertising Injury Aggregate
of at least $1,000,000,00) arising out of LESSEE’s Premises, Operations,
Products, and Completed Operations. The policy shall include Contractual
Liability for Bodily Injury and Property Damage obligations assumed in this
Lease, Broad Form Property Damage, coverage for explosion, collapse, and
underground hazards "XCU", and Fire Damage Legal Liability (Damage to Rented
Premises) of not less than $100,000.00 Each Occurrence.
b.    Airside Operations. Minimum limits of $5,000,000.00 Each Occurrence
(Bodily Injury and Property Damage Combined) and $10,000,000.00 General
Aggregate (if applicable), covering Bodily Injury, Property Damage, and
Personal/Advertising Injury (subject to a Personal/Advertising Injury Aggregate
of at least $5,000,000,00) arising out of LESSEE’S Premises, Operations,
Products, and Completed Operations. The policy shall include Contractual
Liability for Bodily Injury and Property Damage obligations assumed in this
Lease, Broad Form Property Damage, coverage for explosion, collapse, and
underground hazards "XCU", and Fire Damage Legal Liability (Damage to Rented
Premises) of not less than $100,000.00 Each Occurrence. The policy shall also
include coverage for bodily injury and property damage claims directly or
indirectly, occasioned by, happening through, or in consequence of pollution or
contamination of LESSEE’s products, including but not limited to fuel,
propellants, lubricants, and other petroleum products.
5.    Aircraft Accident Liability.
a.    Direct Air Carrier, including Commuter Operator.
(1)    Third-party aircraft accident liability coverage for bodily injury to or
death of persons, including nonemployee cargo attendants, other than passengers,
and for damage to property, with minimum limits no less than the generally
accepted amounts of coverage carried by other certificated air carriers using
the Airport for similar commercial passenger and/or cargo airline service, but
in no event less than $300,000.00 for any one person in any one occurrence, and
a total of $20,000,000.00 per involved aircraft for each occurrence, except that
for aircraft of not more than sixty (60) seats or 18,000 pounds maximum payload
capacity, the carrier or operator need only maintain coverage of $2,000,000.00
per involved aircraft for each occurrence.
(2)    Any such carrier providing air transportation for passengers shall, in
addition to the coverage required in paragraph 2.b.(1) above, maintain aircraft
accident liability insurance coverage for bodily injury to or death of aircraft
passengers, with minimum limits no less than the generally accepted amounts of
coverage carried by other certificated air carriers using the Airport for
similar commercial passenger and/or cargo airline service, but in no event less
than limits of $300,000.00 for any one passenger, and a total per involved
aircraft for each occurrence of $300,000.00 multiplied by seventy-five percent
(75%) of the number of passenger seats installed in the aircraft.
6.    Hangarkeeper’s Liability. Minimum limits equal to the maximum estimated
value of any aircraft that may be in the care, custody and control of LESSEE, or
serviced, handled, or repaired by LESSEE at any given time, but in no event less
than $1,000,000.00 Any One Aircraft and $1,000,000.00 Any One Occurrence.
7.    Workers’ Compensation and Employer’s Liability. Workers’ Compensation
coverage meeting the statutory requirements of the State of Hawaii and any other
state in which employees are hired or work is performed, and including
Employers’ Liability coverage with minimum limits of $1,000,000.00 for Each
Accident, Disease-Each Employee, and Disease Policy Limit, or as otherwise
required by applicable federal and State of Hawaii laws.
8.    Pollution Liability. Minimum limit of $1,000,000 covering bodily injury,
property damage (including damage to natural resources), legal expenses, and
LESSEE’s obligations to clean-up and/or remediate first- and third-party
environmental liabilities or claims resulting from any pollution condition or
conditions associated with or arising out of the Premises or LESSEE’s
operations. Notwithstanding any provisions contained in Article XIX.
(INSURANCE), including but not limited to paragraph A.3.b.(4) (Notification) and
A.3.e. (Proof of Insurance), the Pollution Liability Insurance must be for a
specific term during which said policy shall irrevocably remain in effect.
9.    Buildings and Business Personal Property.
a.    LESSEE shall insure all buildings, structures, completed additions,
including fixtures, machinery, and equipment which are a permanent part of
buildings, and all other Leasehold Improvements (collectively, the “Buildings”),
whether owned by STATE or LESSEE, and LESSEE’s Business Personal Property,
including but not limited to furniture, fixtures, supplies, computers, other
contents, mobile equipment (if not covered by other insurance), and Personal
Property of others (other than aircraft) in LESSEE’s care, custody, and control
(collectively, the “Business Personal Property”), in all cases, in, on, over,
under, or about the Premises, as would be procured and maintained by a
reasonable and prudent owner engaged in businesses and operating facilities
similar to those contemplated by this Lease, protecting against Causes of Loss -
Broad Form (or equivalent), including but not limited to the perils of fire,
lightning, explosion, windstorm (including hurricane), smoke, aircraft or
vehicles, riot or civil commotion, vandalism, sprinkler leakage, sinkhole
collapse, volcanic action, falling objects, and accidental water damage, on a
replacement cost basis. STATE shall be included as a Loss Payee, as their
interest may appear. Coverage shall also apply to debris removal, and demolition
occasioned by enforcement of any applicable building codes or similar legal
requirements.
b.    Subject to LESSEE’s exercise of its right to terminate this Lease pursuant
to Section XIX.C.6.c., damage to or destruction to all or any portion of the
Buildings and Business Personal Property in, on, over, under, or about the
Premises by fire or any other cause so as to prevent the continued use thereof
shall not terminate this Agreement or cause any abatement of or reduction in the
rental and other payments to be made by LESSEE hereunder, or otherwise alter the
obligations of LESSEE as set forth herein, and in the event that the whole or a
part of any of the Buildings is damaged or destroyed, LESSEE shall be obligated
to rebuild, replace, repair or restore all such Buildings, at LESSEE’s sole cost
and expense, to a condition comparable to the Buildings in their then-existing
condition immediately prior to such casualty, and in no event shall LESSEE be
entitled to any reimbursement from STATE to cover any of LESSEE’s excess costs
over and above net insurance proceeds obtained by LESSEE relating to such
casualty.
c.    Notwithstanding the foregoing, if at the time of such casualty there
remains less than five (5) years of the Term of this Lease, and if the cost of
reinstatement of the Buildings destroyed or damaged by said casualty exceeds
thirty-five percent (35%) of the then-replacement cost of the Buildings situated
on the Premises immediately prior to such casualty, all as estimated by an
architect chosen by STATE (such casualty, a “Major Casualty”), then LESSEE may
elect to terminate this Lease by written notice given to STATE within sixty (60)
days of the occurrence of the applicable Major Casualty (or such longer period
if said architect chosen by STATE has not yet provided the aforesaid estimate).
Any termination pursuant to LESSEE’s election to terminate this Lease must be
made strictly in accordance with this Section XIX.C.6.c. and shall become
effective sixty (60) days after receipt by STATE of written notice thereof, and
LESSEE shall remove the improvements damaged by said Major Casualty and the
debris resulting therefrom and restore the land and remaining improvements to
good and orderly condition within said sixty (60) day period (or such longer
period if reasonably necessary given the degree of damage caused by said Major
Casualty). In the event LESSEE elects to terminate this Lease as expressly
permitted by this Section XIX.C.6.c. as a result of a Major Casualty, STATE
shall repay to LESSEE any rental or other sums paid in advance and not earned or
accrued as of the effective date of such termination, and in such case there
shall first be deducted from any insurance proceeds such amount as necessary to
pay the cost of removing the improvements damaged by said Major Casualty and all
debris resulting from such Major Casualty and of restoring the Premises to as
good and orderly condition as feasible (with LESSEE bearing the sole obligation
to make up any deficiency), and any remaining proceeds shall be paid to STATE.
10.    [Intentionally omitted].
11.    Automobile Liability. Hawaii No-Fault Automobile Liability insurance,
covering any auto (all owned, hired, and non-owned autos), with minimum limits
as follows:
a.    If operating exclusively outside of the restricted AOA of the Airport,
then a Combined Single Limit not less than $1,000,000.00 Each Accident (Bodily
Injury and Property Damage Combined); or
b.    If entering and operating within the restricted AOA of the Airport at any
time, then a Combined Single Limit not less than $5,000,000.00 Each Accident
(Bodily Injury and Property Damage Combined).

ARTICLE XX.     TERMINATION BY STATE
A.    Events of Breach or Violation. LESSEE shall be in breach or violation of
this Lease and STATE shall have the right to terminate this Lease if any one or
more of the following events shall occur:
4.    Transfer of Interest. When, without the prior written approval or consent
of STATE, any interest of LESSEE under this Lease is transferred or assigned,
whether voluntarily or involuntarily, by reason of assignment, sublease or
otherwise, stock transfer, operation of law, or death, to any other individual,
limited or general partnership, joint venture, firm, company, corporation,
limited liability company, or any other entity; or
5.    Ownership Change. When the ownership of LESSEE, without the prior written
approval or consent of STATE, is changed by inter vivos stock transfer to one or
more individuals or entities who are not stockholders at the inception of this
Lease, or if LESSEE is a partnership, whether limited or general, by the
introduction of a new partner or partners, whether limited or general, who was
not a partner or who were not partners at the inception of this Lease; or
6.    Partnership Dissolution. If LESSEE is a partnership of any type and the
partnership is dissolved as a result of any act or omission of its partners or
any of them, or by operation of law, or the order or decree of any court having
jurisdiction, or for any other reason whatsoever; or
7.    Receivership. When, by or pursuant to, or under authority of any
legislative act, resolution, or rule, or any order or decree of any court or
governmental board, agency, or officer having jurisdiction, a receiver, trustee,
or liquidator shall take possession of all or substantially all of the property
of LESSEE, and such possession or control shall continue in effect for a period
of at least fifteen (15) consecutive days, without being contested by LESSEE in
good faith by proper legal proceedings within said fifteen (15) day period; or
8.    Abandonment. When LESSEE: (a) voluntarily abandons, deserts, or vacates
the Premises; or (b) discontinues conduct of its business operations at, in, on,
or over the Premises; or
9.    Prevented from Use. After exhausting or abandoning any right of further
appeal, LESSEE shall be prevented for a period of at least ninety (90)
consecutive days by the action of any governmental agency from using the
Premises, regardless of the fault of LESSEE; or
10.    Suspension. The happening of any act which results in the suspension or
revocation of the rights, powers, licenses, permits, or authorities necessary
for LESSEE’s conduct of its business operations at, in, on, or over the Premises
authorized herein for a period exceeding thirty (30) consecutive days; or
11.    Successor Corporation. LESSEE becomes, without the prior written approval
of STATE, a successor or merged corporation in a merger, a constituent
corporation in a consolidation or a corporation in dissolution; or
12.    Attachment. When any attachment, judgment, lien, or encumbrance is filed
against LESSEE’s interest in the Premises because of any act or omission of
LESSEE, and said attachment, judgment, lien, or encumbrance is not discharged or
contested by LESSEE in good faith by proper legal proceedings within thirty (30)
days; or
13.    Failure to Pay Rent. When LESSEE fails to duly and punctually pay the
rentals (including Building Rent and Apron Rent, irrespective of whether LESSEE
has timely achieved New Facility Substantial Completion or is otherwise
conducting its Air Transportation operations and business at the Premises) and
other fees and charges required under this Lease, including any interest,
service charges, or late fees, or to make any other payment required under this
Lease when due to STATE or for failure to make payments within five (5) business
days after LESSEE’s receipt of a written notice from STATE demanding such
payment or payments; or
14.    Failure to Pay Taxes. When LESSEE fails to duly and punctually make
payments due to any agency of the State of Hawaii or any political subdivision
or county of the State of Hawaii, including, but not limited to, payments for
any permit, license or lease, general excise taxes, workers’ compensation
payments, unemployment taxes, real property taxes, etc., and such payments are
not made within thirty (30) days after their due dates; or
15.    Failure to Perform. When LESSEE fails to keep, perform, and/or observe
each and every other agreement, promise, covenant, term, or condition set forth
in this Lease, on LESSEE’s part to be kept, performed, and/or observed, and such
failure shall continue for a period of more than sixty (60) consecutive days
after LESSEE’s receipt of a written notice from STATE of such breach or
violation by personal service or registered mail or certified mail to LESSEE,
except where fulfillment of LESSEE’s obligation requires activity over a period
of time, and LESSEE begins to perform whatever may be required for fulfillment
within ten (10) days after receipt of said written notice and continues such
performance, showing improvement or correction, without interruption except for
causes beyond LESSEE’s control; or
16.    General Assignment. LESSEE makes a general assignment for the benefit of
creditors, or files a petition or answer seeking an arrangement for its
reorganization, or the readjustment of its indebtedness under any law or statute
of the United States, or any law or statute of the State of Hawaii, or consents
to the appointment of a receiver, trustee, or liquidator of all or substantially
all of LESSEE’s property or LESSEE’s property located at, in, on, over, or under
the Premises; or
17.    Lien. Any lien is filed against or affecting the Premises, or any part(s)
or portion(s) thereof, because of any act or omission of LESSEE and such lien is
not removed or enjoined or a bond for satisfaction of such lien is not posted
within thirty (30) days.
B.    Default and Termination. In the event of any breach or violation due to
the occurrence of any of the events enumerated in Section XX.A. (Events of
Breach or Violation) herein, STATE may, after the giving of a written Notice of
Default in accordance with Section 171-20, HRS, pursue any available remedy,
legal or equitable, it may have against LESSEE.
If LESSEE fails to correct the violation(s) contained in the Notice of Default
to the satisfaction of STATE, STATE may, without prejudice to any other remedy,
elect to:
4.    Additional Charge. Assess a charge of Two Hundred Fifty and No/100 Dollars
($250.00) per day, as prescribed and set forth in Section V.D. (Additional
Charges) hereof; and
5.    Termination Letter. Concurrent with or subsequent to the assessment of
such additional charges, subject to Section 171-21, HRS, proceed to terminate
this Lease by providing a written Letter of Termination and Notice to Vacate to
LESSEE.
If this Lease is terminated by STATE because of default, LESSEE will not be
allowed to enter into any other lease, or contract offered by the State of
Hawaii for a period of five (5) years following the date of termination, as
prescribed and set forth under Section 171-13, HRS.
C.    Right of Re-entry. STATE shall have, as an additional remedy upon the
giving of a written Letter of Termination and Notice to Vacate, as provided in
Section XX.B. (Default and Termination) herein, the right to re-enter the
Premises and every part or portion thereof, respectively, demised under this
Lease upon the effective date of termination without further notice of any kind,
and may regain and resume possession either with or without the institution of
summary or any other legal proceedings or otherwise. Such re-entry, or regaining
or resumption of possession, however, shall not in any manner affect, alter, or
diminish any of the obligations of LESSEE under this Lease, and shall in no
event constitute an acceptance of surrender.
D.    LESSEE’s Rights Cease. Upon such termination by STATE, all rights, powers,
and privileges of LESSEE granted hereunder shall cease. Unless otherwise stated
herein, LESSEE shall immediately vacate the Premises occupied and/or used by it
under this Lease, and LESSEE shall have no claim of any kind whatsoever against
STATE, by reason of such termination, or by reason of any act by STATE
incidental or related thereto. In the event of the exercise by STATE of such
option to terminate, LESSEE shall have no right to or claim upon the Leasehold
Improvements, or the value thereof, which may have been previously constructed,
installed, erected, or placed by LESSEE at, in, on, over, or under the Premises.
STATE may also remove or store any of LESSEE’s Personal Property located thereon
or therein, at LESSEE’s sole cost and expense, without STATE being liable to
LESSEE for damage or loss thereby sustained by LESSEE.
E.    Waiver of Redemption and Damage. LESSEE waives, releases, and discharges
any and all claims it may now or hereafter have relating to STATE’s exercise of
its rights under this Lease to re-enter and regain and resume possession of the
Premises and to remove LESSEE, the Leasehold Improvements, and LESSEE’s Personal
Property from the Premises and store or dispose of any of LESSEE’s property,
including LESSEE’s Personal Property.
LESSEE hereby waives any and all rights of redemption granted by or under any
present or future law or statute in the event it is dispossessed for any cause,
or in the event STATE obtains or retains possession of the Premises in any
lawful manner. LESSEE agrees that in the event the manner or method employed by
STATE in re-entering or regaining possession of the Premises gives rise to a
cause of action in LESSEE in forcible entry and detainer under the laws of the
State of Hawaii, the total amount of damages to which LESSEE shall be entitled
in any such action shall be the sum of ONE AND NO/100 DOLLAR ($1.00), and LESSEE
agrees that this provision may be filed in any such action as its stipulation
fixing the amount of damages to which it is entitled.
F.    Additional Rights of STATE. STATE, upon termination of this Lease, or upon
re-entry, regaining, or resumption of possession of the Premises, may occupy the
Premises and shall have the right to permit any person, firm, corporation, or
entity to enter upon the Premises and use the same. Such occupation by others
may be of only a part of the Premises, or the whole thereof, or a part thereof
together with other space(s), and for a period of time the same as or different
from the balance of the term remaining hereunder as if no termination, re-entry,
regaining, or resumption of possession had taken place, and on terms and
conditions the same as or different from those prescribed and set forth in this
Lease. STATE shall also have the right to repair or to make such structural or
other changes in and to the Premises as are necessary in its judgment to
maintain the suitability thereof for uses and purposes similar to those granted
under this Lease without affecting, altering, or diminishing the obligations of
LESSEE hereunder.
G.    Termination before Commencement of New Facility Completion Improvements.
If any of the events enumerated in Section XX.A. (Events of Breach or Violation)
herein shall occur prior to commencement of LESSEE’S work with respect to New
Facility Completion Improvements, LESSEE shall not be entitled to enter into
possession of the Premises, or any part(s) or portion(s) thereof, respectively,
and STATE, upon the occurrence of any such event, or at any time thereafter
during the continuance thereof, by twenty-four (24) hours' notice, may cancel or
terminate the interest of LESSEE under this Lease, such cancellation or
termination to be effective upon the date specified in such notice.

ARTICLE XXI.     WAIVER
A.    No Waiver by STATE. No acceptance by STATE of rentals and other fees and
charges, or other payments in whole or in part, for any period or periods after
a default of any of the agreements, covenants, obligations, promises,
provisions, requirements, restrictions, stipulations, terms, or conditions
hereof to be performed, kept, or observed by LESSEE, shall be deemed a waiver of
any right on the part of STATE to terminate this Lease for any like or other or
succeeding breach or default.
B.    No Implied Waiver. No failure by either STATE or LESSEE to insist upon the
strict performance of the other party under this Lease or to exercise any right,
power, or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or of such covenant, term, or condition. A waiver or assent by
STATE, express or implied, of any breach or default of LESSEE, in the
performance of any of the agreements, covenants, obligations, promises,
provisions, requirements, restrictions, stipulations, terms, or conditions of
this Lease shall not be deemed or considered to be a waiver of any other or
succeeding breach or default. No express written waiver of any default or the
performance of any agreement, covenant, obligation, promise, provision,
requirement, restriction, stipulation, term, or conditions hereof, shall affect
any other default or performance, or cover any other period of time, other than
default, performance or period of time specified in such express waiver.
C.    Cumulative Remedies. The rights, powers, privileges, options, and remedies
of STATE contained in this Lease shall be construed to be cumulative, and no one
of them shall be deemed to be exclusive of the other, or exclusive of any right,
power, privilege, option, or remedy provided by law.

ARTICLE XXII.     [INTENTIONALLY OMITTED]

ARTICLE XXIII.     TERMINATION BY LESSEE
If any one of the following events shall occur, LESSEE may terminate this Lease,
in its entirety, subsequent to the Commencement Date, to wit:
4.    Abandonment. The permanent abandonment of the Airport as a terminal for
the transport by air of persons, property, cargo, and/or mail.
5.    Assumption. The lawful assumption by the United States Government, or any
authorized agency thereof, of the operation, control or use of the Airport, or
any substantial part or parts thereof, in such a manner as to substantially
restrict LESSEE from conducting its business operations thereat for a period of
at least sixty (60) consecutive days.
6.    Injunction. The issuance by any court of competent jurisdiction of an
injunction in any way preventing or restraining the use of the Airport for the
purposes authorized under this Lease, and the injunction remaining in force for
a period of at least sixty (60) consecutive days.
7.    Breach. The breach by STATE of, or its failure to perform, any of the
covenants or agreements contained in this Lease, and either the failure of STATE
to remedy such breach for a period of sixty (60) days after receipt of a written
notice from LESSEE of the existence of such breach, or, if fulfillment of
STATE’s obligations requires activity over a period of time, the failure of
STATE within said sixty (60) day period to act in good faith to commence the
required activity and to continue the same thereafter except for causes beyond
STATE’s control, and upon LESSEE’s termination of this Lease pursuant this
Section XXIII.4.0., STATE shall pay to LESSEE the then-unamortized cost of the
New Facility Completion Improvements and any other authorized Leasehold
Improvements built, constructed, erected, installed, or placed at, in, on, over,
or under the Premises by LESSEE, from the effective date of termination of this
Lease, amortized on a straight-line basis over the 35-year Term of this Lease.

ARTICLE XXIV.     SUSPENSION OR ABATEMENT
Upon the occurrence or maturity of any of the termination events contained in
Article XXIII. (TERMINATION BY LESSEE) hereof, LESSEE may, in lieu of
termination and upon prompt written notice to STATE, either suspend this Lease,
or in the alternative, request a just abatement of such portion of the rental
obligations of LESSEE, as may be mutually agreed upon, in writing, by and
between STATE and LESSEE, such suspension or abatement to be effective from the
time of the receipt of such written notice until there is a cessation of the
occurrence or activity giving rise to the initial right to terminate this Lease.

ARTICLE XXV.     SUBORDINATION OF LEASE
A.    Joint-Use. This Lease shall be subordinate in all respects to the
provisions of any existing or future agreements between STATE and the United
States Government, or any agency thereof, relative to the aircraft operating
areas of the Airport, the execution of which has been or may be required as a
condition precedent to the expenditure of federal funds for the development of
the Airport. In the event of any such inconsistency between such agreement(s)
and the occupancy by LESSEE of the Premises, and/or its use thereof, pursuant to
Article III. (USE OF PREMISES) hereof, this Lease or the particular terms and
conditions affected thereby shall be suspended or terminated without STATE being
liable for any damages.
This Lease shall be subordinate in all respects to the provisions of any
existing or future Joint-Use Agreement between STATE and the United States Navy,
the United States Army, and/or the United States Air Force. In the event of any
such inconsistency described in the preceding section between this Lease and any
existing or future Joint-Use Agreement, this Lease or the particular terms and
conditions affected thereby shall be suspended or terminated without STATE being
liable for any damages.
B.    National Emergency. During times of war, whether declared by Congress or
not, or national emergency, STATE shall have the right to enter into any
agreement with the United States Government for any military use of part or all
of the landing area, the publicly-owned air navigation facilities, and all other
areas and facilities of the Airport. In the event any such agreement is
executed, the provisions of this Lease, insofar as they are inconsistent with
the provisions of the agreement with the United States Government, shall be
suspended without STATE being liable for any damages.
C.    Rights of LESSEE. Nothing in this Article XXV. (SUBORDINATION OF LEASE)
herein contained shall detract from or limit, nor be construed to detract from
or limit, the rights of LESSEE set forth in Article XXIII. (TERMINATION BY
LESSEE) and Article XXIV. (Suspension or Abatement) hereof, to seek damages or
compensation from other than STATE in the event of the execution of any such
agreement described above, the terms of which are or may be inconsistent with
the rights of LESSEE under this Lease.

ARTICLE XXVI.     CONDEMNATION
A.    Definitions. For purposes of this Article XXVI. (CONDEMNATION), the
following capitalized terms shall have the following meanings:
4.    "Award" means all compensation, sums or value paid, awarded, or received
for a Taking, whether pursuant to judgment, agreement, settlement, or otherwise.
5.    "Date of Taking" means the earlier of: (a) the date upon which title to
the portion(s) of the Premises taken passes to and vests in the condemner; and
(b) the date on which LESSEE is dispossessed.
6.    "Taking" means a taking or damaging, including severance damage, by
eminent domain, inverse condemnation or for any public or quasi-public use under
applicable laws. A Taking may occur pursuant to the recording of a final order
of condemnation, or by voluntary sale or conveyance in lieu of condemnation, or
in settlement of a condemnation action.
B.    General. If during the period commencing from the Commencement Date
through and until the expiration of the Term of this Lease, any Taking of all or
any part or portion of the Premises or any interest in this Lease occurs, the
rights and obligations of the parties hereunder shall be determined pursuant to
this Article XXVI. (CONDEMNATION). STATE and LESSEE intend that the provisions
hereof govern fully in the event of a Taking.
C.    Total Taking; Automatic Termination. If a total Taking of the Premises
occurs (all of the Premises are included in the Taking) then this Lease shall
terminate as of the Date of Taking.
D.    Partial Taking; Election to Terminate.
4.    Entire Termination. If a Taking of any portion (but less than all) of the
Premises occurs, then this Lease shall terminate in its entirety if all of the
following exist: (a) the partial Taking renders the remaining portion of the
Premises untenable or unsuitable for continued use by LESSEE for the conduct of
LESSEE’s business operations; (b) the condition rendering the Premises untenable
or unsuitable either is not curable or is curable, but STATE is unwilling or
unable to cure such condition; and (c) STATE elects to terminate.
5.    Material Portion Taken. If a partial Taking of a material portion of the
Premises occurs, STATE shall have the right to terminate this Lease in its
entirety.
6.    Notice of Election. STATE’s election to terminate this Lease pursuant to
this Article XXVI. (CONDEMNATION) shall be exercised by STATE giving notice to
LESSEE on or before the date that is one hundred twenty (120) days after the
Date of Taking, and thereafter this Lease shall terminate on the thirtieth
(30th) consecutive day after such notice is given.
E.    Award. Upon termination of this Lease pursuant to a Total Taking under
Section XXVI.C. (Total Taking; Automatic Termination) or an election under this
Section XXVI.D. (Partial Taking; Election to Terminate) herein, then:
4.    LESSEE.
a.    Rent. LESSEE’s obligation to pay all rentals and other fees and charges
required under this Lease shall continue up until the date of termination and
thereafter shall cease.
b.    Surviving Obligations. LESSEE shall continue to be obligated to perform
and comply with all obligations that are intended to survive the termination of
this Lease, including, without limitation, those obligations set forth in
Article XLVII. (SURVIVAL OF OBLIGATIONS) hereof.
c.    Leasehold Improvements. LESSEE shall be entitled to recover from the
condemning authority, the unamortized value of the Leasehold Improvements built,
constructed, erected, installed, or placed at, in, on, over, or under the
Premises by LESSEE in the ratio that the unexpired term of this Lease, on the
Date of Taking bears to the unexpired term of this Lease on the date the
Leasehold Improvements were completed by LESSEE.
d.    No Claim against STATE. LESSEE shall have no claim against STATE or others
for: (i) compensation or indemnity for LESSEE’s leasehold interest; and
(ii) compensation and damages payable for or on account of land (including
access and easement rights) or improvements thereon, except as provided in
Section XXVI.E.1.c. (Leasehold Improvements) herein.
e.    Separate Claim against Condemning Authority. LESSEE may make a separate
claim for compensation from the condemning authority for LESSEE’s relocation
expenses, or the interruption of, or damage to LESSEE’s business operations, or
damage to LESSEE’s Personal Property. If the condemning authority or a court of
competent jurisdiction concurs that said claim exists and is justified, LESSEE
may receive any Award made specifically to LESSEE for such claim.
5.    STATE. STATE shall be entitled to the entire Award in connection with the
Taking (including any portion of the Award made for the value of the leasehold
estate created by this Lease), except for the unamortized value of the Leasehold
Improvements, as set forth in Section XXVI.E.1.c. (Leasehold Improvements)
herein.
F.    Partial Taking; Continuation of Lease. If a Partial Taking of the Premises
occurs and this Lease is not terminated in its entirety under Section XXVI.D.
(Partial Taking; Election to Terminate) herein, then this Lease shall terminate
as to the portion(s) of the Premises so taken, but shall remain in full force
and effect as to the portion(s) of the Premises not taken, and the rights and
obligations of STATE and LESSEE shall be modified as follows:
4.    Rent Reduction. If the Taking causes any portion(s) of the Premises to
become unusable for the conduct of LESSEE’s business operations at, in, on, or
over the Premises, as authorized under this Lease, the rent shall be reduced by
a factor comprising the square footage of the space comprising the Taking,
multiplied by the applicable rate based on the rates and charges established by
STATE.
5.    Leasehold Improvements. LESSEE shall be entitled to recover from the
condemning authority, the unamortized value of the Leasehold Improvements built,
constructed, erected, installed, or placed at, in, on, over, or under the
Premises by LESSEE in the ratio that the unexpired term of this Lease on the
Date of Taking bears to the unexpired term of this Lease on the date the
Leasehold Improvements were completed by LESSEE.
6.    No Claim against STATE. LESSEE shall have no claim against STATE or others
for: (i) compensation or indemnity for LESSEE’s leasehold interest; and
(ii) compensation and damages payable for or on account of land (including
access and easement rights) or Leasehold Improvements, except as provided in
Section XXVI.F.2. (Leasehold Improvements) herein.
7.    Separate Claim against Condemning Authority. LESSEE may make a separate
claim for compensation against the condemning authority for the interruption of
or damage to LESSEE’s business operations or damage to LESSEE’s Personal
Property. If the condemning authority or a court of competent jurisdiction
concurs that said claim exists and is justified, LESSEE may receive any Award
made specifically to LESSEE for such claim.
8.    STATE’s Award. STATE shall be entitled to the entire Award in connection
with the Taking (including any portion(s) of the Award made for the value of the
leasehold estate created by this Lease), except for the unamortized value of the
Leasehold Improvements as set forth in Section XXVI.F.2. (Leasehold
Improvements) herein.
9.    Prompt Use. Any portion of the Award received by LESSEE shall be used
promptly by LESSEE to the extent necessary to restore or replace the Leasehold
Improvements, in, at, on, or over the remaining Premises, in accordance with
plans, specifications, drawings, cost estimates, and schedules first approved,
in writing, by STATE.
10.    Continuing Obligation. Nothing herein shall be construed to excuse LESSEE
from LESSEE’s full performance of all covenants, agreements, promises,
obligations, stipulations, terms, and conditions under this Lease as to the
part(s) or portion(s) of the Premises not part of the Taking and LESSEE shall
remain responsible for paying to STATE all rents and other fees and charges
required under this Lease.
G.    Temporary Takings. Notwithstanding anything to contrary in this
Article XXVI. (CONDEMNATION), if a Taking occurs with respect to all or any part
or portion of the Premises for a limited period of time not in excess of one
hundred eighty (180) consecutive days, this Lease shall remain unaffected
thereby, and LESSEE shall continue to pay the rents and other fees and charges
required under this Lease and to perform all of the covenants, agreements,
obligations, stipulations, terms, and conditions of this Lease.
LESSEE may make a separate claim for compensation from the condemning authority
for LESSEE’s relocation expenses, or the interruption of, or damage to LESSEE’s
business operations, or damage to LESSEE’s Personal Property. If the condemning
authority or a court of competent jurisdiction concurs that said claim exists
and is justified, LESSEE may receive any award made specifically to LESSEE for
such claim.

ARTICLE XXVII.     PERFORMANCE BOND
A.    Requirements. Prior to commencement of any work with respect to any of
LESSEE’S Leasehold Improvements (including the New Facility Completion
Improvements), and throughout the term of this Lease and including not less than
ninety (90) days after the expiration or sooner termination of this Lease,
LESSEE shall deliver to STATE, and keep and maintain in force and effect at all
times a performance bond or cash or cash equivalent security deposit (including
a letter of credit) acceptable to STATE, in accordance with the covenants,
terms, and conditions specified in this Article XXVII. (PERFORMANCE BOND)
herein, and in an amount equal to three (3) months’ rental then in effect (the
"Performance Bond"). Except for a cash or cash equivalent security deposit
(including a letter of credit), the Performance Bond must:
4.    Authorized Surety. Be executed by a surety company authorized to do
business under the laws of the State of Hawaii (the "Surety");
5.    STATE Approval. Meet with the written approval of STATE, including,
without limitation, meeting the requirement that the Surety, to STATE’s sole
satisfaction, has the financial capability to fully perform and complete the
Surety’s obligations under the Performance Bond;
6.    STATE’s Attorney Approval. Be in a form approved by an authorized
representative of the Department of the Attorney General of the State of Hawaii;
7.    Guarantee Full Performance. Guarantee to STATE that LESSEE shall fully and
completely observe, comply with, perform, and completely satisfy all of the
covenants, agreements, promises, provisions, duties, responsibilities,
obligations, requirements, restrictions, stipulations, terms, and conditions
prescribed and set forth in this Lease;
8.    LESSEE’s Cost. Be procured, maintained, and kept in effect at LESSEE’s
sole cost and expense;
9.    STATE AS “CO-OBLIGEE”. Name STATE as co-obligee; and
10.    Guarantee LESSEE’s Contractual Obligation. Guarantee all of LESSEE’s
contractual obligations during and throughout the term of this Lease, which are
not otherwise covered by valid and collectible insurance; provided that suits or
actions thereon by STATE, or anyone else entitled to do so may be commenced
within the applicable period of limitation for contract claims unless otherwise
specifically provided.
B.    Surety. If STATE, in its sole discretion, permits LESSEE to obtain the
Performance Bond from a surety or sureties other than a surety company
authorized to do business under the laws of the State of Hawaii, such surety or
sureties must meet the requirements of all applicable State of Hawaii laws,
statutes, rules, and regulations, including Section 102-12, HRS.
C.    Replacement Bond. If STATE should receive a notice that the Performance
Bond has been or will be canceled, LESSEE shall provide STATE with a replacement
Performance Bond providing the coverage required herein from the effective date
and time of the expiration or cancellation of the Performance Bond so that there
is no period of time wherein an adequate Performance Bond does not cover this
Lease, as provided for herein. Such a replacement Performance Bond must meet all
of the requirements set forth in this Article XXVII. (PERFORMANCE BOND) and be
forwarded to and received by STATE at least thirty (30) days prior to the
effective date and time that the preceding bond will expire or be canceled.
D.    Lease Default. In the event that a replacement Performance Bond or another
Performance Bond in the required amount and meeting the required terms is not
received by STATE prior to the effective date and time of the bond cancellation
or expiration, as stated, LESSEE shall be deemed in default of this Lease,
regardless of whether or not a notice of breach or default or time to correct
breach or default has been provided to LESSEE by STATE, and the full value shown
on the face of the Performance Bond and the additional charge of $250.00 per day
for each day that there is no bond coverage shall be immediately payable by
LESSEE to STATE as liquidated damages.
E.    Any Lapse. Any lapse in keeping the Performance Bond in full force and
effect, in the required sum or in accordance with the terms required herein,
shall be a default of this Lease and shall give STATE the right to assess an
additional charge and/or terminate this Lease pursuant to Section V.D.
(Additional Charges) and Article XX. (TERMINATION BY STATE), respectively,
herein.

ARTICLE XXVIII.     LITIGATION
A.    LESSEE Responsible. If STATE is made a party to any litigation commenced
by or against LESSEE arising out of LESSEE’s occupancy or use of the Premises,
or attributable to the construction, installation, occupancy, or use of the
Leasehold Improvements, or LESSEE’s Personal Property (other than condemnation
proceedings), LESSEE shall indemnify, defend, keep, save, and hold STATE and
STATE’s officers, employees, agents, and other Guests, and STATE’s successors
and assigns, and State of Hawaii’s directors, officers, elected officials,
boards (including the Land Board), employees, agents, and other Guests harmless,
from and against any and all suits, judgments, injunctions, decisions, orders,
liabilities, losses, damages, costs, and expenses arising out of or related to
any such litigation, including, without limitation, paying any and all costs,
charges, and reasonable attorneys’ fees incurred or imposed on STATE in
connection with such litigation. In any action by STATE for recovery of any sum
due under this Lease, or to enforce any of the agreements, covenants,
obligations, promises, stipulations, terms, or conditions contained in this
Lease, STATE shall be entitled to recover any and all costs, fees, charges, and
reasonable attorneys’ fees incurred or imposed on STATE in connection with such
actions. Notwithstanding the foregoing or any other provision in this Lease to
the contrary, LESSEE shall not be liable for, nor shall LESSEE be obligated to
indemnify, defend, keep, save, and hold STATE and STATE’s officers, employees,
agents, and other Guests, and STATE’s successors and assigns, and State of
Hawaii’s directors, officers, elected officials, boards (including the Land
Board), employees, agents, and other Guests harmless from and against, any and
all suits, judgments, injunctions, decisions, orders, liabilities, losses,
damages, costs, and expenses arising out of or related to any litigation or
threatened litigation by or on behalf of DCK or any contractors, subcontractors,
sub‑subcontractors or materialmen used by DCK or STATE under the STATE/DCK GC
Contract to construct the new Hawaiian Airlines maintenance and cargo building
which comprises the Pre‑Existing Leasehold Improvements.
This provision shall not be construed to be a limitation of any other indemnity
by LESSEE, including but not limited to, Section XIII.B. (Indemnity), or Section
XV.B.6. (LESSEE’s Indemnification), or Section XV.C.13. (Release and Indemnity),
or any other indemnity found within this Lease.
B.    Attorneys’ Fees. For purposes of this Lease, reasonable attorneys’ fees
shall be based on the fees regularly charged by private attorneys, with the
equivalent number of years of experience in the subject matter area of law for
which STATE’s attorneys’ services were rendered.
C.    Prompt Notice. Each party shall give prompt written notice to the other
party of any claim or suit instituted against it that may affect the other
party.
D.    Waiver of Claims. LESSEE hereby waives any claim against STATE and STATE’s
officers, employees, agents, other Guests, and STATE’s successors and assigns,
and State of Hawaii’s directors, officers, employees, agents, elected officials,
and boards (including the Land Board), for loss of revenue, loss of opportunity,
and loss of anticipated profits caused by any suit or proceedings directly or
indirectly attacking the validity of this Lease, or any part or portion hereof,
or by any judgment or award in any suit or proceedings declaring this Lease
null, void, or voidable or delaying the same, or any part or portion hereof,
from being carried out.

ARTICLE XXIX.     LIENS
A.    STATE’s Lien. STATE shall have a lien upon all LESSEE’s Personal Property
upon the Premises, for the purpose of securing to STATE the payment of all sums,
including rentals and other fees and charges, which may be due from LESSEE under
this Lease. In the event that past-due rentals and other fees and charges are
not paid by LESSEE within five (5) days after a notice of default is given by
STATE to LESSEE, STATE may take possession of and sell such portion of LESSEE’s
Personal Property as may be sufficient to pay the delinquent rentals and other
fees and charges owed by LESSEE to STATE. A sale of LESSEE’s Personal Property
pursuant to this Article XXIX. (LIENS) herein may be made either publicly or
privately, upon the notice given to LESSEE as herein provided.
B.    Other Liens Prohibited. LESSEE shall not commit or suffer any act or
neglect whereby the Premises, or any part(s) or portion(s) thereof, including
any portion of the Airport, or the Leasehold Improvements, thereupon or therein,
or the estate or interest of LESSEE in the same, at any time during the term of
this Lease shall become subject to any attachment, lien, charge, or encumbrance
whatsoever. LESSEE shall indemnify, defend, keep, save, and hold STATE harmless,
and if or when appropriate or necessary, insure STATE, from and against any and
all attachments, liens, charges, and encumbrances, and any and all actions,
suits, judgments, and orders relating thereto, and any and all costs, fees,
charges, and expenses, including reasonable attorneys’ fees resulting therefrom,
it being expressly understood that LESSEE shall have no authority, express or
implied, to create any attachment, lien, charge, or encumbrance upon or
affecting the Premises, or any part(s) or portion(s) thereof, except as
otherwise authorized, in writing, by STATE under this Lease.
This provision shall not be construed to be a limitation of any other indemnity
by LESSEE, including but not limited to, Section XIII.B. (Indemnity), or Section
XV.B.6. (LESSEE’s Indemnification), or Section XV.C.13. (Release and Indemnity),
or any other indemnity found within this Lease.

ARTICLE XXX.     ASSIGNMENT AND SUBLETTING
A.    Assignment or Other Transfers.
4.    Assignment. LESSEE shall not assign, encumber, or otherwise transfer,
whether voluntary or involuntary or by operation of law, the Premises, or any
part(s) or portion(s) thereof, or any interest herein, or permit any other
person to occupy or use the Premises, except by way of devise, bequest, or
intestate succession, without STATE’s prior written consent, which consent may
be granted or denied in STATE’s sole discretion. Any such transfer or assignment
made without STATE’s consent shall constitute a default under this Lease and
shall be voidable at STATE’s election. With prior written approval of STATE, and
the prior approval of Land Board, such assignment and transfer of this Lease, or
any interest therein, may be made in accordance with current industry standards,
as determined by the Land Board, pursuant to Section 171-36, HRS; provided
further, that prior to the written approval of STATE of any assignment of this
Lease, STATE shall have the right to review and approve, in writing, the
consideration paid by the Assignee, and may condition its consent to the
assignment of this Lease on payment by LESSEE of a premium in accordance with
STATE’s Department of Transportation Assignment of Lease Evaluation Policy,
attached hereto, made a part hereof, and incorporated herein by reference as
Appendix E (the "Assignment Policy"). The premium on subsequent assignments
shall also be based on the Assignment Policy.
5.    Changes in LESSEE.
a.    Controlling Interest. The merger of LESSEE with any other entity or the
transfer of any controlling ownership interest in LESSEE, or the assignment or
transfer of a substantial portion of the assets of LESSEE, whether or not
located on the Premises, shall constitute an assignment. Without limiting the
generality of the foregoing, if LESSEE is a partnership, a withdrawal or change,
voluntary, involuntary or by operation of law of the partner or partners owning
fifty-one percent (51%) or more of the partnership, or the dissolution of the
partnership, or the sale or transfer of at least fifty-one percent (51%) of the
value of the assets of LESSEE, shall be deemed an assignment. If LESSEE is a
corporation or limited liability company, any dissolution, merger,
consolidation, or other reorganization of LESSEE or the sale or other transfer
of a controlling percentage of the capital stock or membership interests of
LESSEE or the sale or transfer of at least fifty-one percent (51%) of the value
of the assets of LESSEE, shall be deemed an assignment. The phrase "controlling
percentage" means the ownership of, and the right to vote, stock, or interests
possessing at least twenty percent (20%) (or a percentage less than twenty
percent (20%) if such percentage represents a controlling interest in LESSEE) of
the total combined voting power of all classes of LESSEE’s capital stock or
interests issued, outstanding, and entitled to vote for the election of
directors.
b.    Sale of Assets. The sale of all or substantially all of the assets of
LESSEE, or the transfer of all or substantially all of its Leasehold
Improvements at, in, on, over, or under the Premises, shall be deemed to
constitute an "assignment" for purposes of this Lease which requires the prior
approval of STATE in accordance with this Article XXX. (ASSIGNMENT AND
SUBLETTING) herein.
6.    STATE’s Approval Required for Each Assignment. The consent of STATE to any
one assignment shall not constitute a waiver of STATE’s right to approve
subsequent assignments, nor shall consent of STATE to any one assignment relieve
or release any party previously liable as LESSEE from any obligation under this
Lease. The acceptance by STATE of the payment of rents and other fees and
charges following an assignment shall not constitute consent to any other
assignment, and STATE’s consent shall be evidenced only in writing.
7.    No Release. In no event shall STATE’s consent to an assignment or transfer
be deemed to be a release of LESSEE as the primary obligor hereunder. Nor shall
the acceptance of rents and other fees and charges by STATE constitute a release
or waiver of STATE’s rights against LESSEE, or consent to any assignment or
transfer, nor shall any other act of STATE in relation to said Assignee be so
construed.
8.    Void if not Properly Approved. Any transfer or assignment made in
violation of the foregoing provision shall be void. Any attempted assignment, or
any subleasing of the whole or any part(s) or portion(s) of the Premises, or any
other transaction which violates Section XXX.A. (Assignment and Other Transfers)
or Section XXX.B. (Subletting) herein shall be void and shall confer no right,
title, or interest in or to this Lease, or right of occupancy or use of the
whole or any part(s) or portion(s) of the Premises, upon any such purported
assignee, sublessee, successor, or purchaser. STATE shall further have the right
to terminate this Lease pursuant to Article XX. (TERMINATION BY STATE) hereof
and to enforce such other remedies as are provided in this Lease.
B.    Subletting.
4.    STATE’s Approval. LESSEE shall not rent or sublet the whole or any portion
of the Premises without the prior written approval of STATE. Unless authorized
by law, STATE shall deny consent to any uses not specified as allowable under
this Lease. STATE may review and approve the rent to be charged to the proposed
sublessee and revise the rent and rent structure charged to the proposed
sublessee by LESSEE (STATE may also include such other terms and conditions as
STATE may deem appropriate, prior to STATE’s approval of the proposed sublease);
provided, further, that the rent payable by LESSEE to STATE may not be revised
downward.
If the proposed sublessee pays LESSEE any consideration other than said rent,
whether by cash, credit or otherwise, or the term of the proposed sublease is
for substantially the same term as this Lease or if it otherwise appears to
STATE that the proposed sublease is actually an assignment, STATE may treat the
proposed sublease as an assignment under Section XXX.A. (Assignment and Other
Transfers) herein. STATE’s Department of Transportation Sublease Evaluation
Policy, attached hereto, made a part hereof, and incorporated herein by
reference as Appendix F (hereinafter referred to as the "Sublease Policy"),
shall be applicable to LESSEE pursuant to this Section XXX.B. (Subletting). If
it appears to STATE that the proposed sublease is actually a combination of an
assignment and a sublease, then STATE may treat the proposed sublease as both an
assignment and a sublease and apply the applicable portions of Section XXX.A.
(Assignment and Other Transfers) and Section XXX.B. (Subletting), respectively.
5.    LESSEE Proposal. Prior to negotiating a sublease agreement, LESSEE must
submit to STATE a sublease proposal for STATE’s prior written approval, which
approval may be granted or withheld in STATE’s sole discretion.
6.    Sublease Form. Promptly after STATE has approved a sublease proposal,
LESSEE must use diligent, good faith efforts to negotiate a sublease agreement
with the proposed sublessee. LESSEE shall ensure that all of the terms and
conditions contained in a sublease agreement between LESSEE and LESSEE’s tenant
conform to and are consistent with the terms and conditions contained in the
sublease proposal (submitted to STATE pursuant to Section XXX.B.2. (LESSEE
Proposal) herein) approved by STATE. If LESSEE wishes to vary from the business
terms and conditions set forth in the sublease proposal approved by STATE, then
LESSEE must submit a new sublease proposal for STATE’s prior written approval.
7.    Sublease Agreement. Promptly after LESSEE and the proposed sublessee have
agreed on a form of sublease agreement that incorporates the business terms and
conditions set forth in the sublease proposal approved by STATE, LESSEE must
submit the sublease agreement to STATE for approval. STATE agrees that it will
not unreasonably withhold its approval of the proposed sublease agreement if the
proposed sublease agreement: (a) accurately incorporates the business terms and
conditions approved by STATE; (b) conforms to and is consistent in all respects
to the terms and conditions of the sublease proposal approved by STATE; and (c)
is expressly subject to the terms and conditions of STATE’s consent. Otherwise,
STATE may withhold its approval in STATE’s sole discretion.
8.    STATE’s Consent. If STATE approves a sublease agreement, STATE’s consent
shall include, without limitation, the following conditions:
a.    No Other Transfer. Other than the sublease agreement, no other transfer is
being permitted.
b.    No Change. The sublease agreement shall not change, modify, waive, or
amend any of the terms and conditions of this Lease.
c.    Conflict. If there is a conflict between this Lease and the sublease
agreement, the Lease shall control.
d.    No Waiver. STATE’s consent shall not be construed to be a waiver of any of
STATE’s rights under this Lease.
e.    STATE Reservation. STATE reserves all of its rights under this Lease and
does not incur any additional liability by consenting to the sublease agreement.
f.    No Release. STATE’s consent to the sublease agreement shall not release
LESSEE from any of LESSEE’s responsibilities, obligations, liabilities, and
claims arising under or out of this Lease.
g.    Priority of Lease. This Lease shall have priority over the sublease
agreement, which shall be subordinate in all respects to this Lease.
h.    Compliance with Conditions. LESSEE and the sublessee shall represent and
warrant that each shall comply with all conditions that may be imposed by the
Land Board or STATE in connection with STATE’s consent to the sublease
agreement.
i.    Other Conditions. LESSEE and the sublessee shall comply with such other
terms and conditions as may be imposed or prescribed by STATE relating to
STATE’s consent to the sublease agreement, including, without limitation,
conditions relating to governing law (Hawaii), resident appointment, rights of
holders of security interest, notice to STATE, extension notices, recordation,
use restrictions, STATE’s prior approval, compliance with laws, STATE remedies
(including the payment of rent, fees, and other charges directly to STATE in the
event of LESSEE’s default), and any changes to STATE’s assignment or sublease
evaluation policies.
9.    Delivery to STATE. If STATE approves a sublease agreement, LESSEE and the
proposed sublessee must deliver an original, fully-executed counterpart original
sublease agreement to STATE in the form approved by STATE within fourteen (14)
business days of receipt of STATE’s written approval. If an original,
fully-executed counterpart sublease agreement in the form approved by STATE is
not delivered to STATE within the fourteen (14) business days’ time frame, then
LESSEE must submit the proposed sublease agreement again for STATE’s approval.
If STATE rejects a proposed sublease agreement, then LESSEE may not enter into
the sublease agreement.
10.    No Impairment. Each and every covenant, condition or obligation imposed
upon LESSEE by this Lease and each and every right, remedy, or benefit afforded
STATE by this Lease will not be impaired or diminished as a result of any
sublease agreement.
11.    Excessive Sublease Rent. No sublessee shall be obligated to pay to
LESSEE, and LESSEE shall not be permitted to charge any rent, percentage rent,
bonus rent, key money, administration fee, or the like, which exceeds, in the
aggregate, the total sums that LESSEE pays to STATE under this Lease for the
portion of the Premises subleased by the sublessee under its sublease agreement
(the "Sandwich Profit"). If, notwithstanding the foregoing prohibition, LESSEE
receives any Sandwich Profit, LESSEE shall pay the same to STATE.
12.    Rents Assigned. LESSEE assigns to STATE all rent and other payments due
from any and all sublessees under any and all sublease agreements; provided,
however, LESSEE is hereby granted a license to collect rents and other payments
due from sublessees under their sublease agreements until the occurrence of a
breach or violation of this Lease by LESSEE in accordance with Section XX.A.
(Events of Breach or Violation), regardless of whether or not a notice of that
default has been given to LESSEE. At any time, STATE may notify a sublessee of
this assignment and upon such notice, the sublessee will pay its rent and other
payments directly to STATE. STATE will credit LESSEE with any rent received by
STATE under such assignment, but the acceptance of any payment on account of
rent from any sublessee as a result of a breach or violation of this Lease in
accordance with Section XX.A. (Events of Breach or Violation), will in no manner
whatsoever serve to release LESSEE from any liability under this Lease. No
payment of rent or any other payment by a sublessee directly to STATE or other
acceptance of such payments by STATE, regardless of the circumstances or reasons
therefor, will in any manner whatsoever be deemed an attornment by the
sublessees to STATE in the absence of a specific written agreement signed by
STATE to such an effect.
13.    Reports. LESSEE must, at LESSEE’s sole cost and expense, prepare and
submit the following reports and statements, the forms of which will be subject
to the reasonable approval of STATE:
a.    Monthly Report. On or before the tenth (10th) day of each calendar month,
a detailed report with supporting evidence as may be requested by STATE,
summarizing the following activities for the preceding calendar month:
(1) rents, fees, charges, and all other sums received by LESSEE from each
sublessee during that month; (2) sublease agreements executed; and (3) current
and projected vacancies, and indicating all rights respecting such space
pursuant to existing subleases, including, without limitation, rights or options
to extend the term or expand, or rights of first negotiation or first refusal.
b.    Annual Report. On or before the thirtieth (30th) day after the end of each
calendar year, an annual report summarizing the subleasing activities for the
preceding calendar year, and the total rents, fees, charges, and all other sums
received by LESSEE from each sublessee during that year.
c.    Other Reports. Such other reports and such other information concerning
the operation and subleasing of the Premises as STATE may from time to time
reasonably request.
C.    Violation.
4.    Lease Termination. Any attempt by LESSEE to assign, transfer, hypothecate,
mortgage, or encumber LESSEE’s interest or rights under this Lease, or any
attempt by LESSEE to sublease the Premises, or any part or portion thereof,
without first obtaining STATE’s written consent, shall be deemed a violation of
this Article XXX. (Assignment and Subletting). Any such attempted action or
transaction on the part of LESSEE shall be null and void, and shall not confer
any right, title, or interest in or to this Lease, or right of occupancy or use
of the whole or any part or portion of the Premises, upon any such purported
assignee, mortgagee, encumbrancer, pledgee, sublessee, successor, or purchaser.
STATE shall further have the right to terminate this Lease and enforce such
other remedies as are provided in Section V.D. (Additional Charges) and Article
XX. (TERMINATION BY STATE), respectively, herein.
5.    Assignor or Transferor. If the transferor or LESSEE defaults in the
performance of any of the covenants, agreements, obligations, stipulations,
terms, or conditions of this Lease, STATE may proceed directly against LESSEE,
the transferor or each transferor if there has been more than one assignment,
encumbrance, or transfer (hereinafter referred to collectively as the
"Transfer") without the necessity of exhausting remedies against LESSEE. STATE
may consent to subsequent Transfers or amendments or modifications to this Lease
with transferees, without notifying the transferor (or if there has been more
than one Transfer, then each transferor) and without obtaining its or their
consent thereto and such action shall not relieve any transferor of liability
under this Lease, as amended; provided, however, if such amendments or
modifications to this Lease provide for any further increase or expansion of the
liability of LESSEE, then LESSEE shall not be liable for such incremental,
further increased or extended liability unless expressly approved in writing by
LESSEE.
D.    Procedure and Conditions.
4.    Procedure. LESSEE must provide, in writing, to STATE the following:
a.    The name and address of the proposed assignee or transferee;
b.    The nature of the proposed business to be operated by the assignee or
transferee on the Premises;
c.    The terms and conditions of the proposed assignment or transfer; and
d.    Reasonable financial information so that STATE can evaluate the proposed
assignee or transferee under this Article XXX. (ASSIGNMENT AND SUBLETTING)
herein.
5.    Conditions. Transfers by LESSEE are also subject to:
a.    The covenants, agreements, obligations, stipulations, terms, and
conditions of this Lease;
b.    The term of any assignment or other Transfer agreement shall not extend
beyond this Lease term;
c.    LESSEE shall remain liable for all Lease obligations;
d.    Consent to one Transfer does not waive the consent requirement for any
future Transfers;
e.    Payments to STATE of all premiums, Sandwich Profit, or other sums or
amounts which LESSEE may be required to pay under this Article XXX. (ASSIGNMENT
AND SUBLETTING) herein; and
f.    All other terms and conditions that may be imposed or prescribed by STATE.

ARTICLE XXXI.     SUCCESSORS AND ASSIGNS
Each and all of the expressions, phrases, terms, conditions, provisions,
stipulations, promises, covenants, agreements, requirements, and obligations of
this Lease shall, whenever applicable, extend to and bind and inure to the
benefit of STATE and LESSEE, and the legal representatives, successors, and
permitted assigns of either or both of them.

ARTICLE XXXII.     NOTICES
Except as otherwise specifically provided in this Lease, any notice, consent,
request, demand, or other correspondence given under this Lease shall be in
writing and given by delivering the notice in person or by commercial courier,
or by sending it by first-class mail, certified mail, return receipt requested,
or overnight courier, return receipt requested, with postage prepaid; to:
(a) LESSEE at the address provided on Page 1 of this Lease; or (b) STATE at the
following address: State of Hawaii, Department of Transportation, Airports
Division, Honolulu International Airport, Inter-Island Terminal Building,
400 Rodgers Boulevard, Suite 700, Honolulu, Hawaii 968l9-1880; or (c) such other
address as either LESSEE or STATE may designate, in writing, as its new address
for such purpose by notice given to the other in accordance with this
Article XXXII. (NOTICES) herein. Any notice hereunder shall be deemed to have
been given and received and effective two (2) days after the date when it is
mailed, if sent by first-class, certified mail, or one (1) day after the date
when it is mailed if sent by overnight courier, or upon the date personal
delivery is made.

ARTICLE XXXIII.     INTERPRETATION OF LEASE
A.    Headings. The headings and captions preceding the articles and sections of
this Lease and in the table of contents have been inserted for convenience of
reference only and such captions shall in no way define or limit the scope or
intent of any provision of this Lease.
B.    Not against Drafter. This Lease has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with herein
and shall be interpreted to achieve the intents and purposes of the parties,
without any presumption against the party responsible for drafting any part of
this Lease. The language hereof, and in all parts of this Lease shall, in all
cases, be construed simply according to its fair meaning, and not strictly for
or against either STATE or LESSEE.
C.    Fair Meaning. Provisions in this Lease relating to number of days shall be
calendar days unless specified to be business days. Use of the word "including"
shall mean "including, without limitation". References to statutes, sections,
ordinances, or regulations are to be construed as including all statutory,
ordinance, or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, ordinance, or regulation.
D.    Gender and Number. Whenever the singular number is used in this Lease and
when required by the context, the same includes the plural, the plural includes
the singular, and the masculine gender includes the feminine and neuter genders,
and the word "person" shall include corporation, limited liability company,
partnership, firm, and association.

ARTICLE XXXIV.     NO PARTNERSHIP
It is expressly understood and agreed by and between STATE and LESSEE, that
STATE shall in no way be, nor for any purpose become or be construed to become a
partner of LESSEE in the conduct of LESSEE’s business operations, or otherwise,
or a joint venture or a member of a joint enterprise with LESSEE, and STATE does
not assume responsibility for LESSEE’s conduct or performance under this Lease.
STATE and LESSEE acknowledge and agree that there are no third-party
beneficiaries to this Lease.

ARTICLE XXXV.     FORCE MAJEURE
A.    STATE’s Obligations. STATE shall not be liable for any failure, delay, or
interruption in performing its obligations hereunder due to causes or conditions
beyond its control, including (but without limitation thereto) strikes,
boycotts, picketing, slow-downs, work stoppages, or labor troubles of any other
type, whether affecting STATE and/or STATE’s contractors or subcontractors.
STATE shall be under no obligation to supply any service or services, if and to
the extent, and during any period that the supplying of any such service or
services, or the use of any component necessary therefor, shall be prohibited by
any federal, state, or municipal law, rule, regulation, requirement, order, or
direction, and if STATE deems it in the public interest to comply therewith,
even though such law, rule, regulation, requirement, order, or direction may not
be mandatory on STATE as a public agency.
B.    Rentals Remain Payable. Unless and only to the extent otherwise specified
in this Lease, no abatement, diminution, or reduction of the rentals and other
fees and charges payable by LESSEE to STATE shall be claimed by or allowed to
LESSEE for any inconvenience, interruption, cessation, or loss of business or
other loss caused, directly or indirectly, by any present or future laws, rules,
requirements, orders, directions, ordinances, or regulations of the United
States of America, or of the State of Hawaii, or of the County, or of any other
county, municipal, governmental, or lawful authority whatsoever; or by
priorities, rationing, curtailment, or shortage of labor or materials, or by
war, or any matter or thing resulting therefrom, or by strikes, boycotts, labor
disputes, embargoes, acts of God, acts of the public enemy, acts of superior
governmental authority, weather conditions, floods, riots, rebellion, sabotage,
or by any other cause or causes beyond the control of STATE, nor shall this
Lease be affected by any such causes.
C.    LESSEE Enforcement. Nothing contained in this Article XXXV. (FORCE
MAJEURE), shall preclude nor be construed to preclude the enforcement by LESSEE
of any of its rights contained in Article XXIII. (TERMINATION BY LESSEE) and
Article XXIV. (SUSPENSION OR ABATEMENT) hereof.

ARTICLE XXXVI.     ENTIRE AGREEMENT
The parties intend that this Lease (including all of the exhibits and appendices
which are made a part of this Lease) shall be the final expression of their
entire agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous written or oral
agreements or understandings. The parties intend that this Lease shall
constitute the complete and exclusive statement of its covenants, agreements,
obligations, stipulations, terms, and conditions, and that no extrinsic evidence
whatsoever (including prior drafts hereof and changes therefrom) may be
introduced in any judicial, administrative, or other legal proceeding, including
this Lease.

ARTICLE XXXVII.     AMENDMENTS
Neither this Lease, nor any of the covenants, terms, and conditions contained
herein may be varied, changed, modified, or revised by any oral agreement or
representation, or otherwise, except by an instrument, in writing, of subsequent
date hereto, executed by both parties by their respective officer(s) or other
duly authorized person(s).

ARTICLE XXXVIII.     APPROACH PROTECTION
STATE reserves the right to take such action as may be necessary to protect the
aerial approaches of the Airport against obstruction, in accordance with
applicable standards or requirements, together with the right to prevent LESSEE
or any other person, from erecting or permitting to be erected, any building or
other structure on the Airport which would conflict with such standards or
requirements, or which, at the discretion of STATE, would limit the usefulness
of the Airport or constitute a hazard to aircraft.
LESSEE shall, upon being notified that any of its proposed construction may
affect the safety or navigable airspaces and operating aircraft on and around
the Airport, prepare and submit to the appropriate office of the FAA the
necessary notice and documents as required by Federal Aviation Regulation Title
14, CFR Part 77. This notice to the FAA must be submitted at least thirty (30)
days prior to the date of the proposed construction or the date that an
application for a building permit with the appropriate agency of the County is
filed, whichever is earlier.
Should LESSEE be notified by STATE that LESSEE’s improvements pose a hazard to
the navigation of operating aircraft at the Airport, then LESSEE shall make
changes to the improvements to remove the hazard. Failure by LESSEE to make said
changes to the improvements will be a violation of this Article XXXVIII.
(APPROACH PROTECTION), and give STATE the right to assess a charge and/or
terminate this Lease pursuant to Section V.D. (Additional Charges), and Article
XX. (TERMINATION BY STATE), respectively, hereof.

ARTICLE XXXIX.     INVALID PROVISION-SEVERABILITY
If any provision of this Lease or the application thereof to any person, entity,
or circumstance shall, to any extent, be deemed invalid or unenforceable by a
court of competent jurisdiction, the remainder of this Lease, or the application
of such provision to persons, entities, or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
other provision of this Lease shall be valid and be enforceable to the full
extent permitted by law.

ARTICLE XL.     NON-LIABILITY OF INDIVIDUALS
Neither STATE, the Director, nor any elected official, agent, director, officer,
employee, nor any person acting for or on behalf of State, shall be charged
personally by LESSEE, or be held personally liable or personally responsible to
LESSEE, under any covenant, provision, term, or condition of this Lease, or
because of its execution or attempted execution, or because of any breach, or
attempted or alleged breach, thereof.

ARTICLE XLI.     RESERVATION OF MINERAL AND METALLIC RIGHTS
STATE reserves the right, on its own behalf or through persons authorized by it,
with respect to all minerals, as hereinafter defined, at, in, on, over, or under
the Premises to: (1) prospect for, mine, and remove such minerals; and
(2) occupy and/or use so much of the vacant, unoccupied or unused surface of the
Premises as may be required for all purposes reasonably related to the mining
and removal of such minerals by any means whatsoever, including strip mining;
provided, however, that the same is done in a manner that does not unreasonably
burden LESSEE’s use of the Premises or the operation of LESSEE’s business at the
Premises.
"Minerals" as used herein shall mean and include any and all oil, gas, coal,
phosphate, sodium, sulfur, iron, titanium, gold, silver, bauxite, bauxitic clay,
disapore, boehmite, laterite, gibbsite, alumina, all ores of aluminum, and
without limitation thereon, all other mineral substances and ore deposits,
whether solid, gaseous, or liquid, including geothermal resources, at, in, on,
over, or under the Premises; provided, however, that the word "minerals" shall
not mean and include any of the foregoing substances and deposits when used in
road or building construction in furtherance of LESSEE’s permitted activities
at, in, on, over, or under the Premises, and not for sale to others.

ARTICLE XLII.     PREHISTORIC AND HISTORIC REMAINS
Any and all prehistoric and historic remains found at, in, on, over, or under
the Premises shall be and remain the property of STATE, and shall not be
disturbed or removed by LESSEE, and/or LESSEE’s successors in interest, assigns,
officers, employees, agents, contractors, invitees, and other Guests, without
the express written approval of STATE.
Upon discovery of any prehistoric or historic remains, LESSEE shall immediately
stop and cease any further disturbance of the remains and surrounding portion(s)
of the Premises containing the remains, and promptly notify STATE of such
discovery.

ARTICLE XLIII.     NONDISCRIMINATION
A.    Construction. LESSEE, for itself, its personal representatives, successors
in interest, and assigns, as a part of the consideration hereof, does hereby
covenant and agree, as a covenant running with the Premises, that in the event
facilities are constructed, maintained, or otherwise operated on the Premises
described in this Lease for a purpose for which a United States Department of
Transportation program or activity is extended or for another purpose involving
the provision of similar services or benefits, LESSEE shall maintain and operate
such facilities and services in compliance with all other requirements imposed
by or pursuant to Title 49, CFR, U.S. Department of Transportation, Subtitle A,
Office of the Secretary, Part 21, Nondiscrimination in Federally-assisted
programs of the U.S. Department of Transportation, Effectuation of Title VI of
the Civil Rights Act of 1964, and as said Federal Regulations may be amended.
B.    Operation. LESSEE, for itself, its personal representatives, successors in
interest, and assigns, as a part of the consideration hereof, does hereby
further covenant and agree:
4.    That no person on the grounds of race, creed, color, national origin, sex,
age, or a disability, as defined in the ADA, shall be denied the benefits of, or
be otherwise subjected to discrimination in the use of said facilities and
services;
5.    That in the construction of any improvements at, in, on, over, or under
the Premises, and the furnishing of services thereon, no person on the grounds
of race, creed, color, national origin, sex, age, or a disability, as defined in
the ADA, shall be denied the benefits of, or otherwise be subjected to
discrimination;
6.    This Lease is subject to the requirements of the U. S. Department of
Transportation’s regulations, Title 49, CFR Parts 23 and 26;
7.    That LESSEE shall not discriminate against any business owner because of
race, creed, color, national origin, sex, age, or disability, as defined in the
ADA, in connection with the conduct LESSEE’s business operations on the Premises
and at the Airport or in connection with the award and performance of any lease
agreement covered by Title 49, CFR Parts 23 and 26;
8.    That LESSEE shall use the Premises and conduct LESSEE’s business
operations thereon and at the Airport in compliance with all other requirements
imposed by or pursuant to Title 49, CFR, U.S. Department of Transportation,
Subtitle A, Office of the Secretary, Part 21, Nondiscrimination in
Federally-assisted programs of the U.S. Department of Transportation,
Effectuation of Title VI of the Civil Rights Act of 1964, and as said Federal
Regulations may be amended; and
9.    That LESSEE will include the foregoing statements in any subsequent lease
or other agreements it enters and cause those businesses to similarly include
the statements in further agreements.
C.    Breach. In the event of breach of any of the foregoing nondiscrimination
covenants, STATE may terminate this Lease pursuant to Article XX. (TERMINATION
BY STATE) hereof and re-enter and repossess the Premises, together with all
Leasehold Improvements and LESSEE’s Personal Property thereon, and hold the same
as if this Lease had never been made or issued.

ARTICLE XLIV.     CIVIL RIGHTS PROVISION
LESSEE assures that it will undertake an affirmative action program as required
by Title 14, CFR Part 152, Subpart E and Effectuate Title VI of the Civil Rights
Act of 1964, and as said regulation may be administered upon the Airport by the
FAA, to insure that no person shall on the grounds of race, creed, color,
national origin, sex, or a disability, as defined in the Americans with
Disabilities Act of 1990, be excluded from participating in any employment
activities covered by Title 14, CFR Part 152, Subpart E and Title VI of the
Civil Rights Act of 1964. LESSEE assures that no person shall be excluded on
these grounds from participating in or receiving the services or benefits of any
program or activity covered by this subpart. LESSEE assures that it will require
that its covered sub-organizations provide assurances to STATE that they
similarly will undertake affirmative action programs, and that they will require
assurances from their sub-organizations, as required by Title 14, CFR Part 152,
Subpart E and Title VI of the Civil Rights Act of 1964, to the same effect.

ARTICLE XLV.     [INTENTIONALLY OMITTED]

ARTICLE XLVI.     BROKERS
LESSEE warrants and represents to STATE that LESSEE has not had any contact or
dealings regarding the leasing of the Premises, or any communication in
connection therewith, through any licensed real estate broker or other person
who could claim a right to a commission or finder’s fee in connection with this
Lease. In the event that any broker or finder perfects a claim for a commission
or finder’s fee based upon any such contact, dealings, or communication, LESSEE
shall be solely responsible for such commission or fee, and shall indemnify,
defend, save, and hold STATE harmless from and against any and all actions,
causes of action, claims, demands, suits, judgments, liabilities, losses,
damages, costs, and expenses, including reasonable attorneys’ fees and demands
therefor, arising or resulting from LESSEE’s dealings and interactions with any
broker, finder, or person who could claim a right to a commission or finder’s
fee. The provisions of this Article XLVI. (BROKERS) shall survive any expiration
or sooner termination of this Lease.
This provision shall not be construed to be a limitation of any other indemnity
by LESSEE, including but not limited to, Section XIII.B. (Indemnity), or Section
XV.B.6. (LESSEE’s Indemnification), or Section XV.C.13. (Release and Indemnity),
or any other indemnity found within this Lease.

ARTICLE XLVII.     SURVIVAL OF OBLIGATIONS
A.    STATE’s Right to Enforce. Termination of this Lease, whether by expiration
or sooner termination, shall not affect the right of STATE to enforce any or all
indemnities and representations and warranties given or made by LESSEE to STATE
under this Lease, nor shall it affect any provision of this Lease that expressly
states it shall survive termination hereof, including, without limitation,
Article XIII. (LIABILITY AND INDEMNITY), Section XV.C. (Compliance with
Environmental Matters), Article XXVI. (CONDEMNATION), Article XXVII.
(PERFORMANCE BOND), Article XXVIII. (Litigation), Article XXIX. (LIENS), and
Article XLVI. (BROKERS). LESSEE specifically acknowledges and agrees that, with
respect to each of LESSEE’s indemnities contained in this Lease, LESSEE has an
immediate and independent obligation to defend STATE from any claim which
actually or potentially falls within the indemnity provision, even if such
allegation is or may be groundless, fraudulent, or false, which obligation
arises at the time such claim is tendered to LESSEE by STATE.
B.    Accrued Obligations. LESSEE’s obligation to make payments to STATE with
respect to the accrued rents and other fees and charges (including those which
have not yet been billed) and to make repairs (including those relating to the
return of the Premises to STATE) which are accrued at the expiration or earlier
termination of this Lease shall, survive the expiration or earlier termination
of this Lease.

ARTICLE XLVIII.     QUIET ENJOYMENT
LESSEE, upon paying all of the rents and other fees and charges required under
this Lease, and observing, complying with, performing, and completely satisfying
the agreements, covenants, obligations, promises, provisions, requirements,
stipulations, terms, and conditions hereof, shall peaceably and quietly have,
hold, and enjoy the Premises, together with all Leasehold Improvements and
appurtenances, during the period commencing from the Commencement Date through
and until the expiration of the Term of this Lease as against all persons or
entities claiming by and through STATE. LESSEE expressly acknowledges that
LESSEE’s right to quiet possession of the Premises does not preclude STATE’s
right to make changes and additions to the Airport, including the Premises, and
to do work at, in, on, over, or under the Premises as permitted by this Lease,
including, without limitation, STATE’s right to relocate LESSEE, to the extent
permitted by this Lease.

ARTICLE XLIX.     NO ACCORD AND SATISFACTION
A.    LESSEE’s Instructions Void. The payment by LESSEE or the receipt by STATE
of a lesser amount than the annual rental prescribed and set forth in this Lease
may be, at STATE’s sole option, credited or applied to the payment of:
(1) first, any interest charges, service charges, and/or late fees; and
(2) second, any annual rental (beginning with earliest owing or accrued annual
rental), notwithstanding any instructions by or on behalf of LESSEE to the
contrary, which instructions (including any endorsement or statement on any
check, or any letter accompanying any such check or payment) shall be null and
void, and STATE may accept such check or payment without prejudice to STATE’s
right to recover the outstanding receivable balance of such accrued annual
rentals, interest charges, service charges, and/or late fees, or to pursue any
other remedy available in this Lease or at law.
B.    Acceptance Does Not Invalidate Notice. STATE may accept any partial
payment from LESSEE without invalidating any contractual notice given or
required to be given herein pursuant to applicable law.

ARTICLE L.     JOINT AND SEVERAL LIABILITY
The obligations, covenants, promises, liabilities, warranties, and
representations of LESSEE under this Lease shall be joint and several, by and
among any and all entities and persons comprising LESSEE.

ARTICLE LI.     ESTOPPEL STATEMENTS
A.    Delivery of Estoppel Statement by LESSEE. Within ten (10) business days
after request therefor by STATE, LESSEE shall deliver, in recordable form, an
estoppel statement certifying that this Lease is in full force and effect, the
date of LESSEE’s most recent payment of rental, and that LESSEE has no defenses
or offsets outstanding, or stating those defenses or offsets claimed by LESSEE,
and any other information reasonably requested by STATE.
B.    Failure of LESSEE to Deliver Estoppel Statement. If LESSEE fails to
deliver the requested estoppel statement to STATE within the specified period,
the following shall be deemed conclusive: (1) this Lease is in full force and
effect, without modification; (2) there are no uncured defaults in STATE’s
performance under this Lease, and LESSEE has no right of offset, counterclaim,
or deduction against the rentals payable under this Lease; and (3) no more than
one year’s rental has been paid in advance by LESSEE. Such conclusions shall be
binding upon LESSEE. Notwithstanding these conclusions, LESSEE’s failure to
deliver the requested estoppel statement shall constitute a breach of this
Lease.

ARTICLE LII.     AUTHORITY
If LESSEE executes as a corporation, a limited liability company, a joint
venture, or a partnership, each of the persons executing this Lease on behalf of
LESSEE does hereby covenant and warrant that LESSEE is a duly authorized and
existing entity, that LESSEE has and is duly qualified to do business under the
laws of the State of Hawaii, that LESSEE has full right and authority to enter
into this Lease, and that each and all of the persons executing this Lease for
and on behalf of LESSEE are authorized to do so. Upon STATE’s request, LESSEE
shall provide STATE with evidence reasonably satisfactory to STATE confirming
the foregoing representations and warranties.

ARTICLE LIII.     CONSENTS
In situations where STATE’s consent cannot be unreasonably withheld, if it is
legally adjudicated that STATE unreasonably withheld its consent or approval,
LESSEE’s sole and exclusive remedy is to seek specific performance, and in no
event will STATE be liable for any monetary damages. All consents or approvals
by STATE shall be in writing.

ARTICLE LIV.     COUNTERPARTS
This Lease may be executed in counterparts, each of which shall be deemed an
original, and said counterparts shall together constitute one and the same
document, binding all of the parties hereto, notwithstanding all of the parties
are not signatory to the original or the same counterpart. For all purposes,
including, without limitation, recordation, filing, and delivery of this Lease,
duplicate unexecuted pages of the counterparts may be discarded, and the
remaining pages assembled as one document.

ARTICLE LV.     GOVERNING LAW
This Lease shall be governed by, interpreted, and construed in accordance with
the laws of the State of Hawaii.










 
[a2of4signaturepages001.jpg]




--------------------------------------------------------------------------------



 
[a2of4signaturepages002.jpg]




--------------------------------------------------------------------------------



 
[a2of4signaturepages003.jpg]




--------------------------------------------------------------------------------



 
[a2of4signaturepages004.jpg]




--------------------------------------------------------------------------------



 
 
[a3of4appediciesandexhibi001.jpg]
Airports Division Procedures Created 09/10/2003 Airports Division Department of
Transportation State of Hawaii Procedure No. 7.6 DEVELOPMENT STANDARDS FOR
LEASED AIRPORT PROPERTY Approved by Owen Miyamoto Effective Date: 01/15/1995
7.6.01 PURPOSE The purpose of this procedure is to establish a standard that
shall be followed by lessees in the development of leased property (in
construction of improvements). 7.6.02 POLICY It is the policy of the Airports
Division that the development of leased airport property shall be aesthetically
compatible with existing and planned airport facilities and accomplished in
accordance with the applicable rules and procedures of the Department and all
other applicable laws, ordinances, rules and regulations of federal, state and
county agencies. 7.6.03 APPLICABILITY This procedure applies to persons who
lease airport property. 7.6.04 PROCEDURES A. Definitions 1. "Airport" means the
areas of land or water set aside by Executive Order of the Governor of the State
of Hawaii for public airport purposes. 2. "Buildings" means the main portion of
each structure including all projections, extensions, additions, changes,
garages, outside platforms and docks, carports, canopies, eaves, and porches.
Paving, ground cover, fences, signs and landscaping are specifically excluded
from the definition. 3. "Building site" means the land included in the lease
agreement. 4. "Corner building site" means a building site which has two or more
lease boundary lines abutting a street. 5. "Department" means the Department of
Transportation of the State of Hawaii. 6. "Director" means the Director of the
Department. 7. "Improvements" means all buildings, structures, and facilities
including paving, fencing, signs, and landscaping constructed, installed, or
placed on, under, or above any building site by or on the account of a lessee.
8. "Landscaping" means all aesthetic improvement of building sites through the
use of lawns, ground cover, trees, and shrubs, as well as walls, screenings,
terraces, fountains, pools, and other water arrangements. 9. "Land use plan"
means the most recent plan for the future development of airport adopted by the
Department, wherein various segments of airport land are reserved for specified
uses. 10. "Lease boundary line" means each of the perimeter lines of each
building site as leased to each lessee. 11. "Lessee" means any person, firm,
corporation, or other entity who has a lease with the Department 1 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi002.jpg]
for a building site. 12. "Segment" means one of the areas of the airport
designated for particular uses (general aviation commercial, general aviation
noncommercial, etc.) on the land use plan. 13. "Setback area" means the minimum
required area situated between a lease boundary line and a setback line. a.
"Front setback area" means the area between the street on which a building site
abuts and the front setback line and extends from the side lease boundary line
to side lease boundary line. On a corner building site, the front setback area
shall apply to each lease boundary line abutting a street, unless otherwise
specified in this procedure. b. "Side setback area" means the area between the
side lease boundary line and the side setback line and extends from the front
setback line to the rear lease boundary line. c. "Rear setback area" means the
area between the rear lease boundary line and the rear setback line and extends
from side setback line to side setback line. 14. "Setback line" means a line of
a building site lying parallel to each lease boundary line and separated from it
by the distance required to provide the minimum setback area. 15. "Site
coverage" means the portion of the total building site area that may be covered
by buildings. 16. "Site width" means the diameter of the largest circle which
can be inscribed within the lease boundary lines of a building site. 17.
"Street" means the paved portion of a right-of-way maintained by the Department
for vehicular access to the building site and used as a thoroughfare by the
public. 18. "Taxiway" means a Department-maintained aircraft taxiway, apron,
ramp or any other right-of-way for aircraft whose edge is the edge of the
right-of-way for all purposes of these standards. B. Performance Standards For
All Segments 1. General. No part of the airport or any improvement on it shall
be used or allowed to be used at any time for the manufacture, storage,
distribution, serving, or sale of any product or the furnishing of any service,
in a manner which is unreasonably noxious or offensive or which is an
unreasonable annoyance or nuisance to others at the airport because of odors,
fumes, smoke, noise, glare, vibration, soot, or dust. No activity which may be
dangerous to public health and safety, increases the fire insurance rating for
adjoining or adjacent property, or is illegal shall be permitted. 2. Noise. a.
The sound pressure levels generated on a building site shall comply with the
applicable Hawaii Administrative Rules of the State Department of Health--except
for the authorized operation of motor vehicles, aircraft or other transportation
equipment: (1) To, from and on a building site. (2) On the public area of the
airport. b. The testing of aircraft engines shall be conducted in
noise-suppressing test cells so that sound levels do not exceed the levels
referenced above. 3. Air Pollution. Atmosphere emissions produced by motor
vehicles or aircraft--except for those produced by the authorized operation of
motor vehicle and aircraft to, from and on a building site--shall comply with
the applicable standards established by the State Department of Health or any
other governmental agency. 4. Heat or Glare. Any operation producing intense
glare or heat shall be performed within an enclosed or screened area in such
manner that the glare or heat emitted will not be perceptible without 2 APPENDIX
A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi003.jpg]
instruments at any lease boundary line of a building site. 5. Waste Disposal.
All disposal of storm and sanitary sewage and industrial waste shall be in
accordance with all applicable laws, rules or regulations of the Departmental
and county, state and federal agencies. 6. Electronic and Radio Interference. No
tenants shall construct facilities capable of reflecting radio signals or
producing electrical, electronic, or radio emissions which will interfere with,
obstruct, or adversely affect the operation of air navigation aids and airport
radio communications. 7. Stormwater Pollution Prevention. the tenant shall: a.
Use all reasonable methods to minimize pollution from fuel spills and use of
hazardous materials or hazardous waste; b. Develop a waste minimization plan and
coordinate it with the appropriate Airports District Manager; and c. Develop a
Stormwater Pollution Prevention Plan under the guidelines of Airports Division
SWPPP and have it approved by the Airports District Manager. C. Building Site
Development Standards for all Segments 1. Permitted Uses. The uses permitted
shall be those defined in the lease for the building site. 2. Automobile and
Truck Parking and Loading Requirements a. Paved off-street parking areas
sufficient for all the automobiles and trucks of employees, tenants, and
customers and other vehicles used in the conduct of a lessee's business shall be
provided on each building site. Parking on the streets and at public areas on
airport property shall be permitted only in areas and times specifically
designated and posted by the Department. b. Parking in the front setback area
shall not exceed 60% of the required minimum front setback area, and shall be
appropriately screened from view by landscaping. Parking and maneuvering space
shall be provided in accordance with accepted traffic engineering standards. c.
Buildings shall be designed and placed upon each building site so that motor
vehicles of maximum length permitted by the State of Hawaii at the time of
construction of each building may be maneuvered and loaded or unloaded off the
street. On-street vehicle maneuvering or loading shall not be permitted. d. On
the side of a building facing a street, no truck loading door or loading dock
shall be nearer than fifty (50) feet to the lease boundary line. Loading
facilities shall be constructed so that no part of the longest legal loading
vehicle being loaded or unloaded at any loading dock, loading door, or loading
area will extend beyond the lease boundary line. 3. Aircraft Parking and
Servicing a. Except for permitted parking and servicing of aircraft on
designated areas of the airport, provisions for parking aircraft belonging to
tenants and their patrons, invitees, employees, and others shall be on the
building sites. b. Whenever hangar doors open onto a lease boundary line
abutting a taxiway, they shall be set back a distance which in the opinion of
the Department shall provide sufficient clearance for the holding, maneuvering,
and parking of aircraft as incidental to the ingress and egress of aircraft from
the hangars. No holding, maneuvering, stopping, or parking of aircraft off a
building site for purpose of hangaring, parking, or storing of aircraft shall be
permitted. c. All aircraft parked or left unattended on any building site shall
be entirely within the lease 3 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi004.jpg]
boundary lines. 4. Building and Construction Materials. a. Any building material
which has been approved by the Department and which complies with applicable
building codes may be used. b. All aircraft taxiways and parking areas on the
building site shall be paved with materials of sufficient strength to
accommodate the heaviest aircraft anticipated to be parked on the building site,
or of sufficient strength to accommodate aircraft with gross ramp weights of at
least 12,500 pounds, whichever is the greater. c. Any connection from a driveway
or sidewalk on a building site to the paved surface of an abutting street shall
be constructed in accordance with the applicable standards of the Highways
Division of the Department. Any connection from a taxiway or apron on a building
site to the paved surface of an abutting public use taxiway shall be either: (1)
For a distance of twenty-five feet from the connection and of the same material
and strength as the taxiway to which it is connected; or (2) Painted in
accordance with standards established by the Department to indicate that the
connection is non-loading bearing. d. All ventilating fans, cooling towers,
equipment, etc. placed on roofs of buildings shall be screened from view or
enclosed in a manner that is architecturally compatible with the main portion of
the building structure. e. Accessory buildings, enclosures, and fences shall be
consistent in design and quality of materials with the buildings they serve. 5.
Building Heights. All building heights shall conform to the rules and
regulations of the Department and the Federal Aviation Administration. 6. Dust
Control. All ground areas not covered by buildings shall be landscaped or paved,
properly drained and graded, and maintained in good condition free of weeds,
trash, and other debris. 7. Illumination. The design and location of exterior
lighting shall be subject to the approval of the Department and shall comply
with the requirements of the Federal Aviation Administration and other
governmental agencies having applicable jurisdiction with respect to height,
type, and placement of lighting standards as they may affect the safety of
flight operations into, from, and around airport. 8. Landscaping. a. All areas
not paved or covered by buildings shall be landscaped in accordance with plans
approved by the Department. In addition to trees, ground cover, and gardens,
landscaping shall include, where appropriate, the use of walls, screenings,
terraces, fountains, pools, and other water arrangements. b. Such landscaping,
as approved by the Department, shall be installed within a period not to exceed
ninety (90) days after the notice of completion of the initial building. Hose
bibs or sprinkler systems shall be provided to serve all landscaped areas. c.
Plans, specifications, and inspections for landscaping shall be accomplished by
a professional landscape architect registered in the State of Hawaii and shall
require the written approval of the Department prior to installation. d. Plant
material shall consist of a balanced mixture of trees shrubs and ground cover.
e. All trees shall at all times be limited to a height of thirty-five (35) feet
above the curb line. 4 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi005.jpg]
f. A continuous greenbelt shall be required to be maintained on all building
sites abutting streets; the greenbelt shall consist of grass lawns, ground
cover, trees, shrubs, or any combination thereof as approved by Department. The
greenbelt requirement shall be included in the minimum landscaping requirement
for the building sites as set forth in this procedure. g. Any unpaved area
between the lease boundary line and the edge of the curb of the abutting street
shall be landscaped and maintained to the satisfaction of the Department by the
lessee of the building site. 9. Power, Telephone, Utilities, and Sewer. No
electric power line, water pipe, gas pipe, sewer pipe, or drainage pipe (other
than roof leaders) shall be installed or maintained upon any building site above
the surface of the ground, except for meter connections which shall be screened
or enclosed in a manner approved by the Department. 10. Setbacks. All front
setback areas or side setback areas facing a street, with the exception of
driveways, sidewalks, other walkways, and any parking, shall be used exclusively
for the planting and growing of trees, shrubs, lawns and other ground cover, or
material as approved by the Department. If landscaping is not properly
maintained by the lessee, the Department may undertake such maintenance as it
deems necessary with the resulting expense charged to the lessee. 11. Signs and
Advertising. All signs on the airport shall comply with Airports Division
Procedure 7.7 "Environmental Preservation Guidelines." 12. Hedges and Fences. a.
Except as otherwise specified in this procedure, no hedge or fence shall be
grown, constructed, or maintained on any lease boundary line or lines or in any
setback area or an area which abuts a street. b. No hedge or fence shall be
grown, constructed, or maintained on or adjacent to any street setback line that
exceeds six (6) feet in height or elsewhere within setback lines that exceeds
ten (10) feet in height, without the prior written approval of the Department.
c. Fences shall be constructed and gates installed and controlled where
necessary to restrict access from the street to the aircraft operations area;
the design and placement of the fences and gates shall be subject to the written
approval of the Department prior to installation. 13. Outside Storage a. No
vehicle, equipment, material, supply, or product shall be stored or permitted to
remain on any building site outside a permanent building unless such storage is
suitably shielded from public view by an appropriate screen compatible in design
with the permanent structure; the screen shall require the written approval of
the Department prior to installation. b. No aviation fuel shall be stored,
except as approved by the Department, on any building site other than on
aviation fuel storage areas reserved by the Department for such use, and in
accordance with a valid written contract with the Department. c. Activities that
involve the dismantling of aircraft or the storage of salvaged aircraft,
aircraft engines, air-frames, parts, or accessories shall comply with the
provisions of this procedure for storage. Aircraft stored at the airport without
a current airworthiness certificate (except for purposes of relicensing) may, at
the discretion of the Department, be declared salvage aircraft and shall
thereupon be treated as a salvaged aircraft for the purposes specified above. D.
Design and Construction of Improvements for All Segments. 1. General. No
improvements of any kind shall be erected, altered, placed, assembled, or
permitted 5 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi006.jpg]
to remain on a building site unless and until plans showing their type of use,
location, size, and architectural and engineering design have been approved in
writing by the Department. 2. Plans Required. All plans for improvements shall
be prepared by registered architects or engineers and shall include: a.
Topographic, grading, drainage, and utility plans showing one (1) foot contours
and spot elevators referenced to airport datum and a plot plan at a scale not
smaller than one (1) inch equals one hundred (100) feet and showing the
relationship of the proposed improvements on the building site to the
improvements on the adjacent sites and to the utilities, streets, and taxiways.
b. Preliminary plans and specifications of all proposed improvements in
sufficient detail to determine compliance with these standards. The plans and
specifications may be manufacturer's standard plans if sufficient. Plans shall
be a suitable scale, but in no event smaller than 1/16-inch to the foot. c.
Ground cover plans (including landscaping) which incorporate, at a minimum, the
Department's general landscaping and paving requirements. d. An accurate
architectural perspective of the proposed improvements, including the proposed
exterior color schemes, style, materials, and design, working, and placement of
all signs proposed. e. Any other plans, specifications, or design features
requested by the Department. 3. Approval of Plans. a. Approval of plans and
specifications for compliance with this procedure and for aesthetics shall be at
the discretion of the Department . b. Approval of plans and specifications may
be withheld because of failure to comply with this procedure. 4. Plans for
Alterations to Improvements. All plans for alterations to the building site
either for the construction of additional improvements or for alterations to
existing improvements which are visible from the exterior of any building or
which affect the structural system of any building or change any grade or
landscaping, shall be prepared, submitted, and approved under the applicable
provisions of this procedure. 5. Issuance of Building and Related Permits. Prior
to obtaining necessary building and other related permits, lessees shall obtain
written approval from the Department stating that the uses and plans for the
lessee's building site have been approved by the Department as being in full
compliance with this procedure. E. Special Requirements for Airline Maintenance
Hangar Area. 1. Permitted Uses. Any use which involves the operation of a
facility for the maintenance and overhaul of air carrier aircraft, engines,
parts, accessories, and equipment. The sale of aviation services and the
offering of any services, or repairs of any type to the general public shall be
specifically prohibited. Permitted activities shall include, but not be limited
to, the following: a. The loading and unloading of aircraft. b. The maintaining,
storing, and servicing of aircraft, which shall include overhauling, rebuilding,
repairing, inspecting and licensing, and the purchasing and selling of parts,
equipment, and accessories. c. The right of sale, disposal, and exchange of
aircraft, aircraft parts and accessories therefor, and aviation equipment of
every description as incident to the conduct of maintaining and overhauling air
carrier aircraft, but not as distributor or as a dealer of same. 6 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi007.jpg]
d. The training of lessee's personnel but not members of the general public in
any art, science, craft, or skill pertaining directly or indirectly to aircraft.
e. The operation of offices and facilities incident to the conduct of lessee's
business. 2. Building Site Requirements. a. On-line Maintenance Hangar: (1)
Minimum Site Area . . . . . . . . . . . . . . . . . . . . . . . . 2 acres (2)
Maximum Site Coverage . . . . . . . . . . . . . . . . . . . 30% (3) Minimum
Landscaping Coverage . . . . . . . . . . . 5% b. Airline Maintenance Base: (1)
Minimum Site Area . . . . . . . . . . . . . . . . . . . . . . . . 5 acres (2)
Maximum Site Coverage . . . . . . . . . . . . . . . . . . . 30% (3) Minimum
Landscaping Coverage . . . . . . . . . . . 5% 3. Setback Requirements. a. Front
Setback Line . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
ft. minimum b. Side Setback Line . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .10 ft minimum on each side c. Rear Setback Line . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .10 ft minimum 4. Other
Requirements. Engine runups shall be confined to soundproof test cell blocks or
equivalent mobile suppressors. F. Special Requirements for Cargo Mail Area. 1.
Permitted Uses. Any use which involves the operation of a facility for the
handling and storage of air cargo and mail shall include, but not be limited to,
the following: a. The loading and unloading of aircraft. b. The receiving,
delivering, dispatching, processing, handling and storing of air cargo, express,
mail, and other property. 2. Building Site Requirements. a. Minimum Site Area .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1 acre b. Maximum
Site Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . 50% c.
Minimum Landscaping Coverage . . . . . . . . . . . . . . . . . . . 5% 3. Setback
Requirements. a. Front Setback Line . . . . . . . . . . . . . . . . . . . 2 5
ft. minimum b. Side Setback Line . . . . . . . . . . . . . . . . . . . .10 ft.
minimum on each side c. Rear Setback Line . . . . . . . . . . . . . . . . . . .
10 ft. minimum 7 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi008.jpg]
G. Special Requirements for Aviation Support Area. 1. Permitted Uses. Any use
which involves the operation of a facility to support the authorized businesses
and services of others holding valid leases, contracts, or permits in the
terminal complex shall include, but not be limited to, the following: a.
Inflight kitchens or catering services. b. Airport employee cafeteria. c.
Offices and storage areas. d. Ground transportation maintenance and storage
areas. e. Communications and meteorological facilities. f. Airline training
schools. 2. Building Site Requirements. a. Minimum Site Area . . . . . . . . . .
. . . . . . . . . . . . . . 1 acre b. Maximum Site Coverage . . . . . . . . . .
. . . . . . . . . 50% c. Minimum Landscaping Coverage . . . . . . . . . . . 5%
3. Setback Requirements. a. Front Setback Line . . . . . . . . . . . . . . . . .
. . . . . . . 15 ft minimum b. Side Setback Line . . . . . . . . . . . . . . . .
. . . . . . . . 10 ft minimum on each side c. Rear Setback . . . . . . . . . . .
. . . . . . . . . . . . . . . . . 10 ft minimum H. Special Requirements for
General Aviation Commercial Fixed Base Operator Area. 1. Permitted Uses. Any
business or service involving the sale of general aviation commercial services
to the general public shall include, but not be limited to, the following as
authorized in the lease from the Department to the lessee: a. Aircraft
servicing, repair, maintenance and storage. b. Sales of new and used aircraft
and aircraft parts, accessories, equipment, and materials at retail and
wholesale prices. c. Storage and vending of aircraft fuels, lubricants, and
propellants. d. Aerial photography, survey, and mapmaking services. e. Air taxi,
ambulance, and sightseeing services. f. Nonscheduled, sightseeing, and charter
services for the transportation of passengers, freight, cargo, and mail. g.
Flight schools--unless the Department has prohibited flight school activity at
the airport and has provided adequate alternate landing facilities for this
activity. h. Offices, services, and retail activities complementary to the uses
set forth above. 2. Building Site Requirements. a. Minimum Site Area . . . . . .
. . . . . . . . . . . . . . . . . . . . 2 acres 8 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi009.jpg]
b. Maximum Site Coverage . . . . . . . . . . . . . . . . . . . . . 30% c.
Minimum Site Coverage . . . . . . . . . . . . . . . . . . . . . . 5% d. Minimum
Improvements: (1) Aircraft shop and maintenance hangar . . . . . . . . . .
10,000 sq. ft. (2) Office administration building . . . . . . . . . . . . . . .
. . . . .1,000 sq. ft. (3) Paved apron area with access to hangar . . . . . . .
. 40,000 sq. ft. e. Minimum Landscaping Coverage . . . . . . . . . . . . . . 5%
3. Setback Requirements. a. Front Setback Line . . . . . . . . . . . . . . . . .
. . . . . . . . . 25 ft. minimum b. Side Setback Line . . . . . . . . . . . . .
. . . . . . . . . . . . . .10 ft. minimum on each side c. Rear Setback Line . .
. . . . . . . . . . . . . . . . . . . . . . . . 10 ft. minimum I. Special
Requirements for General Aviation Non-Commerical Area. 1. Permitted Uses. Any
industrial, corporate, or business lessee that desires to hangar or accommodate
one or more aircraft it owns or operates solely in connection with the internal
conduct of its business for the transporting, not for hiring, of lessee's
personnel, patrons, materials, and products shall be permitted to engage in
certain activities including the following: a. The loading and unloading of
aircraft. b. The maintaining, storing, and servicing of aircraft owned or
operated and hangared by each such lessee on its building site by its own
full-time employees. c. The right of sale, disposal, and exchange of aircraft
and their parts and accessories and of aviation equipment as directly incident
to the conduct of maintaining and overhauling aircraft owned or operated and
hangared by the lessee, by not as a regular business activity, or as a
distributor or as a dealer of same. d. The training of the lessee's personnel
but not members of the general public in any art, science, craft, or skill
pertaining directly or indirectly to aircraft owned or operated and hangared by
the lessee. e. The operation of offices and facilities incidental to the
operation of the lessee's business. 2. Prohibited Uses. No use of noncommercial
general aviation areas shall be permitted which, in the opinion of the
Department will directly or indirectly compete with, impair, or restrict
commercial aviation activities in the commercial aviation areas defined in
subsection 7.6.04 H above. 3. Building Site Requirements. a. Minimum Site Area .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30,000 sq. ft.
b. Minimum Site Width . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . 100 ft. c. Maximum Site Coverage . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .60% d. Minimum Landscaping Coverage . . . . . . . . . . . . . . .
. . . . . 5% 4. Setback Requirements. 9 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi010.jpg]
a. Front Setback Line . . . . . . . . . . . . . . . . . . . 25 ft. b. Side
Setback Line . . . . . . . . . . . . . . . . . . . .10 ft. minimum on each side
c. Rear Setback Line . . . . . . . . . . . . . . . . . . . 10 ft. minimum J.
Special Requirements for Fuel Farm Area. 1. Permitted Uses. The maintenance and
operation of bulk storage facilities for gasoline, oil, grease, lubricants, and
other fuels necessary for the operation of aircraft. 2. Prohibited Uses. No use
of the fuel farm area shall be permitted which in the opinion of the Department
will directly or indirectly compete with, impair, and restrict general aviation
commercial activities as defined in this procedure. No aviation fuel or
propellant may be purchased, stored, sold, or handled in these areas except by
an aviation fuel vendor or user authorized under written contract by the
Department to provide such fueling service at the airport. The servicing of
aircraft in this area shall be specifically excluded. 3. Building Site
Requirements. a. Minimum Site Area . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . 2 acres b. Minimum Landscaping Coverage . . . . . . . . .
. . . . . . . . . . . . A minimum of two (2) feet inside the fencing abutting or
facing a public right-of-way 4. Setback Requirements. As specified by the State
Fire Marshall, or other governing agency. 5. Other Requirements. a. In addition
to the requirements in this procedure, the installation of improvements in the
fuel farm area shall be subject to the requirements of county, state and federal
agencies. b. Each building site shall be completely enclosed by fences, with
gate installed where necessary for access. Fences shall be installed on the
lease boundary lines, except on the side of the building site that faces the
common-use service road. The fence line shall be consistent with existing
fencing, and its location shall be subject to the prior written approval of the
Department. The design of fences and gates shall be subject to the written
approval of the Department prior to installation. c. All ground areas not
covered by fuel storage facilities, paving, or landscaping shall be covered only
with gravel the installation and specification of which shall be subject to the
written approval of the Department prior to installation. K. General Provisions.
1. Conformance of Existing Improvements. All existing buildings and improvements
on the airport shall be exempt from the provisions of this procedure for the
duration of their present leasehold terms; provided, however, that no changes,
alterations, or extentions shall be made to any existing improvements except in
accordance with this procedure. 2. Continuity of Procedure. a. This procedure
shall apply to all development of airports operated by the Department. b. This
procedure may be revised as required by the Department to retain flexibility to
permit the adoption of new techniques, materials, criteria, etc. 3. Variances.
a. The provisions of this procedure and any request for variances from them are
to be 10 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi011.jpg]
interpreted, administered and enforced by the Director. b. Any tenant or
prospective tenant may request a variance. c. Requests for variances shall be
made in writing to the Director. d. The Director shall either approve or
disapprove requests for variance within thirty days from filing. (1) If
approved, the variance shall be issued immediately. (2) If disapproved, the
Director shall provide a written statement setting forth the reasons for
disapproval. 11 APPENDIX A



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi012.jpg]
APPENDIX B - TIG APPENDIX B – TENANT IMPROVEMENT GUIDELINES May be reviewed and
downloaded from the address below:
http://hidot.hawaii.gov/airports/doing-business/other/tenant-improvement-guidelines



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi013.jpg]
APPENDIX C



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi014.jpg]
APPENDIX C



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi015.jpg]
Airports Division Procedures Created 07/10/2003 Airports Division Department of
Transportation State of Hawaii Procedure No. 4.9 MINIMUM STANDARDS FOR
COMMERCIAL AERONAUTICAL ACTIVITIES AT PUBLIC AIRPORTS Approved by Owen Miyamoto
Effective Date: 05/03/1990 4.9.01 PURPOSE The purpose of this procedure is to
establish minimum standards for conducting commercial aeronautical activities at
public airports. 4.9.02 POLICY It is the policy of the Airports Division to: A.
Require all commercial aeronautical activities to be conducted in accordance
with the terms and conditions of a lease that includes the minimum standards
established by this procedure. B. Operate airports and their facilities for the
benefit of the public. C. Make airports available for commercial aeronautical
activities on a fair and reasonable basis without unjust discrimination as long
as the activities are conducted in a safe, legal and responsible manner
consistent with applicable federal, state and county laws, rules and
regulations. 4.9.03 APPLICABILITY This procedure shall apply to commercial
aviation operators, Districts and Property Management Staff. Air carriers are
exempt from this procedure. 4.9.04 PROCEDURES A. Definitions Unless the context
clearly indicates otherwise, as used in this procedure: 1. "Air carrier" means a
scheduled air carrier which is a lessee of the department under an
airport-airline lease. 2. "Aeronautical activity" means any activity which
involves, makes possible or is required for the operations of aircraft, or which
contributes to or is required for the safety of such operations. a. The
following are examples of aeronautical activities: (1) Pilot training (2)
Aircraft rental and sightseeing (3) Aerial photography (4) Crop dusting (5)
Aerial surveying (6) Aircraft sales and services (7) Sale of aviation petroleum
products (8) Repair and maintenance of aircraft (9) Sale of aircraft parts. b.
The following examples are not considered to be aeronautical activities: 1
APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi016.jpg]
(1) Ground transportation (taxis, car rentals) (2) Restaurants (3) Barber shops
(4) Auto parking lots. 3. "Airport" means an area of land or water which is used
or intended to be used for aircraft landing and takeoff, including facilities on
it. (As used in this procedure, the term "airport" refers to public airports
owned or operated by the State of Hawaii). 4. "Commercial aeronautical activity"
means an aeronautical activity conducted for the purpose of securing earnings,
income, compensation or profit. 5. Commercial aviation operator" means a person
engaging in a commercial aeronautical activity at an airport. 6. "Department"
means the State Department of Transportation. 7. "Lease" means a written
agreement which conveys real property from the department to a commercial
aviation operator, for a specified term and for a specified rent. (As used in
this procedure, the term "lease" also includes other written agreements such as
permits). 8. "Minimum standards" means the qualifications established by the
department as the minimum requirements to be met as a condition for the right to
conduct commercial aeronautical activities at airports. 9. "Person" means any
individual, firm, partnership, corporation, trust, association, company, joint
venture, or any other legal entity. I0. "State" means the State of Hawaii. B.
Commercial Aviation Operator 1. The services provided by commercial aviation
operators (hereinafter referred to as "operator") at airports include, but are
not limited to, the following: a. Aircraft line services: (1) Fueling,
lubricating and miscellaneous service (2) Ramp parking and tie down (3) Crew and
passenger lounge facilities (4) Public restrooms, telephone and automobile
parking (5) Loading, unloading and towing (6) Hangar storage (7) Cargo handling,
receiving and storage facilities; and (8) Flight kitchens. b. Flight instruction
and training. c. General aircraft airframe and engine repair, maintenance and
overhaul (may also include sale of aircraft parts). d. New and used aircraft
sales or rental. e. Specialized aircraft flying services. f. Specialized
commercial flying services. 2. The department reserves the right to restrict any
operator activitiy which is not in the best interest of the airport. 3. If
written permission is obtained from the department, a prospective operator may
become a tenant of an operator under a sublease arrangement approved by the
department. 2 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi017.jpg]
C. Prequalification Requirements The prospective operator shall submit, in
written form, to the department, at the time of his application, the following
information and, thereafter, such additional information as may be requested by
the department. 1. Intended Scope of Activities As a prerequisite to the
granting of a lease for operating at the airport, the prospective operator shall
submit a detailed description of the scope of the intended operation, and the
means and methods to be employed to accomplish the contemplated operating
standards and requirements, in order to provide high-quality service to the
aviation and general public at the airport, including, but not limited to, the
following: a. The name, address and telephone number of the applicant. b. The
requested or proposed date for commencement of the activity and the term of
conducting, the same. c. The services to be offered. d. The amount, size and
location of land to be leased. e. The size and position of the building space to
be constructed or leased. f. The number of aircraft to be provided (as
applicable). g. The number of persons to be employed (including the names and
qualifications of each person). h. The hours of proposed operation. i. The type
of insurance coverages to be maintained. 2. Financial Responsibility and
Capability The prospective operator must provide a statement, satisfactory to
the department, in evidence of his financial responsibility, from an area bank
or trust company or from such other source that may be acceptable to the
department and readily verified through normal banking channels. The prospective
operator must also demonstrate financial capability to initiate operations and
for the construction of improvements and appurtenances that may be required
commensurate with the concept of the proposed operation, and shall also indicate
his ability to provide working capital to start and maintain the contemplated
operations. 3. Experience The prospective operator shall furnish the department
with a verifiable statement of his past experience in the specified aviation
services to be supplied by him on the airport, together with an operating plan
detailing how he will provide the specified services. 4. Bond The prospective
operator shall post a performance bond in the amount equal to the annual rental
established and agreed upon, for conducting the services to be provided. Cash
may be posted in lieu of performance bond. D. Lease Requirements Prior to the
commencement of operations, the prospective operator shall be required to enter
into a lease with the department. The lease will recite the terms and conditions
under which he will operate his business on the airport, including, but not
limited to, the following: the term of the lease; fees and charges; the rights,
privileges and obligations of the respective parties; and other relevant
covenants. It should be understood, 3 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi018.jpg]
therefore, that neither the conditions therein contained nor those set forth in
these minimum standards and requirements represent a complete recitation of the
provisions to be included in the lease. Such contract provisions, however, will
neither change nor modify the minimum standards and requirements, not be
inconsistent therewith. 1. Rates and Charges Minimum rental rates shall be
established by the department and approved by the state Board of Land and
Natural Resources. 2. Site Development Standards All improvements to airport
property by the lessee shall be accomplished in accordance with Airports
Division Procedure No. 7.6 "Development Standards for Leased Airport Property"
(hereinafter referred to as "Procedure No. 7.6"). 3. Personnel a. The operator
shall have in his employ, and on duty during operating hours, trained personnel
in such numbers as are required to meet the minimum standards and requirements
set forth, in an efficient manner, for each commercial aeronautical activity
being performed. The operator shall also provide a responsible person in the
office to supervise the operations in authority to represent and act for and on
behalf of, the operator during all business hours. b. All personnel hereinafter
required to hold Federal Aviation Administration (FAA) certificates and rating
shall maintain such certificates and ratings. 4. Maintenance a. The department
shall have responsibility for : (1) Maintenance of pavement constructed by the
department outside the leased area. (2) Utility line maintenance outside the
operator's leased area. b. The operator shall be responsible for: (1)
Maintenance of pavement constructed by the operator. (2) Maintenance of the
operator's building and utility costs. (3) Removal of the operator's trash (4)
Grass mowing and landscape maintenance within the operator's leased area. 5.
Insurance a. The operator shall have all the types of insurance (with the
specified minimum liability limits) set forth below that apply to the commercial
aeronautical activity or activities conducted by the operator. (1) Aircraft
liability (a) Bodily injury (i) $100,000 each person (ii) $300,000 each accident
(b) Passenger liability (each passenger, each accident): $300,000 4 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi019.jpg]
(c) Property damage (each accident): $100,000 (2) Comprehensive general
liability (a) Bodily injury (i) $100,000 each person (ii) $500,000 each accident
(b) Property damage (each accident): $250,000 (3) Hangar keeper's liability
(each accident): $500,000. (4) Student and renter's liability (each accident).:
$300,000. (5) Comprehensive automobile liability (each accident) Bodily injury
and property damage (a) $5,000,000 at Honolulu International Airport. (b)
$1,000,000 at other airports. (6) Worker's compensation as required by
applicable law and employer's liability of $10,000. b. All insurance which the
operator is required to carry and keep in force shall include the state as
additional-named insured. The operator shall furnish evidence of his compliance
with this requirement to the department with proper certification that such
insurance is in force and will furnish additional certification as evidence of
changes in insurance not less than thirty days prior to any such change. The
applicable insurance coverages shall be in force during the period of any
construction of the operator's facilities and/or prior to his entry upon the
airport for the conduct of his business. c. The operator shall also furnish
evidence of his compliance with Hawaii Revised Statutes with respect to Worker's
Compensation and Unemployment Insurance as applicable. d. The operator shall
also at his expense procure .and maintain such fire, extended coverage,
vandalism and malicious mischief insurance upon the leasehold improvements,
trade fixtures, equipment, furniture and furnishings of the operator in or on
the premises as would be procured and maintained by a reasonable and prudent
owner thereof. e. The operator shall furnish to the department upon the
commencement of the lease and prior to occupancy of the premises, a certificate
showing said insurance policies being issued to the operator and to be then in
force, and shall furnish a like certificate upon each renewal thereof. f. Any of
the indemnity or casualty insurance coverages provided for herein may include
provision for a deductible amount of $1,000 per loss or such higher deductible
amount as may be agreed upon, in writing, by the department and the operator. g.
Any operator who is self-insured shall furnish evidence of such self-insurance
from the state Department of Commerce and Consumer Affairs, Insurance Division
and shall hold the department and assigns harmless in the event of any claims or
litigation arising out of its operation on the airport. 6. Motor Vehicles on the
Airport The operator will control to a reasonable extent the transportation of
pilots and passengers of transient aircraft (using operator's facilities and
services and in the conduct of the operator's 5 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi020.jpg]
business) to and from the operator's office to the operator's aircraft apron
tie-down areas. The operator performing this service with motor vehicles driven
on the Airport Operations Area shall do so only in strict accordance with
applicable Hawaii Administrative Rules, Airports Division procedures, and
federal, state and county laws, ordinances, codes, or other similar regulatory
measures now in existence or as may be hereinafter modified or amended. The
operator shall procure and maintain, for any motor vehicle operated on his
leased airport property, all required insurance. 7. General Lease Clauses No
operator may conduct any commercial activity on the airport without a fully
executed lease. All lease agreements shall contain the following assurances: a.
Non-discrimination The lessee, for itself, its personal representatives,
successors in interest, and assigns, as a part of the consideration hereof, does
hereby covenant and agree (in the case of deeds and leases add "as a covenant
running with the land") to operate the premises leased for the benefit of the
public, and: (1) No person on the grounds of race, color, or national origin
shall be excluded from participation in, denied the benefits of, or be otherwise
subjected to discrimination in the use of said facilities. (2) That in the
construction of any improvements on, over, or under such land and the furnishing
of services thereon, no person on the grounds of race, color, or national origin
shall be excluded from participation in, denied the benefits of, or otherwise be
subjected to discrimination. (3) That the lessee shall use the premises in
compliance with all other requirements imposed by or pursuant to Title 49, Code
of Federal Regulations, Department of Transportation, Subtitle A, Office of the
Secretary, Part 21, "Nondiscrimination in Federally assisted programs of the
Department of Transportation--Effectuation of Title VI of the Civil Rights Act
of 1964", as said Regulations may be amended. (4) That said service will be
furnished on a fair, equal, and not unjustly discriminatory basis to all users
thereof. (5) That fair, reasonable, and not unjustly discriminatory prices for
each unit or service will be charged; provided, that the contractor may be
allowed to make reasonable and nondiscriminatory discounts, rebates, or other
similar types of price reductions to volume purchasers. b. Quality of Service
The lessee shall provide airport patrons safe, responsible and adequate service
in a prompt and courteous manner. c. Aircraft service by owner or operator or
aircraft. It is clearly understood and agreed by the lessee that no right or
privilege has been granted which wou!d operate to prevent any person, firm or
corporation operating aircraft on the airport from performing any services on
its own aircraft with its own regular employees (including, but not limited to,
maintenance and repair) that it may choose to perform. d. Non-exclusive rights.
It is understood and agreed that nothing herein contained shall be construed to
grant or authorize the granting of an exclusive right. 6 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi021.jpg]
e. Subordination. The lease shall be subordinate to the provisions of any
existing or future agreement between the lessor and the United States, relative
to the operation or maintenance of the airport, the execution of which has been
or may be required as a condition precedent to the expenditure of federal funds
for the development of the airport. This subordination includes, but is not
limited to, the right of the lessor, during times of war or national emergency,
to lease the landing area, or any part thereof, to the United States Government
for military or naval use, and if any such lease is executed, the provisions of
this instrument, insofar as they are inconsistent with the provisions of the
lease to the Government, shall be suspended. f. Airport obstructions. (1) The
lessor reserves the right to take any action it considers necessary to protect
the aerial approaches of the airport against obstructions, together with the
right to prevent the lessee from erecting or permitting to be erected, any
building or other structure on or adjacent to the airport which, in the opinion
of the lessor, would limit the usefulness of the airport or constitute a hazard
to aircraft. (2) The lessee shall, upon approval by the lessor and prior to any
construction of any nature within the boundaries of the airport, prepare and
submit to the appropriate office of the Federal Aviation Administration, one
executed set (four copies) of FAA Form 7460-1, "Notice of Proposed Construction
or Alteration", as required by Federal Aviation Regulation Part 77. This notice
must be submitted at least thirty days prior to the date of the proposed
construction or the date that an application for a construction permit is filed,
whichever is earlier. A copy will be supplied to the Airports Administrator,
State of Hawaii, Department of Transportation, Airports Division, Honolulu
International Airport, Honolulu, Hawaii 96819. g. Lessor's rights (1) The lessor
reserves the right, but shall not be obligated to the lessee, to maintain and
keep in repair the landing area of the airport and all publicly-owned facilities
of the airport, together with the right to direct and control all activities of
the lessee in this regard. (2) In the event of breach of any of the above
nondiscrimination convenants, the lessor shall have the right to terminate the
lease and to re-enter and repossess said land and the facilities thereon, and
hold the same as if said lease had never been made or issued. (3) The lessor
reserves the right to further develop or improve the landing area of the airport
as it sees fit, and without unreasonable interference or hindrance. If the
physical development of the airport requires the relocation of lessee-owned
facilities, the lessor agrees to provide a comparable location without any
unreasonable interruption to the lessee's activities, and agrees to relocate all
lessee-owned buildings or provide similar facilities for the lessee at no cost
to the operator. h. Compliance with laws, etc. The lessee shall at all times
comply with the applicable Hawaii Administrative Rules, Airports Division
Procedures, and federal state, and county laws, ordinances, codes, and other
regulatory measures now in existence or, as may be hereafter modified or
amended, applicable to the specific type of operation contemplated by him. The
lessee shall procure and maintain during the term of the agreement all licenses,
permits, and other similar authorizations required for the conduct of his
business operations. i. Idemnity 7 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi022.jpg]
The lessee shall hold the State, the Airports District Manager and all other
airport personnel, and the officers, agents and employees of the lessor harmless
from any and all suits, claims, demands, actions, and/or causes of action of any
kind or nature in any way arising out of, or resulting from his tenancy and
activities, and shall pay all expenses in defending any claims against the State
and the lessor. j. Right of entry The lessor may enter upon the premises leased
to the lessee at any reasonable time, and for any purpose necessary, incidental
to, or connected with, the performance of the lessee's obligations under the
agreement or in the exercise of its legitimate functions. k. No-sham affidavit
All terms and conditions with respect to the lease are expressly contained
herein, and the lessee agrees that no representative or agent of the lessor has
made any representation or promise with respect to this lease not expressly
contained herein. l. Termination Upon the expiration or other termination of any
agreement, the lessee's rights to the premises, facilities, other rights,
licensed services and privileges granted in the agreement shall cease, and the
lessor shall, upon such expiration or termination, immediately and peacefully
surrender such. m. Assignment All covenants, stipulations and provisions in the
agreement to be entered into shall extend to and bind the legal representatives,
successors and assigns. 8. Subleases No lessee shall be afforded the right to
sublease or assign an agreement or any portion thereof, between himself and the
lessor except upon the express written permission of the lesssor. Regarding this
permission, the overriding concern of the lessor shall be that the commercial
aeronautical activities performed by the lessee, seeking the permission to
assign his agreement, will not conceivably be interrupted, abrogated,
compromised or diminished in order that good quality services be maintained in
the public interest. 9. Airport Security The lessee shall be responsible for
maintaining security of the Airport Operations Area by controlling access
through the leased premises where such access would allow entry to the AOA. The
lessee shall comply with all applicable provisions of the Federal Aviation
Regulations and Hawaii Administrative Rules concerning airport security. 10.
Disposal of Waste The lessee shall provide for the adequate and sanitary
handling and disposal, away from the airport of his trash, waste and other
materials, including but not limited to used oil, solvents and other waste. The
stacking or storage of crates, boxes, barrels, pallets and other materials,
equipment or vehicles, shall not be permitted within the leased premises.
Aircraft washing shall be permitted only at locations designated by the
department. E. Commercial Aviation Operator Guidelines The following guidelines
are for determining the minimum level of services that shall be provided by
operators holding a lease with the department. 1. Aircraft line services a.
Fueling and lubricating oil sales and service: 8 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi023.jpg]
(1) The operator shall demonstrate, to the satisfaction of the department, that
satisfactory arrangements or agreements have been made, with a reputable
aviation fuel and lubricant distributor who will provide the operator with an
enforceable agreement to purchase fuel and oil in such quantities as are
necessary to meet the requirements set forth herein. (a) The operator shall: (i)
Provide a minimum-sized facility which as suitable space and a convenient
location and which meets the applicable standards and requirements specified in
Procedure No. 7.6. (ii) Provide fueling and lubricating sale, and into-plane
delivery of aviation fuels, lubricants, and other related petroleum products
seven days a week. (iii) Maintain an adequate inventory of generally accepted
grades of aviation fuel, engine oil and lubricants. (iv) Provide a mobile fuel
dispensing equipment with reliable metering devices which are subject to
inspection by the State Department of Agriculture, Measurement Standards
Division. (v) Be capable of servicing in an efficient and safe manner all types
of general aviation aircraft. (b) The operator shall have metered
filter-equipped dispensers, fixed or mobile, for dispensing aviation fuel from
storage tanks having a minimum capacity of 2,000 gallons each. Mobile dispensing
trucks shall have a total of 300 gallons capacity for each grade or type of
fuel. Separate dispensing pumps for each grade or type of fuel are required. (c)
In conducting refueling operations, the operator shall install and use adequate
electrical grounding facilities at fueling locations to eliminate the hazards of
static electricity and shall provide approved types of fire extinguishers or
other equipment commensurate with the hazard involved with fueling, defueling,
and servicing aircraft. All operator fueling services and systems shall be
subject to inspection for fire and other hazards by the Airports District
Manager and the appropriate state and local fire agencies. The operator shall
meet all applicable fire codes and federal, state, and local laws, statutes,
ordinances, rules and regulations pertaining to fire safety. All stationary fuel
storage tanks shall be installed underground. (d) Only non-contaminated fuel
shall be pumped into the aircraft serviced. Fuel delivered shall be free of
microscopic organisms, water or other contaminants. Quality control of the fuel
is the responsibility of the operator. The operator shall maintain current fuel
reports on file and available for auditing at any time by the department or the
Federal Aviation Administration. Fueling service by the operator shall be in
full compliance with good safety practices, including proper fire protection and
electrical grounding of aircraft during fueling operations. (2) The operator
shall provide for servicing of aircraft, such as cleaning of the interior and
exterior of aircraft, repairing and inflating aircraft tires, servicing oleo
struts, changing engine oil, washing aircraft and aircraft windows and
recharging or energizing discharged aircraft batteries and starters. b. Ramp
parking and tie-down: operator ramp assistance, including the parking, tie-down
and storage of only functioning aircraft within the operator's leased area. 9
APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi024.jpg]
(1) Adequate tie-down facilities and equipment, including ropes, or other types
of restraining devices and wheel chocks for a minimum of 10 typical aircraft
will be provided. (2) The operator shall provide properly trained line personnel
on duty during daylight hours of every calendar day. (3) Equipment for starting
and towing aircraft and fire extinguishers shall be provided by the operator. c.
Crew and passenger lounge facilities: conveniently located, lounge, or waiting
rooms, for passengers and crews shall be provided. d. Public restrooms and a
telephone: restrooms will be conveniently located, and ventilated and accessible
to the passengers and crews, and will be maintained in a clean and sanitary
manner. At least one working telephone will be provided for public use. e.
Loading, unloading and towing: the operator shall provide adequate loading,
unloading and towing equipment to safely and efficiently move aircraft and store
them in times of all reasonably expected weather conditions. f. Hangar storage:
the operator shall provide, or lease from the department, suitable hard-surfaced
hangar storage facilities. 2. Flight instruction and training A flight training
operator is a person engaged in instructing student pilots in dual and solo
flight training, in fixed and/or rotary wing aircraft, and provides such related
ground school instruction as is necessary preparatory to taking a written
examination and flight check ride; services and facilities which shall be
provided include: a. A minimum-sized facility which has sufficient classroom
space to adequately conduct flight instruction and training, and which meets the
applicable standards and requirements specified in Procedure No. 7.6. b. At
least one FAA certified flight instructor to instruct student pilots in dual and
solo flight in fixed and/or rotary wing aircraft. c. Such related ground school
instruction as is necessary, preparatory to a student taking a written
examination and flight check ride for a private pilot's license or appropriate
rating from the FAA. d. The ability for such training to meet the continuing
requirements for certification by the FAA to conduct such training in a manner
that meets all Federal Aviation Regulations, and amendments thereto, for basic
ground schools and for primary flying school. e. The flight training operator
shall have on a full-time basis, currently FAA certified pilots and instructors
in sufficient numbers (never less than one) to meet the demands of the number of
students expected to be engaged in such flight training. An operator must be
able to satisfactorily demonstrate that he has had experience in flight
training. f. The operator shall own or have on lease, in writing, at least one
certified aircraft equipped for flight instruction. g. Adequate facilities for
storing, parking, servicing and repairing the aircraft in flight training. 3.
General aircraft airframe and engine repair, maintenance and overhaul An
aircraft airframe and engine maintenance and repair operator is a person engaged
in a business capable of providing one or a combination of FAA approved
airframe, power plant and accessory overhaul and repair services on general
aviation aircraft; the operation must be an FAA certified repair station meeting
the requirements of Federal Aviation Regulations Part 145. This 10 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi025.jpg]
category of commercial aeronautical activities may also include the sale of
aircraft parts and accessories. Activities which shall be provided include: a. A
facility that meets the applicable standards and requirements specified in
Procedure No. 7.6. b. Sufficient hangar space to house any aircraft upon which
airframe or engine repairs are being performed. c. Suitable inside and outside
storage space for aircraft before and after repair and maintenance have been
accomplished. d. Adequate shop space to house the equipment and adequate
equipment and machine tools, jacks, lifts and testing equipment to perform
overhauls as required for FAA certification and repair of parts not needing
replacement on general aviation aircraft. e. At least one FAA certified airframe
and power plant mechanic available during eight hours of the day, five days per
week; all mechanics shall be certified in accordance with Federal Aviation
Regulations Part 65. 4. New and used aircraft sales or rental An aircraft sales
operator is a person engaged in the sale of new and/or used aircraft through
franchises, or licenses dealership or distributorship (either on a retail or
wholesale basis) of an aircraft manufacturer or otherwise; and provides such
repair, services, and parts as necessary to meet any guarantee or warranty on
new and/or used aircraft sold or rented by him. Services and facilities which
shall be provided include: a. Suitable sales and office facilities for
conducting sale and rental activities; these and other required facilities must
meet the applicable standards and requirements specified in Procedure No. 7.6.
b. Hangar storage space for at least one aircraft to be used for sales or
rentals. c. For rental, at least on airworthy aircraft properly maintained and
certificated. d. For sales activity of a new aircraft, a sales or
distributorship franchise from a recognized aircraft manufacturer of new
aircraft and at least one demonstrator model of such aircraft. e. Adequate
facilities for servicing and repairing the aircraft. f. An FAA certified pilot
capable of demonstrating new aircraft for sale or for checking out other pilots
in rental aircraft. He shall be available for eight hours during the working
day. g. The minimum stock of readily expendable spare parts, or adequate
arrangements for securing spare parts required for the type of aircraft and
models sold. h. Current up-to-date specifications and price lists for types and
models of new aircraft sold. i.. Proper checklists and operating manuals on all
aircraft rented and aircraft sold. 5. Specialized aircraft repair service A
specialized aircraft repair services operator is a person engaged in a business
capable of providing a shop, or a combination of FAA certificated shops for the
repair of aircraft radios, propellers, instuments, and accessories for general
aviation aircraft. This category shall include the sale of new and/or used
aircraft radios, propellers, instruments and accessories, and the painting of
aircraft but such are not exclusive rights. 6. Specialized commercial flying
services 11 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi026.jpg]
a. A specialized commercial flying services operator is a person engaged in air
transportation for hire for the purpose of providing the use of aircraft for the
activities listed below: (1) Nonstop sightseeing flights that begin and end at
the same airport within a 25-mile radius of the airport. (2) Crop-dusting,
seeding, spraying, bird chasing, fish spotting, etc. (3) Aerial photography or
survey. (4) Fire fighting. (5) Power line or pipeline patrol. (6) Any other
operations specifically excluded from Part 135 of the Federal Aviation
Regulations. b. In the case of crop-dusting or aerial application, the operator
shall demonstrate that he will make suitable arrangements to have such space
available in his leased area for safe loading and unloading and storage and
contaminant of noxious chemical materials. The operator shall provide a paged
area having a single drainage outlet for all aircraft loading or unloading. This
area must be built and operated in full compliance with the Environmental
Protection Agency regulations governing such activities. The operator shall also
provide for the safe storage and contaminant of all chemical materials. Such
facilities will be in a location on the airport which will provide the greatest
safeguard to the public. Aircraft washing and spray tank flushing must be
accomplished on a 50' x 50' washdown pad which drains into a 25' x 30' PVC lined
evaporation pond located no closer than 450' from the nearest well with no
overflow into drainage ditches. The pond will be fenced with a man-proof fence.
Tank service water hydrants will be equipped with a check valve to prevent
possible "back-siphonage." F. Responsibilities 1. The Districts shall be
responsible for: a. Receiving, reviewing and processing applications for leases.
b. Negotiating leases with assistance from AIR-PM. c. Ensuring operators are in
compliance with terms and conditions of their leases. 2. The Property Management
(AIR-PM) staff shall be responsible for preparing and processing lease documents
in accordance with the provisions of this procedure and other applicable
Airports Division procedures. 12 APPENDIX D



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi027.jpg]
ANNEX I-1 DEPARTMENT OF TRANSPORTATION ASSIGNMENT OF LEASE AND PREMIUM
EVALUATION POLICY ANNEX I Reference Chapter 171-36(a)(5), Hawaii Revised
Statutes (HRS) g133No lease shall be transferable or assignable, except by
devise, bequest, or intestate succession; provided that with the approval of the
board of land and natural resources, the assignment and transfer of a lease or
unit thereof may be made in accordance with industry standards, as determined by
the board; provided further that prior to the approval of any assignment of
lease, the board shall have the right to review and approve the consideration to
be paid by the assignee and may condition its consent to the assignment of the
lease on payment by the lessee of a premium based on the amount by which the
consideration for the assignment, whether by cash, credit, or otherwise, exceeds
the depreciated cost of improvements and trade fixtures being transferred to the
assignee; provided further that with respect to state agricultural leases, in
the event of foreclosure or sale, the premium, if any, shall be assessed only
after the encumbrances of record and any other advances made by the holder of a
security interest are paid;g133 Prior Approval Any assignment of lease of
Department of Transportation (DOT) property must have the prior written approval
of DOT. Prior to giving its consent to an assignment, DOT must receive (i) the
name, legal composition and address of any proposed assignee, (ii) a complete
copy of the proposed assignment and purchase agreement, including the total
consideration to be paid by the assignee for the assignment whether by cash,
credit or otherwise, and (iii) the best available financial statements of the
proposed assignee or any other such statements acceptable to the appropriate
division, which statements shall be no older than one year prior to the date of
the purchase agreement and audited or certified as correct by a financial
officer of the proposed assignee. A consent to assignment by DOT shall not
release the lessee (assignor) of any obligation to performed by the lessee or
liability for acts or occurrences related to or resulting from the lessee’s use
or occupancy of the DOT property whether occurring before or after such consent
unless the particular division is convinced that the assignee’s financial
responsibility is equal to or greater than the assignor. No assignment of lease
of DOT property shall be entered into until the Attorney General’s Office (LEG)
has first reviewed the proposed assignment and purchase agreement and the
Director of Transportation (DIR) and the Board of Land and Natural Resources
(Land Board) have given their approval. Such an assignment shall be entertained
only if it meets one of the criteria set forth in Section 171-36(a)(5), HRS,
except that the prerequisite stated in Section 171-36(a)(5)(A), HRS, shall be
inapplicable to any DOT property. Qualifications of Assignee If qualification
was required of a lessee as a pre-condition of the lease, the prospective
assignee must also be qualified to assume the lease. If a qualification
questionnaire was required to be submitted by a lessee or concessionaire as a
precondition of the lease or concession contract, the assignor shall submit a
qualification questionnaire filled out by the prospective assignee in order that
the appropriate division can evaluate whether the assignee has the required
experience and background to assume the lease or concession contract. APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi028.jpg]
ANNEX I-2 Consideration to be Paid Prior to review by LEG and approval by DIR
and the Land Board, the lessee (assignor) must present the appropriate division
with a written copy of the proposed purchase which includes the total
consideration to be paid by the assignee whether by cash, credit or otherwise
and any other cost data that the particular division may require. Adjustment of
Rental In those leases wherein the DOT has the right to revise the rent of the
demised premises upon an assignment, the lessee (assignor) shall also be
required to present its cost data so that the appropriate division may review
and analyze that information to determine whether the rent for the premises
should be increased. The analysis shall accompany the request for review by LEG
and the Land Board submittal. Payment to DOT All leases shall have an assignment
clause that provides that the DOT shall receive from the lessee (assignor) a
premium based on the amount by which the net consideration paid for the
assignment, whether by cash, credit or otherwise exceeds the adjusted
depreciated cost of improvements, renovations and trade fixtures being
transferred to the assignee. The Engineering News-Record Construction Cost Index
(CCI) (available at www.enr.com) and the Consumer Price Index for All Urban
Consumers (CPI-U) (available at ttp://stats.bls.gov/cpihome.htm) will be applied
to determine the adjusted depreciated costs. The value of the
lessee’s/assignor’s inventory of merchandise should be deducted from the gross
consideration paid to determine the net consideration. Intangibles such as
goodwill, business name recognition, etc., are not deductible. (See Schedule A.)
To encourage long-term occupancy and discourage speculation, the premium for an
assignment of a lease issued or awarded under Chapter 102 or 171, HRS, shall be
the percentage of the excess payment (the selling price less the unamortized
purchase price less the adjusted depreciated cost of all improvements,
renovations and trade fixtures constructed or installed by the assignor)
determined under Schedule A hereto, unless otherwise specifically provided in
the lease, in accordance with the following schedule: Years Percentage 1 – 5 50%
6 – 10 45% 11 – 15 40% 16 – 20 35% 21 – 25 30% 26 – 30 25% 31 – 35 20% 36 – 40
15% 41 – 45 10% 46 – 50 5% 51 – 55 0% The premium on subsequent assignments
shall also be the percentage of the excess payment in accordance with the above
schedule. For the purposes of the foregoing formula, the unamortized purchase
price on subsequent assignments is the purchase price paid by the assignor when
the lease was assigned to assignor less amortization on a straight line basis
over the term of the lease remaining at the time of the assignment to assignor.
APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi029.jpg]
ANNEX I-3 In addition to other remedies available to DOT under the lease,
including, without limitation, the payment to DOT of the amount of the
performance bond posted by lessee, DOT may, if the lessee has not performed
lease covenants to improve or use the property for its specific uses, impose a
surcharge of at least ten percent (10%) of the greater of the minimum guaranteed
annual rental or the percentage rental for the year in which the lessee fails to
so perform, provided the minimum guaranteed annual rental shall be no less than
the minimum guaranteed annual rental for the second year of the lease term. The
lessee may also be required to pay an amount equal to the minimum guaranteed
annual rental for the second year of the lease term. Depreciation of
improvements, renovations and trade fixtures will be determined on a straight
line basis. The whole term of improvements or renovations shall be defined as
the period beginning with the date the construction of the improvements or
renovations are completed until the termination date of the lease. Depreciation
of trade fixtures will be determined in the same manner and shall be based upon
the anticipated life of the trade fixture. (See Schedules B and C) All lessees
shall be required to furnish the appropriate divisions with the actual costs of
construction of all improvements and renovations within thirty (30) days after
their completion as well as the purchase price and other costs of all fixtures
acquired for the lessee’s operations on, related to or connected with the
premises, within thirty (30) days after such costs are incurred. Lessees shall
be required to furnish evidence satisfactory to the divisions of the actual
costs including, without limitation, furnishing copies of construction
contracts, receipts and/or purchase agreements. Lessees shall also be required
to furnish the appropriate division with an inventory of all equipment and
personal property placed on the premises. The appropriate division shall
maintain records of all costs incurred by the lessee for construction of
improvements and renovations as well as installation of trade fixtures,
equipment and personal property submitted by the lessee and shall include with
said records, a copy of the Engineering News- Record Construction Cost Index
(CCI) and Consumer Price Index for All Urban Consumers (CPI-U), as published by
the U.S. Department of Labor’s Bureau of Labor Statistics, for the year and
month that construction and/or installation are completed. In cases where the
lessee has constructed or directed the construction of its own improvements, the
lessee may be given the option of paying for an appraiser to determine the
valuation of the improvements constructed, provided that the .appraiser shall be
selected by DOT. If the lessee is a partnership, limited liability partnership,
joint venture, limited liability company or corporation, the sale or transfer of
twenty percent (20%) (or a percentage of less than twenty percent (20%) if such
percentage represents a controlling interest in the lessee) or more of ownership
interest or stocks by dissolution, merger or any other means must be reported to
DOT and shall be deemed an assignment subject to the payment of a premium in
accordance with the above schedule. However, transfers will not include (i)
transfers of ownership among the lessee’s shareholders when such transfers
involve less than fifty percent (50%) of the ownership interest or (ii)
transfers of ownership to persons who are not shareholders of the lessee at the
time of the transfer, but who become both shareholders and employees of the
lessee, and the transfer is of less than fifty percent (50%) of the ownership
interest. Qualifying Leases All leases entered into after July 1, 2004 are
subject to the payment of a premium percentage in accordance with the above
schedule. The above policy does not apply to leases entered into between May 24,
1989 and June 30, 2004 unless consideration is paid by the lessee to amend the
lease to incorporate the above policy. The terms of any existing lease that has
been let through public auction cannot be amended. For all leases entered into
or assigned prior to May 24, 1989, the assessment of an assignment premium shall
only apply to those leases wherein it has been determined by the Office of the
Attorney General that the assessment of the assignment premium is applicable.
APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi030.jpg]
ANNEX I-4 SCHEDULE A. Assignment of Lease Calculations 1. Subtract the amount,
if any, attributable to inventory from the gross consideration for the
assignment to obtain the net consideration. 2. Calculate the Adjusted
Depreciated Cost of Improvements and Renovations (see Schedule B). 3. Calculate
the Adjusted Depreciated Cost of Trade Fixtures (see Schedule C). 4. Determine
the amount, if any, by which the net consideration for the assignment, whether
by cash, credit, or otherwise, exceeds the adjusted depreciated cost of
improvements, renovations and trade fixtures being transferred to the assignee
by subtracting the amounts derived in Steps 2 and 3 above from the net
consideration. 5. Then multiply the excess amount, if any, determined in Step 4
above, by the appropriate premium percentage. 6. The result is the premium due
DOT. Example A lease is being assigned 57 months after completion of the
improvements at a gross consideration of $650,000, $50,000 of which is
attributable to inventory. The initial cost of the improvements was $500,000
while the current year/month CCI and base year/month CCI are 121.1 and 102.3,
respectively. The whole term for the improvements is 408 months. For the trade
fixtures, the initial cost was $1,510 with the current year/month CPI-U and base
year/month CPI-U being 118.1 and 104.6, respectively. The total life expectancy
is 96 months. 1. Gross Consideration: $650,000 Inventory: $ 50,000 Net
Consideration: $600,000 2. Adj Cost Imp/Ren: $591,887 Depreciation: - 82,690 Adj
Dep Cost Imp/Ren: (509,197) 3. Adj Cost Trade Fixtures: 1,705 Depreciation: -
1,012 Adj Dep Cost Trade Fixtures: ( 693) 4. Excess: $ 90,100 5. Appropriate
Premium Percentage: x (e.g.) 50% 6. Premium Due DOT: $ 45,055 APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi031.jpg]
ANNEX I-5 SCHEDULE B. Adjusted Depreciated Cost of Improvements and Renovations
1. Adjusted Cost of Improvements and Renovations Multiply the actual cost of the
improvements and renovations, if any, by the most recent year/month Engineering
News-Record Construction Cost Index (CCI) and divide the result by the CCI of
the year/month construction was completed (base year/month) to get the adjusted
cost of improvements and renovations. 2. Depreciation Determine the depreciation
percentage on a straight-line basis by dividing the expired term of the
improvements and renovations by the whole term of the improvements and
renovations, the whole term being the period beginning on the date the
improvements and renovations are completed until the expiration date of the
lease. Multiply the adjusted cost of the improvements and renovations by the
depreciation percentage to determine the depreciation. 3. Adjusted Depreciated
Cost of Improvements and Renovations Subtract the depreciation from the adjusted
cost of improvements and renovations. The balance is the adjusted depreciated
cost of improvements and renovations. Example $500,000 121.1 102.3 57 mos.
Actual cost: CCI (most recent): CCI (base): Expired term: Whole term: 408 mos.
1. Adjusted Cost of Improvements and Renovations: Actual Cost x CCI (most
recent) / CCI (base) $500,000 x 121.1/102.3 = $591,887 2. Depreciation:
$591,887/408 mos. x 57 mos. = $82,690 3. Adjusted Depreciated Cost of
Improvements and Renovations: $591,887 - $82,690 = $509,197 APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi032.jpg]
ANNEX I-6 SCHEDULE C. Adjusted Depreciated Cost of Trade Fixtures 1. Adjusted
Cost of Trade Fixture Multiply the actual cost of the trade fixture by the most
recent year/month Consumer Price Index for All Urban Consumers (CPI-U)* and
divide the result by the CPI-U of the year/month in which the purchase was made
(base year/month). 2. Depreciation Determine the depreciation percentage on a
straight-line basis by dividing the expired term of the trade fixture by its
anticipated life. Multiply the adjusted cost of the trade fixture by the
depreciation percentage to determine the depreciation. 3. Adjusted Depreciation
Cost of Trade Fixtures Subtract the depreciation from the adjusted cost of the
trade fixture. The balance is the adjusted depreciated cost of the trade
fixture. *As published by the U.S. Department of Labor, Bureau of Labor
Statistics Refrigerator Example Actual cost: $1510 CPI (most recent): 118.1 CPI
(base): 104.6 expired term: 57 mos. Whole term: 96 mos. (Anticipated life) 1.
Adjusted Cost of Trade Fixture: Actual Cost x CPI-U (most recent) / CPI-U (base)
$1510 x 118.1/104.6 = $1705 2. Depreciation: $1705 x 57 mos/96mos. = $1012 3.
Adjusted Depreciated Cost of Trade Fixture: $1705 - $1012 = $693 Should the
State decide to consent to the sublease but limit the amount of rental charged
to the sublessee, the maximum allowable sublease income may be determined by
applying the following mathematical equation: M - T - R(M - T) - E = 0 whereby,
APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi033.jpg]
ANNEX I-7 M = maximum allowable sublease income T = general excise tax R = rate
for management and vacancy loss (10%) E = total allowances excluding management
and general excise tax* *when applicable Solving for M: M = E + T - RT 1-R
Effect of Termination or Involuntary Assignment In the event that a lease or
sublease becomes available to a new lessee or sublessee as a result of the
involuntary termination of the lease or sublease by foreclosure of the lien of
any mortgagee’s interest in the leased or subleased premises (whether by court
order or otherwise), the purchaser/assignee thereof and the interest so acquired
shall not be subject to the requirements of this DOT Sublease Evaluation Policy.
Subsequent subleases shall be subject to the requirements of this DOT Sublease
Evaluation Policy APPENDIX E



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi034.jpg]
ANNEX II-1 Department of Transportation SUBLEASE EVALUATION POLICY ANNEX II
Reference Chapter 171-36(a)(6), Hawaii Revised Statutes “The lessee shall not
sublet the whole or any part of the demised premises except with the approval of
the board; provided that prior to the approval, the board shall have the right
to review and approve the rent to be charged to the sublessee; provided further
that in the case where the lessee is required to pay rent based on a percentage
of its gross receipts, the receipts of the sublease shall be included as part of
the lessee’s gross receipts; provided further that the board shall have the
right to review and, if necessary, revise the rent of the demised premises based
upon the rental rate charged to the sublessee including the percentage rent, if
applicable, and provided that the rent downward,…” (Amended 1992) Purpose The
purpose of the sublease evaluation policy is to discourage and dampen
speculation. The basic rationale or philosophy behind the sublease evaluation
policy is that the State, as mandated by statutes, should not allow anyone to
make excessive “sandwich profits” from the use of State-owned land and will
monitor it by participating in the distribution of such profits. The State does
recognize the sublessor’s right to earn a fair return for its investment. When
the State determines that “sandwich profits” are being realized, the State may
take such action as it deems necessary, including, without limitation: (1)
limiting the amount of rent charged to the sublessee; or (2) receiving thirty
percent (30%) of the “sandwich profit” from the sublessor while permitting the
sublessor to retain the remaining seventy percent (70%). The State may
reevaluate the “sandwich profit” on an annual basis Procedure At the time the
lessee requests approval of a sublease, the lessee shall submit any and all
information the DOT deems necessary to properly analyze the proposed sublease,
including, without limitation, the proposed sublease document, floor plans of
the leased premises and the premises to be subleased, plans for any and all
proposed improvements, estimated operating and other costs, total investment of
the lessee, the proposed payments to DOT for permitting the sublease and any
other financial information. As part of its analysis of the proposed sublease,
the State will consider: a. data found in the real estate market; including,
without limitation, data relating to what other investors are experiencing for
similar/comparable investments, and b. those allowances and operating expenses
that are properly attributable to the sub-leased premises. APPENDIX F



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi035.jpg]
ANNEX II-2 To qualify as properly attributable to the subleased premises and
therefore eligible for deduction from the effective sublease income (gross
annual sublease income minus the general excise taxes paid and/or payable), such
allowances (including, without limitation, reserves for replacement of limited
life items) and operating expenses must be reasonable, legitimate, adequately
justified by the lessee and approved by the State. The operating expenses are to
be prorated on an annual basis. Operating expenses are the periodic expenditures
necessary to maintain the real property and continue the production of the
effective gross income and include, but are not limited to the following: 1.
Fixed Expenses - Fixed Expenses are operating expenses that generally do not
vary with occupancy and have to be paid whether the property is occupied or
vacant (i.e., real estate taxes, building insurance costs, etc.). 2. Variable
Expenses - Variable Expenses arc operating expenses that generally vary with the
level of occupancy or the extent of services provided (i.e., utilities,
painting, repair, maintenance, etc.). 3. Reserve for Replacement Allowances -
Reserve for Replacement Allowances provides for the periodic replacement of
building components that wear out more rapidly than the building itself and must
be replaced periodically during the buildings economic life (i.e., roofing,
carpeting, sidewalks, driveways, parking areas, etc.). 4. Lease Rental -The
lease rental amount shall be the proportionate share of the total lease rent
attributable to the subleased premises, based on the proportion the subleased
area bears to the entire leased premises. The Fixed Expenses, Variable Expenses
and the Reserve for Replacement Allowances shall be prorated based on the
proportion the leasable area of the subleased premises bears to the total
leasable area of the building. (For a detailed explanation on allowable
operating expenses, please refer to Chapter 19, “Income Estimates,” The
Appraisal of Real Estate, Ninth Edition or such later edition, as applicable,
prepared by the Textbook Revision Committee of the American Institute of Real
Estate Appraisers.) A reasonable return on the sublessor’s investment which
includes recapture of the sublessor’s investment and some amount of profit is
allowed. The allowance is the result of multiplying the sublessor’s total
investment in the subleased area by the Investment Return Rate. The “Investment
Return Rate” used in this DOT Sublease Evaluation Policy will be the sum of the
following rates: a. Treasury bonds rate. The interest rate for thirty (30) year
Treasury bonds in effect at the time the proposed sublease is being evaluated,
as listed in the Wall Street Journal, or if not available, such similar
publication as mutually agreed upon by the lessor and the lessee; b. Capital
recapture rate. The annual percentage rate which would enable the lessee to
recover the lessee’s investment in the improvements constructed on the leased
premises over the term of the lease (hereinafter the “capital recapture rate”).
For example, if the lease term is twenty-five (25) years, the capital recapture
rate shall be four percent (4%) per year; and c. Premium rate. A premium rate of
two percent (2%). APPENDIX F



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi036.jpg]
ANNEX II-3 The existing DOT lease rent attributable to the subleased area is
also subtracted from the sublease income. Any balance remaining is the sandwich
profit. If the State selects the option to approve the sublease rental, then the
sandwich profit will be paid to DOT. Should the State decide to consent to the
sublease but limit the amount of rental charged to the sublessee, the maximum
allowable sublease income may be determined by applying the following
mathematical equation: M - T - R(M - T) - E = 0 whereby, M = maximum allowable
sublease income T = general excise tax R = rate for management and vacancy loss
(10%) E = total allowances excluding management and general excise tax* *when
applicable Solving for M: M = E + T - RT 1-R Effect of Termination or
Involuntary Assignment In the event that a lease or sublease becomes available
to a new lessee or sublessee as a result of the involuntary termination of the
lease or sublease by foreclosure of the lien of any mortgagee’s interest in the
leased or subleased premises (whether by court order or otherwise), the
purchaser/assignee thereof and the interest so acquired shall not be subject to
the requirements of this DOT Sublease Evaluation Policy. Subsequent subleases
shall be subject to the requirements of this DOT Sublease Evaluation Policy
APPENDIX F



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi037.jpg]
ANNEX II-4 Format COMPUTATION SHEET DOT Lease No. , , Sublessor, sublease to ,
Sublessee Gross Annual Sublease Income (Including general excise tax and common
areas maintenance charges) $ XX,XXX Less general excise tax - X,XXX Effective
Income $ XX,XXX Less Allowances: Management and vacancy loss (Eff. Inc. x 10%)
$X,XXX Investment return* (Total Inv. x __%) X,XXX Fixed Expenses* (e.g., real
property taxes, building insurance costs, etc.) X,XXX Variable Expense* (e.g.,
utilities, painting, repair, maintenance, etc.) X,XXX Reserve for Replacement
Allowances* (e.g., roofing, carpeting, sidewalks, driveways, parking areas,
etc.) X,XXX DOT Lease No. _________________ rental (proportionate share of the
lease rent for the leased premises attributable to the subleased area based on
the proportion the subleased area bears to the entire leased premises) X,XXX
Total Allowances: - X,XXX SANDWICH PROFIT $ X,XXX *Prorated based an the
proportion the leasable area of the subleased premises bears to the total
leasable area of the building. APPENDIX F



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi038.jpg]
AUGUST 2016



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi039.jpg]
B HAWAIIAN AIRLINES, INC. DOT-A-16-0010



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi040.jpg]
Exhibit C-1-1 121332908 EXHIBIT C-1 Ground Rent LESSEE shall pay to STATE,
unless the Lease is sooner terminated as provided herein, without notice or
demand, as and for rental for the use of the Premises and for the right,
privilege, and authority of doing business at the Airport, for and during the
Term of this Lease, free from any and all claims, deductions, and set offs
against STATE, unless otherwise noted herein, and at such times and in such
manner as hereinafter provided, the amounts provided herein and set forth below
(subject to Section V.F. (Waiver of Rent)): A. Annual Ground Rental for the
First Five (5)-Year Period: For the first five (5) years of the Term of the
Lease, beginning upon the Commencement Date hereof, LESSEE shall pay to STATE an
annual ground rental in the sum of TWO MILLION ONE HUNDRED SIXTY-FOUR THOUSAND
EIGHT HUNDRED SIX AND 60/100 DOLLARS ($2,164,806.60), based upon a ground rental
rate of THREE AND 30/100 DOLLARS ($3.30) per square foot, per annum, for the
Premises, and payable, in advance, in monthly installments of ONE HUNDRED EIGHTY
THOUSAND FOUR HUNDRED AND 55/100 DOLLARS ($180,400.55). B. Annual Ground Rental
for the Second Five (5)-Year Period: For the second five (5) year period,
beginning upon the first day of the sixth (6th) year of the Term of the Lease,
LESSEE shall pay to STATE an annual ground rental in the sum of TWO MILLION FOUR
HUNDRED EIGHTY-NINE THOUSAND FIVE HUNDRED TWENTY-SEVEN AND 59/100 DOLLARS
($2,489,527.59), based upon the product of 115% and the annual rental for the
fifth (5th) year of the Lease term ($[2,164,806.60]) and payable, in advance, in
monthly installments of TWO HUNDRED SEVEN THOUSAND FOUR HUNDRED SIXTY AND 63/100
DOLLARS ($207,460.63). C. Annual Ground Rental for the Third Five (5)-Year
Period: For the third five (5) year period, beginning upon the first day of the
eleventh (11th) year of the Term of the Lease, LESSEE shall pay to STATE an
annual ground rental in the sum of TWO MILLION EIGHT HUNDRED SIXTY-TWO THOUSAND
NINE HUNDRED FIFTY-SIX AND 73/100 DOLLARS ($2,862,956.73), based upon the
product of 115% and the annual rental for the fifth (5th) year of the Lease term
($2,489,527.59) and payable, in advance, in monthly installments of TWO HUNDRED
THIRTY-EIGHT THOUSAND FIVE HUNDRED SEVENTY-NINE AND 73/100 DOLLARS
($238,579.73). D. Reopening of Annual Rental for the Fourth Five (5)-Year
Period. For the fourth five (5) year period, beginning upon the first day of the
sixteenth (16th) year of the Term of the Lease, the annual ground rental shall
be determined separately when due in accordance with Article VI. (REOPENING OF
RENT) herein. E. Reopening of Annual Rental for the Fifth Five (5)-Year Period.
For the fifth five (5) year period, beginning upon the first day of the
twenty-first (21st) year of the Term of the Lease, the annual ground rental
shall be determined separately when due in accordance with Article VI.
(REOPENING OF RENT) herein.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi041.jpg]
Exhibit C-1-2 121332908 F. Reopening of Annual Rental for the Sixth Five
(5)-Year Period. For the sixth five (5) year period, beginning upon the first
day of the twenty-sixth (26th) year of the Lease term, the annual ground rental
shall be determined separately when due in accordance with Article VI.
(REOPENING OF RENT) herein. G. Reopening of Annual Rental for the Seventh Five
(5)-Year Period. For the seventh five (5) year period, beginning upon the first
day of the thirty-first (31st) year of the Term of the Lease, the annual ground
rental shall be determined separately when due in accordance with Article VI.
(REOPENING OF RENT) herein.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi042.jpg]
Exhibit C-2-1 121332908 EXHIBIT C-2 Building Rent – RIK and NEW Building Rent to
be paid by LESSEE from and after the Commencement Date (subject to Section V.F.
(Waiver of Rent)) has been calculated based on a total value of $46,319,896 for
the building (including the Pre-Existing Leasehold Improvements and the New
Facility Completion Improvements) and shall be comprised of the sum of the
rental amounts in respect of (i) Building (RIK) Rental (on a subsidized basis
for the initial seventeen and a half (17.5) years of the Term of this Lease) and
(ii) Building (NEW) Rental (on a full cost recovery basis from the Commencement
Date), as more fully set forth below: Building (RIK) Rental: LEASE YEAR
(commencing as of the Commencement Date) ANNUAL BUILDING (RIK) RENTAL (PER SQ.
FT. OF PREMISES) ANNUAL BUILDING (RIK) RENTAL Year One $0.00 $0 Year Two $0.86
$137,506 Year Three $1.72 $275,011 Year Four $2.58 $412,517 Year Five $3.44
$550,023 Year Six $4.30 $687,529 Year Seven $5.16 $825,034 Year Eight $6.02
$962,540 Year Nine $6.89 $1,100,046 Year Ten $7.75 $1,237,551 Year Eleven $8.61
$1,375,057 Year Twelve $9.47 $1,512,563 Year Thirteen $10.33 $1,650,069 Year
Fourteen $11.19 $1,787,574 Year Fifteen $12.05 $1,925,080 Year Sixteen $12.91
$2,062,586



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi043.jpg]
Exhibit C-2-2 121332908 Year Seventeen $13.77 $2,200,091 Year Eighteen $13.77
for months one to six; $14.63 for months seven to 12 $2,268,844, payable in the
following monthly installments:  $183,340.92 for each month during the First
Half of Year Seventeen; and  $194,799.75 for each month during the Second Half
of Year Seventeen Year Nineteen $14.63 $2,337,597 Year Twenty $14.63 $2,337,597
Year Twenty-One $14.63 $2,337,597 Year Twenty-Two $14.63 $2,337,597 Year
Twenty-Three $14.63 $2,337,597 Year Twenty-Tour $14.63 $2,337,597 Year
Twenty-Five $14.63 $2,337,597 Year Twenty-Six $14.63 $2,337,597 Year
Twenty-Seven $14.63 $2,337,597 Year Twenty-Eight $14.63 $2,337,597 Year
Twenty-Nine $14.63 $2,337,597 Year Thirty $14.63 $2,337,597 Year Thirty-One $0
$0 Year Thirty-Two $0 $0 Year Thirty-Three $0 $0 Year Thirty-Four $0 $0 Year
Thirty-Five $0 $0



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi044.jpg]
Exhibit C-2-3 121332908 Building (NEW) Rental: LEASE YEAR (commencing as of the
Commencement Date) ANNUAL BUILDING (NEW) RENTAL (PER SQ. FT. OF PREMISES) ANNUAL
BUILDING (NEW) RENTAL Year One through Five, inclusive $14.63 $1,525,897 Year
Six through Ten, inclusive $14.63 $1,525,897 Year Eleven through Fifteen,
inclusive $14.63 $1,525,897 Year Sixteen through Twenty, inclusive $14.63
$1,525,897 Year Twenty-One through Twenty-Five, inclusive $14.63 $1,525,897 Year
Twenty-Six through Thirty, inclusive $14.63 $1,525,897 Year Thirty-One through
Thirty-Five, inclusive $0 $0



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi045.jpg]
Exhibit C-3 121332908 EXHIBIT C-3 Apron Rent Apron Rent to be paid by LESSEE
from and after the Commencement Date, as more fully set forth below: LEASE YEAR
(commencing as of the Commencement Date) ANNUAL APRON RENTAL (PER SQ. FT. OF
PREMISES) ANNUAL APRON RENTAL Year One through Five, inclusive $3.71 $701,671
Year Six through Ten, inclusive $3.71 $701,671 Year Eleven through Fifteen,
inclusive $3.71 $701,671 Year Sixteen through Twenty, inclusive $3.71 $701,671
Year Twenty-One through Twenty-Five, inclusive $3.71 $701,671 Year Twenty-Six
through Thirty, inclusive $3.71 $701,671 Year Thirty-One through Thirty-Five,
inclusive $0 $0



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi046.jpg]
Exhibit D-1-1 EXHIBIT D-1 State of Hawaii Airports System Hawaiian Airlines
Replacement Facilities Rental Rate Methodology Building Rent Cost Recovery
Formula The new building rent for turnkey replacement facilities will be based
upon a cost recovery formula as described below. 1. Replacement Cost will be
determined by the actual costs incurred to construct the replacement facility.
Costs for site preparation, planning, design and program management shall be
considered terminal modernization program costs allocated to the terminal cost
center. 2. Net Replacement Cost for tenant-owned buildings will be determined by
subtracting the appraised value of the existing facility from Replacement Cost.
Net Replacement Cost for State-owned buildings will be equal to Replacement
Cost. 3. Net Replacement Cost will be amortized over 30 years at the coupon rate
for bond proceeds used to fund the improvements that are equivalent to the
Annual Debt Service. 4. Annual Operating Expenses will be equal to the State
cost of maintaining State-owned facilities and will be equal to zero for
tenant-maintained facilities. 5. The Annual Cost Recovery Rental Rate per square
foot per year shall be computed by dividing the sum of Annual Debt Service and
annual Operating Expenses, if applicable, by rentable square footage of the
replacement facility. 6. The Annual Cost Recovery Rental Rate per square foot
per year shall be phased in over a Transition Period. The Transition Period
shall be equal to the lease term (in years) for the replacement facility divided
by 2. Those tenants with leases that expire after the date of beneficial
occupancy of the replacement facility shall execute a letter of intent or new
lease for the replacement facility prior to the beginning of construction of the
replacement facility or there shall be no Transition Period upon expiration of
the current lease. 7. The Adjustment Factor during the Transition Period will be
equal to 2 divided by the lease term in years multiplied by the number of years
from the effective date of the lease. 8. The Existing Lease Rental Rate shall be
the cost per square foot being charged to the tenant immediately prior to the
date of beneficial occupancy of the replacement facility. 9. The Annual Cost
Recovery Rental Rate per square foot per year during the Transition Period will
be computed by first multiplying the difference in the Annual Cost Recovery
Rental Rate and the Existing Lease Rental Rate by the Adjustment Factor and then
adding the Existing Lease Rental Rate.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi047.jpg]
Exhibit D-1-2 Building Rent Computation and Adjustments  Building Rent
Computation – The building rent computation will be based upon the DOT-A’s total
costs to construct the building, exclusive of site preparation costs, soft
costs, and escalation and delay costs. DOT-A’s total building costs will be
designated as 1) replacement-in-kind, or 2) new, based upon the percentage of
the square footage of the old facilities versus the new facilities; 60.5 percent
is considered replacement-in- kind, and 39.5 percent new. o Replacement-in-kind
– Building rent will be determined based upon the cost methodology above and
applying the coupon rate for bond proceeds that were used to fund the
improvements and amortized over a 30-year period. In addition, based upon a
35-year lease, the following adjustment factors will be utilized to determine
the building rent for the initial 17.5 years of the lease, with the subsidy
decreasing in a straight-line pattern over that period. Year 1 0.00% Year 11
58.82% Year 2 5.88% Year 12 64.71% Year 3 11.76% Year 13 70.59% Year 4 17.65%
Year 14 76.47% Year 5 23.53% Year 15 82.35% Year 6 29.41% Year 16 88.24% Year 7
35.29% Year 17 94.12% Year 8 41.18% Year 18 (1/2 year) 97.06% Year 9 47.06%
Remainder of lease term 100.00% Year 10 52.94% o New – Building rent for the new
portion of the facility will be full cost recovery from the first day of the
lease. Building rent will be determined based upon the cost methodology above
and applying the coupon rate for bond proceeds that were used to fund the
improvements and amortized over a 30-year period.  Adjustments to the Building
Rent Computation (Prior to Lease Execution) – Due to the unique circumstances of
this project, the following adjustments to the Building Rent Computation shall
occur. o Defective/Unacceptable Workmanship – Costs to correct
defective/unacceptable workmanship not in accordance with the approved



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi048.jpg]
Exhibit D-1-3 construction documents (which includes all approved change orders
at the time DCK’s contract was terminated) under the DCK contract will be
credited to reduce the amount of the construction costs utilized to calculate
the Building Rent. o New Contractor Premium – If HA’s contracted price to
complete the project in accordance with the approved construction documents
(which includes all approved change orders at the time DCK’s contract was
terminated) exceeds the amount remaining to be expended in the DOT-A’s budget
($8,003,730), the difference will be credited to reduce the amount of the
construction costs utilized to calculate the Building Rent. HA must submit
credit requests with supporting documentation to the DOT-A and the final amount
credited will be solely determined by the DOT-A after consultation with HA and
the Airlines Committee of Hawaii (ACH).  Adjustments to the Building Rent
Computation (Post Lease Execution) – Due to the fact that the costs to mitigate
the items below are unknown at this time, adjustments to the Building Rent, if
necessary, must be addressed after the commencement of the lease. The DOT-A and
HA agree that the following items could result in further adjustments to the
Building Rent. o Defective/Unacceptable Workmanship (Identified
Post-Construction Commencement) – Although the majority of
defective/unacceptable workmanship issues have been identified, it is likely
that additional issues related to defective/unacceptable workmanship will be
identified once HA’s contractor commences work and until construction is
completed. o Additional Design Costs – Design costs incurred by HA for design
work not completed as well as design work necessary to correct deficiencies. o
Warranties – The DCK contract included the installation of various systems,
fixtures and equipment. It is likely that all of these items included warranties
for a certain period of time. However, due to the termination of the DCK
contract, it is unclear at this time if any of the warranties will be honored.
If warranties are not honored for the original warranty term commencing with
HA’s date of beneficial occupancy, HA will receive rent credits for costs that
are reasonably incurred by HA to repair/replace components that would otherwise
have been covered by a manufacturer’s warranty. HA must submit a credit request
with supporting documentation to the DOT-A; final amount credited will be solely
determined by the DOT-A after consulting with HA and the ACH. First Year
Building Rent Computation  First Year Building Rent – Building Rent for the
first year of this Lease will be computed as follows. Total Building Costs
Incurred by DOT-A $56,473,310 Deduct: Defective/Unacceptable Workmanship (to be
validated) ($7,000,000)



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi049.jpg]
Exhibit D-1-4 New Contractor Premium (to be validated) ($3,153,414) Net Building
Costs $46,319,896 Net Building Costs are allocated as follows:
Replacement-in-kind (60.5 percent) $28,025,737 New (39.5 percent) $18,294,159
Annual Debt Service on the Net Building Costs is computed as follows:
Replacement-in-kind $2,337,597 New $1,525,897 Annual Debt Service/Building Rent
for Year 1 is computed as follows: Replacement-in-kind $2,337,597 Adjustment
Factor (Year 1) 0.00% Replacement-in-kind rent $0 New $1,525,897 Adjustment
Factor (Year 1) 100.00% New rent $1,525,897 Total Building Rent for Year 1:
Replacement-in-kind $0 New $1,525,897 Total $1,525,897 Additional Building Rent
Adjustments Prior to Lease Execution: o DOT-A’s Contracted Price (RIK Benefit) –
Assuming DCK completed the project in accordance with the DOT-A’s contract, the
methodology to recover the building costs for “replacement-in-kind” and “new”
facilities would be applied to determine HA’s building rental rates. Based upon
the DOT-A’s contracted price with DCK for the approved construction documents
(which include all approved change orders at the time DCK’s contract was
terminated), less the amount DOT-A disbursed to DCK through September 30, 2015,
$8,003,730 would have been expended by the DOT-A to complete the Building.
Accordingly, based upon the square footage of the existing facilities in
comparison to the new facility, 60.5 percent is replacement-in-kind and 39.5
percent new; thus $4,842,637 is considered replacement-in-kind and $3,161,093
new. The annual debt service on $4,842,637 is $403,919. Since HA will contract
to complete the project and enter into a 35-year lease, HA will be credited for
the amount of the replacement-in-kind subsidy for the initial 17.5 years of the
lease. The amounts will be based upon the coupon rate for bond proceeds that
were used to fund the improvements, amortized over a 30- year period, and
applying the respective adjustment factors below to determine the annual credits
over the initial 17.5 years of the lease.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi050.jpg]
Exhibit D-1-5 Year 1 100.00% Year 10 47.06% Year 2 94.12% Year 11 41.18% Year 3
88.24% Year 12 35.29% Year 4 82.35% Year 13 29.41% Year 5 76.47% Year 14 23.53%
Year 6 70.59% Year 15 17.65% Year 7 64.71% Year 16 11.76% Year 8 58.82% Year 17
5.88% Year 9 52.94% Year 18 (1/2 year) 2.94% Rent credits due to HA are as
follows: Year 1 $403,919 Year 10 $190,080 Year 2 $380,159 Year 11 $166,320 Year
3 $356,399 Year 12 $142,560 Year 4 $332,639 Year 13 $118,800 Year 5 $308,879
Year 14 $95,040 Year 6 $285,119 Year 15 $71,280 Year 7 $261,359 Year 16 $47,520
Year 8 $237,600 Year 17 $23,760 Year 9 $213,840 Year 18 (1/2 year) $11,880
Additional Building Rent Adjustments Post Lease Execution: o
Defective/Unacceptable Workmanship (Identified Post-Construction Commencement) –
Although the majority of defective/unacceptable workmanship issues have been
identified, it is likely that additional issues related to
defective/unacceptable workmanship will be identified once HA’s contractor
commences work and until construction is completed. o Additional Design Costs –
Design costs incurred by HA for design work not completed as well as design work
necessary to correct deficiencies.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi051.jpg]
Exhibit D-1-6 o Warranties – The DCK contract included the installation of
various systems, fixtures and equipment. It is likely that all of these items
included warranties for a certain period of time. However, due to the
termination of the DCK contract, it is unclear at this time if any of the
warranties will be honored. If warranties are not honored for the original
warranty term commencing with HA’s date of beneficial occupancy, HA will receive
rent credits for costs that are reasonably incurred by HA to repair/replace
components that would otherwise have been covered by a manufacturer’s warranty.
HA must submit a credit request with supporting documentation to the DOT-A;
final amount credited will be solely determined by the DOT-A after consulting
with HA and the ACH.



--------------------------------------------------------------------------------



 
[a3of4appediciesandexhibi052.jpg]
Annual Cost Square Feet Existing Lease New Lease Year 1 Year 2 Year 3 Year 4
Year 5 Year 6 Year 7 Year 8 Year 9 Year 10 Year 11 Year 12 Year 13 Year 14 Year
15 Year 16 Year 17 Ground (RIK) 371,649 453,412 1,226,442 1,226,442 1,226,442
1,226,442 1,226,442 1,410,408 1,410,408 1,410,408 1,410,408 1,410,408 1,621,969
1,621,969 1,621,969 1,621,969 1,621,969 1,865,265 1,865,265 Ground (New) 284,353
938,365 938,365 938,365 938,365 938,365 1,079,120 1,079,120 1,079,120 1,079,120
1,079,120 1,240,988 1,240,988 1,240,988 1,240,988 1,240,988 1,427,136 1,427,136
Apron (New) 701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671
701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671 Building
(RIK) 159,764 0 137,506 275,011 412,517 550,023 687,529 825,034 962,540
1,100,046 1,237,551 1,375,057 1,512,563 1,650,069 1,787,574 1,925,080 2,062,586
2,200,091 Building (New) 104,288 1,525,897 1,525,897 1,525,897 1,525,897
1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897
1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 Subtotal 453,412 4,392,374
4,529,879 4,667,385 4,804,891 4,942,397 5,404,623 5,542,129 5,679,635 5,817,140
5,954,646 6,465,581 6,603,087 6,740,592 6,878,098 7,015,604 7,582,553 7,720,059
Less: RIK benefit if DOT-A completed facility 0 (403,919) (380,159) (356,399)
(332,639) (308,879) (285,119) (261,359) (237,600) (213,840) (190,080) (166,320)
(142,560) (118,800) (95,040) (71,280) (47,520) (23,760) Less: Year 1 rent
abatement 0 (3,988,454) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Total 453,412 0
4,149,720 4,310,986 4,472,251 4,633,517 5,119,504 5,280,769 5,442,035 5,603,301
5,764,566 6,299,261 6,460,527 6,621,793 6,783,058 6,944,324 7,535,033 7,696,299
Rates Annual Cost Recovery Rate on RIK (Adjusted) $0.00 $0.86 $1.72 $2.58 $3.44
$4.30 $5.16 $6.02 $6.89 $7.75 $8.61 $9.47 $10.33 $11.19 $12.05 $12.91 $13.77
Current Ground Rental Rate (psfpa) $1.22 Appraisal Ground Rental Rate (psfpa)
(1) $3.30 $3.30 $3.30 $3.30 $3.30 $3.80 $3.80 $3.80 $3.80 $3.80 $4.36 $4.36
$4.36 $4.36 $4.36 $5.02 $5.02 Annual Cost New Lease (Cont'd) Year 18 Year 19
Year 20 Year 21 Year 22 Year 23 Year 24 Year 25 Year 26 Year 27 Year 28 Year 29
Year 30 Year 31 Year 32 Year 33 Year 34 Year 35 Ground (RIK) 1,865,265 1,865,265
1,865,265 2,145,054 2,145,054 2,145,054 2,145,054 2,145,054 2,466,812 2,466,812
2,466,812 2,466,812 2,466,812 2,836,834 2,836,834 2,836,834 2,836,834 2,836,834
Ground Phase I (New) 1,427,136 1,427,136 1,427,136 1,641,206 1,641,206 1,641,206
1,641,206 1,641,206 1,887,387 1,887,387 1,887,387 1,887,387 1,887,387 2,170,495
2,170,495 2,170,495 2,170,495 2,170,495 Apron Phase I (New) 701,671 701,671
701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671 701,671
701,671 0 0 0 0 0 Building (RIK) 2,268,844 2,337,597 2,337,597 2,337,597
2,337,597 2,337,597 2,337,597 2,337,597 2,337,597 2,337,597 2,337,597 2,337,597
2,337,597 0 0 0 0 0 Building (New) 1,525,897 1,525,897 1,525,897 1,525,897
1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897 1,525,897
1,525,897 0 0 0 0 0 Subtotal 7,788,812 7,857,564 7,857,564 8,351,424 8,351,424
8,351,424 8,351,424 8,351,424 8,919,364 8,919,364 8,919,364 8,919,364 8,919,364
5,007,329 5,007,329 5,007,329 5,007,329 5,007,329 Less: RIK benefit if DOT-A
completed facility (11,880) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Total 7,776,932
7,857,564 7,857,564 8,351,424 8,351,424 8,351,424 8,351,424 8,351,424 8,919,364
8,919,364 8,919,364 8,919,364 8,919,364 5,007,329 5,007,329 5,007,329 5,007,329
5,007,329 Rates Annual Cost Recovery Rate on RIK (Adjusted) $14.20 $14.63 $14.63
$14.63 $14.63 $14.63 $14.63 $14.63 $14.63 $14.63 $14.63 $14.63 $14.63 $14.63
$14.63 $14.63 $14.63 $14.63 Current Ground Rental Rate (psfpa) Appraisal Ground
Rental Rate (psfpa) (1) $5.02 $5.02 $5.02 $5.77 $5.77 $5.77 $5.77 $5.77 $6.64
$6.64 $6.64 $6.64 $6.64 $7.63 $7.63 $7.63 $7.63 $7.63 (1) $3.30 years one to
five, with a 15% increase to $3.80 for years six to 10, and an additional 15%
increase to $4.36 for years 11 to 15. Ground rent for years 16 to 20, 21 to 25,
26 to 30 and 31 to 35 will be based upon rent reopeners established by
appraisal. For this analysis, 15% increases in years 16, 21, 26 and 31 are
assumed with the projected rental rates shown in italics. Bond Sizing RIK New
Apron HA Funded Amount if Bond Funded Sources of Funds Par amount $33,899,131
$22,128,092 $10,175,416 $5,857,515 Less interest income: Construction 280,257
182,942 84,124 48,426 Capitalized interest 35,594 23,234 10,684 6,150 Debt
service reserve 46,752 30,518 14,033 8,078 Total sources of funds $34,261,734
$22,364,786 $10,284,257 $5,920,170 Uses of Funds Project costs $28,025,737
$18,294,159 $8,412,414 $4,842,637 Capitalized interest account 3,559,409
2,323,450 1,068,419 615,039 Debt service reserve 2,337,597 1,525,897 701,671
403,919 Issuance costs 338,991 221,281 101,754 58,575 Total uses of funds
$34,261,734 $22,364,786 $10,284,257 $5,920,170 Assumptions Coupon Rate: 5.25%
5.25% 5.25% 5.25% Investment Rate: 1.00% 1.00% 1.00% 1.00% Financing costs 1.00%
1.00% 1.00% 1.00% Bond Term in Years: 30 30 30 30 Capitalized Interest Period in
Years: 2 2 2 2 Assumptions Hawaiian Airlines RIK Credit for Self-Funded
Construction Amount Planned to be Bond Funded By DOT-A RIK Component HA-funded
construction cost initially esimated to be bond-funded $8,003,730 Amount from
DOT-A Construction Cost (Total Project) $46,319,896 Replacement Cost / SF $175
Construction Cost (RIK) $28,025,737 Original total program pro rata share RIK
Value $28,025,737 Appraisal Value $0 Construction Cost (Total Project)
$46,319,896 Original total program pro rata share Cost Recovery Value
$28,025,737 Annual Cost Recovery Rate $2,337,597 RIK Share of Total 60.50%
Replacement in kind percent of total budget Annual Cost Recovery Rate/SF $14.63
Lease Term 35 HA amount attributable to RIK $4,842,637 RIK percentage multiplied
by HA amount Transition Period 17.5 Annual Debt Service on HA RIK Amount
$403,919 See bond sizing above Ground Rent Component Existing Ground Rental Rate
$1.22 HA Credit Appraisal Ground Rental Rate $3.75 Year 1 $403,919 Volume
Discount Factor 88% Year 2 $380,159 Escalation @ 15% Every 5 years 15% Year 3
$356,399 Year 4 $332,639 New Component Year 5 $308,879 New Value $18,294,159
Year 6 $285,119 Tenant Cost $18,294,159 Year 7 $261,359 Annual New Cost
$1,525,897 Year 8 $237,600 Year 9 $213,840 Year 10 $190,080 Year 11 $166,320
Year 12 $142,560 Year 13 $118,800 Year 14 $95,040 Year 15 $71,280 Year 16
$47,520 Year 17 $23,760 Year 18 $11,880 Year 19 $0 Year 20 $0 EXHIBIT D-2 Lease
Cost Analysis - HA Maintenance Complex and Air Cargo Facility for Fiscal Years
Ending June 30



--------------------------------------------------------------------------------



 
 
[a4of4exhibite001.jpg]
Se ct o r R o o m N o . Se ri es SECTOR A - FIRST FLOOR CIRCULATION C104
Circulation Install bottom edge of walls and install base X Circulation Complete
finish hardware for Door 106B and AOA entry requirements X X Circulation
Complete work at junction box above Door C106B X Circulation Confirm the data
outlet adjacent to Door C106B, along Line 28.2 X X X A Data outlet in a
corridor? Circulation Complete installations for security cameras overhead X
BREAK ROOM C105 Break Room Touch up bottom of gyp board walls and install rubber
base throughout X Break Room Install countertop with backsplash along South
wall. Install sink and fittings X Break Room Install sink, flanges at cabinet X
Break Room Repair tear on insulation over chilled water pipng X X Break Room
Repair/replace pucker valance at rooler shades - typical X X X Break Room
Install permanent expansion joint at gap between CMU and storefront X X X X
Break Room Complete caulking at bottom of storefront. X X Break Room Patch
around outlet plate at CMU - typical X Break Room Complete installations of comm
cable into overhead trays X Break Room Confirm adequate protection between
dissimilar metals X X X Piping, conduit, etc. Break Room Paint cover plate at
junction box to match the others X Mustard wall Break Room Paint cover plate at
junction box to match the others X Rusty color wall Service Center Lobby
Complete installation of walk-off entry mat Door C106A X Service Center Lobby
Complete finish hardware at storefront doors and frames C103A X X X X
Conflicting hardware Service Center Lobby Confirm top of curb finish detail -
incomplete work X X X X Service Center Lobby Door bumper needs to be installed
on wall. Wall to be fixed. Blocking in wall to accept bumber? X X X X Service
Center Lobby Install the service counter millwork and complete flooring
installation X X Service Center Lobby Complete flooring and base work at the
Southeast corner at CMU wall X X Service Center Lobby Inspect for damaged tile
after paper is removed X X Service Center Lobby Repair holes and tears and
ductwork insulation X X Service Center Lobby Confirm CATV/power outlet height at
TV bracket is correct on the South wall X X X Provisions for the FIDS? In the
right location? Service Center Lobby Confirm CATV/power outlet height at TV
bracket is correct on the North wall X X X Provisions for the FIDS? In the right
location? Service Center Lobby Seal penetration in acoustical decking X X X The
items on this Master Listing are opinions based on visual observations on
accessible areas or information made available from subs and vendors and is not
limited to the content. This list is not expressed or inplied to be complete.
A-C104-01 A-C104-02 A-C104-03 A-C104-04 A-C104-05 A-C106-08 A-C106-09 A-C106-10
A-C106-11 A-C106-03 A-C106-04 A-C106-05 A-C106-06 A-C106-07 A-C105-01 A-C105-10
A-C105-11 A-C105-12 SERVICE CENTER LOBBY C106 A-C106-01 A-C106-02 N ee d /C o n
fi rm D e si gn N ew S co p e o f W o rk A-C105-02 A-C105-03 A-C105-04 A-C105-05
A-C105-06 A-C105-07 A-C105-08 A-C105-09 HNL TMP Maintenance Site and Cargo State
Project Nos. AO1125-14, AO1125-15 and AO1127-17 Room Description In co m p lete
C o n tr ac t W o rk Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is
si o n s Item U n ac ce p ta b le Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 1 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite002.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Service Center Lobby Complete conduit installations into top of
west storefront frame X X Service Center Lobby Complete security camera install
on the exterior of Door C106A X Service Center Lobby Exterior decking at roof
should be painted per specs X X X X Restroom Install cover for junction box
access on West wall tile X X Restroom Are the ceiling penetrations for the
damper controls? X X Restroom Patch, grout around the tile and flange on North
wall X X X Restroom Patch/repair chip in grout line above outlet - under the
sink X X Restroom Installation of mirror at wainscot with 3/4" gap at top not
acceptable X X X X X Restroom Confirm placement of outlet for controls. A GFI
outlet? Conflict with toilet? X X X Restroom Clean and touch up scuffs in the
room - typical X X Restroom Install rubber bumpers on doors, adjust as needed
for good door operation X X Restroom Complete metal siding installation at
exterior South wall or Restroom X X X ? Conflicts with Storefront? Junction box?
Restroom - outside walkway Need touch-up at grounding weld at canopy column X
Trucker Service Center Paint surface mounted conduit along South wall X X Yellow
wall Trucker Service Center Seal penetration through wall and patch/paint. X X
Yellow wall Trucker Service Center Install millwork and counters and complete
electrical work X X Trucker Service Center Install millwork and counters and
complete electrical work X X Trucker Service Center Install millwork and
countertops X Trucker Service Center Complete installation at large conduit from
floor X Trucker Service Center Rubber bumpers at hollow metal frames X Trucker
Service Center Complete finish hardware at doors X Trucker Service Center
Fill/seal gap at acoustical ceiling deck, top of East wall X X X Trucker Service
Center Clean and address the Ospho damage on the aluminum framing at the windows
X X Trucker Service Center Confirm top of curb finish detail - incomplete work X
X X X Trucker Service Center Inspect for damaged tile after paper is removed X X
Trucker Service Center Repair grout in Southeast corner of CMU wall X X Trucker
Service Center Repair cracking grout line at CMU wall - appears wider at the top
X X Trucker Service Center Exterior canopy column needs paint touch up at
grounding weld X X X Trucker Service Center Exterior canopy to be painted per
the specs X X Will not take any credits A-C106-12 A-C130-06 A-C130-07 A-C130-08
A-C130-09 RESTROOM C107 TRUCKER SERVICE CENTER C130 A-C107-01 A-C107-02
A-C107-03 A-C107-04 A-C107-05 A-C107-06 A-C107-07 A-C107-08 A-C130-01 A-C130-02
A-C130-03 A-C130-04 A-C130-05 A-C130-16 A-C130-14 A-C130-15 A-C106-13 A-C106-14
A-C107-09 A-C107-10 A-C130-10 A-C130-11 A-C130-12 A-C130-13 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 2 of 73 Completed:
160308



--------------------------------------------------------------------------------



 
[a4of4exhibite003.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Exterior Walkway Exterior canopy column needs touch up at base of
the grounding weld X X X Exterior Walkway Cracks at column and on walkway need
to be addressed and worked on X X X Circulation Confirm end of base tile in
corridor at GL 18 and no further X X X Confirm with HA Circulation Complete
installation of 3 junction boxes near top of East wall X Circulation Complete
installation of cable in trays over Door S116B. Need electrical provision for
motorized door X X X X Circulation Clean/grind floor in Corridor before sealing
X Circulation Touch up paint in areas where CMU was patched X X Circulation
Consider rework of exposed coduit at gyp board wall - West side, 2 locations X X
X X Circulation Remove masking tape from copper line on East wall X Circulation
Complete electrical install thru metal deck and seal, and paint X X X
Circulation Consider relocating pipe support out of West wall? Patch and repaint
X X Confirm with HA Circulation Install motorized roll-up Door S100B X X X X
Circulation Paint surface mounted conduits located above Door S100 X X
Circulation Overhead electrical conduits to be painted to match existing X X
Circulation Electrical conduit near GL 25 needs to be painted X X Circulation
Install motorized roll-up door S101B into Supply Loading dock and the head
height delineators X X X X Circulation Gyp board over roll-up Door S101B appears
to be crooked X X Circulation Finish PA speaker install between GL 25 to 27 X
Circulation Install motorized roll-up Door S117B with head height delineators X
X X X Design of delineators Circulation Paint junction box on West wall to match
X Circulation Cap existing conduit at West wall, or finish up electrical work X
X Circulation Install security camera facing at Door 100A and paint conduit X X
Circulation Take care of ant infestation at Door C100A X X Circulation Install
walk-off mat at Door C100A X Circulation Complete installation at cable tray
near Door C100A X Paint new conduit Circulation Complete work at new JB near
Door C100A, finish paint X Circulation Patch holes in CMU above Door C100B and
repaint X X Circulation Install vertical expansion joint between CMU walls,
North of Elevator 2 X X Circulation Paint surface mounted conduit above Elevator
2 and touch up blue wall X X A-S100-13 A-S100-14 A-S100-15 A-S100-22 SUPPLY S100
- Exterior Walkway, with Circulation S100 DOCKS S101 A-S100-01 A-S100-02
A-S100-03 A-S100-04 A-S100-05 A-S100-16 A-S100-17 A-S100-18 A-S100-19 A-S100-20
A-S100-21 A-S100-09 A-S100-10 A-S100-12 CIRCULATION S100 - Main Corridor inside
A-S100-23 A-S100-24 A-S100-25 A-S100-26 A-S100-27 A-S100-28 A-S100-29 A-S100-06
A-S100-07 A-S100-08 A-S100-11 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 3 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite004.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Supply Loading Docks Install yellow impact barriers at dock X X X
Conflicts with outlets and access panel Supply Loading Docks Conduits and piping
to be adjusted for motorized door install and head height delineators X X X Got
supports to hold up the doors? Supply Loading Docks Finish electrical
installations under roof canopy. Paint underside of canopy and framing X X
Supply Loading Docks Adjust conduits and piping to maximize head height
clearance. Install the head height delineators X X X Supply Loading Docks Is
Rite Hite fan the right kind? X X X Hung too low, confirm with HA Supply Loading
Docks Complete electrical installations at South wall, patch penetrations, paint
the underside of metal decking X X Supply Loading Docks Paint all walls and
ceiling X Supply Loading Docks Complete installation of dock levellers, paint
bollards X X X Any electrical to dock levellers? Supply Loading Docks Inspect
and assess cracks at floor slab. Clean/grind floor and apply sealer X X X
Circulation Complete wiring installations and finish hardware at Door S101G X X
Circulation Repair damage and touch up paint on hollow metal door S101G X X X
Circulation Complete all electrical provisions above Door S101G X Circulation
Clean and seal concrete floors throughout Circulation corridor and finish base X
X Circulation Finish pentrations through CMU wall for cable trays and conduits X
X To meet code. Above Door S101G Circulation Touch up paint throughout corridor
walls X Circulation Complete lighting controls and programming X Circulation
Install Base protection along bottom of walls throughout X Sealed floors not
acceptable; does not looked cleaned and ground Circulation Check cable tray
installation and make straight X X X It's crooked Circulation Complete millwork
installation and countertops. Electrical in the right locations? Finish base
work X X Sealed floors not acceptable; not cleaned. Sealed? Verify outlet
locations with HA Circulation Complete counter work and finish install all
plumbing work X Circulation Relocate outlets from behind/inside cabinets X X X X
Confirm with Hawaiian Airlines Circulation Relocate outlets from behind/inside
cabinets X X X X Confirm with Hawaiian Airlines Circulation Finish installations
and paint around access panel on East wall X X Circulation Straighten/align EXIT
sign on North end of corridor S102 X X Circulation Finish work at cable trays
and remove the trash items X X X Backer rods? Leads Office Touch up paint
throughout room X Leads Office Finish cabinet work and then the base work
against walls and toe kick X X Leads Office Confirm outlet locations before
millwork goes in, or outlets through grommets at countertop? X X X X Confirm
with HA LEADS OFFICE S103 A-S103-01 A-S103-02 A-S103-03 A-S102-10 A-S102-11
A-S102-12 A-S102-13 A-S102-14 A-S102-15 A-S102-16 A-S101-01 A-S101-02
CIRCULATION S102 - inside Receiving and Shipping offices A-S101-07 A-S102-01
A-S102-02 A-S102-03 A-S102-04 A-S102-05 A-S102-06 A-S102-07 A-S101-08 A-S101-09
A-S101-03 A-S101-04 A-S102-08 A-S102-09 A-S101-05 A-S101-06 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 4 of 73 Completed:
160308



--------------------------------------------------------------------------------



 
[a4of4exhibite005.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Leads Office Outlet at window sill, how to handle with base? X X
Leads Office Power outlet in conflict with millwork installation along South
wall X X X X X Leads Office Complete millwork and countertop work in room X
Leads Office Complete cabling to cable tray from conduits X X Messy, not done
Leads Office Repair cracking edge around storefront window frame at West wall X
X Roller shades installed? Leads Office Penetrations at cable tray and conduits
incomplete X X Leads Office Repair conduit penetration at North wall near
ductwork X Messy Leads Office At exterior wall/walkway, confirm piping is
correct material. Rusting around siding is showing X X Shipping Docks Finish
millwork install, finish cut paint and install floor base X Shipping Docks
Confirm right locatuion of power and data outlets before installing millwork X X
X X Shipping Docks Finish paint south east corner of room where there are two
different paint colors X Shipping Docks Touch up paint around power outlets -
typical at South wall X X Shipping Docks Patch and fill around receptacle at CMU
wall X X X Gap, overcut Shipping Docks Confirm right locatuion of power and data
outlets before installing millwork X X X X Shipping Docks Confirm all millwork
ready to install, then countertop X Shipping Docks Confirm outlet locations
before millwork goes in, or outlets through grommets at countertop? X X X X
Shipping Docks Complete wiring in ceiling for security cameras X Shipping Docks
Patch and fill overcut at gyp board over Door S104 X X Shipping Docks Rubber
bumpers at Door S104 - typical throughout X Shipping Docks Complet wiring at
door frames and grout fill, Door S104 X Shipping Docks Repair damage insulation
above Door S104 X X X Shipping Docks Loading Dock Cable Tray Height near rear
roll-up door X X Addendum #2 (04-26-16) Air/Land Services Finish electrical work
on East wall. Work counter and service window not installed X X Air/Land
Services Finish painting theoughout room X Air/Land Services Caulk gap between
hollow metal frame and wall at Door S105, South side X X X Air/Land Services
Complete wiring installations in door frame S105 and grout fill X Air/Land
Services Finish countertop and service window X X Air/Land Services Repair
cracking edge around storefront window at West wall X X Air/Land Services Finish
paint around conduit penetrations at South wall X X Air/Land Services Patch
conduit penetration through North wall X X Air/Land Services Complete electrical
work at junction box in ceiling space X Air/Land Services Inspect tile floor
after protective paper is removed X Air/Land Services Complete/terminate/cap
conduits in East CMU wall (high up) X X SHIPPING DOCKS S104 AIR/LAND SERVICES
S105 - Vestibule A-S105-08 A-S105-02 A-S105-03 A-S105-04 A-S104-01 A-S104-02
A-S104-03 A-S104-04 A-S104-05 A-S104-06 A-S104-07 A-S104-08 A-S104-09 A-S103-04
A-S103-05 A-S103-06 A-S103-07 A-S103-08 A-S105-07 A-S104-14 A-S103-11 A-S104-13
A-S103-09 A-S104-10 A-S104-11 A-S104-12 A-S105-11 A-S105-05 A-S105-06 A-S103-10
A-S105-01 A-S105-10 A-S105-09 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 5 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite006.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Air/Land Services Clean/grind floor and seal and nstall base X
Air/Land Services Patch pipe penetrations through exterior siding, on the onside
X X X Restroom Complete painting throughout room X Restroom Finish toilet
accessories install X Sitting on the floor Restroom Install toilet paper
dispenser X Sitting on the floor Restroom Install cover for junction box on West
side wall X Restroom Mirror with 3/4" gap on top is questionable X X X Typical
at all restrooms Restroom Install rubber bumpers at hollow meta door frames X
Typical throughout Restroom Need door closer? X X X Restroom Inspect tile floor
after protection paper is removed; seems uneven X X Restroom Complete work under
sink and install access plate/panel X X X Looks like a fix Restroom Complete
painting and door closer at door X Restroom Gap at top of paper towel dispenser
unacceptable X X X Some restrooms have tile borders Restroom Mirror with 3/4"
gap on top is questionable X X X Typical at all restrooms Restroom Blades on
vent at ceiling may be bent or damaged; needs repair or replacement X X Restroom
Finish toilet accessories install X Sitting on the floor Receiving Complete
electrical provisions on tile floor Southwest side before installing millwork X
X Partially buried Receiving Complete electrical provisions on tile floor
Northwest side before installing millwork X X Partially buried Receiving
Complete electrical provisions on tile floor Northeast side before installing
millwork X X Partially buried Receiving Complete electrical provisions on tile
floor Southeast side before installing millwork X X Partially buried Receiving
Finish supply service window and millwork and countertops X X X Service window
not ordered yet Receiving Confirm power and data outlet on walls before millwork
goes in X X X X Receiving Install base after all the millwork goes in X
Receiving Complete base work and then shelving X Wall outlets behind
shelving???? Receiving Rust appearing on the pipe into the insulated portion;
not sealed X X X Receiving Patch and repair tears in duct insulation X X
Receiving Seal electrical conduit penetration at South wall X X Receiving Seal
penetrations of piping through ceiling metal decking X X Receiving Seal duct
penetrations through ceiling metal decking X X Incomplete Receiving Seal conduit
penetrations above service window X Receiving Patch gap around electrical
receptacle - typical X X X A-S108-13 A-S108-14 A-S108-15 A-S108-06 A-S108-07
A-S108-08 A-S108-09 A-S108-10 A-S108-11 A-S105-12 A-S105-13 A-S108-12 RESTROOM
S106 A-S106-01 A-S106-02 A-S106-03 A-S106-04 A-S106-05 A-S106-06 A-S106-07
A-S106-08 A-S107-01 A-S107-02 A-S107-03 A-S107-04 RESTROOM S107 RECEIVING S108
A-S107-05 A-S107-06 A-S108-01 A-S108-02 A-S108-03 A-S108-04 A-S108-05 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 6 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite007.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Receiving Patch gaps around fire alarm device on North wall X X
Receiving Confirm junction boxes are painted correctly; Northeast corner X
Receiving Complete or terminate conduit stubout at CMU wall above Door S112B X X
Finish work or cap Receiving Repair duct insulation due to JB being too close;
need separation X X Service Center Finish service window and countertops X
Window not ordered yet Service Center Complete install of Door S108C, hardware
and rubber bumpers X X Service Center Inspect tile floor after removing
protective paper; ALL tile floor grout joints have not been sealed X X Service
Center Touch up paint at CMU repairs X X Service Center Fire sprinkler head hole
oversized and bigger than excutcheon X X X Break/Conference Room Finish up base
work at flooring X Break/Conference Room Touch up paint throughout X Install
whiteboards Break/Conference Room Install lighting fixtures X Break/Conference
Room Install rubber bumpers at door frames - typical X Break/Conference Room
Install threshold at Door S110 X X X Break/Conference Room Confirm metal strap
at duct near valve X For what? Break/Conference Room Overflow pipe close to wall
and insulation is squashed - make good. Gyp board not installed X X X
Break/Conference Room Complete cabling and wiring work above the cable tray X
File Room Verify any millwork or countertops, finish all base along the walls X
X File Room Touch up paint throughout the room X File Room Install the shelving
in this room X File Room With the pipe chase, confirm all the shelves and
cabinets will fit X X File Room Insulated pipe so tight against wall gyp board
not installled X X X File Room Patch electrical conduit penetration on South
wall X X File Room Patch electrical conduit penetration on North wall X X File
Room Confirm purpose of metal straps near top of South wall X File Room Seal
penetration in ceiling through acoustical decking X File Room Remove trash and
debris from cable tray X X File Room Paint JB cover to match exisiting areas X
Manager's Office Clean up and confirm ant eradication in NW corner X X SERVICE
CENTER S109 - at Circulation S100 BREAK/CONFERENCE ROOM S110 FILE ROOM S111 -
between GL 23 and 24 A-S108-16 A-S108-19 A-S109-01 A-S111-10 A-S111-11
A-S111A-01 A-S111-01 A-S109-02 A-S111-02 A-S111-03 A-S111-04 A-S111-05 A-S111-06
A-S110-04 A-S110-05 A-S110-06 A-S110-07 A-S110-08 A-S111-07 A-S111-08 A-S111-09
A-S108-17 A-S110-02 A-S110-03 A-S109-03 A-S109-04 A-S109-05 A-S110-01 MANAGER'S
OFFICE S111A A-S108-18 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 7 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite008.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Manager's Office Install millwork and countertops and finish base
at millwork and flooring X X Manager's Office Install millwork and countertops
and finish base at millwork and flooring X X Manager's Office At North wall,
conflicts with millwork and outlets. X X X Manager's Office At West wall,
conflicts with millwork and outlets. X X X Manager's Office At South wall,
conflicts with millwork and outlets. X X X Manager's Office Storefront window
frame cracking in NW corner. Touch up paint at this wall. Clean glass and
install roller shade X X X Manager's Office Insulated pipe so tight against West
wall gyp boad not installed X X X Manager's Office Patch tear in duct work
installation X Manager's Office Complete cabling and wiring installations above
cable tray X Manager's Office Seal conduit penetration on South wall X X Tool
Room Patch CMU around fire alarm device on South side X Tool Room Install
threshold at Door 112B X X X Tool Room Complete door hardware and grout frames
solid X Tool Room Repair TAB hole in duct and insulation X X Tool Room Consider
moving motion sensor for better coverage X X Tool Room Complete door hardware
and grout frames solid X X Door S112A Tool Room Install door silencers at Doors
S112A and S112B X Tool Room Cap conduit at CMU wall if not to be used X Tool
Room Patch around JB above Door S112B X X Tool Room Confirm mounting of JB above
Doors 112A and S112B X X Should be labeled Tool Room Conduit at East wall for?
Cap if not to be used X X Tool Room Patch unused penetrations near top of West
wall X X Tool Room Fix unfinished edge at ductwork register near East wall X X
Tool Room JB and plate on East wall for? X Tool Room Remove unused surface
conduit wall anchors (3) on East Wall X X Tool Room Remove unused surface mount
conduit hangers on North wall X X Tool Room Re-do voids at the CMU grout joints,
repaint X X Tool Room Clean/grind and seal concrete floor slab X X Tool Room
Confirm 4" conduit or drain on floor and complet work X X Circulation Complete
millwork and countertop at South wall, install white board X Circulation Confirm
power and data outlets and millwork and furniture in the eastside space, South
wall X X Circulation Complete finish hardware install, car readers and grouting
jambs X X Circulation Confirm junction box at ceiling which sticks out 4" from
wall X X What for? Why? A-S111A-11 A-S112-01 A-S112-02 A-S111A-02 A-S111A-03
A-S111A-04 A-S111A-05 A-S111A-06 A-S111A-07 A-S111A-08 A-S113-02 A-S113-03
A-S113-04 A-S111A-09 A-S111A-10 A-S112-15 A-S112-16 A-S112-17 A-S112-18
A-S112-19 TOOL ROOM S112 CIRCULATION S113 - at Grid 22/B A-S113-01 A-S112-05
A-S112-06 A-S112-07 A-S112-08 A-S112-09 A-S112-10 A-S112-11 A-S112-12 A-S112-13
A-S112-14 A-S112-03 A-S112-04 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 8 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite009.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Install chain link fencing and gate at GL A.5 and post
penetration in slab X X Circulation Install power to roll up door S113B. Head
height delineators to be noted due to conduits and ductwork X X X X Circulation
Repair caulking around door frame and repaint if needed X X Parts Quarantine
Finish installing shelving at North wall X Parts Quarantine Confirm use of 2
conduits at CMU wall, if not used, cap X X Parts Quarantine Fire alarm device is
behind shelving; needs to be relocated X X X X Parts Quarantine Seal all
penetrations through the floor decking near Door S113B X X Parts Quarantine
Install chain link fencing along West edge of space X Parts Quarantine Paint
junction box cover plate white to match existing X Parts Quarantine Repair TAB
hole in duct near West side of room X X Consignment Parts Fire alarm device
conflicts with shelving - may need to be relocated X X X X Consignment Parts
Complete wiring at three (3) JB's on East wall X X Consignment Parts Confirm use
of unattached metal strap above HVAC duct X X Use or remove Consignment Parts
Install sliding Gates S115A and S115B in Southwest corner X Consignment Parts
Install chain link fencing along North and West sides of room X Consignment
Parts Confirm fencing is not interfered with AHU-6. Head height delineators were
to be installed also X X X X Consignment Parts Complete electrical provisions at
JB at AHU-6 location X Open Storage Complete installation of Stanley Vidmar
cabinets and mezzanine deck X Open Storage Install vertical conveyor for parts
lift X Open Storage Confirm JB on South wall. For what? X Open Storage Remove
unused conduit wall anchor, patch puka and paint X X Open Storage Furred in
header above Door S116C appears to be incomplete. Decking over exterior CMU
walls to be sealed and tight. X X X Open Storage Termination of exterior
building wrap is visible at Door S116C X X Open Storage Complete installations
at junction box adjacent to Door S116C X X Open Storage Complete cabling
installation above ductwoork near Door S116C X Open Storage Clean up and corfirm
ant infestation is eradicated at Door S116C X X Open Storage Inspect and assess
crack in concrete slab in Southeast corner of room X X A-S113-05 A-S113-06
A-S113-07 A-S116-09 A-S116-10 A-S116-03 A-S116-04 A-S116-05 A-S116-06 A-S116-07
A-S115-07 A-S116-01 A-S116-02 A-S114-01 A-S114-02 A-S114-03 A-S114-04 A-S114-05
A-S114-06 A-S114-07 A-S115-01 A-S115-02 A-S115-03 A-S115-04 A-S115-05 A-S115-06
A-S116-08 PARTS QUARANTINE S114 CONSIGNMENT PARTS S115 OPEN STORAGE S116 Wesley
R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 9 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite010.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Open Storage Complete cabling installations into cable tray through
South wall X X Open Storage Confirm light fixtures as located; lighting obscured
by ductwork X X X X Open Storage Patch and paint previous holes for switch panel
on South wall X X Open Storage Complete electrical installation on West wall -
not a blank plate X X X Open Storage Complete installation of mobile storage
system X Open Storage Fix unfinished edges at duct register - typical throughout
room X X X Open Storage Repaint steel column at Grid 20/AB X X Open Storage
Complete wiring installations near Grid Line 21/AB X Open Storage Complete
wiring installation above cable tray - typical X Open Storage Confirm all
junction box plates are painted white - typical X Open Storage Install remaining
shelvesing in Northeast corner of room X Open Storage Complete storefront Door
S116C X X X X Storefront door locksets not like the rest of the project Open
Storage Finish junction box work above Door S116D X Open Storage Confirm if
conduits at North wall are to be used, if not, cap X X Open Storage Complete
wiring at Door S116A X X Open Storage Provide power to roll-up Door S116B X Open
Storage Confirm thermostat location is not in conflict with shelving unit X X
Stair S5 Install stairs once the cabinets and grated floor in X Stair S5 Confirm
the shop drawings on the new configuration X X X Confirm with HA again Flat
Roofs Line 27 to 28, roof does not drain to gutter X X X Flat Roofs Puddling at
side of exhaust fan TEF-5 X X X Flat Roofs Supply roof Line A4 from AA to AB
does not drain to gutter X X X Flat Roofs Puddling at Line 22 from A to AB X X X
Flat Roofs Standing water Line 18 from A to AB X X X Flat Roofs Standing water
Line 18 from A to AA X X X Flat Roofs Low roof, does not drain, Line 16 over
Courtyard X X X Flat Roofs Standing water at low roof at middle downspout, and
at high roof entire Line AA to AB doesn't drain; all at Line A2 X X X Over
Breakroom and canopy Flat Roofs Low roof Line AD from 13 to 14, standing water X
X X Flat Roofs Standing water low roof Line AD from 13 to 14 X X X Flat Roofs
Low roof Line AD at 12, does not drain to gutter X X X Flat Roofs Standing water
low roof Line AD at 11 X X X Flat Roofs High roof, Line AC to AD edge does not
drain to gutter X X X Flat Roofs Please confirm finish and preservation for
exposed galvanized flashing X X X X X Addendum #2 (04-26-16) SECTOR A - VISIBLE
FLAT ROOFS A-Roof-10 A-Roof-11 A-Roof-12 A-Roof-13 A-Roof-07 A-Roof-08 A-Roof-09
A-Roof-04 A-Roof-06 A-Roof-05 A-S116-24 A-S116-25 A-S116-26 A-S116-27 A-S5-01
A-S5-02 A-Roof-01 A-Roof-02 A-Roof-03 A-S116-11 A-S116-17 A-S116-18 A-S116-19
A-S116-20 A-S116-21 A-S116-12 A-S116-13 A-S116-14 A-S116-15 A-S116-16 STAIR S5 -
Supply Storage up to Mezzanine grating floor A-S116-22 A-S116-23 A-Roof-14
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 10 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite011.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Main Entry Lobby Clean up, finish electrical provisions X Main
Entry Lobby Why are there so many blank plates and junction boxes on the Lobby
wall? X X X What to do? Main Entry Lobby Finish glass display case work - both
sides X Main Entry Lobby Finish all glass installation and trim for the aluminum
framing X Main Entry Lobby Finish fire alarm pull box work once the glass is
installed X Main Entry Lobby Drywall to be patched of all the overcuts; this is
over the main storefront X X X Bug holes Main Entry Lobby Before storefront goes
up, the wiring for the card readers are not resolved X X X X Main Entry Lobby
The wiring for the card readers are not resolved. The floor needs to be patched
when wiring resolved and finish the tile floor and base. X X X X Main Entry
Lobby Puka in the North wall for new work? If not, patch and paint X X Main
Entry Lobby At the North side glass display case, how is the HVAC damper control
going to be accessed? X X X X Don't cut the cabinet! Main Entry Lobby Overcuts
at the penetrations to be sealed - West side corner in main Lobby X X Main Entry
Lobby Window storefront to be finished when the problems get resolved in 'how to
finish' wiring X X Main Entry Lobby Cane detection guardrail to be installed at
bottom of Stair S1. Tile floor needs to be done X Mechanical Inside walls to be
painted X Mechanical Underside of metal decking (ceiling) to be painted X
Mechanical After painting, install the rubber base. Have the floors been sealed?
X X Storage Room Threshold at floor between linoleum and concrete slab? X X X X
Storage Room Caulk the gap at drywall and slab before the rubber base is
installed X X Storage Room Complete electrical work in Storage X Janitor Entry
door into Janitor's, threshold? X X X Janitor Walls to be painted X Janitor
Clean and caulk the floor slab sawcuts and seal floor. Caulking around mop sink.
X X Janitor Complete door installation and rubber bumpers X Typical Janitor
Finish around the fire alarm device X X STORAGE CS102 SECTOR B - FIRST FLOOR
JANITOR CS103 B-CS101-01 B-CS101-02 MECHANICAL CS101 LOBBY CS100 B-CS102-01
B-CS102-02 B-CS102-03 B-CS103-01 B-CS103-02 B-CS103-03 B-CS103-04 B-CS103-05
B-CS100-01 B-CS100-02 B-CS100-03 B-CS100-04 B-CS100-13 B-CS101-03 B-CS100-05
B-CS100-06 B-CS100-07 B-CS100-08 B-CS100-09 B-CS100-10 B-CS100-11 B-CS100-12
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 11 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite012.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Vending/Entry Paint overspray, complete final coat of paint X
Vending/Entry Complete installation of floor sink, clean floor slab X X
Vending/Entry Fix bottom of drywall edges, clean floors, caulk joints, stain
slab and install base X X Vending/Entry Mud the drywall screws before installing
rubber base X X Vending/Entry Entry Door CS104 missing the brushes at the door
edge? X X X Big gap not acceptable Vending/Entry Entry door, finish painting and
cut the edges X Recycling Bins Entry into Recycling needs to be finished with
the wrap around stainless steel guards X X Recycling Bins Bottom of drywall to
floor to be caulked before rubber base is installed X X Bug houses. Recycling
Bins Bottom of drywall to floor to be caulked before rubber base is installed,
floor cleaned and joints caulked X X Break Room Complete work at conduit or cap;
above Door CS105 X Break Room Patch puka at outlet plate - typical X X X Break
Room Patch the gap of drywall to slab before base is installed X X X Bug houses
Break Room Repair the tears and rips on the duct work insulation X X At several
areas Break Room Touch up paint on the dirty conduit - mauka Diamond Head
ceiling corner X Break Room Patch the void at the ceiling decking sitting on
angle iron and WF beam. X X Break Room Install remaining glass panels at Window
U1 North side; clean all the frames and glass X Break Room Repair the tears and
rips on the duct work insulation X X At several areas Break Room Clean and caulk
all slab joints before concrete stain X Break Room Complete installation of
storefront Door CS106B - south wall X Break Room Complete the fix at the window
curbs before base is installed X X Break Room Complete storefront door CS106A
and TV mount with bracket X X Materials all in Break Room floor Break Room
Aluminum fencing in Courtyard not installed X X X Addendum #2 (04-26-16) Food
Prep Paint overspray, need final coat X X Food Prep Finish work at ceiling
access panel X Food Prep Install millwork, sink and appliances X Food Prep Wall
to floor joint at slab, clean and seal before millwork goes in X X VENDING CS104
RECYCLING CS105 BREAK ROOM CS106 B-CS106-10 B-CS106-11 B-CS106-12 B-CS107-01
B-CS107-02 B-CS107-03 B-CS107-04 FOOD PREP CS107 B-CS104-06 B-CS105-01
B-CS105-02 B-CS105-03 B-CS106-01 B-CS106-02 B-CS106-03 B-CS104-02 B-CS104-03
B-CS106-04 B-CS106-05 B-CS106-06 B-CS106-07 B-CS106-08 B-CS106-09 B-CS104-04
B-CS104-05 B-CS104-01 B-CS106-13 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 12 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite013.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Electrical Clean door and repaint X Electrical Cap unused conduit
instead of just taping X X Electrical Unmask the smoke detector X Circulation
Door jamb and wall need finish paint and cut at corners X Circulation Paint
overspray X X Circulation Clean/grind floor and seal X Circulation Finish
electrical work and install cover, apparatus X Circulation Finish wall work and
repaint. Install base X Circulation Finish wall work and repaint. Install base.
Caulk slab joint cuts X Circulation Cap holes in window frame H10A. Window
shade? X X X Circulation Finish up storefront door CS105. Threshold? Clean floor
and stain concrete X X Comm Room Remove tape from bottom of jambs. Clean and
seal floor, caulk floor joints. Rubber base needs to be installed X X Comm Room
Touch up paint and door frame X Comm Room Cap the conduits not being used.
Finish up drywall and install rubber base X X Comm Room Cap the conduits not
being used. Install rubber base X X Comm Room Remove all the blue tape to show
'Dricon' plywood X Too late to paint plywood Comm Room Finish the electrical
work and install cover at raceway X Comm Room Wrong jamb? Missing lockset? X X X
Comm Room Install Emergency Power for AC in Comm. Rooms - per Spec X X X
Addendum #2 (04-26-16) Women's Restroom Missing fixtures/sensors for toilets on
East Wall X X X Floors are to be tiled; contract work Women's Restroom Missing
toilet partitions and accessories X Women's Restroom Missing paper towel
dispenser and sanitary napkin dispenser X Women's Restroom Missing sinks,
mirrors, sensors, soap dispenser X Women's Restroom Fire sprinkler head hole
larger than escutcheon X X Women's Restroom Unfinished drywall edges at ceiling
for access panel X Women's Restroom Ceiling paint touch up X X Women's Restroom
Drywall repair at corner, North entrance X X Storage No grout on base tile X
Storage Missing door silencers (rubber bumpers) X Storage Wall paint finish coat
X Storage Junction box or wall switch, or motion sensor? X X B-CS112-01
B-CS112-02 B-CS112-03 B-CS112-04 B-CS111-07 B-CS111-01 B-CS111-02 B-CS111-08
STORAGE CS112 B-CS111-05 B-CS111-06 CIRCULATION CS109 COMM ROOM CS110 B-CS109-08
ELECTRICAL ROOM CS 108 B-CS110-08 B-CS108-01 B-CS108-02 B-CS108-03 B-CS109-01
B-CS109-02 B-CS109-03 B-CS109-04 B-CS109-05 B-CS109-06 B-CS109-07 B-CS110-01
B-CS110-02 B-CS110-03 B-CS110-04 B-CS110-05 B-CS110-06 B-CS110-07 WOMEN'S
RESTROOM CS111 B-CS111-03 B-CS111-04 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 13 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite014.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Men's Restroom Sinks and all sink accessories not installed X Men's
Restroom Ceiling access panels are incomplete X Men's Restroom Toilet
accessories not installed - paper towel dispenser and bin X Men's Restroom
Confirm electrical has been corrected, complete tile work, install toilet
partitions and bathroom fixtures and accessories. X X Men's Restroom Confirm
electrical has been corrected, complete tile work, install toilet partitions and
bathroom fixtures and accessories. X X Men's Restroom Floor drains require
adjusting to accept tiled floor X X X All floors are supposed to be tiled Men's
Restroom Complete wiring for the fixture sensors X X Men's Restroom Confirm
sensor wiring is complete, replace backer board, tile and finish paint. Install
urinals and screens. X X X Men's Restroom Complete A/C work and ceiling access
panel X Men's Restroom Touch up painting throughout X Men's Restroom Touch up
painting throughout - typical and clean up fire alarm device X X Men's Restroom
Touch up painting throughout X Men's Restroom Rubber bumpers missing at all
hollow metal door jambs X Men's Restroom Clean up/finish up junction box;
abandoned? X X X X What is it for? Men's Restroom Floors are to be tiled; drains
need to be adjusted X X X X X Women's Shower East wall wainscot is approximately
1-1/2" higher than West wall base X X X X Floor is to be tiled Women's Shower
Unfinished tile edge. Obstruction for lockers at tile base X X X Women's Shower
Missing soap dish typical of all stalls X Women's Shower General grout joint
quality throughout - shallow, voids, cracks X X X Women's Shower ADA stall -
finish bench, grab bars, etc. X X Women's Shower Touch up paint throughout X X
Men's Shower Room Typical throughout all shower stalls - missing soap dish and
other shower accessories X Men's Shower Room Typical throughout all showers -
missing shower accessories, curtain rods and curtains X Men's Shower Room A
core-through hole in CMU Grid Line B is for what? X X X Men's Shower Room Shower
drain covers have grout all over - needs cleaning X X X Grout went into drain
lines? Men's Shower Room Floor drains need to be adjusted to accept tiled floor
X X X X Men's Shower Room Light above handicap shower stall to be completed
XB-CS115-06 B-CS113-12 B-CS113-13 B-CS113-14 B-CS113-15 MEN'S SHOWER ROOM CS115
B-CS115-01 B-CS115-02 B-CS115-03 B-CS115-04 B-CS114-04 B-CS114-05 B-CS113-08
B-CS113-09 B-CS113-10 B-CS113-11 B-CS113-01 B-CS113-02 B-CS113-03 B-CS113-04
B-CS113-05 B-CS113-06 B-CS113-07 MEN'S RESTROOM CS113 B-CS114-01 B-CS114-06
WOMEN'S SHOWER CS114 B-CS114-02 B-CS114-03 B-CS115-05 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 14 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite015.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Women's Locker Room South door frame (CS116) is not grouted X
Women's Locker Room Light switch missing X Motion sensor switch? Women's Locker
Room Chip in tile behind outlet cover plate - near South entry X X Women's
Locker Room Repair plaster and touch up paint around fire alarm audio/visual X X
Women's Locker Room West wall unfinished drywall - unpainted patch in SW corner
X X Women's Locker Room Touch up paint throughout (General Item) X X Women's
Locker Room Paint overspray at south wall X X Women's Locker Room Repair duct
installation - need plastic plugs to cover test ports X X X Women's Locker Room
Straighten misaligned EXIT sign X X Women's Locker Room Tile floor throughout
(General Item) X X X It is not an epoxy floor; TILE Women's Locker Room Crack in
drywall (West wall) X X Women's Locker Room Fire extinguisher cabinet missing X
Women's Locker Room Coiled wires in ceiling with no termination point X Women's
Locker Room Stubout conduit with pull string above cable tray X Women's Locker
Room Ceiling penetration unsealed X Women's Locker Room Fire sprinkler head
obstructed by Comm cables within 3-inches X X X Women's Locker Room Chipped tile
under outlet cover plate on North wall X X Women's Locker Room Excess threaded
rod below cable tray X X Dangerous condition Women's Locker Room Install State
provided lockers. Confirm with HA for final location X Addendum #2 (04-26-16)
Men's Lockers Door frames all missing rubber bumpers- typical throughout X Men's
Lockers Walls need final coat of paint and cutting of colors - at Dr CS117 X
Men's Lockers Walls need final coat of paint and cutting of colors - at Dr CS117
X Men's Lockers Walls need final coat of paint and cutting of colors - at fire
alarm device X Men's Lockers Light at Locker Rm entry did not open; is there a
motion detector? X X X No light switch on the wall Men's Lockers Locker Room
floor is to be tiled X X X X Men's Lockers Repair tears and rips in duct
insulation throughout X X Men's Lockers Review lighting scheme; there are only 3
light fixtures in Locker Room which appears to be inadequate X X Men's Lockers
Finish paint wall and cut corners - typical throughout space X X Men's Lockers
Fill holes at CMU joints and refinish painting at Grid Line B X X Men's Lockers
A/C thermostat is near the corner; verify new layout of Lockers. FA strobe light
covered by Lockers? X X X Verify with Hawaiian Airlines Men's Lockers Repaint
walls to clean up paint overspray - North side wall X X Men's Lockers Floor
drains to be adjusted to accept tiled floors X X X X Men's Lockers Edge of
wainscot not finished and not acceptable X X X B-CS116-19 B-CS117-02 B-CS116-16
B-CS116-17 B-CS116-13 B-CS116-14 B-CS116-15 B-CS116-06 B-CS116-07 B-CS116-08
B-CS116-09 B-CS116-10 B-CS116-18 B-CS117-01 B-CS116-11 B-CS116-01 B-CS116-02
B-CS116-03 B-CS116-04 B-CS116-05 WOMEN'S LOCKER ROOM CS116 B-CS116-12 B-CS117-09
B-CS117-10 B-CS117-11 B-CS117-12 B-CS117-13 B-CS117-03 B-CS117-04 B-CS117-05
B-CS117-06 B-CS117-07 B-CS117-08 MEN'S LOCKER ROOM CS117 B-CS117-14 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 15 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite016.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Men's Lockers Space below I-beams to be finished; some are, some
not X X X Men's Lockers Painting required in areas with drywall fixes X X Men's
Lockers Install State provided lockers. Confirm with HA for final location X
Addendum #2 (04-26-16) Storage Inside of closet not finished painted X X Light
and switch all pau Storage Bottom of drywall on uneven floor with gaps X X X
'Rat holes' Storage Bottom of drywall damage (door side) and needs re-finishing
X X Storage Corners where drywall meets CMU needs to be finished better X X
Storage All conduit wall penetrations to be patched X X Typical in this closet
Storage All conduit wall penetrations to be patched X X Storage Finish paint
room and remove masking tape from smoke detector X X Storage Walls need painting
X X Circulation Walls need paint touch up X X Circulation Duct insulation
between Locker Rm entry needs to be fixed X X Circulation Light fixtures not
installed at the Circulation Hallway X Circulation South side CMU wall dirty;
repaint? Need entry mat installed X X X Circulation Clean and seal slab before
installing entry mat X X Circulation Closure at underside of metal decking
inconsistent X X X Looks bad Circulation Blue wall next to stairs
dirty/oversprayed, not cut X Circulation At main entry doors, junction boxes
need painting, EXIT sign not installed, empty conduit for what? X Circulation
Touch up tape joints on duct installation and seal penetration at wall opening X
X X Mechanical Testing and remove covers for thermometers X Mechanical Door
frame needs touch up paint and finish the electrical switches for light X
Mechanical Door frame flush bolts not installed - top and bottom X Mechanical
Room Confirm design of rated walls X X Addendum #2 (04-26-16) Circulation Finish
patching CMU walls and repaint - typical X Circulation Portions of decking and
walls to be painted. Remove all plastic masking X X Circulation Some of the
conduits need to match all the painted ones X Circulation Remove masking when
painting and cleaning are done. All glass and aluminum frames need cleaning -
typical X X Circulation The remaining CMU walls need painting X B-CS117-17
CIRCULATION FS122 B-CS122-02 B-CS122-03 B-CS122-04 B-CS122-05 B-CS118-01
B-CS118-06 B-CS118-07 B-CS118-08 B-CS117-15 B-CS117-16 B-CS118-02 B-CS118-03
B-CS118-04 B-CS118-05 B-CS122-01 CIRCULATION CS119 STORAGE CS118 B-CS119-01
B-CS119-07 B-CS119-08 B-CS119-09 B-CS119-02 B-CS119-03 B-CS119-04 B-CS119-05
B-CS119-06 B-CS120-03 MECHANICAL CS120 B-CS120-01 B-CS120-02 B-CS120-04 Wesley
R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 16
of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite017.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation All the piping and conduits need to be cleaned of dust
and debris - typical X Circulation Need threshold going into First Aid, flooring
and sealing needs to be completed X X X Clean and seal Main Corridor first
Circulation Finish all chips and cracks at CMU columns and walls, and repaint X
X Typical Circulation Finish the end of the insulation at the diffuser near
Vending entrance X X X Circulation Grid 12.5, the skylight is not done -
flashing or TPO still showing X X X Circulation Chips and fixes on CMU to be
completed and repainted. Cove base with spacers showing not acceptable X X X X
Is cove base the right thing? Circulation Cuts and gaps at the acoustical
decking not consistent - caulk or patch X X Typical Circulation Finish the gap
above the I-beam, caulk or patch the gaps X X Typical Circulation Repair the
cracked and deteriorated taping at the pipe insulation X X X Circulation After
all piping and conduit work finish at Grid 15, opening in wall to be sealed X X
Code issue Circulation At the cove base, the spacers and gaps not acceptable.
Floor to be cleaned and sealed X X X X Circulation All of the columns to have
corner guards X X General Note #2 on floor plans Circulation Complete all wiring
and cover plates at ceiling X Circulation Complete all patching on walls and
repaint X X Typical Circulation Pentrations at ceiling to be sealed X X X
Circulation Finish all the wiring or cap the 'future use ones' -should be
labeled X X Circulation Finish around the bottom of the skylights; some areas
caulked and some areas incomplete X X X Circulation Timeclocks not installed X X
X Addendum #2 (04-26-16) First Aid Complete vinyl floor and wall base
installation X First Aid Gyp board walls and ceiling paint touch up X First Aid
Complete CMU wall prep prior to finishing painting X X X First Aid Complete
finish hardware installation at door, bumpers X First Aid No electrical in room
X Due to rework in adjacent room Infirmary Complete vinyl floor and wall base
installation X Infirmary Complete door hardware and install bumpers at frame X
Infirmary Touch up painting as needed, finish electrical provisions and install
light fixtures X X Audio Complete vinyl floor and wall base installation X
B-CS122-20 B-CS122-21 B-CS122-06 B-CS122-07 B-CS122-08 B-CS122-09 B-CS122-10
B-CS122-11 B-CS122-12 B-CS122-13 B-CS122-14 B-CS122-15 B-CS122-16 B-CS122-17
B-CS122-18 B-CS122-19 B-CS122-22 B-CS132-01 FIRST AID CS132 B-CS133-01 INFIRMARY
CS133 B-CS133-02 B-CS133-03 B-CS132-02 B-CS132-03 B-CS132-04 B-CS132-05 AUDIO
CS134 in First Aid Office B-CS134-01 B-CS122-23 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 17 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite018.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Audio Door lite missing, and screws at frame. Complete finish
hardware X Audio Complete drywall work and finish painting throughout X Audio
Complete drywall work and finish painting throughout X Audio Complete electrical
provisions in room X Restroom Tile floor is totally unacceptable X X X Also,
doesn't drain to drain Restroom Complete grouting of wainscot, toilet
accessories and complete electrical junction box work X Restroom Complete
installation of plumbing fixtures and electrical provisions for fixtures X
Restroom Complete electrical work so lighting will work X Restroom Complete
finish hardware, door bumpers at jambs X Restroom Complete painting and cutting
of colors at walls and ceiling X Mechanical Hollow metal door frame not cement
grouted X X Mechanical Caulk expansion joint void in slab edge. Check rest of
perimeter of slab for other areas X X X Mechanical Gyp board wall moldy due to
condensation dripping in wall. Open wall to confirm insulation not moldy X X X
Need to be done! Mechanical Spray foam installed to stop moisture at duct
insulation; needs to be removed and corret fire stopping to be installed X X X
Wall insulation to be checked to confirm mold has not started to grow from the
condensation Mechanical Remove insulation at electrical conduits and install
approve fire stopping X X X Mechanical Install approved fire stopping at
electrical conduits X X X Mechanical Complete painting at walls and ceiling X X
Mechanical Check ducts for TAB test ports, install plugs and re-insulate X X X
Mechanical Secure chill water piping; sways and shakes when system is turned on
X X Mechanical Close gaps in wall with approved fire stopping. Finish paint
walls X X Mechanical Clean off all dust from insulation on ducts and repair
tears and rips X X Mechanical Complete electrical system for lights, switches
and outlets X Elevator Equipment Room Complete firestop caulking of pipes, ducts
at wall and ceiling penetrations. Finish all electrical work. X Elevator
Equipment Room Complete painting of electrical conduits. Install fire
extinguisher cabinet X X Elevator Equipment Room Complete caulking around
electrical boxe and paint X X Elevator Equipment Room What's the hole for in the
CMU wall? Patch and paint if not needed. Paint the new electrical conduits. X X
B-CS136-08 B-CS135-05 B-CS135-06 B-CS136-01 B-CS136-02 B-CS136-03 B-CS136-05
B-CS136-06 B-CS136-07 RESTROOM CS135 INSIDE First Aid MECHANICAL CS136
B-CS134-04 B-CS134-05 B-CS134-02 B-CS134-03 B-CS136-09 B-CS136-10 B-CS136-11
B-CS136-04 ELEVATOR EQUIPMENT ROOM CS137 B-CS136-12 B-CS135-01 B-CS135-02
B-CS135-03 B-CS135-04 B-CS137-01 B-CS137-02 B-CS137-03 B-CS137-04 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 18 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite019.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Elevator Equipment Room Complete electrical requirements and
communication system. X Elevator Equipment Room Complete door hardware install
and rubber bumpers X Elevator Equipment Room Complete patch work at fire
sprinkler line and paint wall X Lobby Complete gyp board touch up and repaint
wall X Lobby Check for blemishes on wall, fix and repaint X Lobby Complete
storfront installation X X Card reader? Lobby Seal all wall penetrations. Finish
electrical work and install acoustical tile ceiling X X Lobby Caulk void in
finish at storefront frame X X Lobby Touch up blemishes on CMU wall and repaint;
Southwest X X Lobby Patch wall at electrical outlet X X 'Rat hole' Lobby Void at
storefront sill to wall corner - fill in the void? X X X Lobby Complete
installation of tile floor X Lobby Clean and complete floor prep and install
finished floor X Dirty and dusty Lobby Complete test and balancing at HVAC
ducts; patch insulation and repaint X X Lobby Complete electrical and
communication work X VP Office Complete door hardware installation and check
operations X X VP Office CMU touch up work, patch voids and chips in tile and
mortar. Electrical plates not flush to wall, complete installation of electrical
apparatus and light fixtures X X VP Office Walls and corners, cracks in mortar
joints, patch and repaint X X X VP Office Touch up CMU wall and remove concrete
splatter from surface and repaint X X VP Office Patch duct insulation, complete
TAB and install test port plugs X X VP Office Patch CMU wall, clean splatter,
caulk all voids, repaint X X VP Office Clean floor, caulk slab joints and
complete finish floor and base installation X X VP Office Complete electrical
and comm provisions and fire caulk wall penetrations as required X X VP Office
Re-finish around duct work penetration and repaint X X X Messy VP Office
Complete installing electrical provisions and light fixtures. Paint duct
insulaion to match the existing X President Office Complete finish hardware
install, caulk all voids, repaint X President Office Remove concrete splatter at
wall and repaint X X President Office Complete painting on walls X Typical
President Office Complete conduit work at ceiling and wall and paint X X
President Office Patch insulation at ductwork and pentration through wall X X
LOBBY CU100 - Hawaiian Airlines Credit Union B-CU101-02 B-CU101-03 B-CU101-04
B-CU101-05 B-CU101-06 B-CU101-07 B-CU102-02 B-CU102-03 B-CU102-04 B-CU102-05
B-CU100-04 B-CU100-05 B-CU100-06 B-CU100-07 B-CU100-08 B-CU100-09 B-CU100-10
B-CU100-11 B-CU100-12 B-CU101-01 B-CU101-08 B-CU101-09 B-CU101-10 B-CU102-01 VP
OFFICE CU101 - Credit Union PRESIDENT OFFICE CU102 - Credit Union B-CS137-05
B-CS137-06 B-CS137-07 B-CU100-02 B-CU100-03 B-CU100-01 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 19 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite020.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le President Office Fixed damaged insulation at round ductwork X X
President Office Clean and fix the caulking at the winow frame, grout the corner
at curb and CMU wall. Finish clean floor, install floor and base. Install roller
shades X X X Reception and Open Office Finish up painting, ceiling grid and
acoustical tile work X Reception and Open Office Finish up storefront door
assembly, teller counter millwork, work counter and countertops X Reception and
Open Office Finish of the window sill is messy. Caulk the aluminum frame to
finish walls. Cleaning throughout X X X Reception and Open Office Finish up
window pane install, tile floor and base. Walls to be touched up - paint. X X
Reception and Open Office Complete wiring of light fixtures, paint the new
conduits and junction box X Reception and Open Office Complete ceiling work,
install light fixtures and ceiling tiles. Finish paint X Reception and Open
Office Corner at GL A at 11.1 has gap between curb and wall; how is base to be
finished. Clean floors and install carpeting X X X X X Reception and Open Office
Fix all the chips and cracks at the CMU wall and repaint/touch up X X Reception
and Open Office Patch around the receptacle - West wall X X X Reception and Open
Office Patch the TAB pukas in the duct and repaint X X Reception and Open Office
Finish speaker work at ceiling and finish wire light fixtures X File Room HVAC
damper adjustment bolts needs to be cleaned and finished X X File Room Finish
painting walls X X File Room Adjust electrical plates to sit flush to wall -
typical X X Walls needs painting, protect finish plates File Room Complete
electrical provisions at ceiling X File Room Complete painting and finish floors
and base X X Typical Circulation Complete round duct wall penetrations and patch
insulation, repaint X X Circulation Complete supply air duct insulation and fix
the gaps around the register X X Circulation Complete gyp board wall fixes and
finish paint wall X X Circulation Complete light fixture installation and comm
provisions X X After painting! Circulation Clean the concrete floor and the
finish flooring and base X X Restroom Rework tile at door frames as tile
protrudes further than the frame X X X B-CU106-05 FILE ROOM CU105 CIRCULATION
CU106 B-CU102-06 B-CU102-07 B-CU105-02 B-CU105-03 B-CU103/4-09 B-CU106-04
B-CU107-01 B-CU105-04 B-CU106-02 B-CU106-03 B-CU103/4-01 B-CU103/4-08 RESTROOM
CU107 RECEPTION CU103 and OPEN OFFICE CU 104 B-CU103/4-10 B-CU103/4-11
B-CU105-01 B-CU105-05 B-CU106-01 B-CU103/4-02 B-CU103/4-03 B-CU103/4-04
B-CU103/4-05 B-CU103/4-06 B-CU103/4-07 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 20 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite021.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Restroom Complete electrical provisions, finish plates, light
fixtures, plumbing fixtures and sensors and toilet accessories X Restroom
Complete plumbing fixture and toilet accessories and mirrors X X Finish paint
first! Restroom Complete gyp board touch ups and finish paint X Restroom HVAC
adjustment bolts at ceiling need to be cleaned and finished X Cubicle Complete
finish hardware and fix door - binds on frame X X X Cubicle Complete electrical
provisions X Cubicle Touch up walls and finish paint X Cubicle Complete flooring
and finish work and base X Cubicle Fix damaged door, install all finish hardware
X Cubicle Touch up walls and paint X Cubicle Complete electrical provisions
after finish painting X Cubicle Finish the slab patch, finish floor and base X X
Breakroom Complete installation of door hardware X Breakroom Complete TAB
operations for A/C work, patch duct holes, and paint X X Breakroom Complete
drywall blemishes and finish painting X Breakroom Complete installing electrical
provisions - lights X Breakroom Complete finish floor prep and installation X
Breakroom Patch floor cleanout, finish painting, install millwork and countertop
and plumbing fixtures X Breakroom Install wall bumber to catch swinging door X X
Credit Union Breakroom Duct Installation to half window X X Head height;
acceptable to HA?. Addendum #2 (04-26-16) Copy/Work Room Complete touch up of
walls and finish paint X X Copy/Work Room Finish painting walls and ceiling and
complete electrical provisions X Copy/Work Room Complete the cleaning of floor
and finsh floor and base X X Stair No. 2 Clean paint drip drywall mud from stair
treads, make clean and seal to see the concrete gray X X X Stair No. 2 Clean
barrier rail to underside of stair and finish or cover the plate and bolts X X X
Void in the floor at tile cutout Stair No. 2 Finish or cover plate and bolts for
the landing support. X X X Sits below the finish floor tileB-S2-03 BREAKROOM
CU110 B-CU110-07 B-CU108-01 B-CU108-02 B-CU108-03 B-CU108-04 B-CU110-01
B-CU110-02 B-CU110-03 B-CU110-04 B-CU110-05 B-CU107-05 B-CU107-03 B-CU109-02
B-CU109-03 B-CU109-04 B-CU107-02 B-CU107-04 B-S2-01 B-S2-02 B-CU110-06 COPY/WORK
ROOM CU111 SAFE CU108 - Cubicle SAFE CU109 - Cubicle B-CU111-01 B-CU109-01 STAIR
S2 B-CU111-02 B-CU111-03 B-CU110-08 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 21 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite022.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Stair No. 2 Clean paint drip drywall mud from stair treads, make
clean and seal to see the concrete gray X X X Stair No. 2 Blue wall has
overspray and needs finish coat of paint X Stair No. 2 Blue wall has overspray
and needs finish coat of paint X Stair No. 2 Clean South CMU at top of landing
of concrete splatter or efflourescence - repaint X X Stair No. 2 Clean South CMU
at top of landing of concrete splatter or efflourescence - repaint X X Stair No.
2 At second floor line. Drywall sitting on top of beam and is not finished X X X
Too many gaps Stair No. 2 At second floor landing, clean slab and seal X Stair
No. 2 Work above storefront incomplete X X Stair No. 2 At North wall - repaint X
X Stair No. 2 At ceiling level, penetrations through wall needs to be sealed X X
Stair No. 2 Clean fire alarm pull box of tape, touch up grout line with puka X
Stair No. 2 Finish hardware for door needs to be completed X Stair No. 2 Second
floor landing jamb and header different paint colors - blue or white? X X Stair
No. 2 Clean storefront frame of sticky tape residue X X Stair No. 2 Speaker not
installed at top of stair/ceiling X Circulation Underside of acoustic deck needs
finish painting X Circulation Install all corner guard at walls, CMU X General
Note #2 on floor plans Circulation Walls needs block filler and finish paint X
Circulation Water fountain not installed, finish wall painting X Circulation
Floor requires cleaning/grinding and sealer applied X Circulation Expansion
joint incomplete at Circulation side of wall X Circulation Data and Comm cabling
incomplete at cable tray X Circulation Wiring devices incomplete at East wall X
Circulation Floor requires cleaning/grinding before sealer X Circulation Walls
need block filler and finish paint X Circulation Underside of metal decking is
to be painted X Circulation Cable penetration through walls needs firestop bags
X Circulation Sawcut joints to be cleaned and caulked before floor sealing X X
Circulation Floor beneath Stair S4 needs cleaning/grinding and sealing X
Circulation Corners guards at all corners - after painting X A typical
requirement Facility Repair Man door FS142B touch door and frame X B-S2-04
B-S2-05 B-S2-06 B-S2-07 B-S2-08 B-S2-09 B-S2-10 B-S2-11 C-FS141-02 C-FS141-03
CIRCULATION FS141 B-S2-17 B-S2-18 C-FS142-01 SECTOR C - FIRST FLOOR FACILITY
REPAIR FS142 B-S2-12 B-S2-13 B-S2-14 B-S2-15 B-S2-16 C-FS100-01 C-FS100-02
C-FS100-03 C-FS100-04 C-FS100-05 C-FS100-06 C-FS100-07 C-FS100-08 C-FS141-04
C-FS141-05 C-FS141-06 C-FS141-07 CIRCULATION FS100 - Main Corridor C-FS141-01
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 22 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite023.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Facility Repair Overhead coiling door FS142C not installed X X X X
Need electrical provisions Facility Repair Floor will require cleaning/grinding
and then sealed X Facility Repair Fan is mounted too low and will interfere with
Mezzanine operations X X X X X Facility Repair Lights mounted too low and will
interfere with Mezzanine operations X X X X X Facility Repair Seal penetrations
for sink. Install millwork and countertop X Facility Repair Touch up East wall
junction box X X Facility Repair Touch up South wall receptacle X Puka at wall
Facility Repair South wall missing device X Facility Repair Door FS142A touch up
door and frame, door light missing screws X X Facility Repair Caulk 2 sides CMU
to tube steel column at North wall X X X X Facility Repair Touch up North fire
alarm device X X Facility Repair Complete electrical installation at floor X X
Conduit sheared off? Facility Repair Touch up around JB and wall cover plate at
Stair 9 X X X Facility Repair Repair flashing at clearstory louvers X X X
Facility Repair Repair flashing at clearstory louvers X X X Facility Repair Seal
pipe penetrations in West wall X Facility Repair Seal pipe pentrations in West
wall X Facility Repair Repair Dust Collector Ducts in GSE shop area X X Addendum
#2 (04-26-16) Facility Repair Chain link cages not installed X Addendum #2
(04-26-16) Office Install millwork and then finish base X Office Data cabling
incomplete X X Conflict with millwork? Office Unmask light at ceiling X Office
Door FS143 touch up door and frame, install bumpers X Office Unmask fire alarm
and touch up perimeter X X X gaps, puka Loading/High Bay Storage Flash, caulk
top of louvers X X X X X Loading/High Bay Storage Web joist installed to remain
open? Code issue? X X X X How to finish? Loading/High Bay Storage All door
frames not grouted. Holes in frames to be patched X X X Loading/High Bay Storage
Touch up, repair penetration at South wall X X Loading/High Bay Storage Touch up
door and frame - Typical X X Doors may need adjusting Loading/High Bay Storage
Device missing on the West wall X Loading/High Bay Storage Touch up base of
walls - typical X Loading/High Bay Storage Saw cuts in floor need cleaning and
caulking, floor to be sealed X X Loading/High Bay Storage Floor requires
cleaning/grinding before sealing X X X Need to remove all the tire marks
Loading/High Bay Storage Center and right louver has a damaged frame X X
Loading/High Bay Storage Touch up caulk/paint at louvers - typical. Louver has
big separation at left corner X X X Loading/High Bay Storage Overhead coiling
door FS149D not installed with electrical provisions. Metal decking and header
not painted yet X X X C-FS142-19 C-FS143-03 C-FS143-04 C-FS149-04 C-FS149-05
C-FS149-11 C-FS149-12 OFFICE FS143 LOADING/HIGH BAY STORAGE FS149 C-FS149-03
C-FS142-17 C-FS142-18 C-FS142-15 C-FS142-16 C-FS142-04 C-FS142-10 C-FS142-11
C-FS142-12 C-FS142-13 C-FS142-14 C-FS143-01 C-FS143-02 C-FS143-05 C-FS149-01
C-FS149-02 C-FS149-06 C-FS149-07 C-FS149-08 C-FS149-09 C-FS149-10 C-FS142-03
C-FS142-06 C-FS142-07 C-FS142-08 C-FS142-09 C-FS142-02 C-FS142-05 C-FS142-20
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 23 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite024.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Loading/High Bay Storage CMU damaged at roll-up door opening X X
Column guards, bollards Loading/High Bay Storage Loading dock sprinklers need to
be installed between steel beams - too low. Decking at steel framing needs
painting X X X X X Head height is very critical! Loading/High Bay Storage
Loading dock drain trough too high X X X X X rework the finish elevations
Loading/High Bay Storage Loading dock elevation to be adjusted X X X X X Design
never worked, there is not curb or sidewalk Loading/High Bay Storage Clean
around tube steel at base and caulk X X X Messy Loading/High Bay Storage Ceiling
fan is too large, hung too low for this space. Ceiling lights will be in
conflict X X X X X Loading/High Bay Storage Door FS149A incomplete, touch up
painting, install finish hardware X X Office Touch up perimeter of fire alarm X
X Gaps and holes Office Install millwork and finish up base X X Flooring,
sealing? Office Wiring incomplete at West wall X Office Wiring incomplete at
South wall X Office Touch up caulking, paint at window frame - typical. Entire
areas need cleaning X X Office Light fixture or speaker missing at ceiling X
Headset/work Finish millwork install and baseboards X X Headset/work Unused
pentration at West wall X X X Clean it up, caulk Headset/work Touch up wall and
finish cover over door X X Messy Headset/work Unused penetration at North wall X
X Cap it and remove the tape Headset/work Condensate label coming off the piping
X X Valuable Goods Storage Touch up around the fire alarm device on the wall X X
Valuable Goods Storage Unused penetration on East wall X X Cap and remove the
masking tape Valuable Goods Storage Unused penetration on West wall X X Cap and
remove the masking tape Valuable Goods Storage Flash/close up top of wall to
steel X X X X X Valuable Goods Storage Touch up the bottom of the CMU wall
perimeter X Valuable Goods Storage Floor requires cleaning/grinding before
sealer X Supplies Caulk/seal between tube column and CMU X X X X X Supplies
Touch up around the fire alarm device at North wall X X X Supplies Unused
penetration at West wall X X cap if not to be used Supplies Unused penetration
at East wall X X Supplies Floor requires cleaning/grinding before sealing X
Supplies Flash/seal top of wall to steel X X X X X C-FS151-05 C-FS151-06
C-FS152-01 C-FS152-02 C-FS152-03 C-FS149-13 C-FS149-14 C-FS149-15 SUPPLIES FS154
C-FS151-01 C-FS151-02 C-FS151-03 C-FS151-04 C-FS149-19 C-FS153-01 C-FS153-02
C-FS153-03 C-FS153-04 C-FS153-05 C-FS153-06 OFFICE FS151 HEADSET/WORK FS152
VALUABLE GOODS STORAGE FS153 C-FS154-01 C-FS154-02 C-FS154-03 C-FS154-04
C-FS154-05 C-FS154-06 C-FS152-04 C-FS152-05 TOOL STORAGE FS155 C-FS149-16
C-FS149-17 C-FS149-18 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 24 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite025.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Tool Storage Touch up walls at covers and receptacles - typical X X
Messy Tool Storage Touch up around the fire alarm device on North wall X Tool
Storage Two unused pentrations in South wall X Clean and cap, not masking tape
Tool Storage Unused penetration in East wall X Tool Storage Unused penetration
in West wall X Tool Storage Touch up East wall pipe penetration X X Messy Tool
Storage Floor needs cleaning/grinding before floor sealer X Tool Storage Touch
up the bottom of the CMU wall perimeter X Controlled Materials Touch up door and
frame FS156 X X Controlled Materials Door FS156 missing hinge X X Controlled
Materials Touch wall switch at East wall X X Messy Controlled Materials Floor
needs cleaning/grinding before floor sealer X Controlled Materials Touch up the
bottom of the CMU wall perimeter X Controlled Materials Touch up North wall at
penetrations and in corner X X Controlled Materials Unmask device on North wall
X Controlled Materials Unused/unfinished work at North wall X Cap it, or use it
Controlled Materials Touch up around the finish plate over the door X X Messy
Circulation Complete installation of storefront doors and card reader wiring X X
Circulation Walk-off mat not installed X Circulation Walls not prepped for
finish filler and painting X X Circulation Floor requires/grinding followed by
sealer X X Circulation Repair damage to ductwork insulation X X Circulation
Patch holes in CMU wall at Electrical Room door X X Circulation Remove nail from
North wall at CMU joint X X Main Electrical Room Crack in slab originating from
conduit penetration - fix and seal/caulk X X X Main Electrical Room Saw cut
joints need cleaning and finishing X X Protect equipment from all dust!!! Main
Electrical Room Touch up floor at conduit penetrations X X Main Electrical Room
J-box on West wall missing cover X Main Electrical Room Incomplete wiring at
overhead near ductwork X X Main Electrical Room Electrical wiring incomplete
over double Door FS158A X Main Electrical Room Patch CMU chips and holes in West
wall by Door FS158B X X Data/Comm Room Seal tops of wiring penetrations from
conduits X Data/Comm Room Clean/grind floor and seal. Base required? X Protect
all the equipment from dust!!!!! Communications Clean floor and apply sealer X
C-FS156-01 C-FS160-01 COMMUNICATIONS FS160 C-FS156-02 C-FS158-03 C-FS158-06
C-FS156-07 C-FS156-08 C-FS156-09 C-FS155-06 C-FS155-07 C-FS155-08 C-FS155-01
C-FS155-02 C-FS155-03 C-FS155-04 C-FS155-05 CONTROLLED MATERIALS FS156
C-FS158-02 C-FS158-07 CIRCULATION FS157 - at Grid Line 3 C-FS158-04 C-FS157-01
C-FS157-02 C-FS157-03 C-FS157-04 C-FS157-05 C-FS157-06 C-FS157-07 C-FS158-01
C-FS156-03 C-FS156-04 C-FS156-05 C-FS156-06 C-FS159-01 C-FS159-02 MAIN
ELECTRICAL ROOM FS158 DATA/COMM ROOM FS159 C-FS158-05 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 25 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite026.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Communications Cable tray at East wall needs fire bagging when
wiring is complete X X Communications Door FS160 needs grouting. Touch up door
and frame X X Copy/Work Room Finish painting walls and finish base work. Install
shelving and millwork and work counters X Copy/Work Room Wall base not installed
X Copy/Work Room Unmask fire alarm at East wall, and fill gaps around device X
Copy/Work Room Switch cover missing at South wall X Copy/Work Room Complete
install of light fixtures X Open Office Unmask fire alarm on South wall and fill
gaps around the perimeter - typical X Open Office Complete install of light
fixtures X Open Office Wall base not installed X Open Office Finish painting of
all walls X Open Office Finish up all electrical devices on the walls X Open
Office Repair broken conduit at floor. Carpet already installed X X X Open
Office Make carpet install better at floor conduits X X X Open Office Touch up/
finish painting on tube steel column X Open Office Anodize damage to aluminum
glass frames, clean frames and glass. Install roller shades. X X X Open Office
Column on North wall needs to be refinished X Open Office Repair small tears in
the duct insulation X X Conference Room Wall paint not complete with final coat
X Conference Room Base incomplete at finish floor X Conference Room Finish
electrical plates and work not complete X Conference Room Light fixture at
ceiling not installed X Lobby Door FS164 glass lite not installed X X Lobby
Electrical devices and finish plates not done X Lobby Base not installed at
finish floor X Lobby Wall paint not complete with final coat X Circulation
Walk-off mat not installed at front door X Circulation Storefront Door FS165
incomplete X Circulation Slab floor requires cleaning/grinding and then sealing
X X Circulation Walls not prepped and painted X Circulation Saw cut joints at
slab need cleaning and caulking X Before sealing floor C-FS162-10 C-FS163-04
C-FS165-01 C-FS165-02 C-FS164-02 C-FS164-03 C-FS164-04 C-FS160-02 C-FS160-03
COPY/WORK ROOM FS161 OPEN OFFICE FS162 CONFERENCE FS163 C-FS161-01 C-FS161-02
C-FS161-03 C-FS165-03 C-FS165-04 C-FS164-01 C-FS163-03 C-FS161-04 C-FS161-05
C-FS162-01 C-FS162-11 C-FS163-01 C-FS163-02 C-FS162-02 C-FS162-03 C-FS162-04
C-FS162-05 C-FS162-06 C-FS162-07 C-FS162-08 C-FS162-09 C-FS165-05 LOBBY FS164 -
off Grid Line C/5.4 and connects to Open Office FS162 CIRCULATION FS165 Wesley
R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 26
of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite027.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Break Room Missing base at finish floor X Break Room Wall needs
final coat of paint after all the millwork and touch ups X Break Room Overhead
lights not installed X Break Room Millwork, countertop, plumbing not installed.
Appliances need to be supplied too. X Break Room Damage to anodized aluminum
frames at windows. Roller shades needs to be installed, glass cleaned X File
Room Base at finish floor incomplete X File Room Wall needs final coat of paint
X File Room Finish hardware at door incomplete X File Room Unmask fire alarm
device at West wall X File Room Overhead light fixtures not installed X Training
Walls need finish painting X Screens? Whiteboards? Training Complete finish
hardware installation Door CS123 X Training Base at wall after carpeting X
Training Floor needs to be cleaned, sealed and carpeted X Training Soffit and
ceiling, lighting incomplete X Training Refinish, repaint tube steel column X X
Training Gap between curtain wall and aluminum storefront X X Clean and then
install roller shades Training Electrical floor box work incomplete X X Training
Finsh electrical provisions at East wall - typical throughout X Training Offices
Finish millwork install and then finish base throughout room X Training Offices
Electrical and data work incomplete X Training Offices Light fixtures not
installed. Projection mounts? X Training Offices Door CS126 hardware not
installed X Training Offices Seal conduit penetration in East wall, repaint X X
Training Offices Cabling incomplete. Finish and install fire bagging X
Mechanical Structural steel framing incomplete with doors X X X X ? Hawaiian Air
may change to roll-up door? Need to resolve before shoring is removed Mechanical
Paint underside of metal deck and gyp board walls X Mechanical Repair lagging X
X X Typical; holes in duct for TAB/ Need to be sealed? Mechanical Remove and
patch CMU where stud fasteners remain X X X Mechanical Remove shoring after
structural work complete X C-FS166-05 C-FS168-01 C-FS168-02 C-CS127-04
C-CS127-05 C-CS127-02 C-CS127-03 C-CS123-03 C-CS123-04 C-CS123-05 C-CS123-06
C-CS127-01 C-CS123-01 C-FS168-04 C-FS168-05 C-CS123-02 C-FS166-03 C-FS166-04
C-CS123-07 C-CS123-08 C-CS126-04 C-CS126-05 C-FS168-03 C-CS126-06 C-FS166-01
C-FS166-02 C-CS126-02 C-CS126-03 TRAINING OFFICES CS126 BREAK ROOM FS166 FILE
ROOM FS168 - inside Open Office FS162 TRAINING CS123 - at Grid Line 7 MECHANICAL
ROOM CS127 TRAINING CS128, CS129 and CS130 aka Command Center C-CS123-09
C-CS126-01 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 27 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite028.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Training Operable partions to be installed when carpeting done X
Training Soffits not complete, projection mounts X X Training Floor to be
cleaned/sealed and carpeting X X Training Electrical and data floor boxes
incomplete X Training Install finish base after carpeting is installed X
Training Install light fixtures, projection mounts, power X X X Drawings not
completed for contract work Training Complete mechanical provision outside at
corridor, finish drywall work X X X Training Remove shoring after structural
work in corridor done X X X Training Unmask items on West wall, projection
screens, TV mounts, white boards X Training Finish painting X Mechanical
Structural steel framing incomplete with doors X X X X ? Hawaiian Air may change
to roll-up door? Need to resolve before shoring is removed Mechanical Paint
underside of metal deck and gyp board walls X Mechanical Remove and patch CMU
where stud fasteners remain X X X Mechanical Finish on drywall incomplete X X X
Mechanical Remove shoring after structural work complete X Storage Floors to be
cleand/grind and sealer applied X Storage Finished switch plates not installed X
Storage Light fixtures not installed X Mezzanine Clean and touch up rungs to
roof ladder X X Mezzanine Seal floor penetrations by East wall X X Mezzanine
Floor needs cleaning/grinding beofre floor sealer X Mezzanine 2 - unused
pentrations on East wall or more work to be done? X Mezzanine Seal 3 pipe
pentrations by south wall X X Mezzanine Seal duct penetrations at South wall -
typical X X X Looks unfinished Mezzanine Caulk gaps in wall at seat of joist
girder in south wall X X Mezzanine Seal pentration of copper pipe at South wall
X X Mezzanine Remove wood wedge and seal floor penetration at West side X X
Mezzanine Unused pentration on South wall; cap X Stair S9 Touch up stair treads
and landing - typical X X Clean all paint, drywall, make clean gray Stair S9
Repair damaged lagging at pipe X Stair S9 Repair large crack in slab at CMU by
handrail and adjacent holes in CMU X X X C-FS200-08 C-CS128-04 C-CS128-05
C-CS128-06 C-CS128-07 C-CS128-08 C-CS128-09 C-CS128-10 C-CS131-01 C-CS131-02
C-S9-02 C-S9-03 C-CS128-01 C-CS128-02 C-CS128-03 C-FS200-01 C-S9-01 C-FS200-02
C-FS200-03 C-FS200-04 C-FS200-05 C-FS200-06 C-FS200-07 MEZZANINE FS200 STAIR S9
- going up to Mezzanine C-FS200-09 C-FS200-10 C-CS131-03 C-CS131-04 C-CS131-05
C-CS138-01 C-CS138-02 C-CS138-03 MECHANICAL ROOM CS131 STORAGE CS138 and CS139 -
inside Training Rooms Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 28 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite029.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Sidewalk Handrails at Stair S11 not painted X Sidewalk Handrail
base plate floating 2" above grade X X X Sidewalk Patch/repair damaged stair
nosings at Stair S11 X X X Sidewalk Touch up and complete painting at all pipe
columns Sidewalk Remove tape from Electric Room lock box X X Clean box of dirt
Sidewalk Finish painting Door FS158B X Sidewalk Finish painting Door FS159 X
Sidewalk Door 159 missing hinge X Sidewalk Pipe railings need painting per
specifications X Sidewalk Sheet metal siding over storefront incomplete X
Sidewalk Soffit incomplete at storefront Door FS165 X Sidewalk Storefront Door
FS165 frame caps not installed X Sidewalk Black cast iron pipes to be painted? ?
? Sidewalk Finish caulking exterior of expansion joint X X Sidewalk Cracks in
sidewalk need remediation X X Sidewalk Exterior lighting incomplete X Sidewalk
Doors CS129B and CS130B missing door hinges X Cargo Floor requires
cleaning/grind and apply sealer X Cargo Deficient installation of gable end fans
X X X X X No drawings Cargo No power to ceiling fans X X X X X Cargo No power to
roll-up doors X X X X X Cargo No power to dock levelers X X X X X Cargo Flash
and caulk around exterior louvers X X X X X Cargo Caulk transom over man door
C121H on Line 38 X X Cargo Install Door C121H on Line 38 X Cargo Dual Dock not
installed due to pit being built wrong, no power provisions to dock leveler X X
X X X Cargo Dual Dock not installed due to pit being built wrong, no power
provisions to dock leveler X X X X X Cargo Touch up bollard painting - typical
throughout X X X X Bollards and barriers for the new shelving in the center not
shown on drawings Cargo Assess cracking slab on West side by docks X X X Cargo
Repair sawcut overcut joints, clean and finish caulk X X X Cargo Scale trim
pieces need to be installed correctly - miters don't match X X X Typical at 2
scales, messy work Cargo Stainless steel corner guards on column corners -
typical throughout X X X Cargo Flash and caulk side of man door C121K South side
X X X X X Cargo Door C121K South side missing threshold X X X X Cargo Flash and
caulk over louvers on East side - typical on Line N and 38 X X X X X
C-Exterior-06 C-Exterior-07 C-Exterior-08 C-Exterior-09 C-Exterior-10 D-C121-17
D-C121-18 D-C121-10 D-C121-11 D-C121-12 D-C121-13 D-C121-14 D-C121-15 D-C121-16
C-Exterior-11 C-Exterior-12 C-Exterior-02 C-Exterior-03 C-Exterior-04
C-Exterior-05 C-Exterior-01 SECTOR C EXTERIOR C-Exterior-13 C-Exterior-14
C-Exterior-15 C-Exterior-16 C-Exterior-17 SECTOR D - FIRST FLOOR CARGO C121
D-C121-01 D-C121-02 D-C121-03 D-C121-04 D-C121-05 D-C121-06 D-C121-07 D-C121-08
D-C121-09 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 29 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite030.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Cargo Abandoned scale pit plates are warped - Line N X X X Cargo
Scale pit plates to be fastened? X X X X Cargo More cracking at slab at cast in
place pits X X X X Need fix Cargo Man Door C121N North side of Line N missing
threshold X X X Cargo Assess cracking slab at Grid 29/H X X X X Need fix Cargo
Patch holes in Line 29 CMU wall left of hose reel, repaint X X X Cargo
Construction joints to be cleaned and caulked X Cargo Cargo Loading Dock Header
Clearance X Addendum #2 (04-26-16) Cargo Cargo truck clearance when backed to
door X X Addendum #2 (04-26-16) Cargo Cubiscan scale Platform "bowed" X X
Addendum #2 (04-26-16) Cargo Rollup Door Heights and Delineators all doors X X
Addendum #2 (04-26-16) D-C121-30 Cargo ULD shelving in center of Cargo X X X Not
ordered. Addendum #2 (04-26-16) D-C121-31 Cargo Complete fire suppression at ULD
shelving. X X X Addendum #2 (04-26-16) D-C121-32 Cargo Bollards or traffic
barriers at ULD shelving X X X Not ordered. Addendum #2 (04-26-16) D-C121-33
Cargo At loading dock confirm bumpers and clearance to avoid hitting concrete
header. X X X Addendum #2 (04-26-16) D-C121-34 Cargo Exterior lighting at
loading dock X X X Addendum #2 (04-26-16) D-C121-35 Cargo (F to G) Install chain
link cages for valuable goods. X Delta 20. Addendum #2 (04-26-16) Cooler Install
Dynaco cooler Door C127D on West entrance into cooler X X X Not ordered, or go
back to the Rite Hite door. Confirm with HA Cooler Complete trench drain work at
Door C127B X Cooler Install power to roll-up Door C127B on West side X ? Cooler
Patch wall penetration at CMU for sprinkler line. X X Cooler Paint the underside
of the canopy West side and framing and plates; similar on the East side X X
Cooler Complete door hardware and wiring at Door C127H X X Cooler Patch and
paint conduit penetrations in Northeast corner X Cooler Remove plastic
protective film at walls and doors - typical X Cooler Complete electrical
installations in Southwest corner X Cooler Clean sawcut joints and caulk and
clean/grind floor and apply sealer X X Cooler Complete installation of Cooler
man door X Cooler Paint all bollards and barriers - interior and exterior X
Traffic yellow Cooler Ceiling fans mounted on the wrong side; shelves to be in
this postion X X X X X Roof fans do not sit on a curb! Cooler Shelving to be
installed on the South side of the Cooler X X Not purchased Cooler Install
Dynaco door C127A on West side going into Cargo X X Not purchased Cooler
Complete Cooler Door C127G X Cooler Install Dynaco Door C127F on East side X Not
purchased Cooler Seal conduit penetrations through cooler ceiling - typical X
Cooler Patch and paint conduit penetrations in Northeast corner X Cooler Install
power to roll-up door C127C on East side X X X Cooler Complete door hardware at
Door C127J X Cooler Complete electrical installations in the Southeast corner X
D-C121-29 D-C121-22 D-C121-23 D-C121-24 D-C121-25 D-C127-04 D-C127-05 D-C127-06
D-C127-07 D-C127-08 D-C127-09 D-C127-10 D-C127-11 D-C121-28 D-C121-19 D-C121-20
D-C121-21 D-C121-27 D-C127-19 D-C127-01 D-C127-20 D-C127-21 D-C127-22 D-C127-02
D-C127-03 D-C121-26 D-C127-18 COOLER BUILDING C127 - attached to Cargo Line 38
D-C127-12 D-C127-13 D-C127-14 D-C127-15 D-C127-16 D-C127-17 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 30 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite031.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Cooler Cargo SS AG Inspection Table and Light X Addendum #2
(04-26-16) Cooler Roof condenser/equipment not on isolation mounts X X X
Addendum #2 (04-26-16) Cargo Exterior Loading dock pipe railings need painting X
Cargo Exterior Bollards need prep and painting X Cargo Exterior Man Door C121H
missing hinge for door, needs paint touch up X X Cargo Exterior Structural steel
barriers need prep and finish paint X Cargo Exterior Lower rail at roof ladder
needs zinc touch up before painting X X X Cargo Exterior Fix grout and make
water-tight at Cooler East wall Line 38 X X X Grout cracking Cargo Exterior
Clean/fix CMU chips at Door C121Q opening, paint X X X Cargo Exterior Sprinkler
drain line needs preservation - rusting X X X Also needs cleaning of gunky stuff
Cargo Exterior Door C121K missing hinge X X X Cargo Exterior Caulk/flash tube
steel to CMU X X X X X Cargo Exterior Paint Line N bollards X Cargo Exterior
Line N canopy needs painting, roofing, flashing X Cargo Exterior Cart chargers
not installed at Line N or 24 X X X X Cargo Exterior Standard CMU block walls
not sealed?? X Cargo Exterior Line 24 canopies needs painting throughout X X X
Cargo Exterior Door S118D missing hardware X Circulation Complete installing
door hardware and touch up CMU wall paint X Circulation Complete installation of
building expansion joint gasket and seal daylight gap/s. Unmask pipes when
painting is complete X X X Circulation Unmask piping and touch up painting at
CMU repairs X X Circulation Remove paint from copper pipe (overspray) and repair
damaged pipe insulation and repaint X X Circulation Patch hole in CMU wall and
make good if not going to be used. Repaint. X X X Circulation Complete
electrical provisions in corridor, after all painting done X Circulation
Complete electrical provisions in corridor, after all painting done and seal all
penetrations through the wall. X Circulation All light fixtures installed? X X X
HA to decide, dim Circulation Confirm locker layout in corridor, and location of
the outlets. Slab to be cleaned/grind, sawcut joint caulked and floor sealed X X
Circulation Complete installation of walk-off mats at doorways as required
(typical) X Addendum #2 (04-26-16) D-C127-23 D-Exterior -05 D-Exterior -06
D-Exterior -07 D-Exterior -08 D-Exterior -09 D-Exterior -10 D-Exterior -11
D-Exterior -12 D-Exterior -13 D-Exterior -14 D-Exterior -15 D-Exterior -16
CIRCULATION C100 - between Grid Line 27 and 27.4 CIRCULATION C101 - at Men's and
Women's Restroom E-C100-07 E-C100-08 E-C100-09 D-Exterior -04 E-C100-02
E-C100-03 E-C100-04 E-C100-05 E-C100-06 SECTOR E - FIRST FLOOR CARGO EXTERIOR
D-Exterior -01 D-Exterior -02 D-Exterior -03 E-C100-01 D-C127-24 E-C100-10
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 31 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite032.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Transition between CMU and drywall not flush; match top
and bottom walls X X Circulation Complete painting on walls X Circulation Clean
and seal floors, complete painting of walls, base work X Circulation Transition
between CMU and drywall not flush; match top and bottom walls X X Men's Restroom
Complete finish hardware install, touch up paint on frame and door X X Men's
Restroom Complete electrical work for plumbing fixtures, and then the tile work.
Install plumbing fixtures X X X Men's Restroom Complete toilet accessories,
toilet seat. X X X Are stall widths adequate? Men's Restroom Complete gyp board
work on ceiling and finish painting X X Men's Restroom Correct mitered tile -
there's no joint for grout X X X Just set flush Men's Restroom Complete
installation of cover plates over electrical junction boxes - typical X X Men's
Restroom Rework ceramic tile corner to match base; square vs. rounded - in two
places X X X X Men's Restroom Remove steel rod that is cut flush to CMU wall.
Patch and paint X X X Janitor's Closet Complete finish hardware on door, door
bumpers, mop holder. Finish painting X X Janitor's Closet Complete finish around
junction box and repaint X X X Janitor's Closet Complete painintg on all walls X
Service Center Complete millwork installation and electrical data provisions and
Owner supplied equipment X X Service Center Confirm millwork placement vs. power
and data outlets. FIDS missing, etc. X X X X Work never got on to the drawings
and electrical on backgrounds all messed up, incomplete or wrong Service Center
Complete cased opening, Parcel Bin and draft curtain X X Not ordered yet Service
Center Complete HVAC and electrical ceiling penetrations - seal X X Service
Center Complete painting, clean paint off braided expansion fire pipe section. X
X Office Complete millwork install, finish up flooring work, electrical and data
X X Office Complete touch ups at drywall and touch up painting X X MEN'S
RESTROOM C102 JANITOR C103 SERVICE CENTER C108 OFFICE C109 STORAGE C110 - Grid
D/28 E-C101-03 E-C102-02 E-C102-03 E-C102-04 E-C102-05 E-C102-06 E-C102-07
E-C103-02 E-C108-04 E-C108-01 E-C108-02 E-C108-03 E-C108-05 E-C102-08 E-C101-01
E-C101-02 E-C101-04 E-C102-01 E-C109-01 E-C103-01 E-C103-03 E-C109-02 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 32 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite033.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Storage Complete door hardware and card reader. Paint frame and
door X X Storage Provide adjustable shelving as shown on plans. Is there
blocking? X X Storage Caulk at duct penetration through wall. Finish painting
walls X X Open Office Complete finish door hardware and card reader X X Open
Office Complete cabinet and countertop work and finish base at floors. Confirm
the floor outlets vs. HA lateral files X X X Electrical drawing not correct?
Open Office Confirm electrical and data locations. Grommets at countertop?
Finish rubber base X X Open Office Repair all damage duct insulation and paint
to match X X Open Office Complete installation of cabinets, countertops and
rubber base at floors. Grommets at countertop? X X Open Office Complete
installation of cabinets, countertops and rubber base at floors. Grommets at
countertop? Floor outlet in the right location? Need to confirm Owner furnished
equipment and to fit X X Open Office Clean out all cabinets and shelves - dirty,
typical throughout X X Open Office Make the quad outlet level (crocked) and
touch up paint on walls X X Office Complete finish hardware install and finish
touch up painting at door, frame and walls X Office Fix gaps at electrical and
data outlets/plates X X Office Complete electrical provision at the ceiling
space X Office Complete touch at wall and HVAC register, paint X X Office Caulk
bottom at floor of linoleum to metal door frames X X X Typical throughout
Circulation Complete door hardware, card reader, rubber bumpers, touch up paint
X X Circulation Complete CMU patch work and touch up paint at walls and
frame/door X X Circulation Complete all cabling in trays. Cap all abandoned or
future conduits X X Circulation Caulk bottom at floor of linoleum to metal door
frames X X X Typical throughout Circulation At the top and bottom of the rubber
base, just at the corner, caulk the gaps X X Linoleum overcut Audit Office
Complete door finish hardware, card reader provisions. Paint door and frame X X
Audit Office Caulk gaps around receptacles and finish plates X X OPEN OFFICE
C111 OFFICE C113 CIRCULATION C114 - Grid 28/C AUDIT OFFICE C115 E-C110-03
E-C111-01 E-C111-08 E-C113-01 E-C113-02 E-C113-03 E-C113-05 E-C114-01 E-C114-02
E-C113-04 E-C114-03 E-C111-02 E-C114-04 E-C114-05 E-C115-01 E-C115-02 E-C110-01
E-C110-02 E-C111-03 E-C111-04 E-C111-05 E-C111-06 E-C111-07 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 33 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite034.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Audit Office Fix gaps at typ board and CMU corner, repaint X X
Audit Office Rubber base is in, but not the millwork and countertop. Look at the
work to be completed in this room. X X Women's Restroom Complete installation of
door hardware, rubber bumpers, touch up paint at door and frame X Women's
Restroom Correct mitered tile - there's no joint for grout X X X Just set flush
Women's Restroom Review layout of partitions. Water supply may be in conflict
and require moving. Complete tile work and all toilet accessories X X X X
Women's Restroom Complete access panel work and touch up ceiling and paint X X
Women's Restroom Review finish of drywall work and maybe refinish X X Women's
Restroom Review clearances for ADA requirements in the toilet stall X X X
Women's Restroom Complete wall access panel and touch up paint X X Women's
Restroom Complete paint above door frame on the inside X Storage Complete finish
hardware at door and touch up painting X X Storage Complete electrical
provisions and unmask smoke detector X X Storage On the inside, touch up door
and frame, complete hardware X X Comm Room Complete door hardware and card
reader installation X Comm Room Complete data and communication wiring X Comm
Room Complete electrical provisions, new conduits to be painted, pipe
penetrations to be sealed. Remove tape from plywood to show 'Dricon' plywood X X
Too late to paint plywood Circulation Complete CMU patch and touch up paint,
corner guards X X Circulation Re-do CMU wall patch above door at conduit and
repaint X X X Messy Circulation Adjust pipe brackets again for proper fit and
fix insulation, repaint X X X Circulation Paint all newly installed conduits to
match existing X X Circulation Paint holudays in steel beams in corridor X X
Circulation Complete electrical provisions, if conduit not to be used - cap.
Corner guards - typical X X Bag/Cargo Hold Inside Bag Hold at top of door header
remove blue tape and refinish door and frame and install door bumpers X X
Bag/Cargo Hold Is fire sprinkler and light fixture in conflict? X X X North west
corner in Bag Hold Bag/Cargo Hold Power and Data outlets in conflict with
shelving X X X E-C119-02 E-C119-03 E-C119-04 E-C119-05 WOMEN'S RESTROOM C116
STORAGE C117 COMM ROOM C118 CIRCULATION C119 - at Grid Line F BAG/CARGO HOLD
C120 E-C117-02 E-C117-03 E-C118-01 E-C118-02 E-C118-03 E-C120-02 E-C120-03
E-C119-01 E-C119-06 E-C120-01 E-C116-08 E-C117-01 E-C115-03 E-C115-04 E-C116-01
E-C116-07 E-C116-06 E-C116-02 E-C116-03 E-C116-04 E-C116-05 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 34 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite035.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Bag/Cargo Hold Power and Data outlets in conflict with shelving X X
Confirm with Hawaiian Airlines Bag/Cargo Hold Patch all wall penetrations and
repaint. All new conduits to be painted X X Bag/Cargo Hold Shelf unit hitting
junction box X OK with Hawaiian Airlines? Bag/Cargo Hold Patch the ceiling at
the North east corner and paint. New conduits to be painted to match existing. X
X X Bag/Cargo Hold Power and Data outlets below shelving; confirm OK with HA X X
X Under Mezzanine Patch and finish the plate at the junction box - West wall X
Under Mezzanine Is piping insulation complete on West wall? Seal all
penetrations at the CMU walls - typical. X X Under Mezzanine Is piping
insulation complete on West wall? X X Under Mezzanine Seal penetrations and
paint the new conduit to match existing X X Under Mezzanine Traffic barriers not
installed on West, North and East walls X X X The KTA drawings shows them Under
Mezzanine Light fixtures to be installed no lower than the I-beams X X X X Under
Mezzanine Floor slab to be cleaned/grind, joints caulked and floor sealed X X X
Under Mezzanine Newly installed conduits to be painted to match existing X Under
Mezzanine At North east corner, patch CMU grout and repaint X X Under Mezzanine
Clean scuffed up CMU and touch up paint X X X Under Mezzanine Seal pipe
penetrations goint out on East wall. Shelving to be in this area! X X X X Need
pipe guards Under Mezzanine Delineators for 'clear head height' was to be
installed at ductwork to coincide with roll-up door height. X X X X X Under
Mezzanine Paint new conduits and provide guards around columns X X Under
Mezzanine Fire Sprinkler Piping under Supply Mezzanine - Clearance Issue X X
Addendum #2 (04-26-16) Ag Inspection Office Touch up door and frame as needed X
Ag Inspection Office Finish up millwork in Ag office. X X Outlets in right
place? Grommets on countertop? Ag Inspection Office Light fixtures not installed
X Ag Inspection Office Unmask fire alarm device X Ag Inspection Office Clean out
sawcut joints, caulk and finish floor and base work. X X Animal Hold Touch up
door and frame as needed X Animal Hold Anchoring of frame - screw to be flush
with frame X X X Scewed Animal Hold Patch pukas around fire alarm device X X
Animal Hold Unmask and clean all the mechanical equipment X Animal Hold
Condensate drain to floor - the floor does not slope to drain X X X X AG
INSPECTION C122 ANIMAL HOLD C123 E-C121-07 E-C121-08 E-C121-09 E-C121-10
E-C121-11 E-C123-02 E-C123-03 E-C123-04 E-C123-05 E-C120-08 E-C120-04 E-C120-05
E-C120-06 E-C120-07 E-C122-01 E-C122-05 E-C123-01 E-C121-12 E-C121-13 E-C122-03
E-C122-04 E-C121-01 E-C122-02 UNDER MEZZANINE - No numbering but part of C121
E-C121-02 E-C121-03 E-C121-04 E-C121-05 E-C121-06 E-C121-14 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 35 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite036.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Animal Hold Clean sawcut joints, caulk and use appropriate caulking
for an epoxy floor X X X Complete drain work too. Animal Hold Floor ponds in
Northeast corner X X X Animal Hold Patch the overcut at the CMU wall receptacle
X X Conference Room Finish hanging door, finish hardware and wiring X X
Conference Room Finish up lighting and ceiling work X X Conference Room Clean
sawcut joints, caulk, grind floor and apply finish. Base? X X Conference Room
Clean sawcut joints, caulk, grind floor and apply finish. Base? Install white
board? X X Conference Room Finish acoustical tile ceiling and lights X Sprinkler
Valves Finish and clean up hardware installed, install rubber bumpers X X
Sprinkler Valves Clean and complete grout patching at the perimeter bottom,
repaint X X Sprinkler Valves Clean off paint or tape on the flush bolts X X
Sprinkler Valves Repaint the walls where conduit and junction boxes were removed
X X Sprinkler Valves Repaint the walls where conduit and junction boxes were
removed X X Sprinkler Valves Repaint the walls where conduit and junction boxes
were removed. Paint the new conduits. X X Sprinkler Valves Clean and fix around
seal of the drain into sleeve X X X Messy Sprinkler Valves Patch the pukas in
the CMU and repaint X X Controlled Materials Complete security wiring at the
door, and finish hardware work. Jamb grouted? X X Controlled Materials Touch up
painting all around man door frame X X Controlled Materials Bollards on the
inside need to be painted traffic yellow X X Controlled Materials Hole exists
near roll up door header but is patched on the corridor side. Patch and paint if
not needed X X X Controlled Materials Overhead roll-up door and electrical
provisions not completed X X X X Controlled Materials Expansion joint work at GL
C and 26.1 needs to be installed X X X X Controlled Materials Espansion joint
work at ceiling to be completed X X X X Controlled Materials Unmask all fire
sprinklers X Controlled Materials Underside of decking, foam spray cleaned in
some areas, some not. Make all good and repaint X X Controlled Materials The
floor is not cleaned and the sealer is incomplete X X X Controlled Materials
Patch and paint the puka in the Southeast corner of the room X X E-C128-07
E-C128-08 E-C128-01 SPRINKLER VALVES ROOM C128 E-C124-01 E-C124-02 E-C124-03
E-S117-10 E-S117-11 E-C128-04 E-C128-05 E-C128-06 CONTROLLED MATERIALS S117
CONFERENCE ROOM C124 E-C124-04 E-C124-05 E-C128-02 E-C128-03 E-S117-02 E-S117-03
E-S117-04 E-S117-09 E-C123-06 E-C123-07 E-C123-08 E-S117-01 E-S117-05 E-S117-06
E-S117-07 E-S117-08 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 36 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite037.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Controlled Materials Parts and pieces of shelving to be completed
and installed X Electrical Complete installation of door hardware, touch up
paint on door and frame. Cap conduits not to be used X X Electrical Complete
electrical provisions. Remove temp power cord and patch/paint wall when work
complete. Cap conduits not to be used. X X Electrical Seal all conduits going
through ceiling, cap conduits not to be used, paint new conduits to match
existing X X Electrical Clean all slab joints and caulk. Clean and seal floor X
X X COVER ALL EQUIPMENT!!!!!!! Electrical Complete all electrical work, clean
and label panel work X High Bay Storage Touch up paint on all the bollards
-typical X X High Bay Storage At the intersecting CMU walls the expansion joint
is not complete X X High Bay Storage All of the stainless steel corner guards
need to be installed X High Bay Storage At Grid Line D/24 the cart chargers have
not been installed per the Change Orders No. 1 and 5 X X X X ? High Bay Storage
At the louvers, all the debris should be cleaned out - typical X X High Bay
Storage Hopefully the threshold can fit under Door S118G X X High Bay Storage
Patch around the junction boxes and repaint. Work around the tube steel columns
looks incomplete X X X 'bug holes' High Bay Storage All the motorized roll up
doors do not have electical provisions to power up X X X X X In the original RFP
High Bay Storage All the column covers to be installed X High Bay Storage At GL
24/K and L a conduit and incomplete work. At this bay, the header is not caulked
to the CMU wall - all the others are finished caulked X X X High Bay Storage At
GL 24, install roll-up Door S118E X High Bay Storage Typical at all the roll-up
doors and tube steel frame - seal and caulk the gap between steel and CMU, can
see daylight. Finish below louver frame too, caulking? X X X X High Bay Storage
Typical at all the roll-up doors and tube steel frame - seal and caulk the gap
between steel and CMU, can see daylight. Need finish hardware installed at Door
S118D X X X X High Bay Storage Need electrical provisions for the motor driven
roll-up Door S121B X X X High Bay Storage At GL 27/M under Stair S10 grout the
little bug hole in the corner and repaint X X High Bay Storage Confirm with HA
on where to store the surplus shelving not being fabricated and installed. X At
is present location may be OK. High Bay Storage At the high Bay shelves on the
East side shows signs of rust. Commercial Shelving to rehabilitate shelves.
Complete installation with 4 anchor bolts X X X Supposed to be powder coated
E-C129-01 E-C129-02 E-C129-03 E-C129-04 E-C129-05 ELECTRICAL C129 - at Grid Line
27/D E-S118-01 E-S118-02 E-S117-12 E-S118-08 E-S118-09 E-S118-10 E-S118-11
E-S118-12 E-S118-13 E-S118-14 E-S118-15 E-S118-16 E-S118-17 E-S118-05 HIGH BAY
STORAGE S118 E-S118-03 E-S118-04 E-S118-06 E-S118-07 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 37 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite038.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le High Bay Storage At the high Bay shelves on the East side shows
signs of rust. Commercial Shelving to rehabilitate shelves. X X X High Bay
Storage After completion of shelving, complete the fire suppression system at
the highest level, and mid-level as designed X High Bay Storage Complete
installation with 4 anchor bolts - typical throughout X High Bay Storage Renew
the joint at the base of the CMU walls, clean the drips on the wall at Line 27
and repaint X X X Dirty water drips from Mezzanine level High Bay Storage Under
Stair S6 all pipe pentrations to be sealed X High Bay Storage Under Stair S6 all
pipe pentrations to be sealed X Tire Storage Repaint or touch up all the painted
bollards X X Tire Storage Daylight between louver to tube steel and CMU to tube
steel. Seal these penetrations. Caulk bottom of louver to CMU X X X X Tire
Storage Installation of roll-up door S121E to frame got holes that need to be
patched and painted X X X Tire Storage Installation of roll-up door S121E to
frame got holes that need patched. Tube steel with gap at underside of header
neads to sealed, as attached to header has spalled the concrete X X X X X Tire
Storage There is daylight between CMU and tube steel; needs to be sealed X X X X
X Tire Storage Conduit from opposite side may not be used; confirm and patch
wall X X Tire Storage The underside of the lintel beam to be finished - can see
the cells. Weld marks to be cleaned and re-painted X X X Tire Storage The roll
up doors do not have power provisions to operate X X X X X Tire Storage The
unistrut framing to hold up the lights does not have any engineered drawings. X
X X X Tire Storage Confirm that tire racks been ordered. X Confirm with HA
catalog cuts. Addendum #2 (04-26-16) Mezzanine Finish barrier at top of Stair
S10. How does the rest of the handrail work? X X X X Mezzanine Finish barrier on
the East side of the Mezzanine X Mezzanine Half of the slab was not completed -
the Ewa side X X X Mezzanine The removable guard rails don't work safely X X X
HA to re-do with new design Mezzanine Finish all remaining guard rails and chain
link fencing. Fire alarm pull stations and devices to bee installed X X
Mezzanine Slab still needs to be fixed X X X Mezzanine Dimples in the slab need
to match the rest of the slab X X X Mezzanine Removable rail at Stair S6 to
remain; Hawaiian to redesign X X X Mezzanine Slab still needs to be fixed X X X
E-S118-18 E-S118-19 E-S118-20 E-S118-21 E-S118-22 E-S200-01 E-S200-02 E-S200-03
E-S200-04 E-S200-05 E-S200-06 E-S200-07 MEZZANINE S200 E-S200-08 E-S200-09
E-S118-23 E-S121-01 E-S121-02 E-S121-03 E-S121-04 E-S121-05 E-S121-06 E-S121-07
E-S121-08 E-S121-09 TIRE STORAGE S121 E-S121-10 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 38 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite039.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Mezzanine All of the steel column penetrations at the slab, Grid C
needs to be sealed properly - not with plywood X X X X X Mezzanine All of the
steel column penetrations at the slab, Grid C needs to be sealed properly - not
with plywood X X X X X Mezzanine At Grid C, the two differing materials to be
sealed X X X X X Big gap Mezzanine Vertical joint needs to be sealed X X X X X
Big gap Mezzanine New conduits to be painted to match existing X X Mezzanine
Electrical provisions or fire alarm to be completed X Mezzanine Electrical
provisions or fire alarm to be completed X Mezzanine Complete chain link fencing
and paint conduits X Mezzanine Traffic barrier plates not sitting flush with
floor - correct or fix X X Mezzanine Gable end fan supports not engineered and
designed. No power, automatic control, shrouds X X X X X Mezzanine Ceiling fans
do not have electrical provisions to operate. Where are the controls for these
fans? X X X X X Electrical Room Patch the pukas on the East CMU walls and
repaint X X Electrical Room Seal penetrations through the floor - typical X
Electrical Room Seal penetrations through the floor - typical X Electrical Room
Seal all penetrations through the wall and conduits X X Electrical Room Seal all
penetrations through the wall and conduits and paint the conduits and JB to
match existing X X Electrical Room Seal all penetrations - patch the overcut at
the drywall at ceiling X X Electrical Room Seal all penetrations through the
drywall at the ceiling X X Electrical Room Unmask the smoke detector X
Electrical Room Seal all penetrations through the metal deck X X X X X The
ceiling may not meet Code Electrical Room Unmask all louvers and make clean X
Electrical Room Door frame to be cleaned, install rubber bumpers - typical.
Drilled puka at joints to be patched. Electrical Room Adjust/fix the keyed
cylinders - spins and not working properly. X X Electrical Room Ceiling not
constructed to meet code. X X X X X Addendum #2 (04-26-16) Elevator Equipment
Room Behind Eevator and Electrical rooms, clean the deck and get equipment
tested X X Remove candlesticks and caution tape Elevator Equipment Room Seal all
penetrations through floor and cap conduits not used X X Elevator Equipment Room
Fix the vertical caulk joint and finish paint X X X Elevator Equipment Room
Unmask the fire alarm and smoke detector X X Elevator Equipment Room Floor needs
to be clean, sealed and rubber base X X X Elevator Equipment Room Straighten the
boxes on the West wall X X Elevator Equipment Room Ceiling not constructed to
meet code. X X X X X Addendum #2 (04-26-16) E-S201-08 E-S201-02 E-S201-03
E-S201-04 E-S201-05 E-S201-06 E-S201-07 E-S201-12 E-S202-01 E-S202-02 E-S202-03
E-S202-04 E-S202-05 E-S202-06 E-S200-12 E-S200-13 E-S200-17 E-S200-18 E-S200-19
E-S200-20 ELECTRICAL S201 E-S201-09 E-S201-10 E-S201-11 E-S200-10 E-S200-11
E-S200-14 E-S200-15 E-S200-16 E-S201-01 EQUIPMENT ELEVATOR S202 - Mezzanine
Level E-S201-13 E-S202-24 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 39 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite040.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Stairs At top of stair, patch puka and repaint X X Stairs At top
landing, gap may need to be highlighted. X X Is gap too big? Stairs Patch gouges
on CMU wall and clean/repaint dirty wall X X X Stairs Finished grout needs
painting at CMU wall X X Stairs Finished grout needs painting at CMU wall X X
Stairs Cane barrier at bottom of stair is dirty, needs cleaning. X X Handrail is
for top portion of stairway? Won't work. Too long? Stairs Clean stair of drips
on treads and risers - typical X X Stairs At the top landing the gap to the
Mezzanine slab may be too great X X Open Yard Windows at Line C to get aluminum
sunshades installed X X X Shades may not meeet size of window frames Open Yard
Line C and 21 canopies in its entirety to get painted X Open Yard Clean and
touch up doors with asphalt splatter X X X Open Yard Paint bollards and seal the
CMU block walls X Hangar 1L Cannot install S/S corner guards as outlets at
corner; typical throughout. Guards to be modified? X X X Hangar 1L Gable end
fans installed without engineered drawings for the supports. Shrouds to the
gable louvers not designed or installed X X X X X Power not provided to fans,
controllers, wall switch Hangar 1L Floor needs to be cleaned prior to turnover
to Hawaiian Airlines X HA to finish epoxy floor - By Others Hangar 1L Sawcut
joints to be cleaned and caulked. Need to verify compatible material for epoxy
(by HA) X Hangar 1L 5-ton overhead crane to be tested and re-certified with
permanent power X Hangar 1L Foam system to be tested and cleaned at dispensers X
X Hangar 1L Trench drains need to be opened, cleaned and tested X Hangar 1L Fall
arrest system 1L to be turned over to HA and not to be installed X X DCK
cannabelized this set due to missing parts. Turnover remainder to HA. Hangar 1L
Remanant and rubbish needs to be trashed X X Hangar 1L Computer Briefing Chip in
CMU wall at door opening X X X X Fire shutters at all windows, per Code Computer
Briefing Touch up paint at door frame after grout and patch at CMU X X X
Computer Briefing Missing electrical device over West door X Computer Briefing
Touch up around electrical outlet on North wall X X X E- Exterior-01 E-
Exterior-02 E- Exterior-03 E- Exterior-04 OPEN YARD EXTERIOR - Diamond Head side
of facility COMPUTER BRIEFING H101 F-H101-04 E-S10-02 E-S10-03 F-H101-01
F-H100-1L-01 F-H101-02 F-H101-03 SECTOR F - FIRST FLOOR HANGAR H100 1 LEFT -
Southwest corner E-S6-01 E-S6-02 E-S10-01 E-S6-03 F-H100-1L-02 F-H100-1L-03
F-H100-1L-04 STAIRS S10 - in Tire Storage up to Mezzanine F-H100-1L-05
F-H100-1L-06 F-H100-1L-07 F-H100-1L-08 F-H100-1L-09 F-H100-1L-10 E-S6-04 E-S6-05
STAIRS S6 - in High Bay up to Mezzanine Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 40 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite041.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Computer Briefing Electrical light fixtures not installed X
Computer Briefing South door missing finish hardware X Storage Light fixture not
installed X Storage Floor requires cleaning/grinding before application of
sealer X Storage Touch up fireproofing at conduit X X Storage Touch up door and
frame - painting X Storage Light fixture not installed X Storage Floor requires
cleaning/grinding before application of sealer X Storage Repair damage at West
wall X X Storage Touch up door and frame - painting X Storage Door H103 missing
hardware, strike plate, etc. X Maint Supervisior Office Light fixture not
installed X Maint Supervisior Office Floor requires cleaning/grinding before
application of sealer and rubber base X X Finish Schedule is not correct Maint
Supervisior Office Repair damage at the bottom portion of the Eat wall X X Maint
Supervisior Office Door H104 missing the intermediate hinge X X Fire shutters at
all windows, per Code Dock Office Missing device cover over door X X X Needs
help Dock Office Holes at CMU around electrical and data outlets X X X Dock
Office Wiring for electronic door hardware incomplete, jambs not grouted X X X
Fire shutters at all windows, per Code Dock Office Electrical light fixtures not
installed X Dock Office Lagging on ductwork to be repaired/replaced X X Dock
Office Missing service window and revised millwork X X X Change Order No. 5.
Addendum #2 (04-26- 16) Avionics Batteries Expansion joint at NW corner of room
incomplete X X Avionics Batteries Electrical and data outlets need touch up,
coordinated with 400 Hz power, inverter X X X X X 400 Hz provisions and power to
roll-up doors Avionics Batteries West door glass light frame missing screws X
Avionics Batteries Touch up paint at door, frame and wall at West door X X
Avionics Batteries Touch up junction box opening East wall X X 7-feet from North
wall Avionics Batteries Saw cuts in floor slab need caulking X X Avionics
Batteries Chip in CMU block by firm alarm East wall X X X Avionics Batteries
Comm cables and cable tray at South side is incomplete X X X Looks funky
Avionics Batteries Touch up paint at bollard East side of overhead door X
Avionics Batteries Touch up wall by overhead door spacer plates X X X Poor
workmanship Avionics Batteries Touch up paint at column and wall at grounding
cable X X X STORAGE H102 STORAGE H103 F-H102-03 F-H102-04 F-H103-01 F-MS100-02
F-MS100-03 F-H102-01 F-H105-05 F-H105-01 F-H105-02 F-H105-03 F-H105-04
F-MS100-05 F-MS100-09 F-MS100-10 F-MS100-08 F-H103-05 F-H101-05 F-H101-06
F-MS100-06 F-H104-02 F-H104-03 F-MS100-04 F-MS100-01 F-H104-01 MAINTENANCE
SUPERVISOR OFFICE H104 F-H104-04 AVIONICS BATTERIES MS100 F-MS100-07 DOCK OFFICE
H105 F-MS100-11 F-H103-02 F-H103-03 F-H103-04 F-H102-02 F-H105-06 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 41 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite042.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Avionics Batteries Touch up West wall at paint mark X Avionics
Batteries Expansion joint at Southwest corner not correct X X X X Was this ever
designed? Avionics Batteries Base of CMU wall needs completing - typical
throughout X X Avionics Batteries Touch up floor penetrations - typical
throughout X X X Poor workmanship Avionics Batteries Repair duct insulation
North of air handler unit X X Taping is messy workmanship Avionics/Batteries A/C
shop spaces seal at trench drains (typical all A/C spaces with roll-up doors) X
X Addendum #2 (04-26-16) Emergency Equipment Touch up bollard West of North door
X Emergency Equipment Touch up wall East and West of North door X Emergency
Equipment Complete/touch up at base of CMU wall - typical at perimeter X X
Emergency Equipment Touch up paint on West wall X Blotchy, dirty Emergency
Equipment Missing threshold East door X X X Emergency Equipment Material on
window glass - needs cleaning X X Emergency Equipment Touch up around electrical
outlet and data receptacles - typical throughout X X Emergency Equipment Touch
up paint on West wall near South side X X Emergency Equipment Repair chain for
overhead door X X X Need electrical power Emergency Equipment Touch up paint at
column and wall at grounding cable X X X Emergency Equipment Touch up welds and
paint at welded spacer plates for the overhead door framing X X X Welds look
teribble Emergency Equipment Flash or seal East side of overhead coiling door X
X X X Can see daylight Emergency Equipment Comm cables not installed yet in
cable tray on South side X Emergency Equipment Repair lagging on chill water
piping X X Emergency Equipment Unknown electrical wiring dangling from overhead
X Emergency Equipment Repair lagging and seal duct at air handler unit X X Paint
Booth Side and top lights not connected X X X X X Electricians say no power
going to Booth Paint Booth Stainless steel panels need cleaning throughout X X
Paint Booth Exterior roll-up door missing X X X X Ordered? Need power to operate
Paint Prep Caulking in CMU joint separating X X X Paint Prep Caulking at CMU
joints incomplete X X 4-feet West of door Paint Prep Opening at electrical boxes
unfinished X X Paint Prep Fix CMU gouge in wall 2-feet from floor X X Paint Prep
Touch up paint North wall at East wall corner X Paint Prep Caulking at South
wall perimeter unsatisfactory. Pipe penetrations to be filled X X X Paint Prep
Base of CMU wall perimeters caulked unsatisfactory X Paint Prep Grate sections
of trench drains not installed X Paint Prep Touch up column where grounding
cable was welded X X X Paint Prep Caulking at floor at column unsatisfactory X X
X EMERGENCY EQUIPMENT MS101 aka Raft Room F-MS101-15 F-MS102-02 - F-MS103-08
F-MS100-12 F-MS101-09 F-MS101-16 F-MS102-01 F-MS103-01 F-MS103-05 F-MS103-06
F-MS103-07 F-MS101-02 F-MS101-03 F-MS101-04 F-MS100-15 F-MS100-16 F-MS103-02
F-MS103-03 F-MS103-04 F-MS101-10 PAINT BOOTH MS102 PAINT PREP MS103 F-MS103-09
F-MS103-10 F-MS101-05 F-MS101-06 F-MS101-07 F-MS101-08 F-MS101-01 F-MS100-13
F-MS100-14 F-MS101-11 F-MS101-12 F-MS101-13 F-MS101-14 F-MS100-17 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 42 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite043.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Paint Prep Firestop cushions at cable tray North wall incomplete X
X X Composite Lay-Up Touch up patch in North Wall and MS106 side X X X Composite
Lay-Up Touch up North wall at electric box X X Composite Lay-Up Paint junction
box cover and touch up around box X Painting Composite Lay-Up Touch up door
framing at South door X Painting Composite Lay-Up Touch up around receptacle
cover westside of South door X Composite Lay-Up Touch up steel column, clean
burn marks on wall at ground strap weld X X X Composite Lay-Up Touch up sealing
at West wall pentrations X X X Messy Composite Lay-Up Touch up paint at bottom
of steel column X Composite Lay-Up Touch/repair lagging on ductwork X Composite
Lay-Up Touch up base of perimeter CMU X X Composite Lay-Up Seal or flash top of
all tube columns at transon/louver; typical throughout X X X 'Rat hole' Oxygen
Room Touch up puka at receptacle plate, repaint X X Oxygen Room Touch up grout
at North wall at east side X X X Cracks, and cracking Oxygen Room Clean wall and
touch up paint at East wall at pipe X Oxygen Room Touch up steel column at
ground strap weld X X X Oxygen Room Touch up door frame at South door X Oxygen
Room Clean window frame of overspray and repaint South wall corner at west side
X X Oxygen Room Touch up bottom of door X Overspray Oxygen Room Caulk/seal saw
cut joints in slab on grade and finsh seal X X X Interiors, Seats, Structure
Tire marks on floor X X X Interiors, Seats, Structure Penetrations in CMU way
not sealed X X X Fire safing required??? Interiors, Seats, Structure Incomplete
repair at CMU wall at Dr MS-106B X X Interiors, Seats, Structure Caulking at
base perimeter and wall unsatisfactory X X X Interiors, Seats, Structure
Caulking at column pourback at slab unsatisfactory X Interiors, Seats, Structure
Caulking at CMU joint separating X X Interiors, Seats, Structure Touch up wall
at Northeast crane support column X X Interiors, Seats, Structure Unsatisfactory
condition at base of East CMU wall X X X Interiors, Seats, Structure Receptacles
crooked on South wall X X Interiors, Seats, Structure Fire alarm unit mounting
unsatisfactory on South wall X X Interiors, Seats, Structure Crane stops not
finished at 4 places in shop X X X What needs to be done?? Interiors, Seats,
Structure Column unpainted behind cable tray X Office No base installed for
floor covering X X X Millwork not installed! Office Junction box cover not
painted X X Office Touch up insulation at CW lines X F-MS106-10 F-MS106-08
F-MS106-09 F-MS105-07 F-MS106-06 F-MS106-07 COMPOSITE LAY-UP MS104 OXYGEN MS105
F-MS105-08 F-MS106-01 F-MS106-12 F-MS105-01 F-MS105-02 F-MS105-03 F-MS105-04
F-MS105-05 F-MS107-02 F-MS106-11 F-MS104-05 INTERIORS, SEAT AND STRUCTURE SHOPS
MS106 F-MS103-11 OFFICE MS107 F-MS104-09 F-MS104-10 F-MS105-06 F-MS106-03
F-MS106-04 F-MS106-05 F-MS104-01 F-MS104-02 F-MS104-11 F-MS107-03 F-MS106-02
F-MS104-03 F-MS104-04 F-MS104-06 F-MS104-07 F-MS104-08 F-MS107-01 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 43 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite044.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Office Blanked out penetration in East wall not painted X X Office
Hole in window frame South side of East window opening X X X Office Aluminum
frame for East window damaged X X X Office Finish and clean grout at South side
of West window X X X Office Caulking at CMU joint separating X X Office Caulking
at Northwest corner of CMU incomplete X X X Circulation Touch up paint around
Door MS121 X X Circulation Touch up holes in CMU West wall at North end, repaint
X X Circulation Touch up paint at North end door in Circulation X X Circulation
Touch up grout at corner of West and North walls X X X Circulation Touch up
grout at corner East and North walls, all the way up X X X Circulation Repair
chipped and gouges in CMU wall under light X Circulation Repaint Door MS11 for
Electrical Room; oversprayed X Circulation Touch up wall North of MS110 Janitor
Closet X Clean concrete splatter; repaint Circulation Touch up wall about 8-feet
South of MS110 Janitor Closet X Dirty Circulation South door, left side, missing
glass light X Circulation Touch up door header frame, South Side X X X Repaint
Circulation Touch up door to MS106 Interior, Seat Shop X Repaint Circulation
Touch up door, frame and surrounding walls at MS120 Unisex Restroom X X X
Repaint Janitor Unmask valve after painting X Clean up Janitor Rust bleeding
through paint on piping X Janitor Unmask small pipe after painting X Janitor
Repair damage to wall behind copper pipe X Repaint Janitor Touch up chip in CMU
wall on East side X Repaint Janitor Touch up grout line corner on North and East
walls X X Repaint Janitor Touch up grout line at corner of South and East wall X
X Repaint Janitor Touch up grout void behind hot water pipe and repaint X
Janitor Coulking maissing around janitor sink perimeter X X X Janitor Finish of
FRP panels to floor unacceptable X X Gap Janitor Touch up overspray on door X
Janitor Patch puka in CMU at top (header) X X X Janitor Caulk/seal around pipe
penetrations at ceiling X X X Repaint Electrical Cap JB and touch up paint at
dirty CMU wall - East side X X Electrical Complete all electrical work and cap
unused conduits X Electrical Caulk the vertical joint at the CMU wall - West
side X Electrical Complete the installation of the threshold X Electrical Unmask
the smoke detector X Electrical Panels to have finished covers? X F-MS111-04
F-MS111-05 F-MS111-06 F-MS111-02 F-MS111-03 F-MS108-12 F-MS111-01 F-MS110-09
F-MS110-10 F-MS110-11 F-MS110-12 F-MS108-06 CIRCULATION MS108 - running North to
South F-MS108-01 F-MS107-04 F-MS107-05 F-MS107-06 F-MS107-07 F-MS107-08
F-MS108-07 F-MS108-08 F-MS108-09 JANITOR MS110 F-MS110-04 F-MS110-05 F-MS110-06
F-MS110-07 F-MS110-08 F-MS107-09 F-MS108-02 F-MS108-03 F-MS108-04 F-MS108-10
F-MS110-13 F-MS108-05 F-MS108-11 F-MS108-13 F-MS110-02 F-MS110-03 F-MS110-01
ELECTRICAL MS111 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 44 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite045.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Electrical Floor to be cleaned and sealed. Remove temp power cord
when permanent power established X X Electrical Empty conduit at ceiling to be
used? Cap if not being used. Paint all new conduits in room to match existing X
X Comm Room Empty junction box East of North door X X Comm Room Work at raceway
incomplete and need finish cover X X Needs cleaning Comm Room Work at raceway
incomplete and need finish cover X X Comm Room Touch up paint over door and
below cable tray X X Comm Room Empty junction box X X Comm Room Wall penetration
not sealed at waterline X X X Comm Room East wall paint noot good - touch up or
repaint X X X Comm Room Chip on CMU block East of door X X X Comm Room
Complete/touch up at base of CMU wall - typical at perimeter X X Room needs
cleaning Unisex Restroom Toilet seat not installed X Unisex Restroom Touch up
hole near ceiling register X X Does damper control work for TAB? Unisex Restroom
Touch up at firm alarm mounting X X X 'Rat holes' Unisex Restroom Wall tile out
of alignment X X Floors not sealed Unisex Restroom Paint run on South side door
frame X X Unisex Restroom Re-do drywall of gouge at South wall X X X Unisex
Restroom Grout incomplete North side of door X X X Unisex Restroom Repaint door
frame X Unisex Restroom Toilet seat not installed X Unisex Restroom Touch up at
firm alarm mounting X X X 'Rat holes' Unisex Restroom Grout line at wall tiles
too deep X X X Unisex Restroom Touch up gouge in West wall X X Unisex Restroom
Touch up grout in North wall X X Unisex Restroom Touch up grout in North wall X
X Unisex Restroom Touch up grout in North wall at corner X X Unisex Restroom
Touch up South side of door opening X X X Unisex Restroom Touch up gouge in CMU
East wall X X Unisex Restroom Touch up East and South corner of walls X X Unisex
Restroom Repair hole in ceiling near register X X Hangar 1R Traffic barriers
incomplete North side of the Hangar offices X Hangar 1R Cannot install S/S
corner guards as outlets at corner; typical throughout. Guards to be modified? X
X X F-MS111-07 F-MS120-01 F-MS121-05 F-MS119-07 F-MS119-08 F-MS121-08 F-MS121-09
F-MS119-01 F-MS119-09 SECTOR G - FIRST FLOOR F-MS121-02 F-MS121-03 F-MS121-04
F-MS120-08 F-MS121-01 F-MS121-10 F-MS121-11 F-MS121-06 F-MS121-07 COMMUNICATIONS
MS119 UNISEX RESTROOM MS120 UNISEX RESTROOM MS121 F-MS120-02 F-MS120-03
F-MS120-04 F-MS120-05 F-MS120-06 F-MS120-07 F-MS111-08 F-MS119-04 F-MS119-05
F-MS119-06 F-MS119-02 F-MS119-03 G-H100-1R-01 HANGAR H100 1 RIGHT - Northwest
corner G-H100-1R-02 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 45 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite046.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Hangar 1R Gable end fans installed without engineered drawings for
the supports. Shrouds to the gable louvers not designed or installed X X X X X
Power not provided to fans, controllers, wall switch Hangar 1R Floor needs to be
cleaned prior to turnover to Hawaiian Airlines X HA to finish epoxy floor - By
Others Hangar 1R Sawcut joints to be cleaned and caulked. Need to verify
compatible material for epoxy (by HA) X Hangar 1R Depressed slab between Grids J
and K not complete X X X X X Hangar 1R RUBB cables between Grids L and M have
slack in them - need tightening? X Hangar 1R Exisiting stored materials to be
removed to complete overhead work - electrical materials X Hangar 1R Fall
protection at position 1R incomplete X X Hangar 1R Foam system to be cleaned and
tested X Hangar 1R Exisiting stored materials to be removed to complete overhead
work - sheet metal materials X Hangar 1R Trench drains needs to be opened,
cleaned and tested X Agent Copy/Work Room Finish up all millwork install and the
finish bases X X Agent Copy/Work Room Missing device over door X Agent Copy/Work
Room Device missing at South wall X Agent Copy/Work Room Light fixtures not
installed X X Fire shutters at all windows Line Office Repair damaged drywall at
South wall, repaint X X X Line Office Missing device over Door H107 X Line
Office Finish up all millwork install and the finish bases X X Line Office Light
fixtures not installed X X Fire shutters at all windows Office Finish up
millwork and then finish rubber base X X Office Install light fixtures X X Fire
shutters at all windows Office Touch up around fire alarm device X X Inspection
Engineer Light fixtures not installed X X Fire shutters at all windows
Inspection Engineer Wall base for flooring not installed X Waiting for millwork
Inspection Engineer Touch up around outlets at CMU wall openings X X X
Inspection Engineer Electrical device not installed over East door X Inspection
Engineer Light switch at East door not mounted flush to wall X X X Inspection
Engineer Electronic wiring and finish hardware incomplete X X Jambs not solid
grouted, yet Storage Light fixtures at ceiling not installed X G-H107-02
G-H107-04 G-H109-01 G-H109-02 G-H109-03 G-H106-01 G-H110-01 G-H106-04 G-H109-06
LINE OFFICE H107 OFFICE H108 INSPECTION ENGINEER H109 G-H109-04 G-H109-05
G-H107-01 G-H108-01 G-H107-03 G-H108-03 STORAGE H110 AGENT COPY/WORK ROOM H106
G-H100-1R-05 G-H108-02 G-H100-1R-04 G-H106-03 G-H100-1R-06 G-H100-1R-07
G-H100-1R-08 G-H100-1R-09 G-H100-1R-10 G-H100-1R-11 G-H100-1R-12 G-H106-02
G-H100-1R-03 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4
of 4) exhibit e 46 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite047.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Storage Wall base for flooring not installed X Storage Touch up
around outlets at CMU wall openings X X X Storage Fireproofing damaged adjacent
to AHU at ceiling X X X Office Install rubber base at finish floor X Office
Joint in resilient floor needs seaming X X Office Repair gouge in North wall X X
Office Device over door missing/incomplete X X Fire shutters at all windows;
Code Office Touch up wall below fire alarm device, bottom left X X Office Touch
up around light switch and receptacles - typical X X Messy Office Door H111
missing hinge and wiring incomplete X X Womens Restroom Sinks and mirrors not
installed X Womens Restroom Paper Towel dispenser to be installed X Womens
Restroom Toilet partitions and toilets not installed X Womens Restroom Door
FS101 missing hardware and needs to be cleaned and painted X Mens Restroom
Lavatories not installed X Mens Restroom Toilet partitions and toilets not
installed X Mens Restroom Urinals and partitions not installed X Mens Restroom
Paper Towel dispenser to be installed X Mens Restroom Electrical box in South
wall incomplete X Janitor Touch up door and frame X Janitor Touch up door and
frame FS104 X Janitor Missing access panel at ceiling X X Janitor Unmask item on
ceiling X Janitor Touch up door and frame on the interior X Janitor Need corner
clip for FRP panel, and panels fall short of slab X X X No base but fill bottom
Janitor Missing device at ceiling X Janitor Floor to be cleaned and sealed X
Sink to be caulked at floor Compressor Room Touch up at switch and receptacle -
typical X X Walls to be painted! Compressor Room Underside of metal decking
requires painting X Compressor Room Floors to be cleaned/grind followed by
sealing X Compressor Room Finish masking and painting of space, clean up X
Compressor Room Clean South wall of drips before completing painting X X
Compressor Room Touch up CMU base at wall to base - typical X X X G-FS102-05
WOMENS RESTROOM FS101 MENS RESTROOM FS102 G-FS101-01 G-FS101-02 G-FS101-03
G-FS101-04 G-FS102-01 G-H110-02 G-H110-03 JANITOR CLOSET FS 104 G-FS105-01
G-FS105-02 G-FS105-03 G-H110-04 G-FS105-05 G-FS104-01 G-FS104-02 G-FS104-03
G-FS104-04 G-FS104-05 G-FS104-06 G-FS104-07 G-FS104-08 G-H111-06 G-FS105-06
G-H111-07 OFFICE H111 G-FS102-02 G-FS102-04 G-H111-02 G-H111-03 G-H111-04
G-H111-05 G-H111-01 G-FS105-04 COMPRESSOR ROOM FS105 G-FS102-03 Wesley R. Segawa
and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 47 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite048.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Double Door FS103 missing screws at glass retainer X
Circulation Floors to be cleaned/grind followed by sealing X Circulation Door
FS138A missing hardware, touch up door and frame X X Circulation Touch up double
door and frame FS138B X Circulation Touch up floor caulking at North wall X X
Circulation Touch up around receptacles - typical X X X Circulation Touch up
bottom of CMU to floor X X X Voids Circulation Touch up door and frame FS137
into Small Parts X Circulation Patch damage CMU entrance to Large Parts FS108 X
X Corner guards as required General Storage Door FS107A touch up door and frame
into General Storage X General Storage Overhead coiling door FS107B not
installed with electrical provisions X General Storage Wiring incomplete at
FS107A X General Storage Device missing at East wall X General Storage Touch up
receptacles/covers on wall - typical X X X General Storage Floor to be
clean/ground followed by sealing X General Storage Touch up CMU base at wall to
base - typical X X X Large Parts Floor to be clean/ground followed by sealing X
Large Parts Touch up CMU base at wall to base - typical X X X Large Parts Unmask
pipe at ceiling X X Large Parts Touch up South wall receptacle X X X Big gap
Reserve Parts Storage Floor to be clean/ground followed by sealing X Reserve
Parts Storage Touch up CMU base at wall to base - typical X X X Reserve Parts
Storage Touch up receptacles/covers on wall - typical X X X Reserve Parts
Storage Door FS110 to Hangar missing finish hardware X Reserve Parts Storage
Touch up around fire alarm device X X X Engine Shop Floor to be clean/ground
followed by sealing X Engine Shop Touch up receptacles/covers on wall - typical
X X X Engine Shop Touch up West wall receptacle X X X Engine Shop Patch CMU on
fin wall X X Corner guards as required Engine Shop Charging Outlets at Engine
Shop Exterior X Addendum #2 (04-26-16) Engine Storage Floor to be clean/ground
followed by sealing X Engine Storage Touch up CMU base at wall to base - typical
X X X Engine Storage East wall seal gap beween CMU and steel column X X
G-FS111-05 G-FS107-07 G-FS106-09 G-FS107-01 G-FS107-02 ENGINE SHOP FS111 ENGINE
STORAGE FS112 G-FS110-01 G-FS110-02 RESERVE PARTS STORAGE FS110 G-FS111-03
G-FS111-04 G-FS112-01 GENERAL STORAGE FS107 G-FS106-07 G-FS110-05 G-FS110-03
G-FS110-04 G-FS106-01 G-FS108-01 G-FS108-02 G-FS108-03 G-FS108-04 G-FS112-02
G-FS112-03 G-FS111-01 G-FS111-02 LARGE PARTS FS108 G-FS106-04 G-FS106-05
G-FS106-06 G-FS106-08 G-FS107-03 G-FS107-04 G-FS107-05 G-FS107-06 CIRCULATION
FS106 G-FS106-02 G-FS106-03 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 48 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite049.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Engine Storage Touch up around East wall data ports X Engine
Storage Door FS113 touch up door and frame, remove tape from handle X Engine
Storage Trolley crane paint wheel stops (4 places in Fleet Services Bay) X
Electrical Room Clean South wall - typical for all walls X Paint? Electrical
Room Clean ground plate and touch up paint at ground strap weld X X Electrical
Room Touch up door X X Electrical Room Touch up door frame X X Paint Electrical
Room Touch up grout at CMU corners X X Shrinking and cracking Electrical Room
Seal, or blank off empty/future conduits X X Repair Bay No power to exhaust hose
reels X X X Addendum #2 (04-26-16) Hydraulic Shop Touch up floor at pipe
penetrations at East wall X X X Messy Hydraulic Shop Device missing at wall -
typical X Hydraulic Shop Touch up West wall at switch X X X gaps and voids
Hydraulic Shop Repair duct insulation at East wall X X X Messy, make it look
better Repair Bay Overhead coiling doors not installed with electrical power
provisions X X X X Repair Bay Caulk between tube steel column and walls -
typical X X X X X Can see daylight. No details, drawings Repair Bay Touch up
bollards X X Repair Bay Floor will require cleaning/grinding before sealer is
applied X X X Repair Bay Patch concrete slab a steel column bases - typical X X
X Chips, spalls Repair Bay Touch up wall opening at fire alarm device - typical
X X X Repair Bay Paint CMU at overhead door openings X X All of exterior canopy
requires painting Repair Bay Touch up floor at work stattion penetrations X X X
Repair Bay Emergeny eye wash damaged and crocked X X X Repair Bay Touch up floor
and seal pipe penetration X X X Repair Bay Touch up floor and base of CMU walls
- typical X X X Messy Repair Bay Transon framing missing trim at man Door FS134
X X Office Complete touch up of exterior door and frame X X Office Install
millwork and then finish base X X Office Touch up fire alarm device at wall X X
Office Seal pipe petrations before millwork gets set X X X Office Touch up paint
and caulk at windows X X Messy, oversprayed, dirty Office Touch up hole around
electrical box, on wall X X X Big gaps Office Patch/caulk top of East window on
left side X X X Office Adjust middle light fixture; hung crooked X X X
G-FS133-01 G-FS133-02 G-FS133-03 G-FS133-04 G-FS133-05 G-FS133-06 G-FS133-07
G-FS133-08 G-FS133-09 G-FS133-10 G-FS133-11 G-FS133-12 REPAIR BAYS FS133 - SPANS
into Sector I too OFFICE FS135 G-FS135-08 G-FS135-01 G-FS135-02 G-FS135-03
G-FS135-04 G-FS135-05 G-FS135-06 G-FS135-07 ELECTRICAL FS113 G-FS113-01
G-FS114-04 HYDRAULIC SHOP FS114 G-FS113-04 G-FS113-05 G-FS113-02 G-FS113-06
G-FS113-03 G-FS114-01 G-FS114-02 G-FS114-03 G-FS112-04 G-FS112-05 G-FS112-06
G-FS133-07 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 49 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite050.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Office Unmask light fixture X Office Data cabling incomplete X
Office Seal upper and lower pentrations on wall and unmask box X X Office Hole
in door frame; refinish X X X Small Tools Storage Touch up around light switch X
X Gaps Small Tools Storage Clean paint off electrical outlet X Small Tools
Storage Clean floor before sealing X X Small Tools Storage Touch up/clean up the
base of the CMU wall perimeter X X Messy Small Parts Complete touch up of door
and frame X Small Parts Touch up fire alarm unit on wall X X X Messy Small Parts
Touch up/patch wall above door X X Small Parts Touch up wall around the
receptacle - typical X Small Parts Floor requires cleaning/grinding before
sealing X X Small Parts Finish install of light fixtures X Small Parts Wiring
and finish hardware incomplete X Mechanical Floor requires cleaning and sealing
X Cover all equipment !!! Mechanical Touch up around fire alarm device - typical
X X Walls to be painted Mechanical Missing wall devices X X Walls need painting
Mechanical Underside of metal decking requires painting X Mechanical Clean/touch
up floor at North penetrations X X Messy Mechanical Touch up base of CMU wall -
typical X X Voids at grout joints Mechanical Missing device on East wall X Foam
Tank Room Light fixture missing at Unistruct over tank X Foam Tank Room Remove
plastic sheeting over components X Piping, valves Foam Tank Room Touch up North
wall junction box X X Messy. Walls to be painted? Foam Tank Room Touch up West
wall junction box X X Foam Tank Room Touch up Door FS138C to Mechanical Room
FS138 X Foam Tank Room Touch up around West wall junction box X X Patch/caulk?
Foam Tank Room Clean East wall of dripping, efflorescence and paint walls X X
Foam Tank Room Floor requires cleaning/grinding before sealing X X Cover/clean
all equipment and fixtures!! Foam Tank Room Electrical device work incomplete at
the West wall X Storage Touch up wall at fire alarm device X X Puka too big,
gaps Storage Touch up around light switch X X Puka too big, gaps Storage Missing
device on South wall X Storage Floor requires cleaning/grinding and sealing X
Storage Touch up CMU base at walls - typical X X Messy, grout voids G-FS137-01
G-FS137-02 STORAGE FS140 G-FS136-04 SMALL TOOLS STORAGE FS136 SMALL PARTS FS137
FOAM TANK ROOM FS139 G-FS139-03 G-FS139-04 G-FS139-05 G-FS139-06 G-FS139-07
G-FS137-07 G-FS138-01 G-FS137-03 G-FS137-04 G-FS137-05 G-FS139-02 G-FS136-02
G-FS136-03 G-FS138-02 G-FS138-03 G-FS138-04 G-FS138-05 G-FS138-06 G-FS138-07
MECHANICAL ROOM FS138 G-FS140-01 G-FS140-02 G-FS140-03 G-FS135-09 G-FS135-10
G-FS135-11 G-FS139-01 G-FS139-08 G-FS139-09 G-FS135-12 G-FS136-01 G-FS137-06
G-FS140-04 G-FS140-05 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 50 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite051.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Storage Touch up Door FS140 door and frame X Storage Door FS140
missing hinge X COMM Room Patch/cover JB at CMU wall over door X X X COMM Room
Complete touch up at door and frame X Walls to be painted? COMM Room Touch up
and re-do caulking at door frame X X X Messy COMM Room Data cabling incomplete X
COMM Room Data receptacle incomplete X COMM Room Touch up floor penetrations and
clean X X Is floor sealed? COMM Room Seal/cap the unused future conduits X Cover
all equipment and wiring first!!!!! Hangar 2L Cannot install S/S corner guards
as outlets at corner; typical throughout. Guards to be modified? X X X Hangar 2L
Floor needs to be cleaned prior to turnover to Hawaiian Airlines X HA to finish
epoxy floor - By Others Hangar 2L Sawcut joints to be cleaned and caulked. Need
to verify compatible material for epoxy (by HA) X Hangar 2L Foam system to be
cleaned and tested X Hangar 2L Trench drains needs to be opened, cleaned and
tested X Hangar 2L Depressed slab between Grids R and S not complete X X X X X
Hangar 2L Fall protection install not complete, needs to be certified by
Guardian X X Hangar 2L Turn over all remaining fall arrest rails and parts to
Hawaiian Airlines X X Hangar 2L Dowels baskets for PCC paving fronting Hangar;
might be interfereing with work X Hangar 2L Remaining drywall materials may be
interfering with overhead work X Hangar 2L Remaining drywall materials may be
interfering with overhead work X Hangar 2L Need flashing and sealing around Mega
doors and louvers X X X X X Hangar 2L Need flashing and sealing around Mega
doors and louvers X X X X X Hangar 2L Touch up RUBB steel at column leg at
grounding, cap conduits X X Hangar 2L Major cracking at slab on grade between
Grids W and X X X X Metal Fabrication Shop Touch up wall around receptacle cover
plate X X Typical throughout Metal Fabrication Shop Touch up wall around
receptacle cover plate X X Typical throughout Metal Fabrication Shop Caaulking
at floor saw cut delaminating X X X Metal Fabrication Shop Touch up base of wall
perimeter X X X Unfinished, messy Metal Fabrication Shop Touch up pipe bracket
on East wall X X X Dirty, rusty SECTOR H - FIRST FLOOR G-FS140-07 G-FS167-04
COMM ROOM FS167 H-MS109-03 G-FS167-05 G-FS167-01 G-FS167-02 H-MS109-02 METAL
FABRICATION SHOP MS109 H-MS109-01 G-FS167-03 H-MS109-04 H-MS109-05 G-FS167-06
G-FS167-07 G-FS140-06 H-H100-2L-04 H-H100-2L-11 H-H100-2L-12 H-H100-2L-13
H-H100-2L-14 H-H100-2L-15 H-H100-2L-05 H-H100-2L-06 H-H100-2L-07 HANGAR H100 2
LEFT - Southeast corner H-H100-2L-01 H-H100-2L-02 H-H100-2L-03 H-H100-2L-08
H-H100-2L-09 H-H100-2L-10 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 51 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite052.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Metal Fabrication Shop Touch up bollard top X Metal Fabrication
Shop Touch up column at ground strap weld connection X X X Clean and repaint
Metal Fabrication Shop Touch up paint on door frame South man door X X Metal
Fabrication Shop Touch up paint blot on West wall X X Metal Fabrication Shop
Touch up blot on North wall below outlet X X Metal Fabrication Shop Touch up
bollard top X Testing Touch up wall under electrical cabinet X X Testing Touch
up box on West wall and close cover X X Oversprayed Testing Touch up base of
perimetr in room X X X Testing Touch up hole in wall over fire alarm device X X
X Testing Touch up frame and opening at man door X X Testing Touch up both sides
of overhead door opening X X Testing Touch up gouge in East wall X X Testing
Clean/ re-do base at overhead door X X X Messy Testing Touch up the caulking at
slab X X X Machine Shop Circulation Touch up weld areas at overhead door North
side X X X Burn marks Machine Shop Circulation Touch up paint at bottom of
bollard X Machine Shop Circulation West door missing threshold X X Machine Shop
Circulation Touch up wall West of North overhead door X X Machine Shop
Circulation Touch up hole in wall over fire alarm device X X X Machine Shop
Circulation Caulking at base of South wall unsatisfactory X X X Machine Shop
Circulation Touch up gouge in South wall X X X Machine Shop Circulation Touch up
pipe bracket on East wall X X X Dirty, rusty Machine Shop Circulation Clean and
touch up sill at louvers, eastside of the South overhead door X X Machine Shop
Circulation Touch up paint overspray at louver frame East of south side door X X
Machine Shop Circulation Repair floor at East side of the South man door. X X X
'Rat hole' at bottom? Machine Shop Circulation Clean and repair panic hardware
on South door X X X Dirty Machine Shop Circulation Clean and touch junction box
and cover on the West of the man door X X Machine Shop Circulation Touch up
column base at Southwest corner of room X X Machine Shop Circulation Unmask
fitting West of South man door X X Machine Shop Circulation Touch up wall at
conduit bracket X X X 3 tries and looks bad Machine Shop Circulation Repair
floor base of North overhead door tube steel on West side X X X Messy incomplete
work Machine Shop Touch up weld at North door and frame X Machine Shop Touch up
bollard at North man door X Clean and repaint Machine Shop Touch up caulking at
bottom of bollard, North man door X Machine Shop Touch up caulking at base of
North Wall X X H-MS114-03 H-MS114-01 H-MS114-02 H-MS113-13 H-MS113-02 H-MS113-05
H-MS113-06 H-MS113-07 H-MS113-08 MACHINE SHOP CIRCULATION MS113 H-MS113-17
H-MS114-04 MACHINE SHOP MS114 H-MS113-14 H-MS112-03 H-MS112-04 H-MS113-10
H-MS113-11 H-MS113-12 H-MS113-15 H-MS113-16 H-MS113-09 H-MS112-07 H-MS112-08
H-MS112-09 H-MS112-06 H-MS113-04 H-MS113-01 H-MS109-10 H-MS109-11 H-MS112-01
H-MS112-05 H-MS112-02 H-MS113-03 TESTING MS112 H-MS109-06 H-MS109-07 H-MS109-08
H-MS109-09 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 52 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite053.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Machine Shop North wall CMU joint is de-bonding; fix X Machine Shop
North wall touch up paint at concrete splatter X Machine Shop Touch up grout in
coner condition X X Northeast corner Machine Shop Clean and remove severe
staining of floor X X X Clean and seal floor Machine Shop Touch up drilled holes
at CMU wall by electrical box X X X Machine Shop Touch up opening of fire alarm
box - North wall X X Machine Shop Repair damage conduit X X X Machine Shop Touch
up welds at tube steel for the overhead door X X Machine Shop Touch up walls
were welds have occurred for overhead door frame X X Machine Shop Receptacle
device missing at West wall Hydraulic Shop Bollards cut off at base; bollards
need to be redone to get adequate depth coverage X X X Will not accept tack
welding, slab needs to be opened up. Hydraulic Shop Cut-off bollards - throwaway
X Hydraulic Shop Conduit with wired receptacle broken; needs to be redone X X X
Slab to be opened up Hydraulic Shop Touch up joint sealer at slab X X Messy
Hydraulic Shop Touch up joint sealer at slab - typical X X Hydraulic Shop Touch
up floor patches of pipe penetrations X X Messy Hydraulic Shop Touch up caulking
at base of CMU walls - typical X Cracks on floor also not acceptable Hydraulic
Shop Clean and finish paint at North overhead door opening X X Hydraulic Shop
Receptacle covers crooked on North wall; try and make them line up straight X X
Hydraulic Shop Touch up floor caulking at column pour back - typical X X
Hydraulic Shop Touch up floor caulking at column pour back - typical X X
Hydraulic Shop Touch up wall at fire alarm devise - at Office wall X X Hydraulic
Shop Adjust/repair condensate drain pipe lagging X X X Hydraulic Shop Touch
up/clean up at Southeast column base X Hydraulic Shop Touch up/clean up base of
vent piping East side of South man door X X Hydraulic Shop Touch up transon
framing East side of South man door X X Hydraulic Shop Touch up welds East and
West sides at South overhead door X X Hydraulic Shop Patch concrete header West
of South overhead door X X Hydraulic Shop Labeling on pipes peeling off on West
side X X X Hydraulic Shop Seal compressed air piping penetrations at West Wall -
typical X Hydraulic Shop Repair floor and caulking on Line Q X X Hydraulic Shop
Chip out and patch excess concrete behind Southeast column X X Hydraulic Shop
Paint inside flashing at Southeast column Tires and Drums Clean asphalt paving
residue at bottom of man door X X Outside Tires and Drums Unmask door hinges and
touch up exterior of man door X X Paint Tires and Drums Touch up caulking in
Southeast corner X X H-MS115-18 H-MS115-19 H-MS115-20 H-MS115-21 H-MS115-22
H-MS115-23 H-MS116-01 H-MS116-02 H-MS116-03 TIRES AND DRUMS MS116 H-MS115-16
H-MS115-17 H-MS115-08 H-MS115-09 H-MS115-10 H-MS115-11 H-MS115-14 H-MS115-15
H-MS114-14 H-MS115-01 H-MS115-02 H-MS115-03 H-MS115-04 H-MS115-05 H-MS115-06
HYDRAULIC SHOP MS115 H-MS115-12 H-MS115-13 H-MS114-13 H-MS114-06 H-MS114-07
H-MS114-08 H-MS114-09 H-MS114-10 H-MS114-11 H-MS114-12 H-MS114-05 H-MS115-07
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 53 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite054.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Tires and Drums Trim gasket at receptacle cover and make straight X
X Messy Tires and Drums Touch up grout joints in CMU at North and East walls X X
Tires and Drums Touch up caulking Northwest corner and touch up wall painting X
X Tires and Drums Overhead doors lacking anchors X X X X Bad installation; short
changing again Tires and Drums Touch up walls throughout X X X Typical Tires and
Drums Touch up welds at base of overhead door framing X X X Messy Tires and
Drums Caulk/seal top of East and West wall on the inside X X Tires and Drums
Confirm tire racks been ordered X Confirm selection of tire racks with HA.
Addendum #2 (04-26-16) Tires and Drums Remove and replace damaged
fascia/flashing above doors X X X Addendum #2 (04-26-16) Office No base at
bottom of CMU walls at perimeter X X Need millwork installed Office Touch up
gouges in drywall - typical X X Office Receptacle crocked in North wall X X
Office Paint run/drips on North and East walls X X Office Stubout through floor
North of the East door, for what?? X X Office No thresholds at East and West
doors, touch up paint on all doors X X X Floor to be cleaned and sealed? Epoxy
floor by others? Engine Shop Touch up wall at install fire alarm device X X X
Engine Shop Touch up joint sealer to caulk at walls - typical X X Engine Shop
Touch up joint sealer to caulk at column pour backs - typical X X Messy Engine
Shop Touch up around wall receptacles; hole cut too big X X X Engine Shop Touch
up paint on both sides of North overhead door X X Engine Shop Touch up bollard
painting - typical X X Engine Shop North wall, remove tape and finish paint door
and frame X X Engine Shop East wall, North man door threshold not installed X X
Engine Shop East wall at North corner, seal penetration of copper piping through
floor and wall X X Engine Shop Flash openings at the columns and wall for a full
enclosure and eliminate the 'daylighting' X X X X X No details issued Engine
Shop Repair flooring at column openings East wall X X Engine Shop Touch up tube
steel and overhead door frame East wall at North door X X Engine Shop Clean up
joint sealer at crane column pour backs X X X Typical, messy work Engine Shop
Replaced crushed junction box at work station X X Engine Shop Flash and caulk
between CMU and columns where there is 'daylighting' X X X X X No details issued
Engine Shop Touch up door and frame at man door at South overhead door X X
Engine Shop Make junction box fit better at CMU wall on the South wall X X
Engine Shop Paint inside flashing at column East of Office MS117 X Engine Shop
Touch up floor at work station conduit penetrations X X X Messy OFFICE MS1117 -
inside Engine Shop H-MS118-01 H-MS118-02 H-MS118-03 H-MS117-03 H-MS117-04
H-MS116-08 H-MS116-09 H-MS116-10 H-MS117-05 H-MS117-06 H-MS118-04 H-MS118-10
H-MS118-10 H-MS118-12 H-MS118-13 H-MS118-14 H-MS118-15 H-MS118-16 H-MS118-17
H-MS118-18 H-MS118-19 ENGINE SHOP MS118 H-MS116-04 H-MS116-05 H-MS116-06
H-MS117-01 H-MS117-02 H-MS116-07 H-MS118-05 H-MS118-06 H-MS118-07 H-MS118-08
H-MS118-09 H-MS116-11 H-MS116-12 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 54 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite055.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Engine Shop Clean floor of all tire marks and seal?? Epoxy? By
others, verify Engine Shop Repair floor North and south of East wall North
ovehead door X X Engine Shop Clean overspray on Eaton electrical box mounted on
crane column X X Engine Shop Repair bollard and repaint X X Engine Shop Missing
receptacle cover on North wall at overhead door X Engine Shop Electrical
receptacle in the middle of shop, reposition to floor level or cap off X X X
Addendum #2 (04-26-16) Engine Shop Charging outlets at Engine Shop exterior Line
21 not installed. X X X Addendum #2 (04-26-16) Engine Shop Need as-built
drawings of design changes at doghouse X X X Addendum #2 (04-26-16) Hangar 2R
Cannot install S/S corner guards as outlets at corner; typical throughout.
Guards to be modified? X X X Hangar 2R Floor needs to be cleaned prior to
turnover to Hawaiian Airlines X HA to finish epoxy floor - By Others Hangar 2R
Sawcut joints to be cleaned and caulked. Need to verify compatible material for
epoxy (by HA) X Hangar 2R Foam system to be cleaned and tested X Hangar 2R
Trench drains needs to be opened, cleaned and tested X Hangar 2R Fall arrest
system incomplete and needs to be tested and certified by Guardian X X Hangar 2R
Center fall arrest system incomplete X X Hangar 2R Doors and frames into Sector
I needs touch up painting X X Hangar 2R Heat sensing system incomplete X X X
Hangar 2R Flashing and closure needed at Louvers on Grid Line X X X X X X Hangar
2R Touch up grounding at RUBB columns and clean all concrete splatters X X Messy
Hangar 2R Flash, trim. Finish up daylight space at Mega door X X X X X Hangar 2R
Flash, trim Line X at Line 7 wall X X X X X Auto Lead Office Wiring incomplete
at East wall X Auto Lead Office Wiring incomplete at South wall X Auto Lead
Office Touch up receptacle on West wall X Auto Lead Office Clean up/seal/caulk
sill at Eat window X X X Auto Lead Office Remove paint or recaulk at window
frame X X X Messy Auto Lead Office Touch up grout in Northeast corner X X Auto
Lead Office Touch up wall at motion light switch - bottom X Auto Lead Office
Paint blanked penetrations at top of North wall X X Auto Lead Office Seal/caulk
top of West wall at ceiling X X X Incomplete Auto Lead Office Access panel at
ceiling incomplete X X H-MS118-25 H-MS118-20 H-MS118-21 H-MS118-22 H-MS118-23
H-MS118-24 I-FS115-02 I-FS115-03 I-FS115-04 I-FS115-05 I-FS115-06 I-FS115-10
I-FS115-08 I-FS115-09 I-FS115-07 SECTOR I - FIRST FLOOR AUTO LEAD OFFICE FS115
I-FS115-01 I-H100-2R-11 I-H100-2R-12 I-H100-2R-13 I-H100-2R-01 HANGAR H100 2
RIGHT - Northeast corner I-H100-2R-02 I-H100-2R-03 I-H100-2R-04 I-H100-2R-05
I-H100-2R-06 I-H100-2R-07 I-H100-2R-08 I-H100-2R-09 I-H100-2R-10 H-MS118-27
H-MS118-26 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 55 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite056.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Fabrication Shop Touch up caulking at joint to South wall X X
Fabrication Shop Touch up caulking at CMU joint - debonding X X Fabrication Shop
Touch up caulking at base of CMU wall perimeter - typical X X Fabrication Shop
Touch up wall at receptacles - typical X X X Fabrication Shop Touch up wall at
junction box on South wall X X X Fabrication Shop Repair lagging at piping on
West wall X Fabrication Shop Unmask fitting and repair pipe to floor connection
X X X Messy Fabrication Shop Touch up paint at doorway and frame in the East
wall X X Typical Fabrication Shop Touch up paint - East wall X X Fabrication
Shop Complete louver in door at Janitor Closet door X X Fabrication Shop Wiring
incomplete on door to Hangar X X Fabrication Shop Touch up wall at fire alarm
device on East wall X X Fabrication Shop Touch up cover plate on South wall X X
Fabrication Shop Unmask cover plate on South wall X Fabrication Shop Remove
paint from door bumper or replace - East wall X X X Fabrication Shop Door to
Bulk Storage missing door and wall bumpers X X Fabrication Shop Cable Tray Needs
to be above 18ft. X Addendum #2 (04-26-16) Bulk Material Storage Unmask device
on wall, fire alarm? X Bulk Material Storage Conduits incomplete on West wall X
X Bulk Material Storage Wiring, device incomplete at East wall X X Bulk Material
Storage Efflorescence on CMU wall X X X Bulk Material Storage Touch up paint on
door and frame X X X Bulk Material Storage Bottom door hinge missing screws and
all dirty X X X Bulk Material Storage Clean off masking of door handle and thumb
turn X X On the inside Unisex Restroom Toilet seat and lavatory not installed X
Unisex Restroom Wiring incomplete at West wall X Unisex Restroom Touch up
caulking at door frame and wall X X Unisex Restroom Unmask door closer X Unisex
Restroom Wiring incomplete at North wall X Unisex Restroom Touch up wall/JB at
fire alarm device X Unisex Restroom Toilet seat and lavatory not installed X
Unisex Restroom Electrical devices not complete X Unisex Restroom Electrical
devices not complete X Unisex Restroom Junction box plate not installed at
electric sensor X Unisex Restroom Touch up caulking at Southwest corner X X
Janitor's Closet Floor sink and fittings not installed X Janitor's Closet Finish
plate missing at motion detector on North wall X JANITOR FS121 I-FS121-01
I-FS121-02 I-FS116-09 I-FS116-10 I-FS116-11 I-FS116-12 I-FS120-04 I-FS120-05
I-FS120-01 I-FS120-02 I-FS120-03 I-FS116-17 I-FS120-06 I-FS122-01 I-FS122-02
I-FS122-03 I-FS122-04 I-FS122-05 I-FS116-01 I-FS117-02 I-FS116-13 I-FS116-14
I-FS116-15 I-FS116-16 I-FS117-01 FABRICATION SHOP FS116 - includes METAL SHOP
FS118 and CIRCULATION FS119 I-FS116-02 I-FS116-03 I-FS116-04 I-FS116-05 BULK
MATERIAL STORAGE FS117 I-FS116-06 I-FS117-03 I-FS116-07 I-FS116-08 UNISEX
RESTROOM FS120 - from Hangar side UNISEX RESTRROM FS122 - from CIRCULATION FS119
I-FS117-04 I-FS117-05 I-FS117-06 I-FS117-07 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 56 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite057.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Janitor's Closet Corner clip for FRP cut short for base to slab X X
X X Big joint at slab Janitor's Closet Electrical device incomplete on West wall
X Janitor's Closet Louver in door not installed X Janitor's Closet Touch up wall
at electrical device X X Janitor's Closet Touch up wall and caulking around door
X X Shop Lead Office Baseboards? Millwork not installed X X Shop Lead Office
Touch up paint at window sill X X Shop Lead Office Touch up paint at window
frame and clean off caulking X X Messy Shop Lead Office Touch up blanked
penetrations top of CMU X X Shop Lead Office Ceiling access panel incomplete X X
Paint Booth Unmask door closer Door FS125B X Paint Booth Touch up caulk around
door frame Door FS125B X Paint Booth Touch up framing and panels on paint booth
exterior - typical X X X Paint Booth Remove masking from wall over Door FS125B X
Paint Booth Electric lights not connected X X X X NO POWER PROVIDED TO BOOTH!!!
Paint Booth Touch up vent piping North side of paint booth X X Paint Booth
Unmask copper waterline X Paint Booth Door closer missing cover Door FS125A X X
Paint Booth Unmask door and wall at Door FS126B to Paint Prep X X Paint Booth
Unmasked compressed ait valves X Paint Booth Remove plastic bag around sprinkler
heads - typical X Paint Booth Touch up interior wall and butt straps - typical X
Paint Booth Clean stainless steel frame at overhead door X Paint Prep
Unmask/uncover Door FS125B to Paint Booth X Paint Prep Touch up CMU grout in
corners - typical X X Paint Prep Wiring complete - typical X Paint Prep Remove
masking from compressed air valve handles X Typical Paint Prep Elec/comm device
work incomplete X Paint Prep Remove masking from copper water line X Paint Prep
Touch up/recaulk CMU control joint right side of door X Paint Prep Seal
penetrations in West wall X X Paint Prep Touch up overspray on South Wall near
door X X Wash Bay Touch up floor at vent pipe pentrations X X X Messy Wash Bay
Touch up base of CMU wall perimeter X X Messy Wash Bay Overhead electrical
fixture incomplete X Wash Bay Clean floor or grind before ceiling X X X Wash Bay
Touch up door and frame and remove plastic from handle X I-FS127-04 I-FS127-05
I-FS127-02 I-FS127-03 I-FS121-03 I-FS121-04 I-FS121-05 I-FS121-06 I-FS121-07
I-FS125-12 I-FS126-08 PAINT BOOTH #2 - FS125 I-FS126-09 I-FS127-01 PAINT PREP -
FS126 I-FS125-11 I-FS125-13 I-FS126-06 I-FS126-07 I-FS126-01 I-FS126-02
I-FS126-03 I-FS126-04 I-FS126-05 I-FS125-08 I-FS125-09 I-FS125-10 SHOP LEAD
OFFICE FS124 WASH BAY FS127 I-FS124-03 I-FS124-04 I-FS124-05 I-FS125-01
I-FS125-02 I-FS125-03 I-FS125-05 I-FS125-06 I-FS125-07 I-FS124-01 I-FS124-02
I-FS125-04 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 57 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite058.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Wash Bay Touch up grout in CMU corners - typical X X X Messy Tire
Shop Man door missing glass lite X Tire Shop Caulk/seal between door jamb and
steel column X X X X Can see daylight Tire Shop Caulk/seal between CMU and tube
steel column below louver X X X X Can see daylight Tire Shop Touch up/clean
junction boxes on North wall, install all screws on plates X Tire Shop
Caulk/seal between tube steel and door X X X X Can see daylight Tire Shop Caulk
around louver panels (typical) X X X X Can see daylight Tire Shop Clean/grind
floor and apply sealer X X Tire Shop Millwork and sink not installed on South
wall X X Tire Shop Door frame to Wash Bay not concrete grouted. Complete and fix
frame of holes X X Tire Shop Door to Wash Bay, clean panic hardware X Tire Shop
Touch up caulk and paint at office windows (typical) X X Messy Tire Shop
Overhead coiling door FS128B and power not installed X X X Tire Storage Door
FS128A missing glass lite X Tire Storage Caulk/seal between Door FS128A door
frame and steel tube column X X X X Can see daylight Tire Storage Caulk/seal
between CMU/louver and steel tube column X X X X Can see daylight Tire Storage
Patch floor at column base and re-shim and caulk door frame X X Tire Storage
Touch up wall penetration at steel column at Line 4 and X X X X Tire Storage
Touch up paint at compressed air piping X Tire Storage Touch up louver opening
at sills at East wall - typical X X Tire Storage Remove foreign material inside
louver and screen X X Tire Storage Flash/seal opening at Line X column at
Southeast corner X X X X Tire Storage Patch holes in south wall CMU X X Repaint
Tire Storage Touch up caulking and joint sealer at saw cuts Tire Storage Have
tire racks been ordered? X Confirm again with HA. Addendum #2 (04- 26-16) Office
Elec/comm device work incomplete X Office Missing floor base X X MILLWORK NOT
INSTALLED!!! Office Unmask light fixture X Office Touch up caulking at top of
North wall X Office Touch up/paint back of tube steel X X Office Touch up paint,
caulking around windows X X X Messy Office Office door missing X I-FS127-06
I-FS129-01 I-FS129-02 I-FS129-03 I-FS129-04 I-FS129-06 I-FS129-07 I-FS129-08
I-FS129-09 TIRE STORAGE FS129 I-FS129-05 I-FS129-11 I-FS130-01 OFFICE FS130
I-FS128-03 I-FS128-04 I-FS128-05 I-FS128-06 TIRE SHOP FS128 I-FS128-07
I-FS128-08 I-FS128-09 I-FS128-10 I-FS128-11 I-FS128-12 I-FS130-02 I-FS130-03
I-FS129-10 I-FS130-04 I-FS130-05 I-FS130-06 I-FS130-07 I-FS128-02 I-FS128-01
I-FS129-12 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 58 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite059.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le General Work Shop Touch up wall at electrical plates X X X Typical
General Work Shop Cover missing at junction box above piping X General Work Shop
Touch up wall at fire alarm device on East wall X X General Work Shop Touch up
door and frame to Paint Booth X General Work Shop Millwork and sink nor
installed on South wall, touch up penetrations at wall - messy X X X General
Work Shop Touch up and seal pipe penetration (drain) at South wall X X X X Paper
stuffed in wall? Should be finished with flange when millwork done. Outlets in
the right place? In the cabinet! General Work Shop Door in South and East wall
frames not grouted X X X General Work Shop Overhead coiling door and power not
installed - FS131B X X X Stair 3 - 2nd level Drywall repairs needed at landing.
Repaint walls X X X Stair 3 Handrails needs to be reinstalled and walls
repainted X X X Stair 3 Handrails needs to be painted X X Needs cleaning
throughout Stair 3 - 1st floor Remove sample sign and touch up walls X Stair 3 -
1st floor Patch overcut at drywall for light conduit and repaint X X Circulation
Paint walls X Circulation Coiled comm cable above elevator, incomplete X X Need
cover? Circulation Damaged gyp board above elevator X X X Circulation Gap on
right side of elevator next to Mezzanine door frame X X X X Expansion joint?
Circulation Right side of elevation switch for what? X X X Circulation Gaps it
floor tile grouting X X X Open Office Opening/gaps at web joist ends above
header beams along West wall openings; not closed or consistent X X X X 'Rat
holes' Open Office Electrical floor outlets not flush with carpet X X X Tripping
hazard Open Office Window shade valance puckering - typical with most X Open
Office Ospho damaged aluminum window framing along west wall and along Grid Line
B X X Backcharge to DCK Open Office Unpainted Unistrut support for cable tray on
south wall X X X Open Office Oversized hole at electrical outlet above
Electrical Room A206 X X Open Office Insufficient lighting at Line B between
Grids 18 and 21 where benching system to be located X X X Open Office Open
junction box at Comm Room A203 for ?? X X X At the Blue wall Open Office
Additional Power for 2nd Level Workstations at GL B 18-21 X Addendum #2
(04-26-16) Open Office TPO Roof seam delamination between Grids 21-25 X X
Addendum #2 (04-26-16) I-FS131-06 I-FS131-02 I-FS131-03 I-FS131-04 I-FS131-05
I-FS131-01 A-A204-03 A-A204-04 I-FS131-07 GENERAL WORK SHOP FS131 - includes
CIRCULATION FS123 I-FS131-08 A-A204-05 A-A204-06 A-CS200-03 A-CS200-04
A-CS200-06 A-A204-07 A-A204-08 OFFICE OPEN A204 A-CS200-01 A-CS200-02 ANNEX
OFFICES SECOND FLOOR - SECTOR A CIRCULATION CS200 A-CS200-05 A-A204-01 A-A204-02
STAIR S3 - Far Makai side A-S3-01 A-S3-02 A-S3-03 A-A204-09 A-S3-04 A-S3-05
A-A204-10 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 59 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite060.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Gap between CMU and drywall X X X X Expansion joint?
Electrical Room Missing threshold X X X Electrical Room Holes in floor X X X
Electrical Room Through penetration fire-rated sealed? X X X Used the right
material? Janitor Closet Missing threshold X X X Janitor Closet Exposed cut
angle iron on floor X X From fall protection cable stanchion Janitor Closet Wall
paint touch up throughout X Janitor Closet Ceiling paint touch up X Women's
Restroom Missing door silencers - rubber bumpers X Women's Restroom Cut in tile
above towel dispenser X X X Women's Restroom Trim partition top track flush and
make square X X X Women's Restroom Toilet partition missing latch and
silencers/bumper X Women's Restroom Secure toilet paper dispenser at ADA stall X
X Women's Restroom Gap at perimeter of access panel X X X Set inside of tile
wall Circulation Touch up paint at Yellow wall X X Work Area/Copy No countertops
with splashes X Work Area/Copy Electrical outlets and Data outlets in cabinets
below the drawers X X X X Not acceptable Circulation Touch up wall corner and
repaint X X Circulation Caulk edge of flooring to column? X X X Looks bad Men's
Restroom Hole in the ceiling X X X Why? Men's Restroom No urinal sensor X X
Men's Restroom Missing toilet paper dispenser and seat cover dispenser X Needs
major cleaning, all dirty Men's Restroom Unsightly screw/s at toilet partition
mounting X X X X Men's Restroom Finish trim upper track of partition X X X Make
flush edge finish Men's Restroom Caulk tile joint at East wall X X X Men's
Restroom Touch up paint X X X Men's Restroom Finish up door latches, bumpers at
partitions X X X A-A206-03 A-A205-01 CIRCULATION A205 A-A208-04 A-A208-05
A-A208-06 A-A211-01 A-A212-02 A-A209-01 CIRCULATION A209 WORK AREA/COPY ROOM
A210 A-A208-03 A-A212-03 A-A212-04 A-A207-01 A-A207-03 A-A212-05 A-A212-07
A-A207-02 A-A206-01 A-A206-02 ELECTRICAL A206 A-A211-02 A-A210-01 A-A210-02
A-A212-08 JANITOR A207 CIRCULATION A211 A-A212-01 A-A207-04 A-A208-01 WOMEN'S
RESTROOM A208 MEN'S RESTROOM A212 A-A212-06 A-A208-02 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 60 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite061.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Men's Restroom Clean out panel access is inside of tile face X X X
X Mechanical Unpainted walls X X Mechanical Unpainted ceiling X X Mechanical
Unfinished edges at drywall through wall cut-out X X X Conference Room Surface
mounted data conduit on storefront aluminum framing X X X Data line for i-Pad
mounting bracket Conference Room Open junction box behind TV mount, installation
not complete X X X Conference Room Hole in carpet X Conference Room Aluminum
window frames with surface damage from Ospho X X Conference Room Bent electrical
stub out at floor X X X Conference Room Puckered window shade valance X
Conference Room Surface mounted data conduit on storefront aluminum frame not
correct X X X X Conference Room Damage surface on aluminum frame from Ospho
splatters X X Conference Room Damaged surface of aluminum storefront door X X
Conference Room Damage perimeter sealant at left of entry door X X X Conference
Room Puckered window shade valance X Conference Room TV mount prevent access to
electrical outlet X X X X Conference Room Labeling on overhead pipe peeling off
X Mechanical Walls not painted X X Mechanical Ceiling/metal descking not painted
X X Mechanical Holes in drywall penetration X X X Mechanical Tears in duct
insulation X X Mechanical West wall through penetrations with unfinished gyp
board X X X Looks bad Huddle 1 All electrical finish plates be be cleaned of
plastic protective film. X Huddle 1 All jambs need rubber bumpers - typical X
Huddle 2 Top of door squeaky X X Huddle 2 All electrical finish plates be be
cleaned of plastic protective film. Entry door need rubber bumpers installed at
jamb. X MECHANICAL A216 A-A214-02 A-A214-03 A-A215-01 A-A215-02 A-A215-03
A-A216-02 A-A215-05 A-A215-06 A-A215-07 CONFERENCE A215 A-A216-03 A-A216-04
A-A216-05 A-A215-04 A-A216-01 A-A214-05 A-A214-06 MECHANICAL A213 A-A212-09
A-A214-04 A-A217-01 A-A217-02 A-A218-01 A-A218-02 HUDDLE ROOM 1 A217 A-A214-01
HUDDLE ROOM 2 A218 HUDDLE ROOM 3 A219 CONFERENCE A214 A-A213-01 A-A213-02
A-A213-03 Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 61 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite062.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Huddle 3 All electrical finish plates be be cleaned of plastic
protective film. Entry door need rubber bumpers installed at jamb. X Huddle 4
All electrical finish plates be be cleaned of plastic protective film. Entry
door need rubber bumpers installed at jamb. X Reception Paint wall at top of
stairs; missing railings X X Reception Finish at corner with bases incomplete X
X X Reception West wall window frame damaged by Ospho X X X Reception Glass top
rail wobble - not safe, or secured well X X X Main Reception Doghouse Windows
incomplete, sun shades to be installed, flashing missing, not a finished look X
X X X Addendum #2 (04-26-16) Open Office Floor outlets not flush with carpet X X
X Open Office Window frames damaged by Ospoh splatters X X Open Office Gaps at
web joist ends above wall header - typical X X X X 'Rat holes' Open Office Cable
tray wall penetration not sealed X X X Open Office Empty junction box in ceiling
above A217 Huddle Room X X Open Office Window shade valances puckering - typical
X Communication Floor penetrations not sealed X X X Communication Wall
penetration not sealed X X X Communication Comm floor sleeves open - not sealed
X X X Huddle Room 1 Door silencers not installed - rubber bumpers X X Huddle
Room 2 Door silencers not installed - rubber bumpers X X Huddle Room 2 Squeaky
doors hinges X Door silencers not installed - rubber bumpers X X Typical at all
doors Huddle Room 4 Door silencers not installed - rubber bumpers X X Conference
Room Surface mounted conduit at storefront frame unacceptable X X X X for i-Pad
bracket Conference Room Ospho damaged aluminum frames X XB-A221-02 B-A201-04
OFFICE OPEN A201 B-A203-01 ANNEX OFFICES SECOND FLOOR - SECTOR B B-A201-06
B-A221-01 B-A218-01 B-A218-02 B-A217-01 HUDDLE ROOM 1 A217 HUDDLE ROOM 2 A218
COMMUNICATION A203 B-A201-01 B-A201-02 B-A201-03 A-A220-01 B-A220-01 HUDDLE ROOM
3 A219 A-A219-01 B-A203-03 RECEPTION A200 - at Stair No. S1 B-A200-01 B-A200-02
B-A203-02 B-A200-03 B-A200-04 B-A200-05 HUDDLE ROOM 4 A220 CONFERENCE A221
B-A201-05 HUDDLE ROOM 4 A220 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 62 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite063.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Conference Room Open junction box behind TV mounting bracket X X
Conference Room Puckering window valance X Conference Room Drywall gap above
Comm outlet X X Conference Room Cut in carpet at floor outlet X X X Conference
Room Surface mounted conduit at storefront frame unacceptable X X X X for i-Pad
bracket Conference Room Ospho damaged aluminum frames X X Conference Room
Puckering window valance X Mechanical Room Wall not painted X X Mechanical Room
Ceiling not painted X X Mechanical Room Holes in duct insulation X X X
Mechanical Room Floor penetrations need to be sealed - 2 places X X Mechanical
Room West wall electrical penetrations need to be sealed X X Mechanical Room
West wall gyp board cut opening with raw edges X X X Janitor Missing threshold X
X Raw carpet edge not good Janitor Unpainted wall behind ducts - South side X X
Janitor Door silencers not installed - rubber bumpers X X Women's Restroom
Missing door silencers (rubber bumpers) - typical X X Women's Restroom Open
junction box in ceiling X Women's Restroom Toilet parttion missing door latch
and bumper - typical X X Women's Restroom Toilet partitions screws exposed at
top of frame X X X X Women's Restroom Floor tile grout joints need to be sealed
X X X Typical in all restrooms Circulation Ospho damage on window frames Grid
Line B X X X Copy.Work Room Missing countertops X Copy.Work Room Glass top rail
wobble - not safe, or secured well X X X Copy.Work Room Electrical and data
outlets installed behind cabinets and access inside the cabinet X X X X Typical
throughout Comm Room Hole cutout in door jamb X X X Comm Room Missing threshold
X X Comm Room Empty or for future use conduits should be capped X Ongoing/more
work to be done? Comm Room Unpainted unistrut frames overhead X X X B-A228-02
B-A225-04 B-A225-05 B-A226-01 B-A221-03 B-A223-03 B-A223-04 B-A224-02 B-A223-01
B-A223-05 B-A223-06 B-A227-02 B-A227-03 B-A227-01 B-A228-04 B-A221-04 B-A221-05
B-A222-01 B-A222-02 B-A222-03 B-A223-02 CIRCULATION A229 - outside Men's
Restroom CONFERENCE A222 MECHANICAL A223 JANITOR A224 WOMEN'S RESTROOM A225
CIRCULATION A226 COPY/WORK ROOM A227 COMMUNICATIONS A228 B-A228-01 B-A228-03
B-A225-03 B-A225-01 B-A225-02 B-A224-01 B-A224-03 B-A221-06 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 63 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite064.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Aluminum frame damaged with Ospho splatter, Line B X X
X Circulation Puckering at window valance shade X X Typical for most valances
Men's Restroom Finish work for sensors, replace back board, reinstall tile,
grout and install urinals and screen X X X X Men's Restroom Toilet partition
doors missing latch with silencers X Men's Restroom Missing toilet sensors at
back wall X Men's Restroom Sensor, wall tile, and toilet - all incomplete X X
Men's Restroom Floor tile grout needs to be sealed X X X Mechanical Room Walls
need to be painted X X X Mechanical Room Ceiling needs to be painted X X X
Mechanical Room Duct insulation torn - fix it X X Conference Room Aluminum
frames damaged by Ospho - typical X X Conference Room Surface mounted conduit at
storefront entry X X X X for i-Pad bracket for meeting info Conference Room
Window shade valance puckering - typical X X Conference Room Installation of
backer board and white board all messed up X X X Conference Room Repair hole at
carpet next to floor outlet X Conference Room Surface mounted comm conduit at
storefront door - relocate X X X X Conference Room Ospho damaged storefront
aluminum X X X Conference Room Repair hole at carpet next to floor outlet X
Conference Room Window shade valance puckering - typical X X Conference Room
Repair screw holes in West wall X X Electrical Room Gap in ceiling drywall at
sprinkler escutcheon plate X X X Electrical Room Floor penetrations need to be
fire stopped X X X Electrical Room Duct going through wall cannot be 'foam
filled'. Needs intumescent firestopping material X X X X Electrical Room
Firestopping material to be labeled X X Mechanical Room Walls not painted X X X
Mechanical Room Ceilings not painted X X X Mechanical Room Hole in the floor,
for what? X X Mechanical Room Tears in duct insulation X X X Mechanical Room
Open junction box on East wall, for what? X X X Finish up work C-A235-03
B-A232-01 B-A232-02 B-A232-03 B-A232-04 B-A230-04 B-A230-05 B-A231-02 B-A232-05
C-A233-05 C-A234-02 C-A233-01 C-A234-01 C-A234-04 ELECTRICAL A234 B-A230-01
B-A230-02 B-A230-03 MECHANICAL A231 CONFERENCE A232 C-A235-01 C-A235-05
MECHANICAL A235 CIRCULATION A236 B-A231-01 B-A231-03 C-A234-03 C-A235-04
B-A229-01 B-A229-02 MEN'S RESTROOM A230 C-A235-02 C-A233-02 C-A233-03 ANNEX
OFFICES SECOND FLOOR - SECTOR C CONFERENCE A233 C-A233-04 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 64 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite065.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Circulation Threshold to exit door to roof unfinished X X X
Circulation Deadbolt at door correct hardware? X X X Open Office Ospho damage to
aluminum frames - typical X X X Open Office Gaps/openings at web joist ends to
top of wall header beams - typical X X X X 'Rat holes' Open Office Floor outlet
plates not flush to carpet X X Open Office No countertops with backsplash.
Backsplash will be higher than window sill X X X X X Open Office Unfinished gyp
board edges around junction box above Room A228 Comm Room X X X Circulation
Unfinished dywall, unpainted CMU, steel post and expansion joint X X X
Circulation Crack in wall to be fixed and wall needs painting X X X Circulation
Ceiling needs to get finish paint X Circulation Missing roller shades on the
inside and exterior sun louvers X Circulation Metal railings needs finish
painting X Elevator Stainless steel door jamb damaged on right side, not grouted
X X X Elevator Clean up and touch up paint around elevator door frame X X Stair
S4 Stairs and railing need clean up and complete painting X Stair S4 Handrails
need to be installed and walls painted X X Confirm blocking in walls to accept
rails Se ct o r Sh ee t N o . Se ri es East of Gate 2 Remove (4) concrete pile
butts and dispose of properly offsite. Yellow paint may contain lead. X X Per
Hazardous Material Report East of Gate 2 Remove concrete pile butt at job sign X
X At Gate 2 Inventory construction waste materials and dispose of properly X X X
C-A237-01 C-A237-02 C-A237-03 S-C103-01 S-C103-02 S-C103-03 C-A237-04 C-A237-05
C-S4-01 C-S4-02 C-E1-01 C-E1-02 N ee d D e si gn N ew S co p e o f W o rk
CIRCULATION CS201 - going to Stair S4 C-A236-01 C-A236-02 Sheet C103 SITEWORK -
Areas noted from Civil drawing sheet number Item Area Description In co m p lete
C o n tr ac t W o rk U n ac ce p ta b le R e- w o rk t o m ak e go o d Err o rs
a n d O mm is si o n s Notes OFFICE OPEN A237 C-CS201-01 C-CS201-02 C-CS201-03
C-CS201-04 C-CS201-05 ELEVATOR 1 - at Main Lobby STAIR S4 - Mauka Ewa side of
facility Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of
4) exhibit e 65 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite066.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le end of Aokea Place Demolish existing fire hydrant P4754 located
adjacent to existing HA parking lot X X South end Remove concrete pile butt and
dispose of properly X X X Yellow paint may have lead South End Remove stockpiled
concrete and asphalt debris X X X Ewa parking stalls (3) Install FEV sign and
post per Det. 6/C602 X Fuel Efficient Vehicles Ewa parking lot Install pavement
markings per layout plan X Ewa parking lot Complete accessible stall layouts and
markings, Det. 1 and 3/C602 X Front entry Install the 3 flagpoles with flags X X
Front entry Install NO SMOKING sign per Det. 6/C602 X Front entry Install card
reader at main lobby entrance X X Elliott exit Install pavement markings when
all work and HMA is complete, STOP sign, landscaping X Elliott exit Install
white crosswalk marking when driveway complete X Elliott exit Install 7.5'
concrete sidewalk ramp and drop curb X East side Elliott exit Install 4'
concrete drop curb X West side Elliott exit Provide smooth riding connection to
existing pavement and after HECO ductbank work X X X Drawings are complete and
approved by HECO Elliott Strret Install 'No Right Turn' sign per Det. 6/C602 X
After the bus stop Elliott exit Install "Do Not Enter' sign at driveway, Det.
6/C602 X Elliott exit, parking lot Install 'Stop' sign per DOT standards X
Elliott curve Review area where highway traffic barrier were to be installed;
too many underground utilities to set concrete anchors X X X X Design needed.
All trench work to be finished with HMA Elliott curve Install 'No Left Turn'
sign, Det. 6/C602 X Ewa side Finish up the landscaping and irrigation X X
Revised and not on any plans - see WRSA Aokea Place No BSDC grounding wire
installed at fence along Aokea Place X X X NO PARKING signs needed on fencing
AOA requirement GSE Yard - FS loading dock Concrete curb and sidewalk on plans
is to be re-designed; loading dock and sidewalk to be one plane - no curb X X X
X New design never issued. GSE Yard - FS loading dock Install PCC pavement
section at loading dock X X X X New design never issued. GSE Yard Complete all
underground utilities and complete hot mix asphalt pavement X S-C104-01
S-C105-01 Sheet C104 Sheet C202 Sheet C105 Sheet C107 S-C202-01 S-C201-01
S-C201-04 S-C201-05 S-C201-02 S-C201-03 S-C107-01 S-C201-10 S-C201-11 S-C201-12
S-C201-13 S-C201-14 S-C201-16 Sheet C201 S-C201-15 S-C201-06 S-C201-07 S-C201-08
S-C201-09 S-C201-17 S-C202-02 S-C202-03 S-C202-04 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 66 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite067.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le GSE Yard Complete pavement and all pavement markings and
appurtenances X X X New layout never issued for review and acceptance Wash
Equipment Building Install water monitoring station at North east corner? X X X
X X New layout never issued for review and acceptance; original location was at
the Southwest corner closest to the drain inlet in the Yard. Controlled
Materials side Adjust chain link gate heights; to tall X X X X Curbs vs. gate
height Grid Line 4 Paint bollards traffic yellow X GSE Yard Install bollards
around parking area. X X X X New layout never issued. 6" or 8"; might be 6" GSE
Yard Install concrete wheel stops X X X X New layout never issued for review and
approval. GSE Yard Bollards stored in Yard but no final layout X X X New layout
never issued for review and approval. GSE Yard - LPG slab Tank slab missing
bumpout for control panel, power conduits not complete, emergency shut-off
conduit not installed or located on building and anchor bolts not confirmed to
be in right place X X X X New layout and infrastructure not identified for
install and construction Fuel tank area Confirm final layout and design,
construct slab and infrastructure, finish pave area with HMA X X New layout
never issued for review and approval. PCC fronting Hangar Install aircraft-rated
PCC along Grid Line X. Confirm the jointing plan again with the adjacent
Hardstands X X X New layout never issued for review and approval. Grid Line X
Paint 6" bollards fronting Paint Prep X GSE Yard LPG Tank foundation not to plan
X X X X Bolts not squared and in right location. Addendum #2 (04-26-16) Site
Plan No. 2 Provide 4" conduit for future AOA gate at the end of Aokea Place X X
X Addendum #2 (04-26-16) Ewa parking area Install pavement markings throughout
West lot X Supply parking Install pavement marking in lot outside Supply X
Supply parking Install striping and 'STOP' at Supply lot X Supply parking
Install striping and 'STOP' at Supply lot X Ewa parking area Install white
'stop' striping on concrete pavement X X X Replace rejected concrete pavement
first! Ewa parking area Install 'STOP' pavement marking X X Replace rejected
concrete pavement first! Supply parking Install 24" wide detectable warning
strip at ramp entrance X Tactile Cargo offices lot Complete accessible stall
layouts per Det. 2/C602 X Cargo offices lot Verify grades at the accessible
stalls X X Portions of this pavement might be rejected Cargo offices lot Install
FEV sign and post X Cargo offices lot Install 'No Smoking' sign and post. Clean
up and install landscaping and irrigation X Cargo offices lot Install FEV sign
and post X Cargo loading dock Paint bollards at Cargo Loading Dock area- typical
X Southwest Cargo area Complete installation of AOA fence X Southwest Cargo area
Drill at existing Hardstand to install AOA fence posts X S-C202-15 S-C202-13
S-C203-01 S-C203-02 S-C203-03 S-C203-04 S-C203-05 S-C203-06 S-C203-07 S-C203-08
S-C203-09 S-C202-14 S-C202-12 Sheet C203 S-C202-07 S-C202-08 S-C202-09 S-C202-10
S-C202-11 S-C203-10 S-C203-11 S-C203-12 S-C203-13 S-C203-14 S-C203-15 S-C202-05
S-C202-06 S-C202-16 S-C202-17 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 67 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite068.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le Southwest Cargo area Complete installation of sliding gate,
controller at Cargo Staging area X Southwest Cargo area Repair cracked pavement
panels near fire hydrant and sliding gate X X X Southwest Cargo area Assess and
fix the craccked concrete pavement near sliding gate X X X Southwest Cargo area
Cracking at concrete pavement at joints and keyways not acceptable X X X
Southwest Cargo area Cracking at concrete pavement at joints and keyways not
acceptable X X X Southwest Cargo area Cracking at concrete pavement at joints
and keyways not acceptable X X X Access E driveway Cracking at concrete pavement
at joints and keyways not acceptable X X X Southwest Cargo area Concrete
pavement is cracking; pavement has been rejected X X X Southwest Cargo area
Concrete pavement is cracking; pavement has been rejected X X X Southwest Cargo
area Concrete pavement is cracking; pavement has been rejected X X X Supply
Loading Dock Pavement does not drain to drain inlet; this pavement rejected X X
X Cargo loading dock Review ramp angle and functionality test X X X X Container
might hit header before dock bumper Supply loading dock Review ramp angle and
functionality test X X X X Container might hit header before dock bumper Cargo
loading dock Assess the concrete pavement when all materials are removed X X
Southwest Cargo area Assess the concrete pavement when all materials are removed
X X Containers and spools stored Southwest Cargo area Assess the concrete
pavement when all materials are removed X X West side Southwest Cargo area
Rework/ re-do concrete curb that’s crooked X X X Southwest Cargo area Where is
the monument sign to be located? X X Must be approved by DOT-A East side of
Hangar Place aircraft rated PCC pavement along Grid Line X X Verify jointing
plan to match Hardstands Open Yard Complete drain inlet slab top pour and
complete hot mix asphalt pavement X Open Yard Complete pavement marking when HMA
is complete X Open Yard QC issues with center of swale X X X Uneven edges Open
Yard QC issues with HMA at door openings X X X Uneven, can cause tripping East
side of Cargo Hangar Grinding required in some areas of Cargo PCC X X X East
side of Cargo Hangar Spall repair required at concrete edge X X X Before finish
HMA is done East side of Cargo Hangar Spall repair required at concrete edges
and joints X X X East side of Cargo Hangar Concrete pads for equipment shown -
not required X Still shows up on drawings East side of Cargo Hangar Concrete
pads for equipment shown - not required X Still shows up on drawings East side
of Cargo Hangar Concrete pads for equipment shown - not required X Still shows
up on drawings East side of Cargo Hangar 4" wide parking stripe 7' from building
X Confirm with Hawaiian Air first Sheet C204 S-C204-07 S-C204-08 S-C204-09
S-C204-10 S-C204-11 S-C204-12 S-C203-28 S-C203-29 S-C203-30 S-C203-31 S-C203-32
S-C203-17 S-C203-18 S-C024-05 S-C204-06 S-C203-25 S-C203-26 S-C203-27 S-C203-16
S-C203-24 S-C203-19 S-C203-20 S-C203-21 S-C203-22 S-C203-23 S-C203-33 S-C204-01
S-C204-02 S-C204-03 S-C204-04 Wesley R. Segawa and Associates
C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 68 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite069.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le East side of Cargo Hangar Chain link fences and gates shown on
drawings NOT to be installed X Drawings not updated Cargo Staging Area Install
the 3-tiered ULD racks on the slab, and secure X X X Need to purchase Cargo
Staging Area Finish HMA paving west end of ULD slab X Addendum #2 (04-26-16)
Fuel Rack Grounding of wheel not done per plan X X X Need outage request, within
the AOA. Addendum #2 (04-26-16) corner Elliott and Aokea Confirm DMH G1 has
FloGard +Plus FGP - RF24F installed X X Elliott 'death curve' Only 5 out of 7
seepage pits installed at NW corner X X Gate 2 Concrete washout waste to be
cleaned up and removed from site X X Backcharge to DCK Gate 2 Jensen precast box
for Hersey meter in GSE Yard stored at gate X X Gate2 Concrete curb work at
Elliott St driveway incomplete X Gate 2 A/C to be sawcut to accept HMA for
driveway X X Gate 2 - new Elliott St. driveway Pavement markings required when
curbs and HMA complete X new Elliott St. driveway 'No Entry' sign to be
installed X west parking area Install filter at Drain Inlet 'A3' and confirm
positive drainage X X Evidence of ponding and not draining Elliott 'death curve'
Unidentified wooden access cover at temporary trench patch X X X All trench
patching to be sawcut out and road red0ne with hot mix asphalt GSE Yard Confirm
revised grading at West end of GSE Yard X X X Aokea Place Uneven hot mix asphalt
surface and poor drainage fronting transformers X X Aokea Place Poor quality
control on grading and HMA paving and swale X X X Aokea Place Vegetation
penetrating asphalt paving near Drain Manhole E1 X X X Aokea Place Final grading
not complete for PCC ramp off Aokea into GSE Yard X X X GSE Yard Confirm waste
oil piping has adequate cover in GSE Yard X X X X GSE Yard Verify grading design
at Fleet Services Loading Dock X X X GSE Yard Trough at downspout will be higher
than finish grade X X X X Just not going to work in this area GSE Yard Downspout
connection detail with grate of differing heights and trough length X X X X GSE
Yard Grate openings 1" X 1-5/8" a tripping hazard X X X X An ADA problem too?
GSE Yard Repair mortar bed collar at DMH E3 frame and cover X X X GSE Yard
Finish backfillling, grading and base course placement for final pavement X X X
No drawings. Are all the underground utilities in? GSE Yard Finish work
associated with Drain COTG E4 in GSE Yard X X Sheet C207 SOUTH RAMP FUEL RACK
S-SR Fuel Rack-01 Sheet C206 S-C301-10 S-C204-13 S-C206-01 S-C302-08 S-C302-09
S-C302-10 S-C302-13 S-C301-05 S-C301-06 S-C301-07 S-C301-08 S-C302-04 S-C302-05
S-C302-06 S-C302-07 S-C302-03 S-C301-01 S-C301-02 S-C301-03 S-C301-04 S-C301-09
Sheet C301 Sheet C302 S-C302-11 S-C302-12 S-C302-01 S-C302-02 S-C206-02 Wesley
R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 69
of 73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite070.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le PPC fronting Hangar Backfill and finish grading on east side to get
ready for PCC pavement X X X Door drains to be fixed first Typical throughout
Provide downspout guards per 1D, 2D,3D/A800 X Addendum #2 (04-26-16) west side
near Supply Install FloGard +Plus Catch Basin Filter at Drain Inlet A2 X X west
side near Supply Install FloGard +Plus Catch Basin Filter at Drain Inlet A1 X X
Supply Loading Dock Inadequate drainage to drain inlet fronting loading dock X X
X PCC to be totally redone Supply parking area Damaged concrete collar around
COTG near Grid AB/23 X X X Open Yard Downspout connection detail inconsistent on
GL 21 vs 24 X X X X Open Yard Confirm drain for fire sprinkler system near GL
C/24 X X It's buried under asphalt paving Open Yard Pavement adjacent to Drain
COTG C5 could be tripping hazard right at the doorway X X X Due to concrete
collar West side of Cargo Staging Drain COTG C1-01 appears to be missing -
design discrepancy? X X X X Under the concrete? Cargo Staging Area Three (3)
unidentified COTG to the Southwest of the Cooler Building X X X For what? No
drawings. Cargo Staging Area Confirm location of Drain COTG C10-2 for downspout
connection X X X Where? Drawings revised? Cargo Staging Area Added Drain COTG
appears to be for downspout connection? X X X Where are the revised drawings?
Open Yard Downspout troughs of differing lengths X X X X A DCK in-house change
Open Yard Grate openings of 1" x 1-5/8" in troughs - tripping hazard X X X X
Meets ADA? Open Yard Roof downspout discharge oxiding grate and splashes to back
aluminum panel X X X X DCK said a collar could be added Tire and Drum Room Door
gets hung up at checked plate and doesn't swing open X X X X Plate put in to
satisfy ADA Tire and Drum Room Diamond plate cover not secured at GL 21/U X X X
Bad design Open Yard Reconstruct top for Drain Inlet D1 X X X X Wrong rebar, not
enough rebar Open Yard Finish grading and base course and paving in Open Yard X
X Drain Inlet incomplete Open Yard Finish grading and base course and paving in
Open Yard X X Drain Inlet incomplete Open Yard Drywell buried near GL H/24 in
Open Yard for the sprinkler drain X X X Where are Hazardous bins sitting? Cargo
Staging Area Inspect South portion beyond the temporary AOA fence X Cargo
Staging Area Touch up 2H:1V slope along G & L project tie-in X X X Cargo Staging
Area Confirm demolition of the temporary DI south of Cargo Staging X X near Gate
2 Uncover and expose top of SMH A-20 X X near Gate 2 Expose and mark stubout for
2-inch non-potable irrigation lateral X X S-C303-08 S-C303-09 S-C303-10
S-C303-11 S-C306-01 S-C306-02 S-C306-03 Sheet C304 Sheet C306 Sheet C303
S-C304-05 S-C303-01 S-C304-06 S-C401-01 S-C303-04 S-C303-05 S-C304-01 S-C304-02
S-C304-03 S-C302-14 S-C303-06 S-C303-07 S-C304-07 S-C304-08 S-C304-09 Sheet C401
S-C401-02 S-C303-02 S-C303-03 S-C304-04 S-C302-15 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 70 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite071.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le near Gate 2 Locate sewer COTG A-21 - appears to be missing or
buried X X No final drawings near Gate 2 Locate sewer COTG A-22- appears to be
buried or missing X X G/L A at 4 Locate sewer COTG A-23 - appears to be buried
or missing X X Under the a.c. pavement? Elliott Street Sawcut and trench patch
diagonal across Elliott and HMA trench X X X No drawings locating the force main
Elliott Street Temporary trench patch is failing X X X Aokea and Elliott needs
repaving Aokea Place Restore centerline marking after repaving trench X X X
Aokea Place Sawcut trench and clean and repave with HMA X X X Needs to be done
Aokea Place Expose/restore buried water valve for FH at Sta 0+57.38 WL F X X X
No drawings for this work Aokea Place Confirm FH location at transformer; put in
place to clear gates to open X X X X No drawings for this work. Does not line up
with the other FH at Aokea Aokea Place Determine FH number with DOTA. Sta
0+57.38 X DOTA to issue and paint numbers. Can't find valve so FH not
operational Aokea Place Determine FH number with DOTA. Sta 1+60.12 WL F X Curbs
not painted yellow Aokea Place Determine FH number with DOTA. Sta 3+10.21 WL F X
Curbs not painted yellow Aokea Place Confirm water valve at Aokea is
operational. Sta 4+26.57 WL F X X X At 3- cluster valves Aokea Place Remove
steel plate, backfill and patch wwith HMA X X Get related work done first end of
Aokea Place Sawcut and pave trench patch with HMA X X X Aokea Place at PBX Bldg
FH numbering correct? Sta 0+31.86 WL B X Number handwritten, DOTA to number.
Curb not painted yellow GSE Yard Sewer manhole A-00 top slab remains to be
poured in GSE Yard X X X No drawings GSE Yard Determine FH number by DOTA FH Sta
2+25.25 WL C X Pavement not done, no drawings GSE Yard Remove temporary
waterline - PVC and waterhose X Behind pump house GSE Yard Pour top of water
meter box with cover; needs to be vehicle rated X X X X No drawings GSE Yard
Provide drawings for Water meter and backflow preventer and bollard locations X
X X X X Need drawings GSE Yard Complete water valve box installation at Sta
2+25.25 WL C X X X X Need drawings GSE Yard Complete sewer COTG D-03A
installation at Sta 2+25.44 SL D X X X No drawings GSE Yard Complete sewer COTG
installation, west of O/W separator X X No drawings for GSE Yard. What
elevation? GSE Yard Finish installation of oil water separator with manhole
frame and cover X X X X X Need drawings with elevations GSE Yard Complete sewer
COTG installation, East of O/W separator X X Pipe may have been hit GSE Yard
Complete sewer COTG D-02 installation at Sta 0+67.41 SL D X X GSE Yard Complete
water valve box installation on WL E at Sta 0+99 WL C X X GSE Yard Install DC
meter (Hersey fire serice meter) at Sta 0+15 WL E X X X Need drawings GSE Yard
Complete COTG D-01 installation at Sta 0+21.97 SL D X X Need elevation of GSE
Yard GSE Yard Locate missing sewer COTG D-03 at Sta 1+48.04 SL D X X S-C402-15
S-C402-16 S-C401-03 S-C401-04 S-C401-05 S-C401-06 S-C401-07 S-C402-01 S-C402-17
S-C402-18 S-C402-19 Sheet C402 S-C402-20 S-C402-21 S-C402-22 S-C402-23 S-C402-24
S-C402-25 S-C402-26 S-C402-03 S-C402-04 S-C402-05 S-C402-06 S-C402-07 S-C402-08
S-C402-09 S-C402-10 S-C402-02 S-C402-11 S-C402-12 S-C402-13 S-C402-14 Wesley R.
Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 71 of
73 Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite072.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le off GL X on PCC Complete water valve box installation at Sta
1+35.52 WL B X X GL X at 4 FH Sta 1+35.52 WL B number? X DOTA GL X at 4 Verify
valve box is correct for use on PCC pavement that is 17.5" thick X X X PCC
pavement area - East side Complete ARV installation on WL B near Sta 1+00 X X X
No drawings on what's being done PCC pavement area - East side Sewer COTG near
GL X/9 X X X X Not advisable from day one and not aircraft rated PCC pavement
area - East side Installation of mullion pit drain is questionable at GL X/9 X X
X X PVC under PCC pavement with aircraft traffic! PCC pavement area - East side
Installation of mullion pit drain is questionable at GL X/12 X X X X PVC under
PCC pavement with aircraft traffic! PCC pavement area - East side Sewer COTG
near GL X/13 for pit drain X X X X X Not advisable from day one and not aircraft
rated PCC pavement area - East side Installation of mullion pit drain is
questionable at GL X/13 X X X X PVC under PCC pavement with aircraft traffic!
PCC pavement area - East side Complete installation of Utility Stands and
electric hanholes for future pole lighting X X X X No drawings to date PCC
pavement area - East side Confirm adequate cover for piping and conduits to the
North utility stand X X X No drawings to date Typical Fire Hydrants Curbs at
fire hydrants to be painted traffic yellow X Addendum #2 (04-26-16) Aokea Lace
Fencing Fire Chief requires "No Parking" signage X X Addendum #2 (04-26-16) West
side parking Identify and number the fire hydrants X DOTA and Doonwood Cargo
parking Identify and number the fire hydrants, located to meet code clearances?
X X X DOTA and Doonwood for numbering Cargo parking Uncover and reveal Sewer
COTG A-12 near GL 28 west of Supply X X X X Drawings revised? Cargo parking
Identify and number the fire hydrant X DOTA and Doonwood to number Cargo loading
dock Sewer COTG A-11A needs isolation from surrounding pavement X X X Drawings
revised? Cargo Staging area Identify and number the fire hydrant X DOTA and
Doonwood PCC pavement area - East side Sewer COTG near GL X/16 for pit drain X X
X X Not advisable from day one and not aircraft rated PCC pavement area - East
side Complete water valve box installation at Sta 4+72.74 WL B X PCC pavement
area - East side Determine FH number at GL X/18 Sta 4+72.74 WL B X X PCC
pavement area - East side Complete installation of Utility Stands and electric
hanholes for future pole lighting X X X No drawings to date PCC pavement area -
East side Confirm adequate cover for piping and conduits to the South utility
stand X X X No drawings to date PCC pavement area - East side Complete
installation of oil water separator near GL X/20 X X X No drawings to date PCC
pavement area - East side Complete installation of sewer COTG for oil water
separator X X S-C403-01 S-C403-02 S-C403-03 S-C403-04 S-C403-05 S-C403-06 Sheet
C403 S-C402-30 S-C402-34 S-C402-35 S-C402-36 S-C402-37 S-C404-01 S-C404-02
S-C404-03 S-C404-04 S-C404-05 S-C404-06 S-C404-07 Sheet 404 S-C402-27 S-C402-31
S-C402-32 S-C402-33 S-C402-28 S-C402-29 S-C402-38 S-C402-39 Wesley R. Segawa and
Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit e 72 of 73
Completed: 160308



--------------------------------------------------------------------------------



 
[a4of4exhibite073.jpg]
Se ct o r R o o m N o . Se ri es The items on this Master Listing are opinions
based on visual observations on accessible areas or information made available
from subs and vendors and is not limited to the content. This list is not
expressed or inplied to be complete. N ee d /C o n fi rm D e si gn N ew S co p e
o f W o rk HNL TMP Maintenance Site and Cargo State Project Nos. AO1125-14,
AO1125-15 and AO1127-17 Room Description In co m p lete C o n tr ac t W o rk
Notes R e- w o rk t o m ak e go o d Err o rs a n d O m is si o n s Item U n ac
ce p ta b le PCC pavement area - East side Confirm adequate cover for conduits
and piping for oil water separator X X X No drawings to date Open Yard Verify
locaction of fire hydrant - might be too far away from building X X Right
location? Open Yard Remove and replace concrete collar at sewer COTG near GL
L/24 X X X Open Yard Confirm location and purpose of COTG near GL L/21 X X X
Does not show up on drawings. East of Cargo Modified waterline, added ARV along
WL D near Sta 4+90 X X Where are the revise drawings? East of Cargo Identify and
number fire hydrant X DOTA and Doonwood East of Cooler Building Unknown COTG
installed X X X X Where are the revise drawings? East of Cargo Uncover/reveal
Sewer COTG B-03 to trench drain on GL N/35- 37 X X X Confirm design is adequate
East of Cargo Confirm trench drain connection at roll-up door between GL N/33-34
X X X Connected? Clean out? East of Cargo Sewer COTG B-06 was revised to manhole
-confirm design X X X No revised drawings, confirm design is adequate East of
Cargo Sewer COTG B--05 appears to be missing - confirm design X X X X No revised
drawings, confirm design is adequate East of Cargo Confirm trench drain
connection at roll-up door between GL N/35-37 X X X Connected? Clean out? East
of Cargo Sewer COTG added near trench drain along GL N/26-27 X X No revised
drawings, confirm design is adequate East of Cargo Sewer COTG added near trench
drain along GL N/24-25 X X No revised drawings, confirm design is adequate East
of Cargo Sewer COTG C-01 appears to be missing - confirm design X X X X No
revised drawings, confirm design is adequate Open Yard Sewer COTG C-02 was
revised to manhole - confirm design X X X X No revised drawings, confirm design
is adequate Open Yard Fire hydrant numbering by DOTA and Doonwood Open Yard
Sewer COTG C-03 was revised to manhole - confirm design X X X X No revised
drawings, confirm design is adequate East of Cargo Sewer COTG B-02 was revised
to manhole - confirm design X X X X No revised drawings, confirm design is
adequate East of Cargo/Cooler Need another bollard at the fire hydrant? X X X
The other corner FH has 4 vs. 3 S-C404-14 S-C404-15 S-C404-16 S-C404-17
S-C404-18 S-C404-19 S-C404-20 S-C404-23 S-C404-24 S-C404-25 S-C404-13 S-C404-21
S-C404-22 S-C404-26 S-C404-12 S-C404-08 S-C404-09 S-C404-10 S-C404-11 S-C404-27
Wesley R. Segawa and Associates C:\Users\Jordan.Akers\Downloads\(4 of 4) exhibit
e 73 of 73 Completed: 160308



--------------------------------------------------------------------------------



 
 